Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT TO CREDIT AGREEMENT AND

THIRD AMENDMENT TO AND REAFFIRMATION OF

GUARANTEE AND COLLATERAL AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT AND THIRD AMENDMENT TO AND REAFFIRMATION OF
GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 22, 2016 (this
“Amendment”), among ATKORE INTERNATIONAL, INC., a Delaware corporation (together
with its successors and assigns, the “Parent Borrower”), the Subsidiary
Borrowers (together with the Parent Borrower, collectively, the “Borrowers” and
each individually, a “Borrower”), the Persons party hereto and identified on the
signature pages as a guarantor (collectively, the “Guarantors” and each,
individually, a “Guarantor”), the several banks and other financial institutions
from time to time parties hereto (collectively, the “Lenders” and each
individually, a “Lender”), the issuing lenders from time to time party hereto,
UBS AG, STAMFORD BRANCH, as swingline lender, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties and the issuing lenders and DEUTSCHE BANK AG NEW YORK
BRANCH, as co-collateral agent.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have entered
into that certain Credit Agreement dated as of December 22, 2010 (as heretofore
amended and as amended, supplemented or otherwise modified from time to time
prior to this amendment, the “Existing Credit Agreement”; the Existing Credit
Agreement as amended by way of this Amendment, the “Credit Agreement”) pursuant
to which the Lenders have agreed to make certain loans and extend certain other
financial accommodations to the Borrowers as provided therein. Capitalized terms
used herein but not otherwise defined herein shall have the meanings given such
terms in the Credit Agreement;

WHEREAS, (i) certain Lenders on Schedule A attached hereto as Exhibit B,
designated as Continuing Lenders (hereinafter, the “Continuing Lenders” and each
a “Continuing Lender”), desire to keep, increase or reduce a portion of their
respective Commitments as set forth in Schedule A, (ii) certain Lenders that are
not designated on Schedule A attached hereto as Exhibit B as Continuing Lenders
or New Lenders (as defined below) (hereinafter, the “Exiting Lenders” and each
an “Exiting Lender”) desire to terminate their respective Commitments under the
Existing Credit Agreement and (iii) certain Lenders, designated on Schedule A
attached hereto as Exhibit B, designated as New Lenders (hereinafter, the “New
Lenders” and each a “New Lender”), desire to extend Commitments in replacement
of the Commitments being terminated by the Exiting Lenders or reduced by
Continuing Lenders (if any) and become Lenders under the Credit Agreement;

WHEREAS, the Borrowers, the Lenders and the Administrative Agent desire to
modify the Credit Agreement in certain other respects, in accordance with the
terms and conditions contained herein; and

WHEREAS, the Grantors (as defined in the Guarantee and Collateral Agreement)
desire to amend the Guarantee and Collateral Agreement in certain respects, in
accordance with the terms and conditions contained herein and to reaffirm their
respective obligations thereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

Section 1.1 Amendments to Credit Agreement. The Credit Agreement (1) is hereby
restated to reflect and incorporate the amendments thereto effected by First
Amendment To Credit Agreement dated February 3, 2011, Second Amendment to Credit
Agreement and First Amendment to and Reaffirmation of Guarantee and Collateral
Agreement dated as of October 23, 2013, Third Amendment to Credit Agreement,
dated April 9, 2014, Accordion Increase, dated as of December 17, 2014 and
Fourth Amendment to Credit Agreement, dated November 12, 2015 and (2) as so
restated, is further amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text or stricken text) and to
add the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text or double-underlined text) as set
forth on the pages of the Credit Agreement attached as Exhibit A hereto.

Section 1.2 Schedule A. The Credit Agreement is hereby amended as of the
Effective Date by deleting Schedule A thereto in its entirety and substituting a
new Schedule A, attached hereto as Exhibit B, in lieu thereof.

Section 1.3 Schedule 1.1(i). The Credit Agreement is hereby amended as of the
Effective Date by adding a new Schedule 1.1(i) thereto, attached hereto as
Exhibit D.

ARTICLE II

GUARANTEE AND COLLATERAL AGREEMENT

Section 2.1 Amendments to Guarantee and Collateral Agreement. The Guarantee and
Collateral Agreement is hereby amended as of the Effective Date as follows:

(a) The second recital of the Guarantee and Collateral Agreement is amended and
restated in its entirety to read as follows:

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes the other Granting Parties (as defined below);

(b) Subsection 1.1(b) of the Guarantee and Collateral Agreement is amended by
amending and restating the following definitions in their entirety to read as
follows:

“Granting Parties”: Holdings (unless and until Holdings is released from all of
its obligations hereunder pursuant to Subsection 9.16(h)), the Borrowers, the
Parent Borrower’s other Domestic Subsidiaries that are party hereto and any
other Domestic Subsidiary of the Parent Borrower that becomes a party hereto
from time to time after the date hereof.

 

2



--------------------------------------------------------------------------------

“Grantor”: Holdings (unless and until Holdings is released from all of its
obligations hereunder pursuant to Subsection 9.16(h)), the Borrowers, the Parent
Borrower’s other Domestic Subsidiaries that are party hereto and any other
Domestic Subsidiary of the Borrowers that becomes a party hereto from time to
time after the date hereof.

“Pledgor”: Holdings (with respect to the Pledged Stock held by Holdings in the
Parent Borrower and all other Pledged Collateral of Holdings) (unless and until
Holdings is released from all of its obligations hereunder pursuant to
Subsection 9.16(h)), the Borrowers (with respect to Pledged Stock of the
entities listed on Schedule 2 hereto held by the applicable Borrower and all
other Pledged Collateral of such applicable Borrower) and each other Granting
Party (with respect to Pledged Securities held by such Granting Party and all
other Pledged Collateral of such Granting Party).

(c) Subsection 2.1(d) of the Guarantee and Collateral Agreement is amended and
restated in its entirety to read as follows:

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earlier to occur of (i) the first date on which all the Loans,
any Reimbursement Obligations, all other Borrower Obligations then due and
owing, and the obligations of each Guarantor under the guarantee contained in
this Section 2 then due and owing shall have been satisfied by payment in full
in cash, no Letter of Credit shall be outstanding (except for Letters of Credit
that have been cash collateralized in a manner satisfactory to the applicable
Issuing Lenders) and the Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement any of the Borrowers
may be free from any Borrower Obligations, (ii) as to any Guarantor, the sale or
other disposition of all of the Capital Stock of such Guarantor (other than to
Holdings, the Parent Borrower or any Restricted Subsidiary), or, in the case of
any Guarantor that is a Subsidiary of the Parent Borrower, any other transaction
or occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case, that is permitted under the
Credit Agreement, (iii) as to any Guarantor that is a Subsidiary of the Parent
Borrower, such Guarantor becoming an Excluded Subsidiary and (iv) as to
Holdings, Holdings is released from its obligations hereunder pursuant to
Subsection 9.16(h).

(d) Subsection 2.1(e) of the Guarantee and Collateral Agreement is amended and
restated in its entirety to read as follows:

(e) No payment made by any Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations

 

3



--------------------------------------------------------------------------------

of each Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earlier to occur of (i) the first date on which
all the Loans, any Reimbursement Obligations and all other Borrower Obligations
then due and owing are paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized in
a manner satisfactory to the applicable Issuing Lenders) and the Commitments are
terminated, (ii) the sale or other disposition of all of the Capital Stock of
such Guarantor (other than to Holdings, the Parent Borrower or any Restricted
Subsidiary), or, if such Guarantor is a Subsidiary of the Parent Borrower, any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement, (iii) as to any Guarantor, such Guarantor becoming
an Excluded Subsidiary and (iv) as to Holdings, Holdings is released from its
obligations hereunder pursuant to Subsection 9.16(h).

(e) Subsection 5.1 of the Guarantee and Collateral Agreement is amended by
deleting “or” immediately preceding clause (iii), inserting “,” in lieu thereof
and inserting the following as the new clause (iv) immediately following clause
(iii):

or (iv) as to Holdings, Holdings is released from its obligations hereunder
pursuant to Subsection 9.16(h).

(f) Subsection 5.2 of the Guarantee and Collateral Agreement is amended by
deleting “or” immediately preceding clause (iii), inserting “,” in lieu thereof
and inserting the following as the new clause (iv) immediately following clause
(iii):

or (iv) as to Holdings, Holdings is released from its obligations hereunder
pursuant to Subsection 9.16(h).

(g) Subsection 5.3 of the Guarantee and Collateral Agreement is amended by
deleting “or” immediately preceding clause (iii), inserting “,” in lieu thereof
and inserting the following as the new clause (iv) immediately following clause
(iii):

or (iv) as to Holdings, Holdings is released from its obligations hereunder
pursuant to Subsection 9.16(h).

(h) Subsection 9.16 of the Guarantee and Collateral Agreement is amended by
deleting subclause (e) and inserting the following new subclauses (e), (f),
(g) and (h) in lieu thereof:

(e) Notwithstanding any other provision of this Agreement or any other Loan
Document, Holdings shall have the right to transfer all of the Capital Stock of
the Parent Borrower held by it (including, for the avoidance of doubt, any such
transfer in connection with any change in the Parent Borrower’s legal structure
to a corporation, limited liability company or other entity) to any Parent
Entity (including Holdings) or any Subsidiary of any Parent Entity (a “Successor
Holding Company”) that (i) is a Person organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia and
(ii) assumes all of the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party by executing and delivering to
the Administrative Agent and the Collateral Agent a joinder substantially in the
form of Annex 4 hereto, or one or more other documents or instruments, together
with a financing statement in appropriate form for filing under the Uniform
Commercial

 

4



--------------------------------------------------------------------------------

Code of the relevant jurisdiction, in form and substance reasonably satisfactory
to the Collateral Agent, upon which (x) such Successor Holding Company will
succeed to, and be substituted for, and may exercise every right and power of
Holdings under this Agreement and the other Loan Documents, and shall thereafter
be deemed to be “Holdings” for purposes of this Agreement and the other Loan
Documents, (y) Holdings, as predecessor to the Successor Holding Company
(“Predecessor Holding Company”), shall be irrevocably and unconditionally
released from its Guarantee and all other obligations hereunder and under the
other Loan Documents, and (z) the Lien pursuant to this Agreement on all
Security Collateral of Predecessor Holding Company, and any Lien pursuant to any
other Loan Document on any other property or assets of Predecessor Holding
Company, shall be automatically released (it being understood that such transfer
of Capital Stock of the Parent Borrower to and assumption of rights and
obligations of Holdings by such Successor Holding Company shall not constitute a
Change of Control under clause (ii) of the definition of “Change of Control” in
the Credit Agreement). At the request and the sole expense of Predecessor
Holding Company or the Parent Borrower, the Collateral Agent shall deliver to
Predecessor Holding Company any Security Collateral and other property or assets
of Predecessor Holding Company held by the Collateral Agent that is not required
to be pledged under this Agreement or any other Loan Document by Successor
Holding Company (including the Capital Stock of the Parent Borrower) and
execute, acknowledge and deliver to Predecessor Holding Company (subject to
Subsection 7.2, without recourse and without representation or warranty) such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as
Predecessor Holding Company or the Parent Borrower shall reasonably request to
evidence or effect the release of Predecessor Holding Company from its Guarantee
and other obligations hereunder and under the other Loan Documents, and the
release of the Liens created hereby on Predecessor Holding Company’s Security
Collateral (other than the Capital Stock of the Parent Borrower) and by any
other Loan Document on any other property or assets of Predecessor Holding
Company.

(f) So long as no Event of Default has occurred and is continuing, the
Collateral Agent and the Administrative Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with Subsection
6.5.

(g) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Security Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Subsection 9.16.

(h) Upon the listing of the Capital Stock of the Parent Borrower on a nationally
recognized stock exchange in the United States, the Lien pursuant to this
Agreement on all of the shares of Capital Stock of the Parent Borrower, as well
as any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the capital stock of the Parent Borrower, owned by
Holdings shall be automatically released, and the Guarantee of Holdings, and all
obligations of Holdings hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and the Administrative Agent
and the Collateral Agent shall, upon the request of the Parent Borrower or
Holdings, deliver to the Parent Borrower or Holdings (subject to Subsection 7.2,
without recourse and without representation or warranty) any Pledged

 

5



--------------------------------------------------------------------------------

Stock of Holdings held by the Collateral Agent hereunder and the Collateral
Agent and the Administrative Agent shall execute, acknowledge and deliver to the
Parent Borrower or Holdings (at the sole cost and expense of the Parent Borrower
or Holdings) all releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, necessary or reasonably desirable for the release of Holdings from its
Guarantee (if any) or the Liens created hereby (if any) on each of Holdings’
Pledged Stock, as applicable, as the Parent Borrower or Holdings may reasonably
request.

Section 2.2 Reaffirmation. In connection with the execution and delivery of this
Amendment, (i) each of the undersigned Guarantors (in its capacity as a
Guarantor and as a Grantor) (a) hereby consents to this Amendment and the
transactions and modifications contemplated thereby and (b) hereby ratifies and
reaffirms the Guarantee and Collateral Agreement, including the guaranty of the
Obligations, the grants of Liens on the Collateral to secure the Obligations,
and the covenants and agreements contained therein and (ii) each of the
undersigned Loan Parties reaffirms each Lien, if any, it granted pursuant to the
Guarantee and Collateral Agreement and the other Security Documents to the
Collateral Agent, which shall continue in full force and effect during the term
of the Credit Agreement and any amendments, amendments and restatements,
supplements or other modifications thereof, and shall continue to secure the
Obligations, on and subject to the terms and conditions set forth in the Credit
Agreement, the Guarantee and Collateral Agreement and the other Loan Documents.
Without limiting the foregoing each Grantor hereby confirms that the Guarantee
and Collateral Agreement and all other Security Documents, and all Collateral
encumbered thereby or pursuant thereto continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the applicable
Security Documents, the payment and performance of all Obligations, subject,
however, in each case, to the limitations set forth herein and therein, as
applicable. Each Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound continue in full force and
effect and that all of its obligations thereunder continue to be valid and
enforceable, shall not be impaired or limited by the execution or effectiveness
of this Amendment. Each Guarantor represents and warrants, as to itself only,
that all representations and warranties contained in the Guarantee and
Collateral Agreement are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date. For the purposes of this Section 2.2,
the terms “Collateral” and “Obligations” shall have the meanings ascribed to
such terms in the Guarantee and Collateral Agreement.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective on the date hereof (the “Effective Date”)
provided that the following conditions precedent have been satisfied:

(1) the Parent Borrower, the Guarantors, all Continuing Lenders (constituting
Required Lenders, as determined immediately prior to giving effect to this
Amendment and the transactions contemplated under Article V hereof), the New
Lenders and the Administrative Agent have each delivered a duly executed
counterpart of this Amendment to the Administrative Agent;

 

6



--------------------------------------------------------------------------------

(2) the Administrative Agent shall be satisfied that all conditions set forth in
Subsections 6.2(a) and (b) of the Credit Agreement are satisfied and shall have
received from the Parent Borrower a certificate of a Responsible Officer of the
Parent Borrower confirming the same;

(3) the Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, by the Secretary of State of the
state of its incorporation or organization, and a certificate as to the good
standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority and (ii) a certificate of a
Responsible Officer of each Loan Party dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws or
operating (or limited liability company) agreement of such Loan Party as in
effect on the Effective Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Responsible Officer executing the certificate pursuant to clause (ii) above;

(4) the Administrative Agent shall have been paid all reasonable out of pocket
costs and expenses of the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom, LLP, as
counsel to the Administrative Agent);

(5) the Administrative Agent shall have received executed legal opinions
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent from each of
(i) Debevoise & Plimpton LLP, counsel to the Loan Parties, and (ii) Richards,
Layton & Finger PA, Delaware counsel to the Loan Parties;

(6) substantially concurrently with the effectiveness of this Amendment, the
Parent Borrower shall have entered into an amendment to its First Lien Credit
Agreement to provide for a new $500,000,000 first lien term loan facility;

(6) substantially concurrently with the effectiveness of this Amendment, the
Administrative Agent shall have received, on behalf of the Exiting Lenders and
Continuing Lenders whose Commitments (after giving effect to the provisions of
Section 5.1) are so terminated (whether in whole or in part), the accrued but
unpaid commitment fees owing pursuant to Subsection 4.5 of the Credit Agreement
in respect of such Commitments so terminated;

(7) with respect to any building or mobile home located on any of the Mortgaged
Fee Properties which is located in an area identified by the Secretary of
Housing and Urban Development as having special flood hazards, if the
Administrative Agent shall have delivered notice(s) to the relevant Loan Party
as required pursuant to Section 208.25(i) of Regulation H of the Board, such
Loan Party shall have delivered an acknowledgment to the Administrative Agent of
such notice; and

(8) the Administrative Agent shall have also received FEMA life-of-loan flood
determinations for each of the Mortgaged Fee Properties.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Borrower and each Guarantor represents, warrants and covenants, as
applicable, that:

 

  (a) Corporate Power; Authorization; Enforceable Obligations. The Parent
Borrower and each Guarantor has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this Amendment and
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Amendment. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any such Person in connection with the execution,
delivery, performance, validity or enforceability of this Amendment, except for
consents, authorizations, notices and filings which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect. This
Amendment has been duly executed and delivered by the Parent Borrower and by
each Guarantor. This Amendment constitutes a legal, valid and binding obligation
of the Parent Borrower and of each Guarantor, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
domestic or foreign bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

  (b) No Legal Bar. The execution, delivery and performance of this Amendment by
the Parent Borrower and by each Guarantor (a) will not violate any Requirement
of Law or Contractual Obligation of such Person in any respect that would
reasonably be expected to have a Material Adverse Effect and (b) will not result
in, or require the creation or imposition of any Lien (other than Liens securing
the Obligations) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

ARTICLE V

ASSIGNMENTS AND COMMITMENT ADJUSTMENTS; NEW LENDERS

Section 5.1 Assignments; Reallocations of Commitments.

(a) On and as of the Effective Date, (i) any Continuing Lender keeping or
increasing its existing Commitment and any New Lender extending a Commitment
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase or addition and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Loans of all the Lenders
to equal its Commitment Percentage set forth on Schedule A attached hereto as
Exhibit B, and the Administrative Agent shall make such other adjustments among
the Lenders with

 

8



--------------------------------------------------------------------------------

respect to the Loans then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Administrative Agent, in order to effect
such reallocation, (ii) the Borrowers shall be deemed to have repaid and
reborrowed the applicable portion of outstanding Loans held by Exiting Lenders
or Continuing Lenders reducing their Commitments as of the date of any
replacement Commitments provided by the New Lenders (with such reborrowing to
consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrowers, in accordance with the
requirements of Subsection 2.2 of the Credit Agreement) and (iii) after giving
effect to the provisions hereof and the payment to it of the applicable portion
of outstanding Obligations in respect to its Loans and Commitments, (x) the
applicable portion of the Commitment of each Exiting Lender shall terminate, if
its Commitments are being terminated in full, and such Lender shall,
automatically and without any further action, cease to be Lender hereunder for
all purposes and (y) the remaining Commitments shall be adjusted as necessary
such that on and as of the Effective Date the Commitments under the Credit
Agreement shall be as set forth on Schedule A attached hereto as Exhibit B,
which shall constitute the new Schedule A to the Credit Agreement upon
effectiveness of this Amendment. The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Subsection 4.12 of the Credit Agreement if the deemed payment
occurs other than on the last day of the related Interest Periods. The Borrowers
shall pay by wire transfer of immediately available funds to the Administrative
Agent, for the accounts of the Exiting Lenders and Continuing Lenders whose
Commitments (after giving effect to the provisions of this Section 5.1) are so
terminated (whether in whole or in part), in each case the accrued but unpaid
commitment fees owing pursuant to Subsection 4.5 of the Credit Agreement in
respect of such Commitments so terminated.

(b) On and as of the Effective Date, immediately after giving effect to the
provisions of Section 5.1(a) above, the Commitments of each Lender (including
each New Lender) shall be as set forth in Schedule A attached hereto as Exhibit
B, which shall constitute the new Schedule A to the Credit Agreement upon
effectiveness of this Amendment. Each of the parties hereto hereby agrees that
each New Lender shall have all the rights and obligations of a Lender under the
Credit Agreement. The Lenders hereby waive the provisions of the Credit
Agreement requiring advance notice of any termination or reduction of
commitments and prepayment of loans thereunder, provided that notice thereof is
provided on the Effective Date.

Section 5.2 New Lenders.

(a) Each New Lender agrees and acknowledges as follows: (i) it has received a
copy of the Credit Agreement, the Intercreditor Agreement and other Loan
Documents (including, in each case, all schedules and exhibits thereto),
together with copies of the most recently delivered financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and join the Credit Agreement as a Lender, and (ii) upon its execution
and delivery of this Amendment it shall be a Lender under and for all purposes
under the Credit Agreement, intending to be legally bound by the terms thereof
(including, without limitation, the provisions of Subsection 10.1 thereof) and
it shall perform all the obligations of and be entitled to all the benefits of a
Lender thereunder.

 

9



--------------------------------------------------------------------------------

(b) Each New Lender (i) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender or agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (ii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iii) appoints and authorizes the Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Collateral Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender thereunder (including, without limitation, the
provisions of Section 5.1(a) of this Amendment) and (v) affirms the
acknowledgements and representations of such New Lender as a Lender contained in
Subsection 10.5 of the Credit Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect except
that, on and after the effectiveness of this Amendment, each reference to the
Credit Agreement or to the Guarantee and Collateral Agreement in any of the Loan
Documents shall mean and be a reference to the Credit Agreement and the
Guarantee and Collateral Agreement as amended by this Amendment. Nothing herein
shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. This Amendment is a Loan Document executed pursuant
to the Credit Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof.

Section 6.2 Post Effective Date Undertakings. Each Loan Party hereby covenants
and agrees that it shall and shall cause its Subsidiaries to perform, deliver or
satisfy each of the items indicated below, as soon as practicable, but in no
event later than the deadline specified below with respect to each such item:

(a) no later than ninety (90) days after the Effective Date (or such later date
as may be agreed by the Administrative Agent), the Loan Parties shall cause to
be delivered to the Collateral Agent, with respect to each of the Mortgaged Fee
Properties listed on Exhibit C attached hereto and made a part hereof, (i) to
extent required to confirm the enforceability, validity and perfection of the
lien in favor of the Secured Parties, or if determined to be necessary or
advisable by the Administrative Agent, an amendment to the existing Mortgage
encumbering such Mortgaged Fee Property (each, a “Mortgage Amendment”) providing
notice to third parties, to the extent required under applicable law, of (x) the
Termination Date and (y) the aggregate Commitments, each as amended by this
Amendment, in form and substance reasonably acceptable to the Collateral Agent,
(ii) if determined to be necessary or advisable by the Administrative Agent, a
date-down and/or modification endorsement to the existing title insurance policy
insuring the lien of such Mortgage, and (iii) with respect to each Mortgage
Amendment, an opinion of local counsel with respect to the enforceability of
such Mortgage Amendment, in form and substance reasonably acceptable to the
Collateral Agent;

 

10



--------------------------------------------------------------------------------

Section 6.3 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Subsection 11.6 of the Credit Agreement.

Section 6.4 Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Amendment.

Section 6.5 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 6.6 Counterparts. This Amendment may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Amendment
signed by all the parties shall be delivered to the Parent Borrower (for itself
and on behalf of the Guarantors) and the Administrative Agent.

Section 6.7 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS.

(a) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) SUBMISSION TO JURISDICTION; WAIVERS. Each party hereto hereby irrevocably
and unconditionally:

 

  (i) submits for itself and its property in any legal action or proceeding
relating to this Amendment and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof; provided that nothing in this
Amendment shall be deemed or operate to preclude any Agent from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of the Administrative Agent or the Collateral Agent;

 

  (ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

 

11



--------------------------------------------------------------------------------

  (iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable
Borrower, the applicable Lender or the Administrative Agent, as the case may be,
at the address specified in Subsection 11.2 of the Credit Agreement or at such
other address of which the Administrative Agent, any such Lender and any such
Borrower shall have been notified pursuant thereto;

 

  (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

  (v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in Subsection
11.13(a) of the Credit Agreement any consequential or punitive damages.

Section 6.8 Waiver Of Jury Trial. EACH OF THE BORROWERS, EACH OF THE GUARANTORS,
THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT.

Section 6.9 Costs and Expenses. Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable, documented out-of-pocket expenses
incurred in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

[Remainder of this page is intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

ATKORE INTERNATIONAL, INC.,

as Parent Borrower

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President and Chief Financial Officer

ATKORE INTERNATIONAL HOLDINGS INC.,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President and Chief Financial Officer

AFC CABLE SYSTEMS, INC.,

as Guarantor

By:  

/s / James A. Mallak

 

Name: James A. Mallak

Title: Vice President

ALLIED TUBE & CONDUIT CORPORATION,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

ATKORE INTERNATIONAL (NV) INC.,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President and Chief Financial Officer

ATKORE INTERNATIONAL CTC, INC.,

as Guarantor

By:

 

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President and Chief Financial Officer

 

FLEXHEAD INDUSTRIES, INC.,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

GEORGIA PIPE COMPANY,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

SPRINKFLEX, LLC,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

TKN, INC.,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President and Chief Financial Officer

 

UNISTRUT INTERNATIONAL CORPORATION,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

 

WPFY, INC.,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President and Chief Financial Officer

 

AMERICAN PIPE & PLASTICS HOLDINGS GROUP, INC., as Guarantor By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

 

AMERICAN PIPE AND PLASTICS, INC., as Guarantor By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

ATKORE STEEL COMPONENTS, INC.,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President and Chief Financial Officer

ATKORE PLASTIC PIPE CORPORATION,

as Guarantor

By:  

/s/ James A. Mallak

 

Name: James A. Mallak

Title: Vice President

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as the Administrative Agent, Collateral Agent, Swingline Lender, Issuing Lender
and Lender

By:  

/s/ Houssem Daly

 

Name: Houssem Daly

Title: Associate Director

By:  

/s/ Kenneth Chin

 

Name: Kenneth Chin

Title: Director

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Co-Collateral Agent and Lender

By:  

/s/ Dusan Lazarov

 

Name: Dusan Lazarov

Title: Director

By:  

/s/ Peter Cucchiara

 

Name: Peter Cucchiara

Title: Vice President

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Krista Mize

 

Name: Krista Mize

Title: Authorized Signatory

By:  

 

 

Name:

Title:

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Stephanie Lis

 

Name: Stephanie Lis

Title: Authorized Officer

By:  

 

 

Name:

Title:

 

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

By:  

/s/ Mikhail Faybusovich

 

Name: Mikhail Faybusovich

Title: Authorized Signatory

By:  

/s/ Warren Van Heyst

 

Name: Warren Van Heyst

Title: Authorized Signatory

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Lender

By:  

/s/ Brendan Mackay

 

Name: Brendan Mackay

Title: Vice President and Director

By:  

 

 

Name:

Title:

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:  

/s/ Daniel Gioia

 

Name: Daniel Gioia

Title: Authorized Signatory

By:  

 

 

Name:

Title:

[Signature Page to Fifth Amendment to Atkore ABL Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

Execution Version

 

 

 

$250,000,000325,000,000

CREDIT AGREEMENT

among

ATKORE INTERNATIONAL, INC.,

and

THE SUBSIDIARY BORROWERS PARTY HERETO,

as Borrowers,

THE LENDERS

FROM TIME TO TIME PARTIES HERETO,

UBS AG, STAMFORD BRANCH,

as anSwingline Lender, Issuing Lender, Administrative Agent and Collateral
Agent,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Issuing Lender and Co-Collateral Agent,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

The other Issuing Lenders party hereto,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Documentation Agent,

and

UBS LOAN FINANCE LLC,

as Swingline Lender,

dated as of December 22, 2010

as amended as of February 3, 2011; October 23, 2013; April 9, 2014 and
November 12, 2015 and as further amended on December 22, 2016

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

UBS SECURITIES LLC,AG, STAMFORD BRANCH,

DEUTSCHE BANK SECURITIES INC.AG NEW YORK BRANCH,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC,AG, CAYMAN ISLANDS BRANCH,

CITIBANK, N.A.

and

ROYAL BANK OF CANADA,

as Joint Lead Arrangers and Joint Bookmanagers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   SECTION 1  

DEFINITIONS

     2    1.1  

Defined Terms

     2    1.2  

Other Definitional Provisions

     5363    SECTION 2  

AMOUNT AND TERMS OF COMMITMENTS

     5465    2.1  

Commitments

     5465    2.2  

Procedure for Revolving Credit Borrowing

     5768    2.3  

Termination or Reduction of Commitments

     5769    2.4  

Swingline Commitments

     5869    2.5  

Repayment of Loans

     6172    2.6  

Accordion Facility

     6173    2.7  

Refinancing Amendments

     6576    2.8  

Extension of Commitments

     6677    SECTION 3  

LETTERS OF CREDIT

     6879    3.1  

L/C Commitment

     6879    3.2  

Procedure for Issuance of Letters of Credit

     6981    3.3  

Fees, Commissions and Other Charges

     7082    3.4  

L/C Participations

     7182    3.5  

Reimbursement Obligation of the Borrowers

     7283    3.6  

Obligations Absolute

     7384    3.7  

L/C Disbursements

     7385    3.8  

L/C Request

     7485    3.9  

Cash Collateralization

     7485    3.10  

Additional Issuing Lenders

     7485    3.11  

Resignation or Removal of the Issuing Lender

     7486    SECTION 4  

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     7586    4.1  

Interest Rates and Payment Dates

     7586    4.2  

Conversion and Continuation Options

     7587    4.3  

Minimum Amounts of Sets

     7688    4.4  

Optional and Mandatory Prepayments

     7688    4.5  

Commitment Fees; Administrative Agent’s Fee; Other Fees

     7990    4.6  

Computation of Interest and Fees

     7990    4.7  

Inability to Determine Interest Rate

     7991    4.8  

Pro Rata Treatment and Payments

     8091    4.9  

Illegality

     8193    4.10  

Requirements of Law

     8293    4.11  

Taxes

     8495    4.12  

Indemnity

     88100    4.13  

Certain Rules Relating to the Payment of Additional Amounts

     89101   

 

i



--------------------------------------------------------------------------------

4.14   Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate
Revolving Credit Loan Commitments      91102    4.15   Defaulting Lenders     
91103    4.16   Cash Receipts      94105    SECTION 5   REPRESENTATIONS AND
WARRANTIES      96108    5.1   Financial Condition      96108    5.2   No
Change; Solvent      97109    5.3   Corporate Existence; Compliance with Law   
  98109    5.4   Corporate Power; Authorization; Enforceable Obligations     
98110    5.5   No Legal Bar      99110    5.6   No Material Litigation     
99110    5.7   No Default      99111    5.8   Ownership of Property; Liens     
99111    5.9   Intellectual Property      99111    5.10   [Intentionally
Omitted]      99111    5.11   Taxes      99111    5.12   Federal Regulations   
  100112    5.13   ERISA      100112    5.14   Collateral      101113    5.15  
Investment Company Act; Other Regulations      101113    5.16   Subsidiaries   
  101113    5.17   Purpose of Loans      101113    5.18   Environmental Matters
     102113    5.19   No Material Misstatements      102114    5.20   Certain
Representations and Warranties Contained in the Investment Agreement      103115
   5.21   Labor Matters      103115    5.22   Insurance      103115    5.23  
Eligible Accounts      103115    5.24   Eligible Inventory      104115    5.25  
Anti-Terrorism      104115    SECTION 6   CONDITIONS PRECEDENT      104116   
6.1   Conditions to Initial Extension of Credit      104116    6.2   Conditions
to Each Extension of Credit After the Closing Date      111123    SECTION 7  
AFFIRMATIVE COVENANTS      111123    7.1   Financial Statements 112. Furnish to
the Administrative Agent for delivery to each Lender (and the Administrative
Agent agrees to make and so deliver such copies):      123    7.2  
Certificates; Other Information      113125    7.3   Payment of Obligations     
114127    7.4   Conduct of Business and Maintenance of Existence      115127   
7.5   Maintenance of Property; Insurance      115128    7.6   Inspection of
Property; Books and Records; Discussions      116129    7.7   Notices     
117130   

 

ii



--------------------------------------------------------------------------------

7.8   Environmental Laws      119132    7.9   After-Acquired Real Property and
Fixtures; Subsidiaries      120133    7.10   Surveys      122135    7.11   Use
of Proceeds      122135    7.12   Post-Closing Security Perfection      122135
   7.13   Post-Closing Matters      122135    SECTION 8   NEGATIVE COVENANTS   
  122135    8.1   Financial Condition Covenant      122136    8.2   Limitation
on Fundamental Changes      123136    8.3   Limitation on Restricted Payments   
  124137    8.4   Limitations on Certain Acquisitions      126140    8.5  
Limitation on Dispositions of Collateral      126140    8.6   Limitation on
Optional Payments and Modifications of Subordinated Debt Instruments and Other
Documents      127141    8.7   Limitation on Changes in Fiscal Year      128142
   8.8   Limitation on Negative Pledge Clauses      128142    8.9   Limitation
on Lines of Business      128143    8.10   Limitations on Currency, Commodity
and Other Hedging Transactions      129143    8.11   Limitations on Transactions
with Affiliates      129143    8.12   Limitations on Investments      130145   
8.13   Limitations on Indebtedness      131145    8.14   Limitations on Liens   
  135150    SECTION 9   EVENTS OF DEFAULT      138153    9.1   Events of Default
     138153    9.2   Remedies Upon an Event of Default      140156    9.3  
Borrower’s Right to Cure.      141157    SECTION 10   THE AGENTS AND THE OTHER
REPRESENTATIVES      141157    10.1   Appointment      141157    10.2   The
Administrative Agent and Affiliates      142158    10.3   Action by an Agent   
  142158    10.4   Exculpatory Provisions      142158    10.5   Acknowledgement
and Representations by Lenders      143159    10.6   Indemnity; Reimbursement by
Lenders      144160    10.7   Right to Request and Act on Instructions; Reliance
     145161    10.8   Collateral Matters      146162    10.9   Successor Agent
     147163    10.10   Swingline Lender      148164    10.11   Withholding Tax
     148164    10.12   Other Representatives      148164    10.13   Appointment
of Borrower Representatives      149164    10.14   Application of Proceeds     
149165    SECTION 11   MISCELLANEOUS      150166    11.1   Amendments and
Waivers      150166   

 

iii



--------------------------------------------------------------------------------

11.2  

Notices

     153169    11.3  

No Waiver; Cumulative Remedies

     154170    11.4  

Survival of Representations and Warranties

     154170    11.5  

Payment of Expenses and Taxes

     154170    11.6  

Successors and Assigns; Participations and Assignments

     155171    11.7  

Adjustments; Set-off; Calculations; Computations

     161177    11.8  

Judgment

     161178    11.9  

Counterparts

     162179    11.10  

Severability

     162179    11.11  

Integration

     162179    11.12  

Governing Law

     163179    11.13  

Submission To Jurisdiction; Waivers

     163179    11.14  

Acknowledgements

     163180    11.15  

Waiver Of Jury Trial

     164181    11.16  

Confidentiality

     164181    11.17  

Additional Indebtedness

     165182    11.18  

USA Patriot Act Notice

     165182    11.19  

Joint and Several Liability; Postponement of Subrogation

     165182    11.20  

Reinstatement

     166183    11.21  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     183   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

A    Commitments and Addresses 1.1(a)    Atkore Investment Documents 1.1(b)   
Disposition of Certain Assets 1.1(c)    Assumed Indebtedness 1.1(d)    Existing
Financing Leases 1.1(e)    [Intentionally Omitted] 1.1(f)    Existing
Investments 1.1(g)    Fiscal Periods 1.1(h)    Recapitalization Transactions
1.1(i)    L/C Sublimits 4.16(a)    DDAs 4.16(b)    Blocked Accounts 5.2   
Material Adverse Effect Disclosure 5.4    Consents Required 5.6    Litigation
5.8    Real Property 5.9    Intellectual Property Claims 5.16    Subsidiaries
5.18    Environmental Matters 5.22    Insurance 6.1(f)    Lien Searches 6.1(g)
   Local and Foreign Counsel 6.1(k)    Title Insurance Policies 7.12   
Post-Closing Collateral Requirements 8.11    Affiliate Transactions 8.13(d)   
Closing Date Existing Indebtedness 8.14(b)    Existing Liens

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

A-1    Form of Revolving Credit Note A-2    Form of Swingline Note B    Form of
Guarantee and Collateral Agreement C    Form of Mortgage D    Form of U.S. Tax
Compliance Certificate E    Form of Assignment and Acceptance F    Form of
Swingline Loan Participation Certificate G    Form of Secretary’s Certificate H
   Form of Officer’s Certificate I    Form of Solvency Certificate J    Form of
L/C Request K    Form of Borrowing Base Certificate L    Form of Joinder
Agreement M-1    Opinion of Debevoise & Plimpton LLP, Special New York Counsel
to the Loan Parties M-2    Opinion of Richards, Layton & Finger, P.A., Special
Delaware Counsel to Certain of the Loan Parties M-3    Opinion of Lionel Sawyer
& Collins, P.C., Special Nevada Counsel to Certain of the Loan Parties N    Form
of Subsidiary Borrower Joinder

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 22, 2010, as amended as of February 3,
2011, October 23, 2013, April 9, 2014 and November 12, 2015 and as further
amended on December 22, 2016, among Atkore International, Inc., a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
the Subsidiary Borrowers from time to time party hereto (together with the
Parent Borrower, collectively, the “Borrowers” and each individually, a
“Borrower”), the several banks and other financial institutions from time to
time party hereto (as further defined in Subsection 1.1, the “Lenders”), the
issuing lenders from time to time party hereto (as further defined in Subsection
1.1, the “Issuing Lenders”), UBS AG, STAMFORD BRANCH, as an issuing lender (in
such capacity, an “Issuing Lender”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders hereunder and, as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties and the
Issuing Lenders, and as swingline lender (in such capacity, the “Swingline
Lender”), and DEUTSCHE BANK AG NEW YORK BRANCH, as co-collateral agent (in such
capacity, the “Co-Collateral Agent”) and UBS LOAN FINANCE LLC, as swingline
lender (in such capacity, the “Swingline Lender”).

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, CD&R Allied Holdings, L.P., a Cayman Islands limited partnership
(“Investor”) newly organized by Clayton, Dubilier & Rice Fund VIII, L.P. (“CD&R
Fund VIII”), a fund controlled by Clayton, Dubilier & Rice, LLC (“CD&R”) or one
or more of its Affiliates (such term and each other capitalized term used in
these recitals and not otherwise previously defined, as hereinafter defined),
entered into an Investment Agreement, dated as of November 9, 2010, with Tyco
International Holdings S.A.R.L. (“TIH”), Tyco International Ltd. (“Tyco”), and
Atkore International Group Inc. (“Atkore Ultimate Parent”) pursuant to which
Investor shall acquire (the “Atkore Investment”) all of the Preferred Shares of
Atkore Ultimate Parent.

WHEREAS, CD&R and/or any of its Affiliates and (if so determined by CD&R) one or
more limited partners of any such fund or other investors reasonably acceptable
to the Lead Arrangers (collectively, the “Equity Investors”) will purchase the
Preferred Shares (as defined in Subsection 1.1 below) from TIH for $306,000,000
(the “Equity Financing”), which will result in the Equity Investors’ obtaining,
on a pro forma basis, 51% of the voting interests of Atkore Ultimate Parent.

WHEREAS, the Parent Borrower will issue $410,000,000 of 9 7⁄8% Senior Secured
Notes due 2018.

WHEREAS, in order to (i) effect the Recapitalization Transaction and the other
Transactions, including the payments of fees and expenses relating thereto and
(ii) finance the working capital, capital expenditures and other general
corporate purposes of the Parent Borrower and its Subsidiaries following the
consummation of the Atkore Investment, the Parent Borrower and the Subsidiary
Borrowers have requested that the Lenders make the Loans and issue and
participate in the Letters of Credit provided for herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1 DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2014 Recapitalization Transaction”: collectively, any or all of the following
(whether taking place prior to, on or following the date hereof): (i) the entry
into the Redemption Agreement and the consummation of the transactions
contemplated thereby, including the Redemption and the payment of the CP Payment
Amount (as defined in the Redemption Agreement) in connection with a CP
Transaction (as defined in the Redemption Agreement), (ii) the entry into the
First Lien Credit Agreement and the other First Lien Loan Documents and the
incurrence of Indebtedness thereunder by one or more of Holdings, the Parent
Borrower and its Restricted Subsidiaries, (iii) the entry into the Second Lien
Credit Agreement and the other Second Lien Loan Documents and the incurrence of
Indebtedness thereunder by one or more of Holdings, the Parent Borrower and its
Restricted Subsidiaries, (iv) the redemption of the Senior Secured Notes,
(v) the making by the Parent Borrower or one or more of its Restricted
Subsidiaries of any transfer to Holdings or any Parent Entity, whether by means
of a dividend, distribution, intercompany loan or otherwise, in order to permit
Atkore Ultimate Parent to make the Redemption and pay the CP Payment Amount (as
defined in the Redemption Agreement) and otherwise comply with its obligations
under the Redemption Agreement or otherwise in connection with the foregoing and
(vi) all other transactions relating to any of the foregoing (including payment
of fees and expenses related to any of the foregoing).

“”30-Day Specified Excess Availability””: as of the date of any Specified
Transaction, the sum of (x) the quotient obtained by dividing (a) the sum of
each day’s aggregate Available Loan Commitments of all Lenders during the thirty
(30) consecutive day period immediately preceding any Specified Payment (such
Specified Transaction plus the sum of each day’s Specified Suppressed
Availability during such period (in each case, calculated on a pro forma basis
to include the borrowing or repayment of any Loans or issuance or cancellation
of any Letters of Credit in connection with such Specified PaymentTransaction)
by (b) thirty (30) days, plus (y) the amount of Specified Unrestricted Cash as
of such date (but excluding the cash proceeds of any Specified Equity
Contribution).

“ABL Priority Collateral”: as defined in the Intercreditor Agreement as in
effect on the date hereof or modified with the consent of the Required Lenders
and whether or not the same remains in full force and effect.

“ABR”: when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

“Acceleration”: as defined in Subsection 9.1(e).

 

2



--------------------------------------------------------------------------------

“Accordion Facility” and “Accordion Facilities”: as defined in Subsection
2.6(a).

“Accordion Facility Increase”: as defined in Subsection 2.6(a).

“Accordion Revolving Commitments”: as defined in Subsection 2.6(a).

“Accordion Revolving Commitment Effective Date”: as defined in Subsection
2.6(d).

“Accordion Term Loans”: as defined in Subsection 2.6(a).

“Account Debtor”: each Person who is obligated on an Account, chattel paper or a
General Intangible.

“Accounts”: as defined in the UCC and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

“Acquisition Consideration”: the purchase consideration for any acquisition and
all other payments by the Parent Borrower or any of its Restricted Subsidiaries
in exchange for, or as part of, or in connection with, any acquisition,
consisting of cash or by exchange of property (other than Capital Stock of
Holdings or any Parent Entity) or the assumption of Indebtedness payable at or
prior to the consummation of such acquisition or deferred for payment at any
future time (provided that any such future payment is not subject to the
occurrence of any contingency) For purposes of the foregoing, any Acquisition
Consideration consisting of property shall be valued at the Fair Market Value
thereof.

“Additional Assets”: (a) any property or assets that replace the property or
assets that are the subject of an Asset Sale; (b) any property or assets (other
than Indebtedness and Capital Stock) used or to be used by the Parent Borrower
or a Restricted Subsidiary or otherwise useful in a business permitted by
Subsection 8.9 (including any capital expenditures on any property or assets
already so used); (c) the Capital Stock of a Person that is engaged in a
business permitted by Subsection 8.9 and becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Parent Borrower or
another Restricted Subsidiary; or (d) Capital Stock of any Person that at such
time is a Restricted Subsidiary acquired from a third party.

“Additional Indebtedness”: as defined in the Intercreditor Agreement.

“Additional Lender”: as defined in Subsection 2.6(a).

 

3



--------------------------------------------------------------------------------

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (w) secured by a Lien ranking junior to this Facility with
respect to the ABL Priority Collateral and pari passu to the Lien securing the
First Lien Credit Facility with respect to the Note Priority Collateral,
(x) secured by a Lien ranking junior to the Lien securing this Facility and to
the Lien securing the First Lien Credit Facility, (y) unsecured or (z) in the
case Indebtedness issued or incurred by an Escrow Subsidiary, secured by a Lien
on the proceeds of such Additional Obligations which are subject to an escrow or
similar arrangement and Liens on any related deposit of cash, Cash Equivalents
or Temporary Cash Investments (as defined in the First Lien Credit Agreement) to
cover interest and premium in respect of such Additional Obligations), including
customary bridge financings, in each case issued or incurred by the Parent
Borrower, a Guarantor or an Escrow Subsidiary in compliance with Subsection
8.13.

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the First Lien Loan Documents) issued or executed and delivered with respect to
any Additional Obligations by any Loan Party or any Escrow Subsidiary.

“Adjusted LIBOR Rate”: with respect to any Eurodollar Borrowing for any Interest
Period, (a) an interest rate per annum (rounded upward, if necessary, to the
nearest 1/100th of 1%) determined by the Administrative Agent to be equal to the
LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period
divided by (b) 1 minus the Statutory Reserves (if any) for such Eurodollar
Borrowing for such Interest Period.

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

“Affected BA Rate”: as defined in Subsection 4.7.

“Affected Eurodollar Rate”: as defined in Subsection 4.7.

“Affected Loans”: as defined in Subsection 4.9.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent and the Co-Collateral Agent and “Agent” shall mean any of them.

“Agent Advance”: as defined in Subsection 2.1(c).

“Agent Advance Period”: as defined in Subsection 2.1(c).

“Aggregate Lender Exposure”: the sum of the Dollar Equivalent of (a) the
aggregate principal amount of all Revolving Credit Loans then outstanding,
(b) the aggregate amount of all L/C Obligations at such time and (c) the
aggregate amount of all Swingline Exposure at such time.

 

4



--------------------------------------------------------------------------------

“Aggregate Outstanding Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Revolving Credit Lender then outstanding
(including in the case of Revolving Credit Loans then outstanding in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate principal
amount thereof), (b) the aggregate amount equal to such Revolving Credit
Lender’s Commitment Percentage of the L/C Obligations then outstanding and
(c) the aggregate amount equal to such Revolving Credit Lender’s Commitment
Percentage, if any, of the Swingline Loans then outstanding.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

“Alternate Base Rate”: for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate for an Interest
Period of one-month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) plus 1.00%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Base Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Base Rate or the Federal Funds Effective
Rate, respectively.

“Applicable Commitment Fee Rate”: with respect to commitment fees payable
hereunder:

 

Utilized Commitment

   Applicable
Commitment Fee Rate  

Less than or equal to 50%

     0.500.375 % 

Greater than 50%

     0.3750.250 % 

“Applicable Margin”: shall mean a rate per annum equal to the rate set forth
below for the applicable type of Loan and opposite the applicable aggregate
Available Loan Commitments expressed as a percentage of Availability:

 

5



--------------------------------------------------------------------------------

Aggregate

Available Loan

Commitments

  

Eurodollar

Loans

    Eurodollar
ABR Loans     BA
EquivalentABR
Loans     Canadian
Prime RateBA
Equivalent
Loans     Canadian
Prime Rate
Loans  

Level I:

Less than or equal to 33 1⁄3%

     2.75 %      1.75 %      2.750.75 %      1.75 %      0.75 % 

Level II:

Greater than 33 1⁄3% but less than or equal to 66 2⁄3%

     2.50 %      1.50 %      2.500.50 %      1.50 %      0.50 % 

Level III:

Greater than 66 2⁄3%

     2.25 %      1.25 %      2.250.25 %      1.25 %      0.25 % 

Each change in the Applicable Margin resulting from a change in the aggregate
Available Loan Commitments shall be effective with respect to all Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent and the Co-Collateral Agent of the Borrowing Base
Certificate required by Subsection 7.2(f) indicating such change until the date
immediately preceding the next date of delivery of such Borrowing Base
Certificate indicating another such change. Notwithstanding the foregoing, the
aggregate Available Loan Commitments (i) shall be deemed to be in Level II from
the Closing Date to the date of delivery to the Administrative Agent and the
Co-Collateral Agent of the Borrowing Base Certificate required by Subsection
7.2(f) for the Fiscal Period ended at least six (6) months after the Closing
Date and (ii) shall be deemed to be in Level I at any time (after expiration of
the applicable cure period) during which the Parent Borrower has failed to
deliver the Borrowing Base Certificate required by Subsection 7.2(f).

In addition, at all times while an Event of Default known to the Parent Borrower
shall have occurred and be continuing, the Applicable Margin shall not decrease
from that previously in effect as a result of the delivery of such Borrowing
Base Certificate.

“Approved Fund”: as defined in Subsection 11.6(b).

“Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition, (a “Disposition”), by the Parent Borrower or any other Loan Party
in one or a series of related transactions, of any real or personal, tangible or
intangible, property (including Capital Stock) of the Parent Borrower or any of
its Restricted Subsidiaries, other than:

 

6



--------------------------------------------------------------------------------

(a) the sale or other Disposition of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business;

(b) the sale or other Disposition of any property (including Inventory) in the
ordinary course of business;

(c) the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in connection with
the compromise or collection thereof; provided that, in the case of any Foreign
Subsidiary of the Parent Borrower, any such sale or discount may be with
recourse if such sale or discount is consistent with customary practice in such
Foreign Subsidiary’s country of business;

(d) as permitted by Subsection 8.2(b) or 8.2(c) or pursuant to any Exempt Sale
and Leaseback Transaction;

(e) subject to any applicable limitations set forth in Subsection 8.2,
Dispositions of any assets or property by the Parent Borrower or any of its
Restricted Subsidiaries to the Parent Borrower or any Wholly Owned Subsidiary of
the Parent Borrower;

(f) the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Parent
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent Borrower and its Restricted Subsidiaries
taken as a whole and (ii) licensing of Intellectual Property in the ordinary
course of business;

(g) any Disposition by the Parent Borrower or any of its Restricted
Subsidiaries, provided that the Net Cash Proceeds of each such Disposition do
not exceed $5,000,000 and the aggregate Net Cash Proceeds of all Dispositions in
any fiscal year made pursuant to this clause (g) do not exceed $10,000,000; and

(h) any Disposition set forth on Schedule 1.1(b).

“Assignee”: as defined in Subsection 11.6(b)(i).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

“Assumed Indebtedness”: Indebtedness of the Parent Borrower and its Restricted
Subsidiaries outstanding on the Closing Date and disclosed on Schedule 1.1(c).

“Atkore Investment”: as defined in the Recitals hereto.

“Atkore Investment Documents”: collectively, the documents and agreements
referred to in Schedule 1.1(a) hereto.

 

7



--------------------------------------------------------------------------------

“Atkore Ultimate Parent”: as defined in the Recitals hereto.

“Auto-Renewal L/C”: as defined in Subsection 3.1(c).

“Availability”: the lesser of (x) the total Commitments as in effect and such
time and (y) the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered).

“Availability Reserves”: without duplication of any other reserves or items that
are otherwise addressed or excluded through eligibility criteria, such reserves,
subject to Subsection 2.1(b), as the Administrative Agent in its Permitted
Discretion, determines as being appropriate to reflect any impairment to the
value of, or the enforceability or priority of the Lien on, the Collateral
consisting of Eligible Accounts or Eligible Inventory included in the Borrowing
Base (including claims that the Administrative Agent determines will need to be
satisfied in connection with the realization upon such Collateral).

“Available Accordion Amount”: at any time, the excess, if any, of (a) the sum of
$100,000,000 over (b) the sum of the aggregate principal amount of all Accordion
Term Loans made plus all Accordion Revolving Commitments established prior to
such date pursuant to Subsection 2.6.

“Available Excluded Contribution Amount Basket”: as of any date, the excess, if
any, of the Net Proceeds from Excluded Contributions received by the Parent
Borrower as of such date over (b) the Net Proceeds from Excluded Contributions
as of such date designated or applied prior to such date, or on such date in a
separate designation or application, to an Investment made pursuant to
Subsection 8.12, a Permitted Acquisition made pursuant to Subsection 8.4, a
Restricted Payment made pursuant to Subsection 8.3 or any payments, prepayments,
repurchases or redemptions of Restricted Indebtedness made pursuant to
Subsection 8.6(a).

“Available Loan Commitment”: as to any Lender at any time, an amount equal to
the excess, if any, of (a) the lesser of (i) the amount of such Lender’s
Commitment at such time and (ii) the amount equal to such Lender’s Commitment
Percentage of the Borrowing Base over (b) the sum of (i) the aggregate unpaid
principal amount at such time of all Revolving Credit Loans made by such Lender
(including in the case of Revolving Credit Loans made by such Lender in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate unpaid
principal amount thereof), (ii) the amount equal to such Lender’s Commitment
Percentage of the aggregate unpaid principal amount at such time of all
Swingline Loans and (iii) the amount equal to such Lender’s Commitment
Percentage of the outstanding L/C Obligations at such time. For purposes of the
definition of “Payment Condition”, the aggregate Available Loan Commitments
shall be calculated on a pro forma basis to include the borrowing or repayment
of any Loans or issuance or cancellation of any Letters of Credit in connection
with the proposed transaction.

“BA Equivalent Loan”: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

“BA Rate”: on any day, (x) for any Lender that is a Schedule I bank, the annual
rate of interest which is the arithmetic average of the rates for the relevant
Interest Period applicable to bankers’ acceptances issued by Schedule I banks
identified as such on the Reuters Screen CDOR Page at approximately 10:00 a.m.
(Toronto time) on such day and (y) for any Lender that is not a

 

8



--------------------------------------------------------------------------------

Schedule I bank, the sum of (I) the BA Rate for Lenders that are Schedule I
banks determined in accordance with clause (x) above and (II) ten (10) basis
points per annum. If such average rate does not appear on the Reuters Screen
CDOR Page as contemplated above, then the BA Rate for such Interest Period on
any day shall instead be calculated based on the arithmetic average of the
discount rates applicable to bankers’ acceptances for such Interest Period of,
and as quoted by, any two of the Schedule I banks, chosen by the Administrative
Agent, as of 10:00 a.m. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day. If only one
Schedule I bank quotes the aforementioned rate on such day, then the BA Rate for
such Interest Period on any day shall instead be calculated based on the rate
for such Interest Period quoted by such Schedule I bank. If no Schedule I bank
quotes the aforementioned rate on such day, then the BA Rate for such Interest
Period on any day shall instead be calculated based on the rate for such
Interest Period chosen by the Administrative Agent.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

“Base Rate”: for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent from time to time; each
change in the Base Rate shall be effective on the date such change is effective.
The corporate basemeans the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section, as the prime rate (currently defined
as the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks), as in effect from time to time. The Prime Rate is a reference
rate isand does not necessarily represent the lowest or best rate actually
charged by theto any customer. The Administrative Agent to its customersor any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

“Benefited Lender”: as defined in Subsection 11.7(a).

“Blocked Accounts”: as defined in Subsection 4.16(b).

“Blocked Account Agreement”: as defined in Subsection 4.16(b).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors.

“Borrower Representative” means the Parent Borrower in its capacity as Borrower
Representative pursuant to the provisions of Subsection 10.13.

“Borrowers”: as defined in the Preamble hereto.

 

9



--------------------------------------------------------------------------------

“Borrowing”: the borrowing of one Type of Loan of a single Tranche by the
Borrowers (on a joint and several basis), from all the Lenders having
Commitments of the respective Tranche on a given date (or resulting from a
conversion or conversions on such date) having in the case of Eurodollar Loans
and BA Equivalent Loans the same Interest Period.

“Borrowing Base”: as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts of the Borrowers and the Subsidiary
Guarantors, plus

(b) the lesser of

(i) 80% times the Eligible Inventory of the Borrowers and the Subsidiary
Guarantors, valued at the lower of cost, calculated on a first-in, first-out
basis, and fair market value, and

(ii) 85% times the Net Orderly Liquidation Value of Eligible Inventory of the
Borrowers and the Subsidiary Guarantors, minus

(c) the amount of all Availability Reserves, minus

(d) the outstanding principal amount of any Accordion Term Loans.

“Borrowing Base Certificate”: as defined in Subsection 7.2(f).

“Borrowing Date”: any Business Day specified in a notice pursuant to Subsections
2.2, 2.4, or 3.2 as a date on which the Borrower Representative requests the
Lenders to make Loans hereunder or an Issuing Lender to issue Letters of Credit
hereunder.

“Business”: (a) the design, manufacture and distribution of electrical conduit,
armored electrical cable and metal structural building framing and cable
management systems, (b) the design, manufacture, fabrication and distribution of
steel tube, plate and pipe products, and (c) the provision of conceptual design,
engineering and installation services regarding strut related applications, in
each case other than to the extent conducted by Tyco and its Subsidiaries under
the brand names set forth in Schedule 12.1(A) to the Investment Agreement;
provided that the term “Business” shall not include the activities of Tyco and
its Subsidiaries, including Tyco’s Fire Protection Products and Fire Protection
Services businesses, in each case, in their capacity as an assembler, reseller,
installer or distributor of any of the foregoing products or services.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York (or with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing Lender) are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan, “Business Day”
shall mean, in the case of any Eurodollar Loan in Dollars, any Business Day on
which dealings in Dollars between banks may be carried on in London, England and
New York, New York and, in the case of any Eurodollar Loan in any Designated
Foreign Currency, a day on which dealings in such Designated Foreign Currency
between banks may be carried on in London, England, New York, New York and the
principal financial center of such Designated Foreign Currency as set forth on
Schedule B.

 

10



--------------------------------------------------------------------------------

“Canadian Dollars” or “Cdn$”: the lawful currency of Canada, as in effect from
time to time.

“Canadian Prime Rate”: the greater of (a) a rate per annum that is equal to the
corporate base rate of interest established from time to time by such Schedule I
Bank selected by the Administrative Agent from time to time as its “prime”
reference rate then in effect on such day for Canadian Dollar-denominated
commercial loans made by it in Canada (it is understood and agreed that such
corporate base rate is not necessarily the lowest rate charged by any such bank
selected by the Administrative Agent to its customers), and (b) the annual rate
of interest equal to the sum of (i) the one month BA Rate in effect on such day,
plus (ii) 0.75%.

“Capital Expenditures”: with respect to any Person for any period, the aggregate
of all expenditures by such Person and its consolidated Restricted Subsidiaries
during such period (exclusive of expenditures made (i) for Permitted Investments
and (ii) for acquisitions permitted by Subsection 8.4) which, in accordance with
GAAP, are or should be included in “capital expenditures”.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities issued or fully guaranteed or insured by the
United States government or Canadian government or any agency or instrumentality
thereof, (b) time deposits, certificates of deposit or bankers’ acceptances of
(i) any Lender or affiliate thereof or (ii) any commercial bank having capital
and surplus in excess of $500,000,000 and the commercial paper of the holding
company of which is rated at least A-2 or the equivalent thereof by Standard &
Poor’s Ratings Group (a division of The McGraw Hill Companies Inc.) or any
successor rating agency (“S&P”) or at least P-2 or the equivalent thereof by
Moody’s Investors Service, Inc. or any successor rating agency (“Moody’s”) (or
if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency as shall be approved by the
Administrative Agent in its reasonable judgment), (c) commercial paper rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by the Administrative Agent in its reasonable judgment),
(d) investments in money market funds complying with the risk limiting
conditions of Rule 2a-7 or any successor rule of the United States Securities
and Exchange Commission under the Investment Company Act, and (e) investments
similar to any of the foregoing denominated in foreign currencies approved by
the board of directors of the Parent Borrower, in each case provided in clauses
(a), (b), (c) and (e) above only, maturing within twelve months after the date
of acquisition.

“Cash Limit”: as of any date of determination, the amount of cash and Cash
Equivalents held by the Parent Borrower and its Restricted Subsidiaries (whether
or not such cash is held in a DDA over which the Administrative Agent has
“control”) as at such date up to a maximum amount not to exceed $25,000,000.

 

11



--------------------------------------------------------------------------------

“Cash Management Arrangements”: any agreement or arrangement relating to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds.

“CD&R”: as defined in the Recitals hereto.

“CD&R Fund VIII”: as defined in the Recitals hereto.

“CD&R Investors”: collectively, (i) Investor, (ii) CD&R Fund VIII, and any
successor in interest thereto, (iii) CD&R Friends & Family Fund VIII, L.P., a
Cayman Islands exempted limited partnership, and any successor in interest
thereto, (iv) CD&R and (v) any Affiliate of any CD&R Investor.

“Change in Law”: as defined in Subsection 4.11(a).

“Change of Control”: (i) (x) the Permitted Holders shall in the aggregate be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
as in effect on the Closing Date) of (A) so long as Holdingsthe Parent Borrower
is a Subsidiary of any Parent Entity, shares of Voting Stock having less than
35% of the total voting power of all outstanding shares of such Parent Entity
(other than a Parent Entity that is a Subsidiary of another Parent Entity) and
(B) if Holdingsthe Parent Borrower is not a Subsidiary of any Parent Entity,
shares of Voting Stock having less than 35% of the total voting power of all
outstanding shares of Holdingsthe Parent Borrower and (y) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
as in effect as of the Closing Date), other than one or more Permitted Holders,
shall be the “beneficial owner” of (A) so long as Holdingsthe Parent Borrower is
a Subsidiary of any Parent Entity, shares of Voting Stock having more than 35%
of the total voting power of all outstanding shares of such Parent Entity (other
than a Parent Entity that is a Subsidiary of another Parent Entity) and (B) if
Holdingsthe Parent Borrower is not a Subsidiary of any Parent Entity, shares of
Voting Stock having more than 35% of the total voting power of all outstanding
shares of Holdings or (ii) the Continuing Directors shall cease to constitute a
majority of the members of the Board of Directors of Holdings; (c) Holdings the
Parent Borrower, (ii) so long as the Capital Stock of the Parent Borrower is not
listed on a nationally recognized stock exchange in the United States, Holdings
(or any Successor Holding Company in respect thereof pursuant to and as defined
in Subsection 9.16(e) of the Guarantee and Collateral Agreement) shall cease to
own, directly or indirectly, 100% of the Capital Stock of the Parent Borrower
(or any successor to the Parent Borrower permitted pursuant to Subsection 8.2);
or (diii) a “Change of Control” as defined in the Senior Secured Notes
Indenture; as used in this paragraph “Voting Stock” shall mean shares of Capital
Stock entitled to vote generally in the election of directors. Notwithstanding
anything to the contrary in the foregoing, the Transactions shall not constitute
or give rise to a Change of Control.First Lien Credit Agreement.

“Chief Executive Office”: with respect to any Person, the location from which
such Person manages the main part of its business operations or other affairs.

 

12



--------------------------------------------------------------------------------

“Closing Date”: the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waivedDecember 22, 2010.

“Co-Collateral Agent”: as defined in the Preamble hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the Preamble hereto.

“Commercial L/C”: as defined in Subsection 3.1(b).

“Committed Lenders”: UBS Loan Finance LLC, Deutsche Bank AG New York Branch,
Credit Suisse AG, Cayman Islands Branch, Deutsche Bank AG Cayman Islands Branch,
UBS Securities LLC.

“Commitment”: as to any Lender, the commitment, if any, of such Lender to make
Extensions of Credit to the Borrowers in the amount set forth opposite its name
on Schedule A hereto or as may subsequently be set forth in the Register from
time to time. The original amount of the aggregate Commitments of the Lenders is
$250,000,000as of the Fifth Amendment Effective Date is $325,000,000.

“Commitment Letter”: the Commitment Letter (including the annexes and exhibits
thereto) dated as of November 9, 2010, among the Committed Lenders and the
Investor.

“Commitment Percentage”: of any Lender at any time shall be that percentage
which is equal to a fraction (expressed as a percentage) the numerator of which
is the Commitment of such Lender at such time and the denominator of which is
the aggregate Commitments at such time; provided that for purposes of Subsection
4.15(d) and (e), “Commitment Percentage” shall mean the percentage of the total
Commitments (disregarding the Commitment of any Defaulting Lender to the extent
its Swingline Exposure or L/C Obligations is reallocated to the Non-Defaulting
Lenders) represented by such Lender’s Commitment; provided, further that if any
such determination is to be made after the Commitments (and the related
Commitments of the Lenders) has (or have) terminated, the determination of such
percentages shall be made immediately before giving effect to such termination.

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date, or such earlier date as the Commitments shall
terminate as provided herein.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute thereto.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Sections 414(m) and (o) of the Code.

 

13



--------------------------------------------------------------------------------

“Compliance Certificate”: as defined in Subsection 7.2(b).

“Concentration Account”: as defined in Subsection 4.16(c).

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower Representative on request); provided that the designation
by any Lender of a Conduit Lender shall not relieve the designating Lender of
any of its obligations under this Agreement, including its obligation to fund a
Loan if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation Subsection
4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Commitment or (c) be designated if such designation would
otherwise increase the costs of any Facility to any Borrower.

“Confidential Information Memorandum”: that certain Confidential Information
Memorandum dated December 2010 and furnished to the Lenders.

“Consolidated Fixed Charge Coverage Ratio”: (a) as of the last day of any
period, the ratio of (a) (i) EBITDA for such period minus (ii) the unfinanced
portion of all Capital Expenditures (excluding any Capital Expenditure made in
an amount equal to all or part of the proceeds, applied within twelve months of
receipt thereof, of (x) any casualty insurance, condemnation or eminent domain
or (y) any sale of assets (other than Inventory)) of the Parent Borrower and its
consolidated Restricted Subsidiaries during such period, to (b) the sum, without
duplication, of (i) Debt Service Charges payable in cash by the Parent Borrower
and its consolidated Restricted Subsidiaries during such period plus
(ii) federal, state and foreign income taxes paid in cash by the Parent Borrower
and its consolidated Restricted Subsidiaries (net of refunds received) for the
period of four full fiscal quarters ending on such date plus (iii) cash paid by
the Parent Borrower during the relevant period pursuant to any of clauses
(e) and (h) of Subsection 8.3; provided that upon the date on which any
Liquidity Event first occurs and while the same shall be continuing, the
Consolidated Fixed Charge Coverage Ratio shall be calculated as of the end of
the most recently completed fiscal quarter of the Parent Borrower ended on or
after March 25, 2011, for which financial statements shall have been required to
be delivered under Subsection 7.1(a) or (b).

 

14



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, an amount equal to (a) interest
expense (accrued and paid or payable in cash for such period, and in any event
excluding any amortization or write off of financing costs) on Indebtedness of
the Parent Borrower and its consolidated Restricted Subsidiaries for such period
minus (b) interest income (accrued and received or receivable in cash for such
period) of the Parent Borrower and its consolidated Restricted Subsidiaries for
such period, in each case determined on a consolidated basis in accordance with
GAAP; provided that for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio for any period of four fiscal quarters ending on or prior to
September 30, 2011, Consolidated Interest Expense for such period of four fiscal
quarters shall be deemed to be (i) in the case of the period ended at the end of
the fiscal quarter ended March 25, 2011, Consolidated Interest Expense for the
period of one fiscal quarter ended at the end of such fiscal quarter multiplied
by 4, (ii) in the case of the period ended at the end of the fiscal quarter
ended June 24, 2011, Consolidated Interest Expense for the period of two fiscal
quarters ended at the end of such fiscal quarter multiplied by 2 and (iii) in
the case of the period ended at the end of the fiscal quarter ended
September 30, 2011, Consolidated Interest Expense for the period of three fiscal
quarters ended at the end of such fiscal quarter multiplied by 4/3.

“Consolidated Net Income”: for any period, net income of the Parent Borrower and
its consolidated Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets”: as of any date of determination, the total assets
in each case reflected on the consolidated balance sheet of the Parent Borrower
and its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements have been or are
required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b),
determined on a consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any incurrence of Indebtedness or any Investment,
on a Pro Forma Basis including any property or assets being acquired in
connection therewith).

“Continuing Directors”: the directors of Holdings on the Closing Date, after
giving effect to the Transactions and the other transactions contemplated
thereby, and each other director if, in each case, such other director’s
nomination for election to the board of directors of Holdings is recommended by
at least a majority of the then Continuing Directors or the election of such
other director is approved by one or more Permitted Holders.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“CP Payment Amount”: as defined in the Redemption Agreement.

“CP Transaction”: as defined in the Redemption Agreement.

“Credit Agreement Refinancing Indebtedness”: any secured Indebtedness incurred
or otherwise obtained by the Borrowers under and in accordance with the terms of
this Agreement in the form of revolving commitments or term loans in exchange
for, or to extend, renew, replace or refinance, in whole or part, existing
Accordion Term Loans, outstanding Revolving Credit Loans or Commitments
hereunder (including any successive Credit Agreement Refinancing Indebtedness
obtained pursuant to a prior Refinancing Amendment) (“Refinanced Debt”);
provided that:

 

15



--------------------------------------------------------------------------------

(a) the Borrowers shall make an offer to all Lenders of the Tranche proposed to
be extended, renewed, replaced or refinanced to use the proceeds of and
commitments in respect of any such Indebtedness to refinance all Obligations of
such Refinanced Debt under such Tranche on a pro rata basis;

(b) such Refinanced Debt shall be repaid and the commitments with respect
thereto terminated and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; provided that to the
extent that such Refinanced Debt consists, in whole or in part, of Commitments
or Other Revolving Credit Commitments (or Revolving Credit Loans, Other
Revolving Credit Loans or Swingline Loans incurred pursuant to any Commitments
or Other Revolving Credit Commitments), such Commitments or Other Revolving
Credit Commitments, as applicable, shall be terminated, the proceeds of such
Credit Agreement Refinancing Indebtedness shall be applied to the prepayment of
outstanding Term Loans, outstanding Revolving Loans, or reduction of Revolving
Commitments being so refinanced on a pro rata basis within each Tranche being
refinanced and all accrued fees in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained;

(c) such Indebtedness (including, if such Indebtedness includes any Other
Revolving Commitments, the unused portion of such Other Revolving Credit
Commitments) shall:

(i) be governed by the terms of this Agreement (as amended by any Refinancing
Amendment) and the Security Documents and no other loan agreement, note purchase
agreement or other similar agreement and the Lenders with respect to such
Indebtedness shall execute an assumption agreement, reasonably satisfactory to
the Administrative Agent, pursuant to which such Lenders agree to be bound by
the terms of this Agreement as Lenders; provided that the terms and conditions
of such Indebtedness (as amended by such Refinancing Amendment but excluding
pricing and optional prepayment or redemption terms) shall be substantially
identical to, or (taken as a whole) not more favorable to the investors
providing such Indebtedness than the terms and conditions of the applicable
Refinanced Debt (except with respect to any terms (including covenants) and
conditions contained in such Indebtedness that are applicable only after the
then Termination Date); provided further that the terms and conditions
applicable to such Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the applicable Lenders and applicable only during periods after the
Termination Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is incurred or obtained,

(ii) be in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Commitments or Other Revolving Credit
Commitments, the amount thereof),

 

16



--------------------------------------------------------------------------------

(iii) not mature or have scheduled amortization or payments of principal greater
than the same under such Refinanced Debt and not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
prepayments with respect to lender exposure or outstandings exceeding
commitments or the borrowing base and customary asset sale or change of control
provisions), in each case prior to the Termination Date,

(iv) only be secured by assets consisting of Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and not be
secured by any property or assets of Holdings, the Borrowers or any Restricted
Subsidiary other than the Collateral; provided that such Obligations (including
the Credit Agreement Refinancing Indebtedness) shall be secured by the Security
Documents and the Lenders with respect to such Credit Agreement Refinancing
Indebtedness shall have authorized the Collateral Agent to act as their Agent to
take any action with respect to any applicable Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents,

(v) rank pari passu in right of payment and of security with the Obligations
hereunder (including being entitled to the benefits of the same place in the
waterfall as the Refinanced Loans and Commitments) and at any time that a
Default or an Event of Default exists, all prepayments of Other Term Loans and
Other Revolving Loans (other than in respect of the Last-Out Tranche) shall be
made on a pro rata basis,

(vi) be part of, and count against, the Borrowing Base on the same basis as the
Refinanced Debt and

(vii) not refinance the commitments in respect of the Last-Out Tranche unless
(1) the Loans comprising the Last-Out Tranche are the only Loans outstanding and
(2) the Commitments for the Revolving Credit Facility (excluding the Last-Out
Tranche) have been terminated.

“Cure Amount”: as defined in Subsection 9.3.

“Customary Permitted Liens”: (a) Liens with respect to the payment of taxes,
assessments or governmental charges in each case that are not yet due or that
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not overdue for a period
of more than 60 days or that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained to the extent required by GAAP;

 

17



--------------------------------------------------------------------------------

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits;

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate over all such encumbrances, materially detract from the value
of such real property or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property;

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

(g) pledges or deposits securing (i) the performance of bids, tenders, leases or
contracts (other than for the repayment of borrowed money) or leases to which
such Person is a party as lessee made in the ordinary course of business,
(ii) indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money),
(iii) public or statutory obligations or surety, custom or appeal bonds or
(iv) indemnity, performance or other similar bonds in the ordinary course of
business;

(h) any attachment or judgment Lien unless the judgment it secures has not,
within 30 days after entry of such judgment, been discharged or execution stayed
pending appeal, or has not been discharged within 30 days after the expiration
of any such stay; and

(i) Liens on goods in favor of customs and revenue authorities arising as a
matter of law to secure customs duties in connection with the importation of
such goods.

“DDA Notification”: as defined in Subsection 4.16(b).

“DDAs”: any checking or other demand deposit account maintained by the Loan
Parties (other than any such account if such account is, or all of the funds and
other assets owned by a Loan Party held in such account are, excluded from the
Collateral pursuant to any Security Document). All funds in such DDAs shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agents
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in the DDAs, subject to the Security Documents and the Intercreditor
Agreement.

“Debt Financing”: the debt financing transactions contemplated under (a) the
Loan Documents and (b) the Senior Secured Notes Debt Documents, in each case
including any Interest Rate Protection Agreements related thereto.

 

18



--------------------------------------------------------------------------------

“Debt Service Charges”: for any period, the sum of (a) Consolidated Interest
Expense plus (b)(i) scheduled principal payments made or required to be made
(after giving effect to any prepayments paid in cash that reduce the amount of
such required payments) on account of Indebtedness of the Parent Borrower and
its consolidated Restricted Subsidiaries of the type permitted by Subsections
8.13(a), 8.13(c) and (to the extent relating to any renewal, extension,
refinancing or refunding of the foregoing) 8.13(i)(ii) hereof and (ii) mandatory
principal payments required to be made (after giving effect to any prepayments
paid in cash that reduce the amount of such required payments) on account of all
Indebtedness (including, without limitation, based on excess cash flow) of the
Parent Borrower and its consolidated Restricted Subsidiaries required to be made
to the extent the revenues realized from such mandatory prepayment event were
included in Consolidated Net Income, in each case, including the full amount of
any non-recourse Indebtedness (excluding, in each case, principal payments of
the obligations hereunder, payments to reimburse any drawings under any
commercial letters of credit, and any payments on Indebtedness required to be
made on the final maturity date thereof, but including any obligations in
respect of Financing Leases) for such period, plus (c) scheduled mandatory
payments on account of Disqualified Capital Stock of the Parent Borrower and its
consolidated Restricted Subsidiaries (whether in the nature of dividends,
redemption, repurchase or otherwise) required to be made during such period, in
each case determined on a consolidated basis in accordance with GAAP.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

“Default Notice”: as defined in Subsection 9.1(e).

“Defaulting Lender”: any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of Lender Default.

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

“Designated Foreign Currencies”: Canadian Dollars.

“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by the Parent Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Noncash Consideration pursuant to a certificate signed by a
Responsible Officer of the Parent Borrower, setting forth the basis of such
valuation.

“Disinterested Director”: as defined in Subsection 8.11.

“Disposition”: as defined in the definition of the term “Asset Sale” in this
Subsection 1.1.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Termination Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of

 

19



--------------------------------------------------------------------------------

the issuer thereof) for Indebtedness or any Capital Stock referred to in
(a) above prior to the Termination Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to the Termination Date,
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale shall not
constitute Disqualified Capital Stock.

“Disqualified Lender”: (i) any competitor of the Parent Borrower and its
Restricted Subsidiaries that is in the same or a similar line of business as the
Parent Borrower and its Restricted Subsidiaries or any controlled affiliate of
such competitor designated in writing by the Borrower Representative or CD&R or
Tyco to the Administrative Agent from time to time and (ii) any Affiliate of any
Lender that is engaged as principal primarily in private equity, venture capital
or mezzanine financing.

“Dollar Equivalent”: at the time of determination thereof (a) with respect to
Dollars, the amount in Dollars, and (b) with respect to the principal amount of
any Loan made or outstanding or Letter of Credit denominated, in any Designated
Foreign Currency, an amount in Dollars equivalent to such principal amount or
such other amount calculated on the basis of the Spot Rate of Exchange.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Parent Borrower which is not a
Foreign Subsidiary.

“Dominion Event”: the determination by the Administrative Agent that the
Available Loan CommitmentsSpecified Availability on any day are less than the
greater of (x) $34,350,00022,000,000 and (y) 1510.0% of Availability at such
time; provided that the Administrative Agent has notified the Borrower
Representative thereof; and provided, further, that if the occurrence of a
Dominion Event shall be due solely to a fluctuation in currency exchange rates
occurring within the two Business Day period immediately preceding such
occurrence, and one or more of the Borrowers, within two Business Days following
receipt of such notice from the Administrative Agent, repays Loans in an amount
such that the Available Loan CommitmentsSpecified Availability following such
payment exceeds the greater of (x) $34,350,00022,000,000 and (y) 1510.0% of
Availability at such time, a Dominion Event shall be deemed not to have
occurred. The occurrence of a Dominion Event shall be deemed continuing
notwithstanding that Available Loan CommitmentsSpecified Availability may
thereafter exceed the amount set forth in the preceding sentence unless and
until for 30 consecutive days the Available Loan CommitmentsSpecified
Availability exceed the greater of (x) $34,350,00022,000,000 and (y) 1510.0% of
Availability at such time, in which event a Dominion Event shall no longer be
deemed to be continuing; provided that a Dominion Event may not be cured as
contemplated by this sentence more than three times in any four fiscal quarter
period.

 

20



--------------------------------------------------------------------------------

“EBITDA”: for any period, the sum of (a) Consolidated Net Income for such period
adjusted (i) to exclude the following items (without duplication) of income or
expense to the extent that such items are included in the calculation of
Consolidated Net Income: (A) Consolidated Interest Expense, (B) any non-cash
expenses and charges, (C) total income tax expense, (D) depreciation expense,
(E) the expense associated with amortization of intangible and other assets
(including amortization or other expense recognition of any costs associated
with asset write-ups in accordance with SFAS Nos. 141 and 142), (F) non-cash
provisions for reserves for discontinued operations, (G) any extraordinary,
unusual or non-recurring gains or losses or charges or credits, including but
not limited to any expenses relating to the Transactions and any non-recurring
or extraordinary items paid or accrued during such period relating to deferred
compensation owed to any Management Investor that was cancelled, waived or
exchanged in connection with the grant to such Management Investor of the right
to receive or acquire shares of common stock of Holdings or any Parent Entity;,
(H) any gain or loss associated with the sale or write-down of assets not in the
ordinary course of business, (I) any income or loss accounted for by the equity
method of accounting (except in the case of income to the extent of the amount
of cash dividends or cash distributions actually paid to the Parent Borrower or
any of its Restricted Subsidiaries by the entity accounted for by the equity
method of accounting), (J) the amount of any non-cash loss or gain attributable
to non-controlling interests, (K) the cumulative effect of a change in
accounting principles, (L) any unrealized foreign currency transaction gains or
losses in respect of Indebtedness of any Person denominated in a currency other
than the functional currency of such Person, (M) any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations of the Parent Borrower or any Restricted Subsidiary owing to the
Parent Borrower or any Restricted Subsidiary, and (N) fees paid to CD&R, Tyco,
or any of their respective Affiliates for the rendering of management consulting
or financial advisory services for compensation not to exceed in the aggregate
$7,500,000 in any fiscal year and (ii) by reducing EBITDA (as otherwise
determined above) by the amount of all dividends paid by the Parent Borrower
during the relevant period pursuant to any of clauses (a) and (b) of Subsection
8.3 (in each case, unless and to the extent (x) the amount paid with such
dividends by Holdings or any Parent Entity would not, if the respective expense
or other item had been incurred directly by the Parent Borrower, have reduced
EBITDA determined in accordance with the foregoing provisions of this definition
or (y) such dividend is paid by the Parent Borrower in respect of an expense or
other item that has resulted in, or will result in, a reduction of EBITDA, as
calculated pursuant to clause (a) above) plus (b) the amount of net cost savings
projected by the Parent Borrower in good faith to be realized as the result of
actions taken or to be taken on or prior to the date that is 12 months after the
Closing Date, or 12 months after the consummation of any operational change,
respectively, and prior to or during such period (calculated on a Pro Forma
Basis as though such cost savings had been realized on the first day of such
period) (including cost savings projected to be realized as a result of the
operation of the Business on a stand-alone basis), net of the amount of actual
benefits realized during such period from such actions, in an aggregate amount
not to exceed $10,000,000 in any period of four fiscal quarters plus (c) only
with respect to determining compliance with Subsection 8.1 hereof, any Specified
Equity Contribution.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

21



--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts”: those Accounts created by each of the Borrowers and the
Subsidiary Guarantors in the ordinary course of its business, arising out of its
sale, lease or rental of goods or rendition of services, that comply in all
material respects with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below.
In determining the amount to be included, Eligible Accounts shall be calculated
net of customer deposits and unapplied cash. Eligible Accounts shall not include
the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date (other than Accounts with 60 to 90 day payment terms,
except if such Accounts are more than 30 days overdue),

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
the total amount of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (a) above,

(c) Without duplication, the amount of any credit balances greater than 90 days
past their invoice date with respect to any Account,

(d) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Loan Party or (ii) an employee or agent of any Loan Party or any Affiliate of
such Loan Party; provided that (i) Accounts of a portfolio company of any of the
CD&R Investors or their respective Affiliates or an employee or agent thereof
shall not be excluded by virtue of this clause (d) and (ii) accounts of Tyco or
an employee or agent thereof shall not be excluded by virtue of this clause
(d)if the Parent Borrower delivers to the Administrative Agent a “no off-set”
letter with respect to such Accounts in form and substance reasonably
satisfactory to the Administrative Agent; provided that if a “no off-set” letter
has not been delivered, the net amount of such Accounts up to a maximum
$5,000,000 shall not be excluded by virtue of this clause (d) with the net
amount of such Accounts equal to the face value of such Accounts minus any
amounts due to Tyco owed by any Loan Party,

(e) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional (other than, for the avoidance of doubt, a rental or
lease basis),

(f) Accounts that are not payable in Dollars or Canadian Dollars,

 

22



--------------------------------------------------------------------------------

(g) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or Canada, (B) maintains its Chief
Executive Office in the United States or Canada, or (C) is organized under the
laws of the United States, Canada or any state, territory, province or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to the Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to the Administrative
Agent, in its Permitted Discretion,

(h) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States and Canada, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(i) the Account is supported by an irrevocable letter of credit satisfactory to
the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent, in its Permitted
Discretion,

(i) Accounts with respect to which the Account Debtor is (i) the federal
government of Canada or any department, agency or instrumentality of Canada or
(ii) the federal government of the United States or any department, agency or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which the applicable Borrower or Subsidiary Guarantor has complied,
to the reasonable satisfaction of the Administrative Agent, in the case of
clause (i) with the Financial Administration Act (Canada), and, in the case of
clause (ii), the Assignment of Claims Act of 1940 (31 USC Section 3727)),

(j) Accounts with respect to which the Account Debtor is a creditor of any
Borrower or Subsidiary Guarantor, has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of setoff, or dispute, (ii) Accounts which are subject to a
rebate that has been earned but not taken or a chargeback, to the extent of such
rebate or chargeback, and (iii) Accounts that comprise service charges or
finance charges,

(k) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers or Subsidiary Guarantors exceed 10% of all Eligible Accounts, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(l) Accounts with respect to which the Account Debtor is insolvent, is subject
to a proceeding related thereto, has gone out of business, or as to which a
Borrower or Subsidiary Guarantor has received notice of an imminent proceeding
related to such Account Debtor being or alleged to be insolvent or which
proceeding is reasonably likely to result in a material impairment of the
financial condition of such Account Debtor,

 

23



--------------------------------------------------------------------------------

(m) Accounts, the collection of which the Administrative Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition, upon notice thereof to the Borrower Representative,

(n) Accounts that are not subject to a valid and perfected first priority Lien
in favor of the Collateral Agent, as applicable, pursuant to a Security Document
(as and to the extent provided therein (it being agreed that in no event shall
any Excluded Assets, be deemed to be Eligible Accounts hereunder)),

(o) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower or Subsidiary Guarantor of the subject contract for goods or
services, or

(q) Accounts owned by any Immaterial Guarantor that is subject to any case,
action or proceeding of the type that would constitute an Event of Default under
Subsection 9.1(f) hereof if such Guarantor were a Material Guarantor.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Parent Borrower, change the criteria for Eligible Accounts
as reflected on the Borrowing Base Certificate based on either: (i) an event,
condition or other circumstance arising after the Closing Date, or (ii) an
event, condition or other circumstance existing on the Closing Date to the
extent the Administrative Agent had no knowledge thereof on or prior to the
Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Accounts in any
material respect as determined by the Administrative Agent in the exercise of
its Permitted Discretion. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Administrative Agent shall be available to discuss the
proposed change, and the applicable Borrower may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. Any
Accounts of the Borrowers and the Subsidiary Guarantors that are not Eligible
Accounts shall nevertheless be part of the Collateral as and to the extent
provided in the Security Documents.

“Eligible Inventory” means all Inventory of the Borrowers and the Subsidiary
Guarantors, except for any Inventory:

(a) that is damaged or unfit for sale;

 

24



--------------------------------------------------------------------------------

(b) that is not of a type held for sale by any of the Borrowers or any
Subsidiary Guarantor in the ordinary course of business as is being conducted by
each such party;

(c) that is not subject to a valid and perfected first priority Lien in favor of
the Collateral Agent, as applicable, pursuant to a Security Document (as and to
the extent provided therein (it being agreed that in no event shall any Excluded
Assets be deemed to be Eligible Inventory hereunder));

(d) that is not owned by any of the Borrowers or any Subsidiary Guarantor;

(e) that is located on premises leased by any of the Borrowers or any applicable
Subsidiary Guarantor, or stored with a bailee, warehouseman, processor or
similar Person, unless (i) the Administrative Agent has given its prior consent
thereto, (ii) a Lien waiver and collateral access agreement, in form and
substance reasonably satisfactory to the Administrative Agent has been delivered
to the Administrative Agent or (iii) Availability Reserves for rent with respect
to such premises or storage reasonably satisfactory to the Administrative Agent
in its Permitted Discretion, but in no event to exceed the aggregate of three
months’ rent with respect to each such location, have been established with
respect thereto; provided that the requirement for Availability Reserves set
forth in this clause (e)(iii) shall be waived for the first 90 days following
the Closing Date and Inventory located on premises leased by any of the
Borrowers or any applicable Subsidiary Guarantor, or stored with a bailee,
warehouseman, processor or similar Person shall not be excluded from the
definition of Eligible Inventory by virtue of this clause (e) during such
period;

(f) that is placed on consignment; provided that Inventory placed on consignment
by a Borrower or Subsidiary Guarantor up to a maximum aggregate amount of
$1,000,000 shall not be excluded by virtue of this clause (f) to the extent that
(i) such Borrower or Subsidiary Guarantor has a perfected purchase money
security interest in such consigned Inventory and such security interest is
assigned to the Collateral Agent and (ii) such consigned Inventory is segregated
at the consignee’s location; provided further that the condition set forth in
clause (i) of the preceding proviso shall not be required to be satisfied with
respect to inventory not in excess of $500,000 in the aggregate;

(g) that consists of display items, samples or packing or shipping materials,
packaging, manufacturing supplies or replacement or spare parts not considered
for sale in the ordinary course of business;

(h) that consists of goods which have been returned by the buyer, other than
goods that are undamaged or that are resaleable in the normal course of
business;

(i) that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

(j) that consists of Materials of Environmental Concern that can be transported
or sold only with licenses that are not readily available;

(k) that is covered by negotiable document of title, unless such document has
been delivered to the Administrative Agent;

 

25



--------------------------------------------------------------------------------

(l) that is bill and hold Inventory;

(m) that is located outside the United States of America or Canada; and

(n) that is owned by any Immaterial Guarantor that is subject to any case,
action or proceeding of the type that would constitute an Event of Default under
Subsection 9.1(f) hereof if such Guarantor were a Material Guarantor.

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Parent Borrower, change the criteria for Eligible Inventory
as reflected on the Borrowing Base Certificate based on either: (i) an event,
condition or other circumstance arising after the Closing Date, or (ii) an
event, condition or other circumstance existing on the Closing Date to the
extent the Administrative Agent had no knowledge thereof on or prior to the
Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Inventory in any
material respect as determined by the Administrative Agent in the exercise of
its Permitted Discretion. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Administrative Agent shall be available to discuss the
proposed change, and the applicable Borrower may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. Any
Inventory of the Borrowers and the Subsidiary Guarantors that is not Eligible
Inventory shall nevertheless be part of the Collateral as and to the extent
provided in the Security Documents.

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”: any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines and orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“Equity Financing”: as defined in the Recitals hereto.

 

26



--------------------------------------------------------------------------------

“Equity Investors”: as defined in the Recitals hereto.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Escrow Subsidiary”: a Wholly Owned Domestic Subsidiary formed or established
for the purpose of incurring Indebtedness the proceeds of which will be subject
to an escrow or other similar arrangement; provided that upon the termination of
all such escrow or similar arrangement of such Subsidiary, such Subsidiary shall
cease to constitute an “Escrow Subsidiary” hereunder and shall merge with and
into the Parent Borrower in accordance with Subsection 8.2. Prior to its merger
with and into the Parent Borrower, each Escrow Subsidiary shall not own, hold or
otherwise have any interest in any material assets other than the proceeds of
the applicable Indebtedness incurred by such Escrow Subsidiary and any cash,
Cash Equivalents or Temporary Cash Investments (as defined in the First Lien
Credit Agreement) invested in such Escrow Subsidiary to cover interest and
premium in respect of such Indebtedness.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Accounts”: (a) deposit accounts the balance of which consists
exclusively of and used exclusively for (i) withheld income taxes and federal,
state or local employment taxes in such amounts as are required in the
reasonable judgment of the Parent Borrower to be paid to the Internal Revenue
Service or state or local government agencies within the following two months
with respect to employees of any of the Loan Parties and (ii) amounts required
to be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102
on behalf of or for the benefit of employees of one or more Loan Parties and
(b) deposit accounts constituting (and the balance of which consists solely of
funds set aside to be used in connection with) taxes accounts and payroll
accounts.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Contribution”: (a) Net Proceeds received by the Parent Borrower of
capital contributions to the Parent Borrower after the Closing Date or (b) Net
Proceeds from the issuance or sale (other than to a Subsidiary) of Capital Stock
by the Parent Borrower, in each case to the extent designated as an “Excluded
Contribution” in a certificate of a Responsible Officer of the Parent Borrower
delivered to the Administrative Agent; provided, however, that Net Proceeds
received by the Parent Borrower in connection with any contributions of non-cash
property or assets shall only be included so long as such non-cash property or
assets were acquired by the Parent Entity of the Parent Borrower in an
arms-length transaction within 6 months prior to such contribution.

 

27



--------------------------------------------------------------------------------

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Properties”: the collective reference to the fee and leasehold
interest in real properties owned by the Parent Borrower or any of its
Restricted Subsidiaries not described in Part I of Schedule 5.8.

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Parent Borrower designated as such in writing by Borrower Representative to the
Administrative Agent that:

(a) (i) (x) contributed 2.5% or less of EBITDA for the period of four fiscal
quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to
the date of determination, and (y) had consolidated assets representing 2.5% or
less of Consolidated Total Assets; and

(ii) together with all other Excluded Subsidiaries designated pursuant to the
preceding clause (i) (x) contributed 5.0% or less of EBITDA for the period of
four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Subsection 7.1(a) or
7.1(b) prior to the date of determination, and (y) had consolidated assets
representing 5.0% or less of Consolidated Total Assets;

(b) is prohibited by Requirement of Law or Contractual Obligations existing on
the Closing Date (or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition but not entered into in contemplation thereof) from
Guaranteeing the Obligations or if Guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization
unless such consent, approval, license or authorization has been received;

(c) with respect to which the Parent Borrower and the Administrative Agent
reasonably agree the burden or cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom;

(d) with respect to which the provision of such Guarantee of the Obligations
would result in material adverse tax consequences to the Parent Borrower or one
of its Subsidiaries (as reasonably determined by the Parent Borrower);

(e) is a Subsidiary of a Foreign Subsidiary;

(f) is an Unrestricted Subsidiary; or

(g) is a special purpose entity.;

 

28



--------------------------------------------------------------------------------

(h) that is a Subsidiary formed solely for the purpose of (x) becoming a Parent
Entity, or (y) merging with the Parent Borrower in connection with another
Subsidiary becoming a Parent Entity, in each case to the extent such entity
becomes a Parent Entity or is merged with the Parent Borrower within 60 days of
the formation thereof, or otherwise creating or forming a Parent Entity; or

(i) that is an Escrow Subsidiary.

“Excluded Swap Obligation”: with respect to any Guarantor, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the overall net
income of any Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, and all franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any such Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, in each case imposed: (i) by the jurisdiction under the laws
of which such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such Tax and such Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any Notes, and (b) any
U.S. withholding tax imposed by FATCA.

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Parent Borrower or any of its Restricted
Subsidiaries or (b) that involves property with a book value of $10,000,000 or
less, and is not part of a series of related Sale and Leaseback Transactions
involving property with an aggregate value in excess of such amount and entered
into with a single Person or group of Persons.

“Existing Financing Leases”: Financing Leases of the Parent Borrower and its
Restricted Subsidiaries existing on the Closing Date or permitted to be incurred
under the Investment Agreement and disclosed on Schedule 1.1(d).

“Existing Indebtedness”: (a) a $240,000,000 note payable due to Tyco
International Finance Group GmbH, a Swiss Gesellschaft mit beschränkter Haftung
(“TIFG”) owing by Allied Tube & Conduit Corporation, a Delaware corporation, and
(b) a $160,000,000 note payable due to TIFG owing by Tyco International (NV)
Inc., a Nevada corporation.

“Extended Revolving Commitment”: as defined in Subsection 2.8(a).

“Extended Term Loans”: as defined in Subsection 2.8(a).

 

29



--------------------------------------------------------------------------------

“Extending Revolving Credit Lender”: as defined in Subsection 2.8(a).

“Extending Lenders”: as defined in Subsection 2.8(a).

“Extending Term Lenders”: as defined in Subsection 2.8(a).

“Extension”: as defined in Subsection 2.8(a).

“Extension Offer”: as defined in Subsection 2.8(a).

“Extension of Credit”: as to any Lender, the making of a Loan, or, in the case
of Subsection 2.4(d), participation in a Loan by such Lender or the issuance of,
or participation in, a Letter of Credit by such Lender.

“Facility”: each of (a) the Commitments and the Extensions of Credit made
thereunder and (b) any other committed facility hereunder and the Extensions of
Credit made thereunder.

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower Representative or the Board of Directors, whose determination
shall be conclusive.

“FATCA”: Sections 1471 through 1474 of the Code (and any amended or successor
version that is substantially comparable), and any regulations or other
administrative authority promulgated thereunder.

“Federal District Court”: as defined in Subsection 11.13(a).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it. If
the Federal Funds Effective Rate is less than zero, it shall be deemed zero for
purposes of this Agreement.

“Fee Letter”: the fee letter agreement, dated as of November 9, 2010, among UBS
Loan Finance LLC, UBS Securities LLC, Deutsche Bank AG New York Branch, Deutsche
Bank AG Cayman Islands Branch, Deutsche Bank Securities Inc., Credit Suisse AG,
Credit Suisse Securities (USA) LLC and CD&R Allied Holdings, L.P.

“Fifth Amendment”: that certain Fifth Amendment to Credit Agreement and Fourth
Amendment to and Reaffirmation of Guarantee and Collateral Agreement, dated
December 22, 2016, by and among the Borrowers, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Fifth Amendment Effective Date”: has the meaning given the term “Effective
Date” in the Fifth Amendment.

 

30



--------------------------------------------------------------------------------

“Financial Covenant Debt”: with respect to any Person, without duplication,
Indebtedness of the type specified in clauses (a) through (f) of the definition
of “Indebtedness” plus, without duplication, any Guaranty Obligations in respect
thereof; provided, however, that Indebtedness of the type specified in clause
(d) of the definition thereof shall only be included on the date Indebtedness of
such Person is being determined to the extent such Indebtedness identified in
such clause constitutes a non-contingent reimbursement obligation owing at such
time and clause (e) of the definition thereof shall not include payments
required upon any early termination on the date Indebtedness of such Person is
being determined if no such early termination has occurred.

“Financing Documentation”: the Loan Documents and the Senior Secured Notes
DebtFirst Lien Loan Documents, in each case including any Interest Rate
Protection Agreements related thereto.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that if at any time an
operating lease of such lessee is required to be recharacterized as a Financing
Lease after the date hereof as a result of a change in GAAP, then for purposes
hereof such lease shall not be deemed a Financing Lease. The stated maturity of
any Indebtedness under a Financing Lease shall be the scheduled date under the
terms thereof of the last payment of rent or any other amount due under such
Financing Lease.

“Financing Lease Obligations”: obligations under any Financing Lease.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“First Lien Credit Agreement”: the First Lien Credit Agreement, dated as of
April 9, 2014, among the Parent Borrower, the lenders party thereto from time to
time and Deutsche Bank AG New York Branch, as administrative agent thereunder,
as such agreement may be amended, supplemented, waived or otherwise modified
from time to time or refunded, refinanced, restructured, replaced, renewed,
repaid, increased or extended from time to time (whether in whole or in part,
whether with the original administrative agent and lenders or other agents and
lenders or otherwise, and whether provided under the original First Lien Credit
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement, instrument or document expressly
provides that it is not intended to be and is not a First Lien Credit Agreement
hereunder). Any reference to the First Lien Credit Agreement hereunder shall be
deemed a reference to each First Lien Credit Agreement then in existence.

“First Lien Credit Facility”: the collective reference to the First Lien Credit
Agreement, any First Lien Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced,

 

31



--------------------------------------------------------------------------------

restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
First Lien Credit Agreement or one or more other credit agreements, indentures
or financing agreements or otherwise, unless such agreement, instrument or
document expressly provides that it is not intended to be and is not a First
Lien Credit Facility). Without limiting the generality of the foregoing, the
term “First Lien Credit Facility” shall include any agreement (i) changing the
maturity of any Indebtedness incurred thereunder or contemplated thereby,
(ii) adding Subsidiaries of the Parent Borrower as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

“First Lien Loan Documents”: the “Loan Documents” as defined in the First Lien
Credit Agreement, as the same may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time.

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Customary Permitted Liens).

“Fiscal Period”: means each fiscal month of the Parent Borrower and its
Restricted Subsidiaries as described on Schedule 1.1(g).

“Fiscal Quarter”: successive 13-week periods (each such 13 week period to begin
on a Saturday and (other than as set forth in the definition of Fiscal Year) end
on a Friday of the Parent Borrower of any Fiscal Year); provided that for any
53-week Fiscal Year, the last Fiscal Quarter of such Fiscal Year shall consist
of the successive 14-week period from and including the first day after the
third Fiscal Quarter of such Fiscal Year through and including the last day of
such Fiscal Year.

“Fiscal Year”: any period of 52 or 53 weeks ending September 30th of any
calendar year or on the immediately preceding Friday thereto.

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Restricted Subsidiaries, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”: any Subsidiary of the Parent Borrower which is organized
and existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.

 

32



--------------------------------------------------------------------------------

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Parent Borrower,
so long as such Restricted Subsidiary has no material assets other than
securities or Indebtedness of one or more Foreign Subsidiaries (or Restricted
Subsidiaries thereof), and intellectual property relating to such Foreign
Subsidiaries (or Restricted Subsidiaries thereof) and other assets relating to
an ownership interest in any such securities, Indebtedness or Restricted
Subsidiaries.

“GAAP”: with respect to the covenants contained in Subsection 8.1 and all
defined terms relating thereto, generally accepted accounting principles in the
United States of America in effect on the Closing Date, and, for all other
purposes under this Agreement, generally accepted accounting principles in the
United States of America in effect from time to time.

“General Intangibles”: “general intangibles” (as such term is defined in Article
9 of the UCC), including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
the European Union.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit B hereto, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation

 

33



--------------------------------------------------------------------------------

of any guaranteeing person shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower Representative in good faith.

“Guarantors”: the collective reference to Holdings and each Domestic Subsidiary
of the Parent Borrower that is a Wholly Owned Subsidiary (other than any
Borrower or any Excluded Subsidiary) that is from time to time party to(or any
Successor Holding Company in respect thereof pursuant to and as defined in
Subsection 9.16(e) of the Guarantee and Collateral Agreement;) (unless and until
Holdings is released from all of its obligations pursuant to Subsection 9.16(h)
of the Guarantee and Collateral Agreement) and each Subsidiary Guarantor (each
individually, a “Guarantor”).

“Hedging Arrangement”: as defined in Subsection 8.10.

“Holdings”: Atkore International Holdings Inc., a Delaware corporation, and any
successor in interest thereto.

“Increased Monitoring Threshold”: as defined in Subsection 7.6(b).

“Immaterial Guarantor”: (a) any Subsidiary Guarantor that (x) contributed not in
excess of 2.5% of EBITDA for the period of four fiscal quarters most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to the date of
determination, and (y) had consolidated assets representing not in excess of
2.5% of Consolidated Total Assets; and

(b) together with all other Subsidiary Guarantors pursuant to the preceding
clause (a) (x) contributed 5.0% or less of EBITDA for the period of four fiscal
quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to
the date of determination, and (y) had consolidated assets representing 5.0% or
less of Consolidated Total Assets.

“Indebtedness”: of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (e) for purposes of Subsection 9.1(e) only, all obligations of such
Person in respect of interest rate protection agreements, interest rate futures,
interest rate options, interest rate caps and any other interest rate hedge
arrangements, (f) all indebtedness or obligations of the types referred to in
the preceding clauses (a) through (e) to the extent secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof and (g) Guaranty Obligations of
such Person in respect of any Indebtedness of the type described in the
preceding clauses (a) through (f).

 

34



--------------------------------------------------------------------------------

“Individual Lender Exposure”: of any Revolving Credit Lender, at any time, the
sum of (a) the aggregate principal amount of all Revolving Credit Loans made by
such Lender and then outstanding, (b) the sum of such Lender’s Commitment
Percentage in each then outstanding Letter of Credit multiplied by the sum of
the Stated Amount of the respective Letters of Credit and any Unpaid Drawings
relating thereto and (c) such Lender’s Commitment Percentage of the Swingline
Loans then outstanding.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in Subsection 5.9.

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof betweenDecember 22, 2010, as amended on April 9, 2014, among the
Collateral Agent and the , Deutsche Bank AG New York Branch in its capacity as
collateral agent under the Senior Secured Notes Indenture,First Lien Loan
Documents and certain other parties party thereto from time to time and
acknowledged by certain of the Loan Parties, as the same may be further amended,
modified and/or supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurodollar Loan or BA Equivalent
Loan having an Interest Period of three months or less, the last day of such
Interest Period, and (c) as to any Eurodollar Loan or BA Equivalent Loan having
an Interest Period longer than three months, (i) each day which is three months,
or a whole multiple thereof, after the first day of such Interest Period and
(ii) the last day of such Interest Period.

“Interest Period”: with respect to any Eurodollar Loan or BA Equivalent Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan or BA Equivalent Loan and
ending one, two, three or six months (or, if required pursuant to Subsection
2.1(a), or agreed to by each affected Lender, one week, nine months or twelve
months) thereafter, as selected by the Borrower Representative in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or BA Equivalent Loan and
ending one, two, three or six months (or if required pursuant to Subsection
2.1(a) or agreed to by each affected Lender one week, nine months or twelve
months) thereafter, as selected by the Borrower Representative by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

 

35



--------------------------------------------------------------------------------

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Termination Date
shall (for all purposes other than Subsection 4.12) end on the Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower Representative shall select Interest Periods so as not to
require a scheduled payment of any Eurodollar Loan or BA Equivalent Loan during
an Interest Period for such Loan.

“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent to or under which the Parent
Borrower or any of its Restricted Subsidiaries is or becomes a party or a
beneficiary.

“Inventory”: means inventory (as defined in Article 9 of the UCC).

“Investment”: the making of any advance, loan, extension of credit or capital
contribution to, or the purchase of any stock, bonds, notes, debentures or other
securities of or any assets constituting a business unit of, or the making of
any other investment, in cash or by transfer of assets or property, in, any
Person.

“Investment Agreement”: means that certain investment agreement, dated as of
November 9, 2010, among TIH, Tyco, Atkore Ultimate Parent and Investor, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment Property”: “investment property” (as such term is defined in Article
9 of the UCC) and any and all supporting obligations in respect thereof.

“Investor”: as defined in the Recitals hereto.

 

36



--------------------------------------------------------------------------------

“Issuing Lender”: as the context may require, (a) each of UBS AG, Stamford
Branch; Deutsche Bank AG New York Branch; Wells Fargo Bank, National
Association; JPMorgan Chase Bank, N.A.; Credit Suisse AG, Cayman Islands Branch;
Citibank, N.A.; and Royal Bank of Canada, in each case in its capacity as issuer
of Letters of Credit issued by it; (b) any other Lender that may become an
Issuing Lender pursuant to Subsections 3.10 and 3.11 in its capacity as issuer
of Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.

“Joinder Agreement”: as defined in Subsection 2.6(c)(i).

“known to the Borrowers”: the actual knowledge of any Responsible Officer of the
Parent Borrower of any particular fact, event or circumstance or the knowledge
such Person would have obtained after the exercise of reasonable diligence.

“Last-Out Tranche”: as defined in Subsection 2.6(b).

“L/C Fee Payment Date”: with respect to any Letter of Credit, the last day of
each March, June, September and December to occur after the date of issuance
thereof to and including the first such day to occur on or after the date of
expiry thereof; provided that if any L/C Fee Payment Date would otherwise occur
on a day that is not a Business Day, such L/C Fee Payment Date shall be the
immediately preceding Business Day.

“L/C Fees”: the fees specified in Subsection 3.3.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including in the case of outstanding Letters of Credit in any Designated
Foreign Currency, the Dollar Equivalent of the aggregate then undrawn and
unexpired amount thereof) and (b) the aggregate amount of drawings under Letters
of Credit which have not then been reimbursed pursuant to Subsection 3.5(a)
(including in the case of Letters of Credit in any Designated Foreign Currency,
the Dollar Equivalent of the unreimbursed aggregate amount of drawings
thereunder, to the extent that such amount has not been converted into Dollars
in accordance with Subsection 3.5(a)).

“L/C Request”: a letter of credit request in the form of Exhibit J attached
hereto or, in such form as the Issuing Lender may specify from time to time,
requesting the Issuing Lender to issue a Letter of Credit.

“L/C Sublimit” means, with respect to each Issuing Lender, (i) the amounts set
forth on Schedule 1.1(i) representing the maximum aggregate face amount of
Letters of Credit that may be issued by such Issuing Lender and (ii) with
respect to any other Person that becomes an Issuing Lender pursuant to
Subsection 3.10, such amount as agreed to in writing by the Parent Borrower and
such Person at the time such Person becomes an Issuing Lender; provided in each
case that the Parent Borrower and any Issuing Lender may, from time to time by
written agreement delivered to the Administrative Agent, modify the amount of
such Issuing Lender’s L/C Sublimit without the prior consent of any other party.
The initial aggregate L/C Sublimit of the Issuing Lenders is $50,000,000.

“LCT Election”: as defined in Subsection 1.2(g).

 

37



--------------------------------------------------------------------------------

“LCT Test Date”: as defined in Subsection 1.2(g).

“Lead Arrangers”: UBS Securities LLCAG, Stamford Branch, Deutsche Bank
Securities Inc. andAG New York Branch, Wells Fargo Bank, National Association,
JPMorgan Chase Bank, N.A., Credit Suisse Securities (USA) LLCAG, Cayman Islands
Branch, Citibank, N.A. and Royal Bank of Canada, as Joint Lead Arrangers and
Joint Bookmanagers.

“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender to make available its portion
of any incurrence of Loans or reimbursement obligations, which refusal or
failure is not cured within one business day after the date of such refusal or
failure, (b) the failure of any Lender to pay over to the Administrative Agent,
any Issuing Lender or any other Lender any other amount required to be paid by
it hereunder within one business day of the date when due, unless the subject of
a good faith dispute, (c) a Lender has notified the Parent Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender has failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with its
funding obligations hereunder or (e) a Lender has admitted in writing that it is
insolvent or such Lender becomes subject to a Lender-Related Distress Event.

“Lender-Related Distress Event”: with respect to any Lender (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any governmental authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt; provided that a Lender-Related Distress
Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any person that directly or
indirectly controls such Lender by a governmental authority or an
instrumentality thereof.

“Lenders”: the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent and the Borrower Representative to
make any Revolving Credit Loans, Swingline Loans or Letters of Credit available
to any Borrower, provided that for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any of the requirements of any Loan Document or any
Default or Event of Default and its consequences or (c) any other matter as to
which a Lender may vote or consent pursuant to Subsection 11.1 hereof, the bank
or financial institution making such election shall be deemed the “Lender”
rather than such affiliate, which shall not be entitled to so vote or consent.

“Letters of Credit” or “L/Cs”: letters of credit issued by any Issuing Lender
to, or for the account of the Borrowers, pursuant to Section 3.

“LIBOR Rate”: with respect each day during each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be:

 

38



--------------------------------------------------------------------------------

(a)the arithmetic average (rounded upwards to the nearest 1/100th of 1% per
annum) of the London Interbank Offered Rates, or comparable or successor rates,
which rate is designated by the Administrative Agent, for United States Dollar
deposits for a duration equal to or comparable to the duration of such Interest
Period which appear on the relevant Reuters Monitor Money Rates Service page
(being currently the page designated as “LIBO”), or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time, at or about 11:00 a.m. (London time) two
London Business Days before the first day of such Interest Period; orprovided
that (i) such rate or source, as applicable, shall be applied generally to all
borrowers to which the Administrative Agent is lending and (ii) to the extent a
comparable or successor rate is designated by the Administrative Agent in
connection herewith, the designated rate shall be applied in a manner consistent
with market practice; provided further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such designated
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. If the LIBOR Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

(b) if no such page is available, the arithmetic mean of the rates (rounded
upwards to the nearest 1/100th of 1% per annum) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market two London Business Days before the first
day of such Interest Period for United States Dollar deposits of a duration
equal to the duration of such Interest Period.

“Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).

“Limited Condition Transaction”: (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Parent Borrower
and its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Capital Stock or Preferred Stock requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or prepayment.

“Liquidity Event”: the determination by the Administrative Agent that Available
Loan CommitmentsSpecified Availability on any day are less than the greater of
(x) $28,625,00022,000,000 and (y) 12.510.0% of Availability at such time;
provided that the Administrative Agent has notified the Borrower Representative
thereof; and provided, further, that if the occurrence of a Liquidity Event
shall be due solely to a fluctuation in currency exchange rates occurring within
the two Business Day period immediately preceding such occurrence, and one or
more of the Borrowers, within two Business Days following receipt of such notice
from the Administrative Agent, repay Loans in an amount such that the Available
Loan CommitmentsSpecified Availability following such payment exceeds the
greater of (x) $28,625,00022,000,000 and (y) 12.510.0% of Availability at such
time, a Liquidity Event shall

 

39



--------------------------------------------------------------------------------

be deemed not to have occurred. The occurrence of a Liquidity Event shall be
deemed continuing notwithstanding that Available Loan CommitmentsSpecified
Availability may thereafter exceed the amount set forth in the preceding
sentence unless and until for 30 consecutive days the Available Loan
CommitmentsSpecified Availability exceed the greater of
(x) $28,625,00022,000,000 and (y) 12.510.0% of Availability at such time, in
which event a Liquidity Event shall no longer be deemed to be continuing.

“Loan”: a Revolving Credit Loan or a Swingline Loan, as the context shall
require; collectively, the “Loans”.

“Loan Documents”: this Agreement, any Notes, the L/C Requests, the Intercreditor
Agreement, the Guarantee and Collateral Agreement and any other Security
Documents, each as amended, supplemented, waived or otherwise modified from time
to time.

“Loan Parties”: Holdings (or any Successor Holding Company in respect thereof
pursuant to and as defined in Subsection 9.16(e) of the Guarantee and Collateral
Agreement) (unless and until Holdings is released from all of its obligations
pursuant to Subsection 9.16(h) of the Guarantee and Collateral Agreement), the
Borrowers and the Subsidiary Guarantors; individually, a “Loan Party”.

“Management Guarantees”: means guarantees (x) of up to an aggregate principal
amount outstanding at any time of $20,000,000 of borrowings by Management
Investors in connection with their purchase of Capital Stock of the Parent
Borrower, Holdings or any Parent Entity (including any options, warrants or
other rights in respect thereof) or (y) made on behalf of, or in respect of
loans or advances made to, directors, officers or employees of any Parent
Entity, Holdings, the Parent Borrower or any of its Restricted Subsidiaries
(1) in respect of travel, entertainment and moving related expenses incurred in
the ordinary course of business, or (2) in the ordinary course of business and
(in the case of this clause (2)) not exceeding $7,500,000 in the aggregate
outstanding at any time.

“Management Investors”: the collective reference to the officers, directors,
employees and other members of the management of Holdings or any Parent Entity
or any of their respective Subsidiaries, or family members or relatives thereof
or trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any particular date shall beneficially own or have the
right to acquire, directly or indirectly, common stock of the Parent Borrower,
Holdings or any Parent Entity.

“Management Subscription Agreements”: one or more stock subscription, stock
option, grant or other agreements which have been or may be entered into between
Holdings or any Parent Entity and one or more Management Investors (or any of
their heirs, successors, assigns, legal representatives or estates), with
respect to the issuance to and/or acquisition, ownership and/or disposition by
any of such parties of common stock of Holdings or any Parent Entity, or
options, warrants, units or other rights in respect of common stock of Holdings
or any Parent Entity, any agreements entered into from time to time by
transferees of any such stock, options, warrants or other rights in connection
with the sale, transfer or reissuance thereof, and any assumptions of any of the
foregoing by third parties, as amended, supplemented, waived or otherwise
modified from time to time.

 

40



--------------------------------------------------------------------------------

“Mandatory Revolving Credit Loan Borrowing”: as defined in Subsection 2.4(c).

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of capital stock of the Parent Borrower or any direct or
indirect parent company on the date of declaration of the relevant dividend
multiplied by (ii) the arithmetic mean of the closing prices per share of such
capital stock on the New York Stock Exchange (or, if the primary listing of such
capital stock is on another exchange, on such other exchange) for the 30
consecutive trading days immediately preceding the date of declaration of such
dividend.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Holdings and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
as to any Loan Party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents and the Lenders under the Loan
Documents or with respect to the Collateral comprising the Borrowing Base taken
as a whole.

“Material Guarantor”: Holdings and any Subsidiary Guarantor other than an
Immaterial Guarantor.

“Material Subsidiaries”: Restricted Subsidiaries of the Parent Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” in
accordance with Rule 1-02 under Regulation S-X.

“Materials of Environmental Concern”: any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum First Lien Incremental Facilities Amount”: at any date of
determination, the sum of (i) $235,000,000 (amounts incurred pursuant to this
clause (i), the “Cash Capped Incremental Facility”) plus (ii) an unlimited
amount if, after giving effect to the incurrence of such amount (or on the date
of the initial commitment to lend such additional amount after giving pro forma
effect to the incurrence of the entire committed amount of such additional
amount), the Consolidated First Lien Leverage Ratio (as defined in and
calculated in accordance with the terms of the First Lien Credit Agreement
applicable to the “Maximum Incremental Facilities Amount” and the “Ratio
Incremental Facility” each under and as defined therein) shall not exceed 3.75
to 1.00 (as set forth in a certificate of a Responsible Officer of the Parent
Borrower delivered to the Administrative Agent at the time of such incurrence,
together with calculations demonstrating compliance with such ratio (amounts
incurred pursuant to this clause (ii), the “Ratio Incremental Facility”) (it
being understood that (A) if pro forma effect is given to the entire committed
amount of any such additional amount on the date of initial borrowing of

 

41



--------------------------------------------------------------------------------

such Indebtedness or entry into the definitive agreement providing the
commitment to fund such Indebtedness, such committed amount may thereafter be
borrowed and reborrowed in whole or in part, from time to time, without further
compliance with this clause (ii) and (B) for purposes of so calculating the
Consolidated First Lien Leverage Ratio (as defined in the First Lien Credit
Agreement) under this clause (ii), any additional amount incurred pursuant to
this clause (ii) shall be treated as if such amount is Consolidated First Lien
Indebtedness (as defined in the First Lien Credit Agreement), regardless of
whether such amount is actually secured or is secured by Liens ranking junior to
the Liens securing the First Lien Loan Document Obligations (as defined in the
First Lien Credit Agreement)); provided that, at the Parent Borrower’s option,
capacity under the Ratio Incremental Facility shall be deemed to be used before
capacity under the Cash Capped Incremental Facility.

“Maximum Second Lien Incremental Facilities Amount”: at any date of
determination, the sum of (i) $50,000,000 plus (ii) an additional amount if,
after giving effect to the incurrence of such additional amount (or on the date
of the initial commitment to lend such additional amount after giving pro forma
effect to the incurrence of the entire committed amount of such additional
amount), the Consolidated Total Secured Leverage Ratio (as defined in the Second
Lien Credit Agreement and calculated in accordance with the terms of the First
Lien Credit Agreeement applicable to the “Maximum Incremental Facilities Amount”
as defined therein) shall not exceed 5.50 to 1.00 (as set forth in an officer’s
certificate of a Responsible Officer of the Parent Borrower delivered to the
Administrative Agent at the time of such incurrence, together with calculations
demonstrating compliance with such ratio (it being understood that (A) if pro
forma effect is given to the entire committed amount of any such additional
amount on the date of initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed in whole or in part,
from time to time, without further compliance with this clause (ii) and (B) for
purposes of calculating the Consolidated Total Secured Leverage Ratio (as
defined in the Second Lien Credit Agreement), any additional amount incurred
pursuant to this clause (ii) shall be treated as if such amount is Consolidated
Total Secured Indebtedness (as defined in the Second Lien Credit Agreement),
regardless of whether such amount is actually secured or is secured by Liens
ranking junior to the Liens securing the Indebtedness incurred pursuant to the
Second Lien Credit Agreement)); provided that, at the Parent Borrower’s option,
capacity under clause (ii) shall be deemed to be used before capacity under
clause (i).

“Minimum Extension Condition”: as defined in Subsection 2.8(b).

“Moody’s”: as defined in the definition of “Cash Equivalents” in this Subsection
1.1.

“Mortgaged Fee Properties”: the collective reference to the real properties
owned in fee by the Loan Parties described on Part I of Schedule 5.8, including
all buildings, improvements, structures and fixtures now or subsequently located
thereon and owned by any such Loan Party.

 

42



--------------------------------------------------------------------------------

“Mortgages”: each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Collateral Agent, substantially in the form
of Exhibit C, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Negotiable Collateral”: letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

“Net Cash Proceeds”: with respect to any Asset Sale (including any Sale and
Leaseback Transaction) or any Recovery Event, an amount equal to the gross
proceeds in cash and Cash Equivalents of such Asset Sale or Recovery Event, net
of (a) reasonable attorneys’ fees, accountants’ fees, brokerage, consultant and
other customary fees, underwriting commissions and other reasonable fees and
expenses actually incurred in connection with such Asset Sale or Recovery Event,
(b) taxes paid or reasonably estimated to be payable as a result thereof,
together with taxes incurred or reasonably estimated to be incurred as a result
of transferring such gross proceeds to the Parent Borrower or its applicable
Subsidiary, (c) appropriate amounts provided or to be provided by the Parent
Borrower or any of its Restricted Subsidiaries as a reserve, in accordance with
GAAP, with respect to any liabilities associated with such Asset Sale or
Recovery Event and retained by the Parent Borrower or any such Restricted
Subsidiary after such Asset Sale or Recovery Event and other appropriate amounts
to be used by the Parent Borrower or any of its Restricted Subsidiaries to
discharge or pay on a current basis any other liabilities associated with such
Asset Sale or Recovery Event and (d) in the case of an Asset Sale or Recovery
Event of or involving an asset subject to a Lien securing any Indebtedness,
payments made and installment payments required to be made to repay such
Indebtedness, including payments in respect of principal, interest and
prepayment premiums and penalties.

“Net Orderly Liquidation Value”: the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Loan Parties’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory expressed as a percentage of the net book value
thereof, such percentage to be as determined from time to time by reference to
the most recent Inventory appraisal completed by a qualified third-party
appraisal company (approved by the Administrative Agent in its Permitted
Discretion) delivered to the Administrative Agent.

“Net Proceeds” with respect to any issuance or sale of any securities or any
capital contribution (whether of property or assets, including cash), an amount
equal to the gross proceeds in cash and Cash Equivalents (or with respect to
capital contributions of non-cash property or assets, the Fair Market Value) of
such issuance, sale or contribution net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually incurred in connection with such issuance,
sale or contribution and net of taxes paid or reasonably estimated to be payable
as a result thereof.

“New York Courts”: as defined in Subsection 11.13(a).

 

43



--------------------------------------------------------------------------------

“New York Supreme Court”: as defined in Subsection 11.13(a).

“Non-Defaulting Lender”: Any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

“Non-Loan Party”: each Subsidiary of the Parent Borrower that is not a Loan
Party.

“Note Priority Collateral”: as defined in the Intercreditor Agreement as in
effect on the date hereof or modified with the consent of the Required Lenders
and whether or not the same remains in full force and effect.

“Notes”: the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Obligations”: obligations of the Parent Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during (or would accrue but for) the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrowers and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations and interest
thereon and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Parent Borrower and the
other Loan Parties under this Agreement and the other Loan Documents.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Restricted Subsidiaries (other than
any Restricted Subsidiary that is not a Loan Party) in respect of a purchase of
such goods or services.

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

“Other Representatives”: each of UBS Securities LLC, Deutsche Bank Securities
Inc. and Credit Suisse Securities (USA) LLC in their collective capacity as
Joint Lead Arrangers and Joint Bookmanagers.

“Other Revolving Credit Commitments”: one or more Tranches of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

 

44



--------------------------------------------------------------------------------

“Other Revolving Credit Loans”: the Revolving Credit Loans made pursuant to any
Other Revolving Credit Commitment.

“Other Term Loans”: one or more Tranches of term loan commitments hereunder that
result from a Refinancing Amendment.

“Other Term Commitments”: one or more Tranches of term Loans that result from a
Refinancing Amendment.

“Parent Borrower”: as defined in the Preamble hereto.

“Parent Entity”: any of Atkore Ultimate Parent, Holdings, any Other Parent, and
any other Person that is a Subsidiary of Atkore Ultimate Parent, Holdings or any
Other Parent, and of which HoldingsParent Borrower is a Subsidiary, in each
case, solely for so long as Parent Borrower is a Subsidiary of such Person. As
used herein, “Other Parent” means a Person of which HoldingsParent Borrower
becomes a Subsidiary after the Closing Date, that is designated by the Parent
Borrower as an “Other Parent”; provided that either (x) immediately after
HoldingsParent Borrower first becomes a Subsidiary of such Person, more than 50%
of the Voting Stock of such Person shall be held by one or more Persons that
held more than 50% of the Voting Stock of a Parent of HoldingsParent Borrower
immediately prior to HoldingsParent Borrower first becoming such Subsidiary or
(y) such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of
HoldingsParent Borrower first becoming a Subsidiary of such Person.

“Parent Entity Expenses”: expenses, taxes and other amounts incurred or payable
by any Parent Entity in respect of which the Parent Borrower is permitted to
make dividends, payments or distributions pursuant to Subsection 8.3.

“Participant”: as defined in Subsection 11.6(c).

“Participant Register”: as defined in Subsection 11.6(b)(v).

“Payment Condition”: at any time of determination with respect to any Specified
PaymentTransaction, that the following conditions are all satisfied:
(x) (1) 30-Day Specified Excess Availability (divided by Availability on such
date and expressed as a percentage) and (2) the aggregate Available Loan
CommitmentsSpecified Availability on the date of such Specified
PaymentTransaction (divided by Availability as of such time of determination and
expressed as a percentage), in each case exceed the applicable Availability
Percentage (as defined below) and (y) unless the Fixed Charge Condition (as
defined below) is satisfied, the Parent Borrower shall be in Pro Forma
Compliance with a minimum Consolidated Fixed Charge Coverage Ratio of at least
1.00:1.00. “Availability Percentage” shall mean (a) in respect of any dividend
paymentRestricted Payment pursuant to Subsection 8.3(i), 17.515.0%; (b) in
respect of any investment or acquisition permitted pursuant to clause (u) of the
definition of “Permitted Investments” or clause (c) of the definition of
“Permitted Acquisition,” 12.5%; and (c) in respect of any payment, repurchase or
redemption pursuant to Subsection 8.6(a), 1512.5%; (d) in respect of any merger,
consolidation, amalgamation or asset sale pursuant to Subsection 8.2(a) or
8.2(b), 12.5%; and (e) in respect of any Asset Sale that would otherwise have to
comply with Subsection 8.5, 10.0%. “Fixed Charge Condition” shall mean 30-Day
Specified Excess Availability

 

45



--------------------------------------------------------------------------------

(divided by Availability as of such time of determination and expressed as a
percentage) exceeds: (a) in respect of any Restricted Payment pursuant to
Subsection 8.3(i), 25.0%;(b) in respect of any acquisition permitted pursuant to
clause (c) of the definition of “Permitted Acquisition,”17.515.0%; (bc) in
respect of any investment permitted pursuant to clause (u) of the definition of
“Permitted Investments,”2017.5%; and (cd) in respect of any payment, repurchase
or redemption pursuant to Subsection 8.6(a), 2017.5%; (e) in respect of any
merger, consolidation, amalgamation or asset sale pursuant to Subsection 8.2(a)
or 8.2(b), 17.5%; and (f) in respect of any Asset Sale that would otherwise have
to comply with Subsection 8.5, 17.5%.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisitions”: any acquisition in a transaction that satisfies each
of the following requirements:

(a) the acquired company or assets are in the same or a reasonably related line
of business as the Parent Borrower and its Restricted Subsidiaries;

(b) the acquired company and its Subsidiaries will become Guarantors and pledge
their Collateral to the Administrative Agent to the extent required by
Subsection 7.9(b) and Subsection 7.9(c); and

(c) either (i) the Payment Condition is satisfied or (ii) the Acquisition
Consideration paid or payable for such acquisition and all other Permitted
Acquisitions consummated during any Fiscal Year in reliance on this clause
(c)(ii) is less than or equal to $10,000,000 (during the first Fiscal Year) and
$5,000,000 (during each subsequent Fiscal Year); provided that amounts unused in
any Fiscal Year may be carried forward and used to make Permitted Acquisitions
in succeeding Fiscal Years; provided further that the Acquisition Consideration
paid or payable pursuant to this clause (c)(ii) during any one Fiscal Year shall
not exceed $20,000,000 in the aggregate.

Notwithstanding the foregoing, the basket in clause (c)(ii) shall be calculated
to exclude Acquisition Consideration financed with the Available Excluded
Contribution Amount Basket.

“Permitted Additional Indebtedness”: (a) Secured Ratio Indebtedness and
(b) Unsecured Ratio Indebtedness.

“Permitted Cure Securities”: common equity securities of Holdings or any Parent
Entity or other equity securities of Holdings or any Parent Entity that do not
constitute Disqualified Capital Stock.

“Permitted Discretion”: the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Inventory or Eligible Accounts, the enforceability or
priority of the applicable Agent’s Liens thereon or the amount which any Agent,
the Lenders or any Issuing Lender would be likely to receive (after giving
consideration to delays in payment and costs of

 

46



--------------------------------------------------------------------------------

enforcement) in the liquidation of such Eligible Inventory or Eligible Accounts
or (b) is evidence that any collateral report or financial information delivered
to the Administrative Agent by any Person on behalf of the applicable Borrower
is incomplete, inaccurate or misleading in any material respect. In exercising
such judgment, the Administrative Agent may consider, without duplication, such
factors already included in or tested by the definition of Eligible Inventory or
Eligible Accounts, as well as any of the following: (i) changes after the
Closing Date in any material respect in demand for, pricing of, or product mix
of Inventory; (ii) changes after the Closing Date in any material respect in any
concentration of risk with respect to Accounts; and (iii) any other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to the Borrowers on the security of the Eligible Inventory or
Eligible Accounts.

“Permitted Hedging Arrangements”: as defined in Subsection 8.10.

“Permitted Holders”: (i) any of the CD&R Investors; (ii) any of the Management
Investors, Tyco, CD&R, and their respective Affiliates; (iii) any investment
fund or vehicle managed, sponsored or advised by CD&R or any Affiliate thereof,
and any Affiliate of or successor to any such investment fund or vehicle;
(iv) any limited or general partners of, or other investors in, any CD&R
Investor or any Affiliate thereof, or any such investment fund or vehicle; and
(v) any Person acting in the capacity of an underwriter in connection with a
public or private offering of Capital Stock of any Holdings, the Parent Borrower
or any Parent Entity. In addition, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) whose status as a “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) constitutes
or results in a Change of Control in respect of which a Change of Control Offer
is made in accordance with the requirements of either Notes IndentureSubsection
8.8(a) of the First Lien Credit Facility, together with its Affiliates, shall
thereafter constitute Permitted Holders.

“Permitted Indebtedness”: as defined in Subsection 8.13.

“Permitted Investments”:

(a) Investments in accounts, payment intangibles and chattel paper (each as
defined in the UCC), notes receivable, extensions of trade credit and similar
items arising or acquired in the ordinary course of business consistent with the
past practice of the Parent Borrower and its Restricted Subsidiaries;

(b) Investments in cash and Cash Equivalents;

(c) Investments existing on the Closing Date and set forth on Schedule 1.1(f);

(d) Investments by any Loan Party in any other Loan Party (other than Holdings);
provided, however, that if any such Investment is in the form of intercompany
Indebtedness, such Indebtedness shall not be secured by any Lien;

(e) Investments received in settlement amounts due to the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower effected in the ordinary course of
business;

(f) Investments by any Non-Loan Parties in any other Non-Loan Party;

 

47



--------------------------------------------------------------------------------

(g) Investments by Loan Parties in any Non-Loan Parties; provided, however, that
(i) the aggregate outstanding amount at any time of all intercompany Investments
made pursuant to this clause (g) in any Fiscal Year shall not exceed $10,000,000
during such Fiscal Year; provided further that amounts unused in any Fiscal Year
may be carried forward and used to make Investments in succeeding Fiscal Years
in an amount not to exceed $20,000,000 in the aggregate in any one Fiscal Year
and (ii) in lieu of the Investments permitted by this clause (g), any Restricted
Payment from Loan Parties to Non-Loan Parties may be made in amounts not
exceeding the available limit as determined pursuant to this clause (g) (with a
corresponding reduction in such limit as a result thereof);

(h) by any Non-Loan Party in any Loan Party (other than Holdings); provided,
however, that if any such Investment is in the form of intercompany
Indebtedness, such Indebtedness shall not be secured any Lien;

(i) by any Loan Party in any Non-Loan Party to the extent substantially
concurrent with, and in any event within three (3) Business Days of, such
Investment, a corresponding cash Investment or Restricted Payment is made from
such Non-Loan Party, directly or indirectly, to a Loan Party;

(j) any Investment constituting or acquired in connection with a Permitted
Acquisition, including any Investment in the form of a capital contribution or
intercompany Indebtedness among Holdings, the Parent Borrower and their
respective Subsidiaries for the purpose of consummating a Permitted Acquisition;

(k)(i) Investments in Atkore Ultimate Parent, Holdings or any Parent Entity in
lieu of the Restricted Payments permitted by Subsection 8.3(j); and (ii) other
Investments made in connection with the Transactions;

(l) loans and advances (and guarantees of loans and advances by third parties)
made to employees of any Parent Entity or Holdings, the Parent Borrower or any
of its Restricted Subsidiaries and Guaranty Obligations of the Parent Borrower
or any of its Restricted Subsidiaries in respect of obligations of employees of
any Parent Entity, Holdings, the Parent Borrower or any of its Restricted
Subsidiaries, in each case in the ordinary course of business (other than in
connection with the Management Subscription Agreement) and in an aggregate
amount the Dollar Equivalent of which does not exceed $1,500,000 at any time, in
each case other than any loans or advances to any director or executive officer
(or equivalent thereof) that would be in violation of Section 402 of the United
States Sarbanes-Oxley Act of 2002; provided, however that with respect to any
employee of any Parent Entity, no such loans or advances shall be permitted
unless the activities of such employee relate primarily to the Parent Borrower
and its Restricted Subsidiaries;

(m) loans and advances (and guarantees of loans and advances by third parties)
made to Management Investors in connection with the purchase by such Management
Investors of Capital Stock of Holdings or any Parent Entity (so long as Holdings
or such Parent Entity, as applicable, applies an amount equal to the net cash
proceeds of such purchases to, directly or indirectly, make capital
contributions to, or purchase Capital Stock of, the Parent Borrower or applies
such proceeds to pay Holdings or Parent Entity expenses) of up to $15,000,000
outstanding at any one time;

 

48



--------------------------------------------------------------------------------

(n) Investments of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Protection Agreements or under Permitted Hedging Arrangements;

(o) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or
otherwise described in the definition of “Customary Permitted Liens”;

(p) Investments representing non-cash consideration received by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any
Disposition, provided that any such non-cash consideration received by the
Parent Borrower or any other Loan Party is pledged to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Security Documents as and to
the extent provided for therein;

(q) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
a Person in connection with a joint venture or similar arrangement in respect of
which no other co-investor or other Person has a greater legal or beneficial
ownership interest than the Parent Borrower or such Restricted Subsidiary;
provided that (i) the aggregate amount of such Investments outstanding pursuant
to this clause (q) do not exceed $25,000,000 at any time and (ii) the Parent
Borrower or such Restricted Subsidiary complies with the provisions of
Subsection 7.9(b) and (c) hereof, if applicable, with respect to such ownership
interest;

(r) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Restricted Subsidiaries that were issued in connection with the
financing of such assets, so long as the Parent Borrower or any such Restricted
Subsidiary may obtain title to such assets at any time by optionally canceling
such bonds or obligations, paying a nominal fee and terminating such financing
transaction;

(s) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Parent Borrower or any of its
Restricted Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any of its
Restricted Subsidiaries; provided that any such securities or other property
received by the Parent Borrower or any other Loan Party is pledged to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Documents as and to the extent required thereby;

(t) any Investment to the extent not exceeding the Available Excluded
Contribution Amount Basket;

(u) other Investments; provided that at the time such Investments are made the
Payment Condition is satisfied;

 

49



--------------------------------------------------------------------------------

(v) Investments by Loan Parties directly or indirectly in Tyco Dinaco Industria
E Comercio de Ferro E Aco Ltda. in an aggregate amount outstanding at any time
not to exceed $10,000,000; and

(w) Investments by the Parent Borrower and its Restricted Subsidiaries in an
aggregate amount outstanding at any time not to exceed $10,000,000.

For purposes of determining compliance with Subsection 8.12, (i) in the event
that any Investment meets the criteria of more than one of the types of
Investments described in clauses (a) through (w) above, the Parent Borrower, in
its sole discretion, shall classify such item of Investment and may include the
amount and type of such Investment in one or more of such clauses (including in
part under one such clause and in part under another such clause) and (ii) the
amount of any Investment made or outstanding at any time under clause (g), (l),
(m), (q), (v) and (w) shall be the original cost of such Investment, reduced (at
the Parent Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment.

“Permitted Liens”: as defined in Subsection 8.14.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

“Preferred Shares”: the 306,000 shares of cumulative convertible participating
preferred stock of Atkore Ultimate Parent, designated the Cumulative Convertible
Participating Preferred Stock, par value $1.00 per share.

“Preferred Stock”: as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over Capital Stock of any other class of such
corporation or company.

“Pro Forma Basis” or “Pro Forma Compliance”: with respect to any determination
for any period, that such determination shall be made giving pro forma effect to
any event that by the terms of the Loan Documents requires compliance on a “Pro
Forma Basis” or “Pro Forma Compliance” (and, if relevant, to each Material
Acquisition and each Material Disposition of any Person, business or asset),
together with all transactions relating thereto, in each case consummated during
such period or thereafter and on or prior to the date of determination
(including any incurrence, assumption, refinancing or repayment of
Indebtedness), as if such acquisition, investment, sale (or other disposition),
other event and related transactions had been consummated on the first day of
such period, in each case based on historical results accounted for in
accordance with GAAP, and taking into account adjustments consistent with the
definition of EBITDA, including the amount of net cost savings projected by the
Parent Borrower in good

 

50



--------------------------------------------------------------------------------

faith to be realized as the result of actions taken or to be taken on or prior
to the date that is 12 months after the closing date of such transaction and
prior to or during such period (calculated on a Pro Forma Basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions, in an
aggregate amount not to exceed $10,000,000 in any period of four fiscal
quarters. For purposes of the foregoing, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(x) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (y) involves the payment of consideration by the Parent Borrower or
any of its Subsidiaries in excess of $5,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that (x) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (y) yields gross proceeds to the Parent Borrower or any of its
Subsidiaries in excess of $5,000,000.

“Pro Forma Date”: as defined in Subsection 5.1(c).

“Pro Forma Financial Statements”: as defined in Subsection 5.1(c).

“Projections”: those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facility and provided to the Lenders on or about December,
2010, covering the Fiscal Years ending in 2011 through 2015, inclusive.

“Recapitalization Transaction”: the series of transactions described in Schedule
1.1(h), as amended, supplemented or otherwise modified from time to time,
provided that any such amendments, supplements or modifications are not, when
taken as a whole, materially adverse to the Lenders.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower or any of its Restricted Subsidiaries giving rise to Net
Cash Proceeds to the Parent Borrower or such Restricted Subsidiary, as the case
may be, in excess of $10,000,000, to the extent that such settlement or payment
does not constitute reimbursement or compensation for amounts previously paid by
the Parent Borrower or any of its Restricted Subsidiaries in respect of such
casualty or condemnation.

“Reference Banks”: UBS AG, Stamford Branch, Deutsche Bank AG New York Branch and
Credit Suisse AG or such additional or other banks as may be appointed by the
Administrative Agent and reasonably acceptable to the Borrowers, provided that
at any time the maximum number of Reference Banks does not exceed three.

“Redemption”: as defined in the Redemption Agreement.

“Redemption Agreement”: that certain stock redemption agreement, dated as of
April 9, 2014, among TIH and Atkore Ultimate Parent, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

51



--------------------------------------------------------------------------------

“Refinancing Amendment”: an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, the Co-Collateral Agent and
the institutions providing such Credit Agreement Refinancing Indebtedness
executed by each of (a) the Parent Borrower, (b) the Administrative Agent and
(c) each financial institution that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Subsection 2.7.

“Refinanced Debt”: as defined in the definition of “Credit Agreement Refinancing
Indebtedness”

“Register”: as defined in Subsection 11.6(b)(iv).

“Regulation S-X”: Regulation S-X promulgated by the United States Securities and
Exchange Commission, as in effect on the Closing Date.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligations”: the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to Subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, employeesequity holders,
shareholders, members, attorneys and other advisors, agents and controlling
persons of such personPerson and of such person’sPerson’s affiliates and
“Related Party” shall mean any of them.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by Holdings or any Parent Entity other than to Holdings or another
Parent Entity), required to be paid by Holdings or any Parent Entity by virtue
of its being incorporated or having Capital Stock outstanding (but not by virtue
of owning stock or other equity interests of any corporation or other entity
other than any of its Subsidiaries, Holdings or any Parent Entity), or being a
holding company parent of the Parent Borrower, any of its Subsidiaries, Holdings
or any Parent Entity or receiving dividends from or other distributions in
respect of the Capital Stock of the Parent Borrower, any of its Subsidiaries,
Holdings or any Parent Entity or having guaranteed any obligations of the Parent
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Parent Borrower or any of its Subsidiaries is
permitted to make payments to Holdings or any Parent Entity pursuant to
Subsection 8.3, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Parent Borrower or any Subsidiary
thereof,

 

52



--------------------------------------------------------------------------------

or (y) any taxes attributable to any taxable period (or portion thereof) ending
on or prior to the Closing Date, or to Holdings’ or any Parent Entity’s receipt
of (or entitlement to) any payment in connection with the Transactions,
including any payment received after the Closing Date pursuant to any agreement
relating to the Transactions, or (z) any other federal, state, foreign,
provincial or local taxes measured by income for which Holdings or any Parent
Entity is liable up to an amount not to exceed, with respect to federal taxes,
the amount of any such taxes that the Parent Borrower and its Subsidiaries would
have been required to pay on a separate company basis, or on a consolidated
basis as if the Parent Borrower had filed a consolidated return on behalf of an
affiliated group (as defined in Section 1504 of the Code or an analogous
provision of state, local or foreign law) of which it were the common parent, or
with respect to state and local taxes, the amount of any such taxes that the
Parent Borrower and its Subsidiaries would have been required to pay on a
separate company basis, or on a combined basis as if the Parent Borrower had
filed a combined return on behalf of an affiliated group consisting only of the
Parent Borrower and its Subsidiaries.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615 or any successor
regulation thereto.

“Required Lenders”: Lenders the sum of whose outstanding Commitments (or after
the termination thereof, outstanding Individual Lender Exposures) represent more
than a majority of aggregate Commitments (or after the termination thereof, the
sum of the Individual Lender Exposures) at such time; provided that the
Commitments (or Individual Lender Exposures) held or deemed held by Defaulting
Lenders shall be excluded for purposes of making a determination of Required
Lenders.

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, in each case who has been designated in writing to the
Administrative Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, by such chief
financial officer of such Person, (c) with respect to Subsection 7.7 and without
limiting the foregoing, the general counsel of such Person and; (d) with respect
to ERISA matters, the senior vice president -human resources (or substantial
equivalent) of such Person; and (e) any other individual designated as a
“Responsible Officer” for purposes of this Agreement by the Board of Directors
or equivalent body of such person.

 

53



--------------------------------------------------------------------------------

“Restricted Indebtedness”: as defined in Subsection 8.6(a).

“Restricted Payment”: any dividend or any other payment whether direct or
indirect (other than dividends payable solely in common stock of the Parent
Borrower or options, warrants or other rights to purchase common stock of the
Parent Borrower) on, or any payment on account of, or any setting apart of
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
Capital Stock of the Parent Borrower (other than any acquisition of Capital
Stock deemed to occur upon the exercise of options if such Capital Stock
represents a portion of the exercise price thereof) or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or any
other distribution (other than (x) distributions payable solely in common stock
of the Parent Borrower or (y) options, warrants or other rights to purchase
common stock of the Parent Borrower) in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Parent Borrower
or its Restricted Subsidiaries, other than one payable solely to any Borrower or
one or more Subsidiary Guarantors.

“Restricted Subsidiary”: any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Facility”: the revolving credit facility available to the
Borrowers hereunder.

“Revolving Credit Lender”: any Lender having a Commitment hereunder and/or a
Revolving Credit Loan outstanding hereunder.

“Revolving Credit Loan”: a Loan made pursuant to Subsection 2.1(a).

“Revolving Credit Note”: as defined in Subsection 2.1(d).

“S&P”: as defined in the definition of the term “Cash Equivalents” in this
Subsection 1.1.

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Restricted Subsidiaries of real
or personal property which has been or is to be sold or transferred by the
Parent Borrower or any such Restricted Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Parent Borrower or such
Restricted Subsidiary.

“Schedule I Lender”: a Lender which is a Canadian chartered bank listed on
Schedule I of the Bank Act (Canada).

“Second Amendment”: that certain Second Amendment to Credit Agreement and First
Amendment to and Reaffirmation of Guarantee and Collateral Agreement dated
October 23, 2013 by and among the Borrowers, the Guarantors, the Administrative
Agent and the Lenders party thereto.

 

54



--------------------------------------------------------------------------------

“Second Amendment Effective Date”: has the meaning given the term “Effective
Date” in the Second Amendment.

“Second Lien Credit Agreement”: the Second Lien Credit Agreement, dated as of
April 9, 2014, among the Parent Borrower, the lenders party thereto from time to
time and Deutsche Bank AG New York Branch, as administrative agent thereunder,
as such agreement may be amended, supplemented, waived or otherwise modified
from time to time or refunded, refinanced, restructured, replaced, renewed,
repaid, increased or extended from time to time (whether in whole or in part,
whether with the original administrative agent and lenders or other agents and
lenders or otherwise, and whether provided under the original Second Lien Credit
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement, instrument or document expressly
provides that it is not intended to be and is not a Second Lien Credit Agreement
hereunder). Any reference to the Second Lien Credit Agreement hereunder shall be
deemed a reference to each Second Lien Credit Agreement then in existence.

“Second Lien Loan Documents”: the “Loan Documents” as defined in the Second Lien
Credit Agreement, as the same may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time.

“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

“Secured Ratio Indebtedness”: Indebtedness of any Borrower evidenced by any
notes, other debt securities, or other indebtedness; provided that
(i) immediately before and after giving effect to each issuance of such Senior
Ratio Indebtedness, the Secured Leverage Ratio is less than or equal to 3.755.50
to 1:00 and (ii) any such Senior Ratio Indebtedness shall be (x) secured on a
junior basis with this Facility with respect to the ABL Priority Collateral and
on a pari passu or junior basis with the holders of Senior Secured Notes (or
anyIndebtedness incurred under the First Lien Credit Agreement (or any renewal,
extension, refinancing, replacement and refunding indebtedness in respect
thereof permitted by the terms of this Agreement) with respect to the Note
Priority Collateral and (y) subject to the terms of the Intercreditor Agreement
or another intercreditor agreement in form and substance satisfactory to the
Administrative Agent.

“Secured Leverage Ratio”: as of any date of determination, the ratio (calculated
on a Pro Forma Basis) of (a) Financial Covenant Debt of the Parent Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP as at such date secured by Liens on property or assets of the Parent
Borrower and its Restricted Subsidiaries (other than property or assets held in
a defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby so long as the liability would no longer appear on the balance
sheet of the Parent Borrowers in accordance with GAAP) minus the Cash Limit to
(b) EBITDA of the Parent Borrower and its Restricted Subsidiaries for the four
fiscal quarters ended on or most recently prior to such date for which financial
statements have been delivered pursuant to Subsection 7.1.; provided that, in
the event that the Parent Borrower shall classify Indebtedness incurred on the
date of determination as secured in part pursuant to Subsection 8.14(s) in
respect of Indebtedness incurred pursuant to Subsection 8.13(c) and in part
pursuant to

 

55



--------------------------------------------------------------------------------

another clause of Subsection 8.14 in respect of Indebtedness incurred pursuant
to another clause of Subsection 8.13, any calculation of the Secured Leverage
Ratio, including in the definition of “Secured Ratio Indebtedness”, shall not
include any such Indebtedness (and shall not give effect to any discharge of
Indebtedness from the proceeds thereof) not incurred pursuant to Subsections
8.14(s) and 8.13(c).

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of the Loan Parties hereunder and/or under any of
the other Loan Documents or to secure any guarantee of any such obligations and
liabilities, including any security documents executed and delivered or caused
to be delivered to the Collateral Agent pursuant to Subsection 7.9(a), 7.9(b) or
7.9(c), in each case, as amended, supplemented, waived or otherwise modified
from time to time.

“Senior Secured Notes”: 9 7⁄8% Senior Secured Notes due 2018 of the Parent
Borrower issued on the date hereof, as the same may be exchanged for
substantially similar senior secured notes that have been registered under the
Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time.

“Senior Secured Notes Debt Documents”: the Senior Secured Notes Indenture and
all other instruments, agreements and other documents evidencing or governing
the Senior Secured Notes or providing for any guarantee, obligation, security or
other right in respect thereof.

“Senior Secured Notes Indenture”: the Indenture dated as of the date hereof,
under which the Senior Secured Notes are issued, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Set”: the collective reference to Eurodollar Loans or BA Equivalent Rate Loans
of a single Tranche, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Settlement Service”: as defined in Subsection 11.6(b).

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”: with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

 

56



--------------------------------------------------------------------------------

“Specified Availability”: at any time, the sum of (i) the aggregate Available
Loan Commitments of all Lenders plus (ii) Specified Unrestricted Cash (but
excluding the cash proceeds of any Specified Equity Contribution), plus
(iii) Specified Suppressed Availability.

“Specified Default”: any Event of Default occurring under Subsections 9.1(a),
9.1(b) (as a result of a material breach of any representation or warranty set
forth in Subsection 5.23 or Subsection 5.24), 9.1(c) (as a result of the failure
of any Loan Party to comply with the terms of Subsection 4.16 or a failure to
comply with the delivery obligations with respect to Borrowing Base Certificates
set forth in Subsection 7.2(f)) or 9.1(f).

“Specified Equity Contribution”: any cash equity contribution made to Holdings
or any Parent Entity in exchange for Permitted Cure Securities; provided (a)(i)
such cash equity contribution to Holdings or any Parent Entity and (ii) the
contribution of any proceeds therefrom to, and the receipt thereof by, the
Parent Borrower occur (x) after the Closing Date and (y)(A) on or prior to the
date that is 10 daysBusiness Days after the date on which financial statements
are required to be delivered for a fiscal quarter (or yearFiscal Quarter (or
Fiscal Year) pursuant to Subsection 7.1(a) or 7.1(b) or (B) on the date on which
a Borrowing Base Certificate is delivered (provided that the right to make a
cash equity contribution for Permitted Cure Securities under this clause
(a)(i)(y)(B) shall be limited to no more than once in each Fiscal Period) in
accordance with Subsection 7.2(f); (b) the Parent Borrower identifies such
equity contribution as a “Specified Equity Contribution” in a certificate of a
Responsible Officer of the Parent Borrower delivered to the Administrative
Agent; (c) in each four fiscal quarter period, there shall exist a period of at
least two consecutive quarters in respect of which no Specified Equity
Contribution shall have been made; (d) no more than four Specified Equity
Contributions may be made during the term of this Agreement; and (e) the amount
of any Specified Equity Contribution included in the calculation of EBITDA
hereunder shall be limited to the amount required to effect or continue
compliance with Subsection 8.1 hereof, whether or not a Liquidity Event has
occurred and is continuing, and such amount shall be added to EBITDA solely when
calculating EBITDA for purposes of determining compliance with Subsection 8.1.

“Specified Suppressed Availability”: the amount, if positive, by which the
Borrowing Base exceeds the aggregate amount of the Commitments; provided that if
aggregate Available Loan Commitments of all Lenders are less than the lesser of
(i) 5% of the lesser of (x) the aggregate amount of the Commitments and (y) the
Borrowing Base and (ii) $15,000,000, Specified Suppressed Availability shall be
zero.

“Specified PaymentTransaction”: (a) any dividend paymentRestricted Payment
pursuant to Subsection 8.3(i), (b) any acquisition permitted pursuant to clause
(c) of the definition of “Permitted Acquisition,” (c) any investment permitted
pursuant to clause (u) of the definition of “Permitted Investment” and, (d) any
payment, repurchase or redemption pursuant to Subsection 8.6(a); (e) any merger,
consolidation, amalgamation or asset sale pursuant to Subsections 8.2(a) or
8.2(b), and (f) any Asset Sale pursuant to Subsection 8.5.

 

57



--------------------------------------------------------------------------------

“Specified Unrestricted Cash”: as of any date of determination, an amount equal
to the arithmetic average of the daily balances during the thirty
(30) consecutive day period immediately preceding any date of determination of
all Unrestricted Cash of the Parent Borrower and its Restricted Subsidiaries
that, in the case of cash, is deposited in (i) DDAs or (ii) any other deposit
accounts, in each case with respect to which a control agreement is in place
between the applicable Loan Party, the applicable depositary institution and the
Administrative Agent or the Collateral Agent (or over which any such Agent has
“control” whether or not pursuant to a control agreement) or that, in the case
of Cash Equivalents, (i) the Collateral Agent has a valid and perfected Lien in
such Cash Equivalents and (ii) such Cash Equivalents are not in a securities
account in respect of which the applicable Loan Party has entered into a
“control agreement” with the applicable broker or securities intermediary for
purposes of perfecting a security interest in favor of a third party.

“Spot Rate of Exchange”: (i) with respect to any Designated Foreign Currency, at
any date of determination thereof, the spot selling rate at which UBS AG,
Stamford Branch offers to sell any Designated Foreign Currency for Dollars in
the New York foreign exchange market at approximately 11:00 a.m. New York time
on such date for delivery two (2) Business Days later; provided that with
respect to any Letters of Credit denominated in any Designated Foreign Currency
(x) for the purposes of determining the Dollar Equivalent of L/C Obligations and
for the calculation of L/C Fees and related commissions, the Spot Rate of
Exchange shall be calculated on the first Business Day of each month.

“Standby Letter of Credit”: as defined in Subsection 3.1(b).

“Stated Amount”: at any time, as to any Letter of Credit, (i) if the Letter of
Credit is denominated in Dollars, the maximum amount available to be drawn
thereunder (regardless of whether any conditions for drawing could then be met)
and (ii) if the Letter of Credit is denominated in a Designated Foreign
Currency, the Dollar Equivalent of the maximum amount available to be drawn
under the Letter of Credit (regardless of whether any conditions for drawing
could then be met).

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Parent Borrower.

 

58



--------------------------------------------------------------------------------

“Subsidiary Borrower Joinder”: a joinder in substantially the form of Exhibit N
hereto, to be executed by each Subsidiary Borrower designated as such after the
Closing Date.

“Subsidiary Borrowers”: each Domestic Subsidiary that is a Wholly-Owned
Subsidiary and a Restricted Subsidiary that becomes a Borrower after 5 days
written notice to the Administrative Agent pursuant to a Subsidiary Borrower
Joinder, together with their respective successors and assigns.

“Subsidiary Guarantor”: (x) each Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than any Borrower or Excluded Subsidiary) of the Parent
Borrower which executes and delivers a Subsidiary Guaranty, in each case, unless
and until such time as the respective Subsidiary Guarantor (a) ceases to
constitute a Domestic Subsidiary of the Parent Borrower in accordance with the
terms and provisions hereof, (b) is designated an Unrestricted Subsidiary
pursuant to the terms of this Agreement or (c) is released from all of its
obligations under the Subsidiary Guaranty in accordance with terms and
provisions thereof. and (y) each other Subsidiary of the Parent Borrower which
the Parent Borrower causes to execute and deliver a Subsidiary Guaranty pursuant
to the last sentence of Subsection 7.9(b) or otherwise, in each case, unless and
until such time as the respective Subsidiary Guarantor (a) ceases to constitute
a Domestic Subsidiary of the Parent Borrower in accordance with the terms and
provisions hereof, (b) is designated an Unrestricted Subsidiary pursuant to the
terms of this Agreement or (c) is released from all of its obligations under the
Subsidiary Guaranty in accordance with terms and provisions thereof.

“Subsidiary Guaranty”: the guaranty of the obligations of the Borrowers under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement
or pursuant to a guaranty in such other form as may be agreed between the Parent
Borrower and the Administrative Agent.

“Supermajority Lenders”: Lenders the sum of whose outstanding Commitments (or
after the termination thereof, outstanding Individual Lender Exposures)
representing more than 662/3% of the sum of the aggregate amount of the total
Commitments less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Lender Exposures of
Non-Defaulting Lenders) at such time.

“Swingline Commitment”: the Swingline Lender’s obligation to make Swingline
Loans pursuant to Subsection 2.4.

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Revolving Credit
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender”: as defined in the Preamble hereto.

 

59



--------------------------------------------------------------------------------

“Swingline Loan Participation Certificate”: a certificate in substantially the
form of Exhibit F hereto.

“Swingline Loans”: as defined in Subsection 2.4(a).

“Swingline Note”: as defined in Subsection 2.4(b).

“Syndication Date”: the date on which a “successful syndication” (as defined in
the Fee Letter) has been completed.

“Syndication Procedure Letter”: the letter agreement, dated as of December 22,
2010, among UBS Loan Finance LLC, UBS Securities LLC, Deutsche Bank AG New York
Branch, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank Securities Inc.,
Credit Suisse AG, Cayman Islands Branch, Credit Suisse Securities (USA) LLC and
CD&R Allied Holdings, L.P.

“Target Amount” : with respect to any DDA, an amount which, when aggregated with
all other Target Amounts remaining on deposit in all DDAs at any one time, does
not exceed $2,000,000 (such aggregate amount to be determined no less frequently
than on a monthly basis).

“Tax Sharing Agreement”: the Tax Sharing Agreement among Atkore Ultimate Parent,
Holdings and the Parent Borrower to be entered into on or prior to the Closing
Date, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

“Term Loan”: Accordion Term Loans, Extended Term Loans and Other Term Loans.

“Termination Date”: December 22, 20152021; provided, that, in each case, if any
such day is not a Business Day, the Termination Date shall be the Business Day
immediately preceding such day.

“TIH”: as defined in the Recitals hereto.

“Total Leverage Ratio”: as of any date of determination, the ratio (calculated
on a Pro Forma Basis) of (a) Financial Covenant Debt of the Parent Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP as at such date minus the Cash Limit to (b) EBITDA of the Parent
Borrower and its Restricted Subsidiaries for the four fiscal quarters ended on
or most recently prior to such date for which financial statements have been
delivered pursuant to Subsection 7.1.

“Tranche”: each Tranche of Loans available hereunder, with there being two
tranches on the Closing Date; namely, Revolving Credit Loans and Swingline
Loans.

“Transaction Documents”: (i) the Loan Documents, (ii) the Atkore Investment
Documents and (iii) the Senior Secured Notes Debt Documents.

 

60



--------------------------------------------------------------------------------

“Transactions”: collectively, any or all of the following: (i) the
Recapitalization Transaction, (ii) Atkore Investment and the entry into Atkore
Investment Documents, (iii) the entry into the Senior Secured Notes Indenture,
and the offer and issuance of the Senior Secured Notes, (iv) the entry into this
Agreement and incurrence of Indebtedness hereunder by one or more of Holdings,
the Parent Borrower and its Restricted Subsidiaries and, (v) except for purposes
of Sections 5 and 6 hereof, the 2014 Recapitalization Transaction and (vi) all
other transactions relating to any of the foregoing (including payment of fees
and expenses related to any of the foregoing).

“Transferee”: any Participant or Assignee.

“Transition Services Agreement”: Transition Services Agreement, dated as of
December 22, 2010, between Tyco and Atkore Ultimate Parent.

“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may, from time to time, be further amended,
supplemented or otherwise modified.

“Tyco”: as defined in the Recitals hereto.

“Type”: the type of Loan determined based on the currency in which the same is
denominated, and the interest option applicable thereto, with there being
multiple Types of Loans hereunder, namely ABR Loans and Eurodollar Loans in
Dollars and Canadian Prime Rate Loans and BA Equivalent Loans in the Designated
Foreign Currency.

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“United States Person”: any United States person within the meaning of
Section 7701(a)(30) of the Code.

“Unpaid Drawing”: drawings on Letters of Credit that have not been reimbursed by
the applicable Borrower.

“Unrestricted Cash”: the aggregate amount of cash and Cash Equivalents included
in the cash accounts that would be listed on the consolidated balance sheet of
the Parent Borrower prepared in accordance with GAAP as of the most recent
financial statements delivered pursuant to Subsections 7.1(a) and (b) to the
extent such cash is not classified as “restricted” for financial statement
purposes (unless so classified solely because of any provision under the Loan

 

61



--------------------------------------------------------------------------------

Documents or any other agreement or instrument governing other Indebtedness that
is subject to the Intercreditor Agreement or because they are subject to a Lien
securing Indebtedness that is subject to the Intercreditor Agreement).

“Unrestricted Subsidiary”: any Subsidiary of the Parent Borrower designated at
any time by the Parent Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided that the Parent Borrower
shall only be permitted to so designate an Unrestricted Subsidiary so long as:

(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing;

(b) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Senior Secured Notes Debt
Documents or any other Indebtedness of the Parent Borrower or its Restricted
Subsidiaries;

(d) immediately after giving effect to such designation, the Parent Borrower and
its Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with
the covenant set forth in Subsection 8.1, whether or not a Liquidity Event has
occurred and is continuing, as demonstrated to the reasonable satisfaction of
the Administrative Agent; and

(e) no Subsidiary shall be designated as an Unrestricted Subsidiary if such
Subsidiary owns (directly or indirectly) any Capital Stock or Indebtedness of,
or holds and Liens on any property on, any Borrower or any Restricted
Subsidiary.

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Parent Borrower therein (and must comply as such with the
limitations on Investments under Subsection 8.12) at the date of designation in
an amount equal to the net book value of the Parent Borrower’s Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.

“Unsecured Ratio Indebtedness”: unsecured Indebtedness of any Borrower evidenced
by any notes, other debt securities or other indebtedness; provided that
immediately before and after giving effect to each issuance of such Unsecured
Ratio Indebtedness, the Total Leverage Ratio is less than or equal to 4.00 to
1:00.

“Unutilized Commitment”: with respect to any Lender at any time, an amount equal
to the remainder of (x) such Lender’s Commitment as in effect at such time less
(y) such Lender’s Individual Lender Exposure at such time (excluding any
Swingline Exposure of such Lender).

“U.S. Extender of Credit”: as defined in Subsection 4.11(b).

“U.S. Tax Compliance Certificate”: as defined in Section 4.11(b)(y)(ii).

“Utilized Commitment”: with respect to all Lenders at any time (x) the sum of
each Lender’s Individual Lender Exposure (excluding any amounts attributable to
Swingline Loans)

 

62



--------------------------------------------------------------------------------

divided by (y) the total Commitments as determined for each fiscal quarter (and
the interim period ending on the Termination Date) by the Administrative Agent.

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

“Wholly Owned Domestic Subsidiary”: as to any Person, any Domestic Subsidiary of
such Person of which such Person owns, directly or indirectly through one or
more Wholly Owned Subsidiaries, all of the Capital Stock of such Domestic
Subsidiary other than directors qualifying shares or shares held by nominees.

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

“Voting Stock”: as defined in the definition of “Change of Control”.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(a) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Parent Borrower and its Restricted Subsidiaries
not defined in Subsection 1.1 and accounting terms partly defined in Subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”. Any reference herein to financial statements of
Holdings shall be construed to include financial statements of Holdings or any
Parent Entity whose financial statements satisfy Holdings’ reporting obligations
under Subsection 7.1.

(c) Financial ratios and other financial calculations pursuant to this
Agreement, including calculations pursuant to Subsection 8.1 shall, following
any transaction described in the definition of “Pro Forma Basis,” be calculated
on a Pro Forma Basis until the completion of four full fiscal quarters following
such transaction.

 

63



--------------------------------------------------------------------------------

(d) For purposes of determining any financial ratio or making any financial
calculation for any period that includes any period ending on or prior to the
Fiscal Quarter ended December 24, 2010, the components of such ratio or
calculation for the period ended on or prior to December 24, 2010 shall be
determined or made based on the combined financial statements of the Business
for such period.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower
Representative, be deemed satisfied, so long as no Default, Event of Default or
Specified Default, as applicable, exists on the date the definitive agreements
for such Limited Condition Transaction are entered into. For the avoidance of
doubt, if the Borrower Representative has exercised its option under the first
sentence of this clause (f), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Transaction were entered into and prior to the consummation of such
Limited Condition Transaction, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Transaction is
permitted hereunder.

(g) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Fixed Charge Coverage Ratio, the Secured
Leverage Ratio or the Total Leverage Ratio (but not, for the avoidance of doubt,
in determining compliance with the Payment Condition for any purpose hereunder);
or

(ii) testing baskets set forth in this Agreement (including baskets measured as
a percentage of Consolidated Total Assets; but not, for the avoidance of doubt,
in determining compliance with the Payment Condition for any purpose hereunder);

in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCT Test Date for which
consolidated financial statements of Holdings are available, the Parent Borrower
could have taken

 

64



--------------------------------------------------------------------------------

such action on the relevant LCT Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower Representative has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in EBITDA or Consolidated Total Assets of
the Parent Borrower or the Person subject to such Limited Condition Transaction,
at or prior to the consummation of the relevant transaction or action, such
baskets or ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower Representative has made an LCT Election for any
Limited Condition Transaction, in connection with the calculation of any ratio
or basket availability with respect to the incurrence of Indebtedness or Liens,
or the making of Restricted Payments, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Parent Borrower or the
designation of an Unrestricted Subsidiary on or following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction is terminated, any such ratio or basket shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees to make, at any time and from time to time on or after the
Closing Date and prior to the Termination Date, a Revolving Credit Loan or
Revolving Credit Loans to the Borrowers (on a joint and several basis as between
the Borrowers), which Revolving Credit Loans:

(i) shall be denominated in Dollars or in a Designated Foreign Currency;
provided that (A) only ABR Loans and Eurodollar Loans may be denominated in
Dollars and (B) only Canadian Prime Rate Loans or BA Equivalent Loans may be
denominated in Canadian Dollars;

(ii) shall, at the option of the Borrowers, be incurred and maintained as,
and/or converted into, ABR Loans, Eurodollar Loans, Canadian Prime Rate Loans or
BA Equivalent Loans, provided that (A) except as otherwise specifically provided
in Subsections 4.9 and 4.10, all Revolving Credit Loans comprising the same
Borrowing shall at all times be of the same Type, and (B) unless the
Administrative Agent either otherwise agrees in its reasonable discretion or has
determined that the Syndication Date has occurred, prior to the 15th Business
Day following the Closing Date (at which time this clause (B) shall no longer be
applicable), Revolving Credit Loans may only be incurred and maintained as,
and/or converted into, ABR Loans; provided that Revolving Credit Loans incurred
on the Closing Date may be incurred as Eurodollar Loans having an Interest
Period of two weeks;

 

65



--------------------------------------------------------------------------------

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made (and shall not be required to be made) by any Lender to
the extent the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Individual
Lender Exposure of such Lender to exceed the amount of its Commitment at such
time;

(v) shall not be made (and shall not be required to be made) by any Lender to
the extent the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Dollar
Equivalent of the Aggregate Lender Exposure to exceed the lesser of (x) total
Commitments as then in effect and (y) the Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered); and

(vi) shall not be made (and shall not be required to be made) by any Lender to
the extent any such Revolving Credit Loans to be made on any date, individually
or in the aggregate, exceed the then Available Loan Commitments.

(b) Notwithstanding anything to the contrary in Subsection 2.1(a) or elsewhere
in this Agreement, the Administrative Agent and (prior to the Closing Date) the
Co-Collateral Agent shall have the right to establish Availability Reserves in
such amounts, and with respect to such matters, as the Administrative Agent and
(prior to the Closing Date) the Co-Collateral Agent in their Permitted
Discretion shall deem necessary or appropriate, against the Borrowing Base
including reserves with respect to (i) sums that the Borrowers are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have not yet paid and (ii) amounts owing by the
Borrowers or, without duplication, their respective Restricted Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the ABL
Priority Collateral, which Lien or trust, in the Permitted Discretion of the
Administrative Agent and (prior to the Closing Date) the Co-Collateral Agent is
capable of ranking senior in priority to or pari passu with one or more of the
Liens in the ABL Priority Collateral granted in the Security Documents (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the ABL Priority Collateral; provided that the Administrative Agent
shall have provided the applicable Borrower reasonable advance notice of any
such establishment; and provided further that, the Administrative Agent may only
establish an Availability Reserve after the date hereof based on an event,
condition or other circumstance arising after the Closing Date or based on facts
not known to the Administrative Agent as of the Closing Date. The amount of any
Availability Reserve shall have a reasonable relationship to the event,
condition or other matter that is the basis for the Availability Reserve. Upon
delivery of such notice, the Administrative Agent and (if applicable) the
Co-Collateral Agent shall be available to discuss any proposed Availability
Reserve, and the

 

66



--------------------------------------------------------------------------------

Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Availability Reserve or increase no longer
exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent and (if applicable) the Co-Collateral Agent in the exercise
of their Permitted Discretion. In no event shall such notice and opportunity
limit the right of the Administrative Agent and (if applicable) the
Co-Collateral Agent to establish such Availability Reserve, unless the
Administrative Agent and (if applicable) the Co-Collateral Agent shall have
determined in their Permitted Discretion that the event, condition or other
matter that is the basis for such Availability Reserve no longer exists or has
otherwise been adequately addressed by the Borrowers. Notwithstanding anything
herein to the contrary, Availability Reserves shall not duplicate eligibility
criteria contained in the definition of “Eligible Accounts” or “Eligible
Inventory” and vice versa, or reserves or criteria deducted in computing the net
book value of Eligible Inventory or the Net Orderly Liquidation Value of
Eligible Inventory and vice versa. In addition to the foregoing, the
Administrative Agent and the Co-Collateral Agent shall have the right, subject
to Subsection 7.6, to have the Loan Parties’ Inventory reappraised by a
qualified appraisal company selected by the Administrative Agent and the
Co-Collateral Agent from time to time after the Closing Date for the purpose of
re-determining the Net Orderly Liquidation Value of the Eligible Inventory, and,
as a result, re-determining the Borrowing Base.

(c) In the event the Borrowers are unable to comply with (i) the borrowing base
limitations set forth in Subsection 2.1(a) or (ii) the conditions precedent to
the making of Revolving Credit Loans or the issuance of Letters of Credit set
forth in Section 6, the Lenders authorize the Administrative Agent, for the
account of the Lenders, to make Revolving Credit Loans to the Borrowers, which
may only be made as ABR Loans (each, an “Agent Advance”) for a period commencing
on the date the Administrative Agent first receives a notice of Borrowing
requesting an Agent Advance until the earliest of (i) the 30th Business Day
after such date, (ii) the date the respective Borrowers or Borrower are again
able to comply with the Borrowing Base limitations and the conditions precedent
to the making of Revolving Credit Loans and issuance of Letters of Credit, or
obtains an amendment or waiver with respect thereto and (iii) the date the
Required Lenders instruct the Administrative Agent to cease making Agent
Advances (in each case, the “Agent Advance Period”). The Administrative Agent
shall not make any Agent Advance to the extent that at such time the amount of
such Agent Advance (A) when added to the aggregate outstanding amount of all
other Agent Advances made to the Borrowers at such time, would exceed 5% of the
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) or (B) when added to the Aggregate Lender Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
total Commitments at such time. It is understood and agreed that, subject to the
requirements set forth above, Agent Advances may be made by the Administrative
Agent in its discretion to the extent the Administrative Agent deems such Agent
Advances necessary or desirable (x) to preserve and protect the applicable
Collateral, or any portion thereof, (y) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other obligations of the Loan
Parties hereunder and under the other Loan Documents or (z) to pay any other
amount chargeable to or required to be paid by the Borrowers pursuant to the
terms of this Agreement, including payments of reimbursable expenses and other
sums payable under the Loan Documents, and that the Borrowers shall have no
right to require that any Agent Advances be made.

 

67



--------------------------------------------------------------------------------

(d) Each Borrower agrees that, upon the request to the Administrative Agent by
any Revolving Credit Lender made on or prior to the Closing Date or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Revolving Credit Loans, such Borrower will execute and
deliver to such Lender a promissory note substantially in the form of Exhibit
A-1 hereto, with appropriate insertions as to payee, date and principal amount
(each, as amended, supplemented, replaced or otherwise modified from time to
time, a “Revolving Credit Note”), payable to such Lender and in a principal
amount equal to the aggregate unpaid principal amount of all Revolving Credit
Loans made by such Revolving Credit Lender to such Borrower. Each Revolving
Credit Note shall (i) be dated the Closing Date, (ii) be stated to mature on the
Termination Date and (iii) provide for the payment of interest in accordance
with Subsection 4.1.

2.2 Procedure for Revolving Credit Borrowing. Each of the Borrowers may borrow
under the Commitments during the Commitment Period on any Business Day, provided
that the Borrower Representative shall give the Administrative Agent irrevocable
(in the case of any notice except notice with respect to the initial Extension
of Credit hereunder, which shall be irrevocable after the funding) notice (which
notice must be received by the Administrative Agent prior to (a) 11:00 A.M., New
York City time, at least three Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be
initially Eurodollar Loans or BA Equivalent Loans or (b) 9:0011:00 A.M., New
York City time, on the requested Borrowing Date, for ABR Loans or Canadian Prime
Rate Loans) specifying (i) the identity of a Borrower, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date, (iv) whether the borrowing is to
be of Eurodollar Loans or BA Equivalent Loans, ABR Loans, Canadian Prime Rate
Loans or a combination thereof and (v) if the borrowing is to be entirely or
partly of Eurodollar Loans or BA Equivalent Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest
Periods therefor. Each borrowing shall be in an amount equal to (x) in the case
of ABR Loans or Canadian Prime Rate Loans, except any ABR Loan or Canadian Prime
Rate Loan to be used solely to pay a like amount of outstanding Reimbursement
Obligations or Swingline Loans, in multiples of $1,000,000 or Cdn$1,000,000, as
applicable, (or, if the Commitments then available (as calculated in accordance
with Subsection 2.1(a) are less than $1,000,000 or Cdn$1,000,000, as applicable,
such lesser amount) and (y) in the case of Eurodollar Loans or BA Equivalent
Loans, $1,000,000 or Cdn$1,000,000, as applicable, or a whole multiple of
$500,000 or Cdn$500,000, as applicable, in excess thereof). Upon receipt of any
such notice from the Borrower Representative the Administrative Agent shall
promptly notify each applicable Revolving Credit Lender thereof. Subject to the
satisfaction of the conditions precedent specified in Subsection 6.2, each
applicable Revolving Credit Lender will make the amount of its pro rata share of
each borrowing of Revolving Credit Loans available to the Administrative Agent
for the account of the Borrower identified in such notice at the office of the
Administrative Agent specified in Subsection 11.2 prior to 2:00 P.M. (in the
case of ABR Loans or Canadian Prime Rate Loans) and 12:00 P.M. (in the case of
all other Loans) (or 10:00 A.M., in the case of the initial borrowing
hereunder), New York City time, or at such other office of the Administrative
Agent or at such other time as to which the Administrative Agent shall notify
such Borrower reasonably in advance of the Borrowing Date with respect thereto,
on the Borrowing Date requested by such Borrower in Dollars or the applicable
Designated Foreign Currency and in funds immediately available to the
Administrative Agent. Each Lender may, at its option, make the amount of its pro
rata share of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account

 

68



--------------------------------------------------------------------------------

of the Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of such Borrower to repay such Loan in accordance with the
terms of this Agreement.

2.3 Termination or Reduction of Commitments. The Parent Borrower (on behalf of
itself and each other applicable Borrower) shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent (who will promptly
notify the Lenders), to terminate the Commitments, or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swingline Loans made on the
effective date thereof, the aggregate principal amount of the Revolving Credit
Loans and Swingline Loans then outstanding (including in the case of Revolving
Credit Loans then outstanding in any Designated Foreign Currency, the Dollar
Equivalent of the aggregate principal amount thereof), when added to the sum of
the then outstanding L/C Obligations, would exceed the Commitments then in
effect. Any such reduction shall be in an amount equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and shall reduce permanently the
applicable Commitments then in effect.

2.4 Swingline Commitments. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make Swingline loans (individually, a “Swingline
Loan”; collectively, the “Swingline Loans”) to any of the Borrowers from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding not to exceed $25,000,000; provided that at no time may the sum
of the then outstanding Swingline Loans, Revolving Credit Loans (including in
the case of Revolving Credit Loans then outstanding in any Designated Foreign
Currency, the Dollar Equivalent of the aggregate principal amount thereof) and
L/C Obligations exceed the lesser of (1) the Commitments then in effect and
(2) the Borrowing Base then in effect (based on the most recent Borrowing Base
Certificate) (it being understood and agreed that the Administrative Agent shall
calculate the Dollar Equivalent of the then outstanding Revolving Credit Loans
in any Designated Foreign Currency on the date the notice of borrowing of
Swingline Loans is given for purposes of determining compliance with this
Subsection 2.4). Swingline Loans shall be made in minimum amounts of $1,000,000
or Cdn$1,000,000, as applicable, and integral multiples of $500,000 or
Cdn$500,000, as applicable, above such amount. Amounts borrowed by any Borrower
under this Subsection 2.4 may be repaid and, through but excluding the
Termination Date, reborrowed. All Swingline Loans made to any Borrower shall be
made in Dollars or Canadian Dollars as ABR Loans or Canadian Prime Rate Loans,
as applicable, and shall not be entitled to be converted into Eurodollar Loans
or BA Equivalent Loans. The Borrower Representative (on behalf of itself or any
other Borrower as the case may be), shall give the Swingline Lender irrevocable
notice (which notice must be received by the Swingline Lender prior to 12:00
Noon, New York City time, on the requested Borrowing Date) specifying (1) the
identity of a Borrower, (2) the amount of the requested Swingline Loan and
(3) whether the Borrowing is to be of ABR Loans or Canadian Prime Rate Loans.
The proceeds of the Swingline Loans will be made available by the Swingline
Lender to the Borrower identified in such notice at an office of the Swingline
Lender by crediting the account of such Borrower at such office with such
proceeds in Dollars or Canadian Dollars.

(b) Each of the Borrowers agrees that, upon the request to the Administrative
Agent by the Swingline Lender made on or prior to the Closing Date or in
connection with any

 

69



--------------------------------------------------------------------------------

assignment pursuant to Subsection 11.6(b), in order to evidence the Swingline
Loans such Borrower will execute and deliver to the Swingline Lender a
promissory note substantially in the form of Exhibit A-2 hereto, with
appropriate insertions (as the same may be amended, supplemented, replaced or
otherwise modified from time to time, the “Swingline Note”), payable to the
Swingline Lender and representing the obligation of such Borrower to pay the
amount of the Swingline Commitment or, if less, the unpaid principal amount of
the Swingline Loans made to such Borrower, with interest thereon as prescribed
in Subsection 4.1. The Swingline Note shall (i) be dated the Closing Date,
(ii) be stated to mature on the Termination Date and (iii) provide for the
payment of interest in accordance with Subsection 4.1.

(c) The Swingline Lender, at any time in its sole and absolute discretion may,
and, at any time as there shall be a Swingline Loan outstanding for more than
seven Business Days, the Swingline Lender shall, on behalf of the Borrower to
which the Swingline Loan has been made (which hereby irrevocably directs and
authorizes such Swingline Lender to act on its behalf), request (provided that
such request shall be deemed to have been automatically made upon the occurrence
of an Event of Default under Subsection 9.1(f)) each Lender, including the
Swingline Lender to make a Revolving Credit Loan as an ABR Loan in an amount
equal to such Lender’s Commitment Percentage of the principal amount of all
Swingline Loans made in Dollars (each, a “Mandatory Revolving Credit Loan
Borrowing”) in an amount equal to such Lender’s Commitment Percentage of the
principal amount of all of the Swingline Loans (collectively, the “Refunded
Swingline Loans”) outstanding on the date such notice is given; provided that
the provisions of this Subsection 2.4 shall not affect the obligations of any
Borrower to prepay Swingline Loans in accordance with the provisions of
Subsection 4.4(c). Unless the Commitments shall have expired or terminated (in
which event the procedures of clause (d) of this Subsection 2.4 shall apply),
each Lender hereby agrees to make the proceeds of its Revolving Credit Loan
(including any Eurodollar Loan) available to the Administrative Agent for the
account of the Swingline Lender at the office of the Administrative Agent prior
to 11:00 A.M., New York City time, in funds immediately available on the
Business Day next succeeding the date such notice is given notwithstanding
(i) that the amount of the Mandatory Revolving Credit Loan Borrowing may not
comply with the minimum amount for Revolving Credit Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 6 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Revolving Credit Loan Borrowing and (v) the amount of the
Commitment of such, or any other, Lender at such time. The proceeds of such
Revolving Credit Loans (including without limitation, any Eurodollar Loan) shall
be immediately applied to repay the Refunded Swingline Loans.

(d) If the Commitments shall expire or terminate at any time while Swingline
Loans are outstanding, each Lender shall, at the option of the Swingline Lender,
exercised reasonably, either (i) notwithstanding the expiration or termination
of the Commitments, make a Loan as an ABR Loan (which Revolving Credit Loan
shall be deemed a “Revolving Credit Loan” for all purposes of this Agreement and
the other Loan Documents) or (ii) purchase an undivided participating interest
in such Swingline Loans, in either case in an amount equal to such Lender’s
Commitment Percentage determined on the date of, and immediately prior to,
expiration or termination of the Commitments of the aggregate principal amount
of such Swingline Loans; provided, that in the event that any Mandatory
Revolving Credit Loan Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement

 

70



--------------------------------------------------------------------------------

of a proceeding under any domestic or foreign bankruptcy, reorganization,
dissolution, insolvency, receivership, administration or liquidation or similar
law with respect to any Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Revolving Credit Loan Borrowing
would otherwise have occurred, but adjusted for any payments received from such
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in such outstanding Swingline Loans as shall be
necessary to cause such Lenders to share in such Swingline Loans ratably based
upon their respective Commitment Percentages, provided, further, that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender interest on the principal amount of the participation purchased for each
day from and including the day upon which the Mandatory Revolving Credit Loan
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate otherwise applicable to Revolving Credit Loans
made as ABR Loans. Each Lender will make the proceeds of any Revolving Credit
Loan made pursuant to the immediately preceding sentence available to the
Administrative Agent for the account of the Swingline Lender at the office of
the Administrative Agent prior to 11:00 A.M., New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Commitments expire or terminate and in the currency in which such Swingline
Loans were made. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Swingline Loans outstanding on the date of
termination or expiration of the Commitments. In the event that the Lenders
purchase undivided participating interests pursuant to the first sentence of
this clause (d), each Lender shall immediately transfer to the Swingline Lender,
in immediately available funds and in the currency in which such Swingline Loans
were made, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such Lender a Swingline Loan Participation
Certificate dated the date of receipt of such funds and in such amount.

(e) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s participating interest in a Swingline Loan, the Swingline
Lender receives any payment on account thereof (whether directly from a Borrower
or otherwise, including proceeds of Collateral applied thereto by the Swingline
Lender), or any payment of interest on account thereof, the Swingline Lender
will, if such payment is received prior to 11:00 A.M., New York City time, on a
Business Day, distribute to such Lender its pro rata share thereof prior to the
end of such Business Day and otherwise, the Swingline Lender will distribute
such payment on the next succeeding Business Day (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Swingline Lender is required
to be returned, such Lender will return to the Swingline Lender any portion
thereof previously distributed by the Swingline Lender to it.

(f) Each Lender’s obligation to make the Revolving Credit Loans and to purchase
participating interests with respect to Swingline Loans in accordance with
Subsections 2.4(c) and 2.4(d) shall be absolute and unconditional and shall not
be affected by any circumstance, including without limitation (i) any set-off,
counterclaim, recoupment, defense or other right that

 

71



--------------------------------------------------------------------------------

such Lender or any of the Borrowers may have against the Swingline Lender, any
of the Borrowers or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default; (iii) any adverse
change in condition (financial or otherwise) of any of the Borrowers; (iv) any
breach of this Agreement or any other Loan Document by any of the Borrowers, any
other Loan Party or any other Lender; (v) any inability of any of the Borrowers
to satisfy the conditions precedent to borrowing set forth in this Agreement on
the date upon which such Revolving Credit Loan is to be made or participating
interest is to be purchased or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.5 Repayment of Loans. (a) Each Borrower hereby unconditionally promises to pay
to the Administrative Agent (in the currency in which such Loan is denominated)
for the account of: (i) each Lender the then unpaid principal amount of each
Revolving Credit Loan of such Lender made to such Borrower, on the Termination
Date (or such earlier date on which the Revolving Credit Loans become due and
payable pursuant to Section 9); and (ii) the Swingline Lender, the then unpaid
principal amount of the Swingline Loans made to such Borrower, on the
Termination Date (or such earlier date on which the Swingline Loans become due
and payable pursuant to Section 9). Each Borrower hereby further agrees to pay
interest (which payments shall be in the same currency in which the respective
Loan referred to above is denominated) on the unpaid principal amount of such
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Subsection 4.1.

(b) Each Lender (including the Swingline Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of each
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to Subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof, the Borrowers to
which such Loan is made, each Interest Period, if any, applicable thereto and
whether such Loans are Revolving Credit Loans or Swingline Loans, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each of the Borrowers to each applicable Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from each of
the Borrowers and each applicable Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Subsection 2.5(c) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
of the Borrowers therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the any
Borrower to repay (with applicable interest) the Loans made to such Borrower by
such Lender in accordance with the terms of this Agreement.

 

72



--------------------------------------------------------------------------------

2.6 Accordion Facility.

(a) So long as no Default or Event of Default exists or would arise therefrom,
the Borrowers shall have the right, at any time and from time to time after the
Closing Date, to request (i) an increase of the aggregate of the then
outstanding Commitments (the “Accordion Revolving Commitments”) after the Second
Amendment Effective Date or (ii) one or more term loans (the “Accordion Term
Loans” and together with the Accordion Revolving Loan Commitments, collectively,
the “Accordion Facilities” and each, an “Accordion Facility”). Notwithstanding
anything to contrary herein, the principal amount of any Accordion Term Loans or
Accordion Revolving Commitments shall not exceed the Available Accordion Amount
at such time. Any such request shall be first made to all applicable existing
Lenders on a pro rata basis. To the extent that such existing Lenders decline to
extend Commitments or term loans, the Parent Borrower may seek to obtain
Accordion Revolving Commitments or Accordion Term Loans from other Persons in an
amount equal to the amount of the increase in the total Commitments or total
Accordion Term Loans, as applicable, requested by the Borrowers and not accepted
by the existing Lenders (each an “Accordion Facility Increase,” and each Person
extending, or Lender extending, Accordion Revolving Commitments or Accordion
Term Loans, an “Additional Lender”), provided, however, that (i) no Lender shall
be obligated to provide an Accordion Facility Increase as a result of any such
request by the Borrowers, and (ii) any Additional Lender which is not an
existing Lender shall be subject to the approval of, the Administrative Agent,
each Issuing Lender and the Borrowers (each such approval not to be unreasonably
withheld). Each Accordion Facility Increase shall be in a minimum aggregate
amount of at least $15,000,000 and in integral multiples $5,000,000 in excess
thereof. Any Accordion Facility Increase may be denominated in Dollars, any
Designated Foreign Currency and, to the extent that every Lender and Additional
Lender providing such Accordion Facility Increase is able to make Loans in
another agreed currency, such other currency.

(b) (i) Any Accordion Term Loans (A) shall be guaranteed by the Guarantors and
shall rank pari passu in right of payment in respect of the Collateral and with
the Obligations in respect of the Commitments and any existing Accordion Term
Loans, (B) shall be part of, and count against, the Borrowing Base, (C) shall
not have a final maturity that is earlier than the Termination Date, (D) shall
not amortize at a rate greater than 1% per annum, (E) for purposes of
prepayments, shall be treated substantially the same as (and in any event no
more favorably than) the Loans, and (F) shall otherwise be on terms as are
reasonably satisfactory to the Administrative Agent and the Co-Collateral Agent.

(ii) Any Accordion Revolving Commitments (A) shall be guaranteed by the
Guarantors and shall rank pari passu in right of payment in respect of the
Collateral and with the Obligations in respect of the Commitments in effect
prior to the Accordion Facility Increase Effective Date, (B) shall be on terms
and pursuant to the documentation applicable to the existing Commitments;
provided that if the Applicable Margin relating to the Accordion Revolving
Commitments may exceed the Applicable Margin relating to the Commitments in
effect prior to the Accordion Facility Increase Effective Date so long as the
Applicable Margins relating to all Revolving Credit Loans shall be adjusted to
be equal to the Applicable Margin payable to the Lenders providing such
Accordion Revolving Commitments.

 

73



--------------------------------------------------------------------------------

(iii) The Accordion Facilities may be in the form of a separate “first-in,
last-out” tranche (the “Last-Out Tranche”) with a separate borrowing base
against the ABL Priority Collateral and interest rate margins in each case to be
agreed upon (which, for the avoidance of doubt, shall not require any adjustment
to the Applicable Margin of other Revolving Credit Loans pursuant to clause
(ii) above) among the Parent Borrower, the Administrative Agent and the Lenders
providing the Last-Out Tranche so long as (1) if the Last-Out Tranche
availability exceeds $0, any extension of credit under the Revolving Credit
Facility thereafter requested shall be made under the Last-Out Tranche until the
Last-Out Tranche availability no longer exceeds $0, (2) as between (x) the
Revolving Credit Facility (other than the Last-Out Tranche), the Accordion Term
Loans and, at the Parent Borrower’s election, Hedging Arrangements and Cash
Management Arrangements permitted hereunder and secured by the Guarantee and
Collateral Agreement and (y) the Last-Out Tranche, all proceeds from the
liquidation or other realization of the Collateral (including ABL Priority
Collateral) shall be applied first to obligations owing under, or with respect
to, the Revolving Credit Facility (other than the Last-Out Tranche), the
Accordion Term Loans, Hedging Arrangements and Cash Management Arrangements
permitted hereunder and secured by the Guarantee and Collateral Agreement and
second to the Last-Out Tranche, (3) no Borrower may prepay Revolving Credit
Loans under the Last-Out Tranche or terminate or reduce the commitments in
respect thereof at any time that other Revolving Credit Loans or Accordion Term
Loans are outstanding; (4) the Required Lenders (calculated as including Lenders
under the Accordion Facilities and the Last-Out Tranche) shall control exercise
of remedies in respect of the ABL Priority Collateral; and (5) no changes
affecting the priority status of the Revolving Credit Facility (other than the
Last-Out Tranche) or the Accordion Term Loans vis-à-vis the Last-Out Tranche may
be made without the consent of the Required Lenders under the Revolving Credit
Facility, other than in respect of the Last-Out Tranche, or the Accordion Term
Loans, as the case may be.

(c) No Accordion Facility Increase shall become effective unless and until each
of the following conditions have been satisfied:

(i) The Borrowers, the Administrative Agent, and any Additional Lender shall
have executed and delivered a joinder to the Loan Documents (“Joinder
Agreement”) in substantially the form of Exhibit L hereto;

(ii) The Borrowers shall have paid such fees and other compensation to the
Additional Lenders and to the Administrative Agent as the applicable Borrowers,
the Administrative Agent and such Additional Lenders shall agree;

(iii) The applicable Borrowers shall deliver to the Administrative Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Administrative Agent from counsel to the applicable Borrowers reasonably
satisfactory to the Administrative Agent and dated such date;

 

 

74



--------------------------------------------------------------------------------

(iv) A Revolving Credit Note (to the extent requested) will be issued at the
applicable Borrowers’ expense, to each such Additional Lender, to be in
conformity with requirements of Subsection 2.1(d) (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Lender;

(v) The Parent Borrower shall deliver a certificate certifying that (A) the
representations and warranties made by the Parent Borrower and its Restricted
Subsidiaries contained herein and in the other Loan Documents are true and
correct in all material respects on and as of the Accordion Facility Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, (B) no Default has occurred and is continuing and (C) the Parent
Borrower would be in compliance, on a Pro Forma Basis, with Subsection 8.1
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent Borrower for which financial statements are available, whether or not
compliance with Subsection 8.1 is otherwise required at such time, as
demonstrated to the reasonable satisfaction of the Administrative Agent; and

(vi) The applicable Borrowers and Additional Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent or the
Co-Collateral Agent may reasonably have requested in order to effectuate the
documentation of the foregoing.

(d) (i) In the case of any Accordion Facility Increase constituting Accordion
Revolving Commitments, the Administrative Agent shall promptly notify each
Lender as to the effectiveness of such Accordion Facility Increase (with each
date of such effectiveness being referred to herein as an “Accordion Revolving
Commitment Effective Date”), and at such time (i) the Commitments under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Accordion Revolving Commitments, (ii) Schedule A shall be deemed modified,
without further action, to reflect the revised Commitments and Commitment
Percentages of the Lenders and (iii) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect any such Accordion
Revolving Commitments.

(ii) In the case of any Accordion Facility Increase, the Administrative Agent,
the Additional Lenders and the Borrowers agree to enter into any amendment
required to incorporate the addition of the Accordion Revolving Commitments and
the Accordion Term Loans, the pricing of the Accordion Revolving Commitments and
the Accordion Term Loans, the maturity date of the Accordion Revolving
Commitments and the Accordion Term Loans and such other technical amendments as
may be necessary or appropriate in the reasonable opinion the Administrative
Agent and the

 

75



--------------------------------------------------------------------------------

Borrowers in connection therewith. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into such amendments.

(e) In connection with the Accordion Facility Increases hereunder, the Lenders
and the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the applicable Borrowers shall, in coordination with the
Administrative Agent, (x) repay applicable outstanding Revolving Credit Loans of
certain Lenders, and obtain applicable Revolving Credit Loans from certain other
Lenders (including the Additional Lenders), or (y) take such other actions as
reasonably may be required by the Administrative Agent or the Co-Collateral
Agent, in each case to the extent necessary so that the Lenders effectively
participate in each of the outstanding Revolving Credit Loans, as applicable,
pro rata on the basis of their Commitment Percentages (determined after giving
effect to any increase in the Commitments pursuant to this Subsection 2.6), and
(ii) the applicable Borrowers shall pay to the Lenders any costs of the type
referred to in Subsection 4.12 in connection with any repayment and/or Revolving
Credit Loans required pursuant to preceding clause (i). Without limiting the
obligations of the Borrowers provided for in this Subsection 2.6, the
Administrative Agent and the Lenders agree that they will use commercially
reasonable efforts to attempt to minimize the costs of the type referred to in
Subsection 4.12 which the Borrowers would otherwise occur in connection with the
implementation of an increase in the Commitments.

2.7 Refinancing Amendments. (a) So long as no Default or Event of Default exists
or would arise therefrom, at any time after the Closing Date, the Borrowers may
obtain, from any Lender or any Additional Lender, Credit Agreement Refinancing
Indebtedness in respect of the Facility (which for purposes of this clause
(a) will be deemed to include any then outstanding (w) Other Term Loans,
(x) Accordion Term Loans, (y) Other Revolving Credit Loans and (z) Loans
provided against the Accordion Revolving Commitments, but will exclude the
commitments in respect of the Last-Out Tranche unless (1) the Loans comprising
the Last-Out Tranche are the only Loans outstanding and (2) the Commitments for
the Revolving Credit Facility (excluding the Last-Out Tranche) have been
terminated) in the form of (i) one or more Other Term Loans or Other Term Loan
Commitments, (ii) one or more Other Revolving Credit Loans or Other Revolving
Credit Commitments, or (iii) in the case of the Last-Out Tranche, a new
“first-in, last-out” tranche, as the case may be, in each case pursuant to a
Refinancing Amendment. Each Tranche of Credit Agreement Refinancing Indebtedness
incurred under this Subsection 2.7 shall be in an aggregate principal amount
that is (x) not less than $15,000,000 in the case of Other Term Loans or
$15,000,000 in the case of Other Revolving Loans and (y) an integral multiple of
$5,000,000 in excess thereof.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Subsection 6.2 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Subsection 6.1 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion). Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Parent Borrower, or the
provision to the Parent Borrower of Swingline Loans, pursuant to any Other
Revolving Credit Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Commitments.

 

76



--------------------------------------------------------------------------------

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Credit
Loans, Other Revolving Credit Commitments and/or Other Term Commitments). The
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
Refinancing Amendment to effect such amendments to this Agreement and the other
Loan Documents and such technical amendments as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower
Representative, to effect the provisions of this Subsection 6.1. In addition, if
so provided in the relevant Refinancing Amendment and with the consent of each
Issuing Lender, participations in Letters of Credit expiring on or after the
Revolving Maturity Date shall be reallocated from Lenders holding Commitments to
Lenders holding extended revolving commitments in accordance with the terms of
such Refinancing Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Commitments, be
deemed to be participation interests in respect of such Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

2.8 Extension of Commitments. (a) Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrowers to all Revolving Credit Lenders of
Commitments, with a like maturity date, or all lenders with Term Loans, with a
like maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Commitments or Term Loans, as
applicable) and on the same terms to each such Lender, the Borrowers are hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Commitments or Term Loans, as applicable, and
otherwise modify the terms of such Revolving Commitments or Term Loans pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Commitments (and
related outstandings) or Term Loans) (each, an “Extension”, and each group of
Commitments or Term Loans, as applicable, as so extended, as well as the
original Commitments or Term Loans (not so extended), as applicable, being a
“tranche”; any Extended Revolving Commitments shall constitute a separate
tranche of Commitments from the tranche of Commitments from which they were
converted and any Extended Term Loans shall constitute a separate tranche of
Term Loans from the tranche of Term Loans from which they were converted), so
long as the following terms are satisfied: (i) no Default shall have occurred
and be continuing at the time the offering document in respect of an Extension
Offer is delivered to the Lenders, (ii) except as to interest rates, fees and
final maturity (which shall be determined by the Borrowers and set forth in the
relevant Extension Offer), (x) the Commitment of any Revolving Credit Lender
that agrees to an extension with respect to such Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Commitment (or
related outstandings, as

 

77



--------------------------------------------------------------------------------

the case may be) with the same terms as the original Commitments (and related
outstandings) and (y) the Term Loans of any Lender that agrees to an extension
with respect to such Term Loans (an “Extending Term Lender” and together with
any Extended Revolving Credit Lender, if any, collectively, “Extending Lenders”)
pursuant to an Extension (“Extended Term Loans”) shall have the same terms as
the original Term Loans; provided that (x) subject to the provisions of
Section 3 and Subsection 2.4 to the extent dealing with Letters of Credit and
Swingline Loans which mature or expire after a maturity date when there exist
Extended Revolving Commitments with a longer maturity date, all Letters of
Credit and Swingline Loans shall be participated in on a pro rata basis by all
Lenders with Commitments in accordance with their Commitment Percentage of the
Commitments and all borrowings under Commitments and repayments thereunder shall
be made on a pro rata basis (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings) and
(B) repayments required upon the maturity date of the non-extending Commitments)
and (y) at no time shall there be Commitments hereunder (including Extended
Revolving Commitments and any original Commitments) which have more than two
different maturity dates, unless otherwise agreed by the Administrative Agent
and the Borrowers (including agreements as to additional administrative fees to
be paid by the Borrowers), and (iii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrowers.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Subsection 2.8, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Subsection 4.4 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment, provided
that the Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrowers’ sole discretion and may be waived by the Borrowers) of Commitments or
Term Loans, as applicable, of any or all applicable tranches be extended. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Subsection 2.8 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Revolving
Commitments or Extended Term Loans, as applicable, on the such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Subsections 4.4
and 4.8) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Subsection 2.8.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to its Commitments or Term Loans (or a portion
thereof) and (B) with respect to any Extension of the Commitments, the consent
of each Issuing Lender and the Swingline Lender, which consent shall not be
unreasonably withheld or delayed. All Extended Revolving Commitments and
Extended Term Loans and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrowers as may be necessary in order to
establish new tranches or sub-tranches in respect of Commitments or Term Loans
so extended, permit the repayment of non-extending Loans on the

 

78



--------------------------------------------------------------------------------

Termination Date and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection therewith, in each case on terms consistent with this
Subsection 2.8. Without limiting the foregoing, in connection with any
Extensions the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Agent) prior written notice thereof, and shall agree to such
procedures (including, without limitation, regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Subsection 2.8.

SECTION 3 LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Subsection 3.4(a), agrees to continue under this Agreement for the
account of the Parent Borrower the Existing Letters of Credit issued by it prior
to the Fifth Amendment Effective Date (the “Existing Letters of Credit”) and to
issue letters of credit (the letters of credit issued on and after the
ClosingFifth Amendment Effective Date pursuant to this Section 3, together with
the Existing Letters of Credit, collectively, the “Letters of Credit”) for the
account of the applicable Borrower or (if required by the applicable Issuing
Lender, so long as a Borrower is a co-applicant and jointly and severally liable
thereunder) any Restricted Subsidiary on any Business Day during the Commitment
Period but in no event later than the 5th day prior to the Termination Date in
such form as may be approved from time to time by the Issuing Lender; provided
that no Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the aggregate Extensions of Credit to the Borrowers would exceed
the applicable limitations set forth in Subsection 2.1 (it being understood and
agreed that the Administrative Agent shall calculate the Dollar Equivalent of
the then outstanding Revolving Credit Loans in any Designated Foreign Currency
on the date on which the Borrower Representative has requested that the
applicable Issuing Lender issue a Letter of Credit for purposes of determining
compliance with this clause (i)), (ii) the L/C Obligations in respect of Letters
of Credit would exceed $50,000,000 or, (iii) the aggregate amount of all Letters
of Credit issued by each Issuing Lender and outstanding at any time shall not
exceed at any time such Issuing Lender’s L/C Sublimit or (iv) the Aggregate
Outstanding Credit of all the Revolving Credit Lenders would exceed the
Commitments of all the Revolving Credit Lenders then in effect.

(b) Each Letter of Credit shall be denominated in Dollars or any other
Designated Foreign Currency requested by the Borrower Representative and shall
be either (i) a standby letter of credit issued to support obligations of the
Parent Borrower or any of its Restricted Subsidiaries, contingent or otherwise,
which finance or otherwise arise in connection with the working capital and
business needs of the Parent Borrower and its Restricted Subsidiaries

 

79



--------------------------------------------------------------------------------

incurred in the ordinary course of business (a “Standby Letter of Credit”), or
(ii) a commercial letter of credit in respect of the purchase of goods or
services by the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business (a “Commercial L/C”), and unless otherwise agreed by
the Administrative Agent expire no later than the earlier of (A) one year after
its date of issuance and (B) the 5th Business Day prior to the Termination Date;
provided that, notwithstanding any extension of the Termination Date pursuant to
Subsection 2.8, unless otherwise agreed, no Issuing Lender shall be obligated to
issue a Letter of Credit that expires beyond the non-extended Termination Date.

(c) Notwithstanding anything to the contrary in Subsection 3.1(b), if the
Borrower Representative so requests in any L/C Request, the applicable Issuing
Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal L/C”);
provided that any such Auto-Renewal L/C must permit the applicable Issuing
Lender to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Lender, the applicable Borrower
shall not be required to make a specific request to such Issuing Lender for any
such renewal. Once an Auto-Renewal L/C has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
permit the renewal of such Letter of Credit at any time to an extended expiry
date not later than the earlier of (i) one year from the date of such renewal
and (ii) the 5th Business Day prior to the Termination Date; provided that such
Issuing Lender shall not permit any such renewal if (x) such Issuing Lender has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Subsection 3.2(c) or otherwise), or (y) it has received notice on or before
the day that is two Business Days before the date which has been agreed upon
pursuant to the proviso of the first sentence of this clause (c), (1) from the
Administrative Agent that any Lender directly affected thereby has elected not
to permit such renewal or (2) from the Administrative Agent, any Lender or
Borrower that one or more of the applicable conditions specified in Section 6
are not then satisfied, or that the issuance of such Letter of Credit would
violate Subsection 3.1.

(d) Each Letter of Credit issued by an Issuing Lender shall be deemed to
constitute a utilization of the Commitments, and shall be participated in (as
more fully described in the following Subsection 3.4) by the Lenders in
accordance with their respective Commitment Percentages. All Letters of Credit
issued hereunder shall be denominated in Dollars or in the respective Designated
Foreign Currency requested by the Borrower Representative and shall be issued
for the account of the applicable Borrower or (if required by the applicable
Issuing Lender, so long as a Borrower is a co-applicant and jointly and
severally liable thereunder) any Restricted Subsidiary.

(e) Unless otherwise agreed by the applicable Issuing Lender and the Parent
Borrower, each Letter of Credit shall be subject to the Uniform Customs and, to
the extent not inconsistent therewith, the laws of the State of New York. All
Letters of Credit shall be issued on a sight basis only.

 

80



--------------------------------------------------------------------------------

3.2 Procedure for Issuance of Letters of Credit. (a) The Borrower Representative
may, from time to time during the Commitment Period but in no event later than
the 30th day prior to the Termination Date, request that an Issuing Lender issue
a Letter of Credit by delivering to such Issuing Lender and the Administrative
Agent at its address for notices specified herein, an L/C Request therefor in
the form Exhibit J hereto (completed to the reasonable satisfaction of such
Issuing Lender), and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request. Each L/C Request
shall specify the Designated Foreign Currency in which the requested Letter of
Credit is to be denominated (or specify that the requested Letter of Credit is
to be denominated in Dollars). Upon receipt of any L/C Request, such Issuing
Lender will process such L/C Request and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall an Issuing Lender be required, unless
otherwise agreed to by such Issuing Lender, to issue any Letter of Credit
earlier than five (5) Business Days after its receipt of the L/C Request
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower Representative. The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower Representative promptly following
the issuance thereof. Upon the issuance of any Letter of Credit or amendment,
renewal, extension or modification to a Letter of Credit, the applicable Issuing
Lender shall promptly notify the Administrative Agent, who shall promptly notify
each Lender, thereof, which notice shall be accompanied by a copy of such Letter
of Credit or amendment, renewal, extension or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Subsection 3.4. If the applicable Issuing Lender is not the
same person as the Administrative Agent, on the first Business Day of each
calendar month, such Issuing Lender shall provide to the Administrative Agent a
report listing all outstanding Letters of Credit and the amounts and
beneficiaries thereof and the Administrative Agent shall promptly provide such
report to each Lender.

(b) The making of each request for a Letter of Credit by the Borrower
Representative shall be deemed to be a representation and warranty by the
Borrower Representative that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, Subsection 3.1. Unless the
respective Issuing Lender has received notice from the Required Lenders before
it issues a Letter of Credit that one or more of the applicable conditions
specified in Section 6 are not then satisfied, or that the issuance of such
Letter of Credit would violate Subsection 3.1, then such Issuing Lender may
issue the requested Letter of Credit for the account of the applicable Borrower
or Restricted Subsidiary in accordance with such Issuing Lender’s usual and
customary practices.

(c) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any banking regulatory authority with jurisdiction over such Issuing
Lender shall prohibit the issuance of letters of credit generally; or

 

81



--------------------------------------------------------------------------------

(ii) the issuance of such Letter of Credit would violate one or more existing
(as of the date hereof) policies of such Issuing Lender consistently applied by
such Issuing Lender to borrowers generally.

3.3 Fees, Commissions and Other Charges. (a) Each Borrower agrees to pay to the
Administrative Agent a letter of credit commission with respect to each Letter
of Credit issued by such Issuing Lender on its behalf, computed for the period
from and including the date of issuance of such Letter of Credit through to the
expiration date of such Letter of Credit, computed at a rate per annum equal to
the Applicable Margin then in effect for Eurodollar Loans calculated on the
basis of a 360 day year, of the aggregate amount available to be drawn under
such Letter of Credit, payable quarterly in arrears on each L/C Fee Payment Date
with respect to such Letter of Credit and on the Termination Date or such
earlier date as the Commitments shall terminate as provided herein. Such
commission shall be payable to the Administrative Agent for the account of the
applicable Revolving Credit Lenders to be shared ratably among them in
accordance with their respective Commitment Percentages. Each Borrower shall pay
to the relevant Issuing Lender a fee equal to 1/8 of 1% per annum of the
aggregate amount available to be drawn under such Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date with respect to such Letter of
Credit and on the Termination Date or such other date as the Commitments shall
terminate. Such commissions and fees shall be nonrefundable. Such fees and
commissions shall be payable in Dollars, notwithstanding that a Letter of Credit
may be denominated in any Designated Foreign Currency. In respect of a Letter of
Credit denominated in any Designated Foreign Currency, such fees and commissions
shall be converted into Dollars at the Spot Rate of Exchange.

(b) In addition to the foregoing commissions and fees, each Borrower agrees to
pay or reimburse the applicable Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by such Issuing Lender within 10 days after demand therefor.

(c) The Administrative Agent shall, promptly following any receipt thereof,
distribute to the applicable Issuing Lender and the applicable Lenders all
commissions and fees received by the Administrative Agent for their respective
accounts pursuant to this Subsection 3.3.

3.4 L/C Participations. (a) By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Lender or the Lenders, each
Issuing Lender hereby irrevocably grants to each Lender, and each Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Lender’s Commitment Percentage of the aggregate amount available
to be drawn under such Letter of Credit. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, or expiration, termination or
cash collateralization of any Letter of Credit and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. All
calculations of the Lenders’ Commitment Percentages shall be made from time to
time by the Administrative Agent, which calculations shall be conclusive absent
manifest error.

 

82



--------------------------------------------------------------------------------

(b) If the Borrowers fail to reimburse the applicable Issuing Lender on the due
date as provided in Subsection 3.5, such Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall notify each Lender of
the applicable L/C Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Commitment Percentage thereof. Each Lender
shall pay by wire transfer of immediately available funds to the Administrative
Agent not later than 2:00 p.m., New York City time, on such date (or, if such
Lender shall have received such notice later than 12:00 noon, New York City
time, on any day, not later than 11:00 a.m., New York City time, on the next
succeeding Business Day), an amount equal to such Lender’s Commitment Percentage
of the unreimbursed L/C Disbursement in the same manner as provided in
Subsection 2.2 with respect to Loans made by such Lender, and the Administrative
Agent will promptly pay to the applicable Issuing Lender the amounts so received
by it from the Lenders. The Administrative Agent will promptly pay to the
applicable Issuing Lender any amounts received by it from the Borrowers pursuant
to the above clause (a) prior to the time that any Lender makes any payment
pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from the Borrowers thereafter will be promptly remitted by
the Administrative Agent to the Lender that shall have made such payments and to
such Issuing Lender, as appropriate.

(c) If any Lender shall not have made its Commitment Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, each of
such Lender and each Borrower severally agrees to pay interest on such amount,
for each day from and including the date such amount is required to be paid in
accordance with the foregoing to but excluding the date such amount is paid, to
the Administrative Agent for the account of the applicable Issuing Lender at
(i) in the case of Borrower, the rate per annum set forth in Subsection 3.5(b)
and (ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.

3.5 Reimbursement Obligation of the Borrowers. (a) Each Borrower hereby agrees
to reimburse each Issuing Lender, upon receipt by the Borrower Representative of
notice from the applicable Issuing Lender of the date and amount of a draft
presented under any Letter of Credit issued on its behalf and paid by such
Issuing Lender (an “L/C Disbursement”), for the amount of such draft so paid and
any taxes, fees, charges or other costs or expenses reasonably incurred by such
Issuing Lender in connection with such payment. Each such payment shall be made
to the applicable Issuing Lender, at its address for notices specified herein,
in the currency in which such Letter of Credit is denominated (except that, in
the case of any Letter of Credit denominated in any Designated Foreign Currency,
in the event that such payment is not made to such Issuing Lender within three
Business Days of the date of receipt by the Borrower Representative of such
notice, upon notice by such Issuing Lender to the Borrower Representative, such
payment shall be made in Dollars, in an amount equal to the Dollar Equivalent of
the amount of such payment converted on the date of such notice into Dollars at
the Spot Rate of Exchange on such date) and in immediately available funds, no
later than 3:00 P.M., New York City time, on the date on which the Borrower
Representative receives such notice, if received prior to 11:00 A.M., New York
City Time, on a Business Day and otherwise, no later than 3:00 P.M., New York
City time, on the next succeeding Business Day; provided that the Borrowers may,
subject to the conditions

 

83



--------------------------------------------------------------------------------

to borrowing set forth herein, request in accordance with Subsection 2.2 that
such payment be financed with ABR Loans or Swingline Loans or Canadian Prime
Rate Loans in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Loans or Swingline Loans or Canadian Prime Rate Loans. Any
conversion by an Issuing Lender of any payment to be made in respect of any
Letter of Credit denominated in any Designated Foreign Currency into Dollars in
accordance with this Subsection 3.5(a) shall be conclusive and binding upon each
Borrower and the applicable Revolving Credit Lenders in the absence of manifest
error; provided that upon the request of the Borrower Representative or any
Revolving Credit Lender, the applicable Issuing Lender shall provide to the
Borrower Representative or Revolving Credit Lender a certificate including
reasonably detailed information as to the calculation of such conversion.

(b) Interest shall be payable on any and all amounts remaining unpaid (taking
the Dollar Equivalent of any amounts denominated in any Designated Foreign
Currency, as determined by the Administrative Agent) by the Borrowers under this
Subsection 3.5(b) from the date the draft presented under the affected Letter of
Credit is paid to the date on which the applicable Borrower is required to pay
such amounts pursuant to clause (a) above at the rate which would then be
payable on any outstanding ABR Loans that are Revolving Credit Loans and
(ii) thereafter until payment in full at the rate which would be payable on any
outstanding ABR Loans that are Revolving Credit Loans which were then overdue.

3.6 Obligations Absolute. The Reimbursement Obligations of Borrowers as provided
in Subsection 3.5 shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 3, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of Borrower hereunder; (v) the fact that a
Default shall have occurred and be continuing; or (vi) any material adverse
change in the business, property, results of operations, prospects or condition,
financial or otherwise, of the Parent Borrower and its Restricted Subsidiaries.
None of the Agents, the Lenders, the Issuing Lenders or any of their affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lenders;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable Requirements of Law) suffered by
the Borrowers that are caused by such Issuing Lender’s failure to exercise care
when determining

 

84



--------------------------------------------------------------------------------

whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Lender (as finally determined by a court of competent jurisdiction), such
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

3.7 L/C Disbursements. The applicable Issuing Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Lender shall promptly give
written notice to the Administrative Agent and the Borrower Representative of
such demand for payment and whether such Issuing Lender has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve Borrower of its Reimbursement Obligation to
such Issuing Lender and the Lenders with respect to any such L/C Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Subsection 3.5).

3.8 L/C Request. To the extent that any provision of any L/C Request related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Cash Collateralization. If the maturity of the Loans has been accelerated,
the Borrowers shall then deposit on terms and in accounts satisfactory to the
Administrative Agent, in the name of the Collateral Agent and for the benefit of
the Revolving Credit Lenders, an amount in cash equal to the L/C Obligations as
of such date plus any accrued and unpaid interest thereon;. Funds so deposited
shall be applied by the Administrative Agent to reimburse the applicable Issuing
Lender for L/C Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be applied to satisfy other Obligations of the
Borrowers under this Agreement.

3.10 Additional Issuing Lenders. The Borrower Representative may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Lender, designate one or
more additional Lenders to act as an issuing lender under the terms of this
Agreement. Any Lender designated as an issuing lender pursuant to this
Subsection 3.10 shall be deemed to be an “Issuing Lender” (in addition to being
a Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Lender or Issuing Lenders and such Lender. The Administrative
Agent shall notify the Lenders of any such additional Issuing Lender. If at any
time there is more than one Issuing Lender hereunder, the Borrower
Representative may, in its discretion, select which Issuing Lender is to issue
any particular Letter of Credit.

 

85



--------------------------------------------------------------------------------

3.11 Resignation or Removal of the Issuing Lender. Any Issuing Lender may resign
as Issuing Lender hereunder at any time upon at least 30 days’ prior notice to
the Lenders, the Administrative Agent and the Borrower Representative. Any
Issuing Lender may be replaced at any time by written agreement among the
Borrower Representative, each Agent, the replaced Issuing Lender and the
successor Issuing Lender. The Administrative Agent shall notify the Lenders of
any such resignation or replacement of an Issuing Lender. At the time any such
resignation of an Issuing Lender shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the retiring Issuing Lender pursuant
to Subsection 3.3. From and after the effective date of any such resignation or
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the resignation or replacement of an Issuing
Lender, the retiring or replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.

SECTION 4 GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Interest Rates and Payment Dates. (a) Each (i) Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day and (ii) BA Equivalent Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the BA Rate determined for such day, plus the Applicable Margin in effect for
such day for BA Equivalent Loans.

(b) Each ABR Loan denominated in Dollars shall bear interest for each day that
it is outstanding at a rate per annum equal to the ABR in effect for such day
plus the Applicable Margin in effect for such day and each Canadian Prime Rate
Loan shall bear interest for each day that it is outstanding at a rate per annum
equal to the Canadian Prime Rate in effect for such day plus the Applicable
Margin in effect for such day.

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1 plus 2.00%,
(y) in the case of overdue interest, the rate that would be otherwise applicable
to principal of the related Loan pursuant to the relevant foregoing provisions
of this Subsection 4.1 (other than clause (x) above) plus 2.00% and (z) in the
case of, fees, commissions or other amounts, the rate described in clause (b) of
this Subsection 4.1 for ABR Loans that are Revolving Credit Loans accruing
interest at the Alternate Base Rate plus 2.00%, in each case from the date of
such nonpayment until such amount is paid in full (as well after as before
judgment).

 

86



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to clause (c) of this Subsection 4.1 shall be
payable from time to time on demand.

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

4.2 Conversion and Continuation Options. (a) The applicable Borrowers may elect
from time to time to convert outstanding Revolving Credit Loans from
(i) Eurodollar Loans to ABR Loans or (ii) BA Equivalent Loans to Canadian Prime
Rate Loans by the Borrower Representative giving the Administrative Agent
irrevocable notice of such election prior to 9:00 A.M., New York City time two
Business Days prior to such election, provided that any such conversion of
Eurodollar Loans or BA Equivalent Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrowers may elect from time to time
to convert outstanding Revolving Credit Loans (x) from ABR Loans to Eurodollar
Loans or (y) from Canadian Prime Rate Loans to BA Equivalent Loans, by the
Borrower Representative giving the Administrative Agent irrevocable notice of
such election prior to 11:00 A.M., New York City time at least three Business
Days’ prior to such election. Any such notice of conversion to Eurodollar Loans
or BA Equivalent Loans shall specify the length of the initial Interest Period
or Interest Periods therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender thereof. All or any part of
outstanding Eurodollar Loans, BA Equivalent Loans, ABR Loans or Canadian Prime
Rate Loans may be converted as provided herein, provided that (i) (unless the
Required Lenders otherwise consent) no Loan may be converted into a Eurodollar
Loan or BA Equivalent Loan when any Default or Event of Default has occurred and
is continuing and, in the case of any Default, the Administrative Agent has
given notice to the Parent Borrower that no such conversions may be made and
(ii) no Loan may be converted into a Eurodollar Loan or BA Equivalent Loan after
the date that is one month prior to the Termination Date.

(b) Any Eurodollar Loan or BA Equivalent Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower Representative giving notice to the Administrative Agent of the length
of the next Interest Period to be applicable to such Loan, determined in
accordance with the applicable provisions of the term “Interest Period” set
forth in Subsection 1.1, provided that no Eurodollar Loan or BA Equivalent Loan
may be continued as such (i) (unless the Required Lenders otherwise consent)
when any Default or Event of Default has occurred and is continuing and, in the
case of any Default, the Administrative Agent has given notice to the Borrower
Representative that no such continuations may be made or (ii) after the date
that is one month prior to either the Termination Date, and provided, further,
that if the Borrower Representative shall fail to give any required notice as
described above in this clause (b) or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans or BA Equivalent Loans
shall be automatically converted to ABR Loans or Canadian Prime Rate Loans, as
applicable, on the last day of such then expiring Interest Period. Upon receipt
of any such notice of continuation pursuant to this Subsection 4.2(b), the
Administrative Agent shall promptly notify each affected Lender thereof.

 

87



--------------------------------------------------------------------------------

4.3 Minimum Amounts of Sets. All borrowings, conversions and continuations of
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Set shall be equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof and BA Equivalent Loans comprising each Set shall be equal to
Cdn$1,000,000 or a whole multiple of Cdn$500,000 in excess thereof and so that
there shall not be more than 12 Sets at any one time outstanding.

4.4 Optional and Mandatory Prepayments. (a) Each of the Borrowers may at any
time and from time to time prepay the Loans made to it and the Reimbursement
Obligations in respect of Letters of Credit issued for its account, in whole or
in part, subject to Subsection 4.12, without premium or penalty, upon
irrevocable notice by the Borrower Representative to the Administrative Agent
prior to 11:00 A.M., New York City time three Business Days prior to the date of
prepayment (in the case of Eurodollar Loans or BA Equivalent Loans and
Reimbursement Obligations outstanding in any Designated Foreign Currency), prior
to 11:00 A.M., New York City time at least one Business Day prior to the date of
prepayment (in the case of ABR Loans and Canadian Prime Rate Loans other than
Swingline Loans) or same-day irrevocable notice by the Borrower Representative
to the Administrative Agent (in the case of (x) Swingline Loans and
(y) Reimbursement Obligations outstanding in Dollars or a Designated Foreign
Currency)). Such notice shall specify, in the case of any prepayment of Loans,
the identity of the prepaying Borrower, the date and amount of prepayment and
whether the prepayment is (i) of Revolving Credit Loans or Swingline Loans, or a
combination thereof, and (ii) of Eurodollar Loans, BA Equivalent Loans, ABR
Loans or Canadian Prime Rate Loans or a combination thereof, and, in each case
if a combination thereof, the principal amount allocable to each and, in the
case of any prepayment of Reimbursement Obligations, the date and amount of
prepayment, the identity of the applicable Letter of Credit or Letters of Credit
and the amount allocable to each of such Reimbursement Obligations. Upon the
receipt of any such notice the Administrative Agent shall promptly notify each
affected Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (if a Eurodollar Loan or BA Equivalent Loan is prepaid other than at the
end of the Interest Period applicable thereto) any amounts payable pursuant to
Subsection 4.12, the Revolving Credit Loans and the Reimbursement Obligations
pursuant to this Section shall (unless the Parent Borrower otherwise directs) be
applied, first, to payment of the Swingline Loans then outstanding, second, to
payment of the Revolving Credit Loans then outstanding, third, to payment of any
Reimbursement Obligations then outstanding and, last, to cash collateralize any
outstanding L/C Obligation on terms reasonably satisfactory to the
Administrative Agent; provided, further, that any pro rata calculations required
to be made pursuant to this Subsection 4.4(a) in respect to any Loan denominated
in a Designated Foreign Currency shall be made on a Dollar Equivalent basis.
Partial prepayments pursuant to this Subsection 4.4(a) shall be in multiples of
$1,000,000 or Cdn$1,000,000, as applicable, provided that, notwithstanding the
foregoing, any Loan may be prepaid in its entirety.

 

88



--------------------------------------------------------------------------------

(b) On any day (other than during an Agent Advance Period) on which the
Aggregate Lender Exposure or the unpaid balance of Extensions of Credit to, or
for the account of, the Borrowers exceeds the Borrowing Base (based on the
Borrowing Base Certificate last delivered) or the total Commitments at such
time, the Borrowers shall prepay on such day the principal of outstanding
Revolving Credit Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Revolving Credit Loans, the
aggregate amount of the L/C Obligations exceeds the Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), the Borrowers shall
pay to the Administrative Agent on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
such L/C Obligations at such time), such cash and/or Cash Equivalents to be held
as security for all obligations of the Borrowers to the Issuing Lenders and the
Revolving Credit Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent.

(c) The Borrowers shall prepay all Swingline Loans then outstanding
simultaneously with each borrowing by them of Revolving Credit Loans.

(d) Prepayments pursuant to Subsection 4.4(b) shall be applied, first, to prepay
Swingline Loans then outstanding, second, to prepay Revolving Credit Loans then
outstanding, third, to pay any Reimbursement Obligations then outstanding and,
last, to cash collateralize all L/C Obligations on terms reasonably satisfactory
to the Administrative Agent.

(e) For avoidance of doubt, the Commitments shall not be correspondingly reduced
by the amount of any prepayments of Revolving Credit Loans, payments of
Reimbursement Obligations and cash collateralizations of L/C Obligations, in
each case, made under Subsections 4.4(b).

(f) Notwithstanding the foregoing provisions of this Subsection 4.4, if at any
time any prepayment of the Loans pursuant to Subsection 4.4(a) or 4.4(b) would
result, after giving effect to the procedures set forth in this Agreement, in
any Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans or BA Equivalent Loans being prepaid other than on the last day
of an Interest Period with respect thereto, then, the relevant Borrower may, so
long as no Default or Event of Default shall have occurred and be continuing, in
its sole discretion, initially (i) deposit a portion (up to 100%) of the amounts
that otherwise would have been paid in respect of such Eurodollar Loans or BA
Equivalent Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of such Eurodollar Loans or BA Equivalent Loans not
immediately prepaid), to be held as security for the obligations of such
Borrowers to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans or
BA Equivalent Loans (or such earlier date or dates as shall be requested by such
Borrower) or (ii) make a prepayment of the Revolving Credit Loans in accordance
with Subsection 4.4(a) with an amount equal to a portion (up to 100%) of the
amounts that otherwise would have been paid in respect of such Eurodollar Loans
or BA Equivalent Loans (which prepayment, together with any deposits pursuant to
clause (i) above, must be equal in amount to the amount of such Eurodollar Loans
or BA Equivalent Loans not immediately prepaid); provided that, notwithstanding
anything in this Agreement to the contrary, none of the Borrowers may request
any Extension of Credit under the Commitments that would reduce the aggregate
amount of the Available Loan Commitments to an amount that is less than

 

89



--------------------------------------------------------------------------------

the amount of such prepayment until the related portion of such Eurodollar Loans
or BA Equivalent Loans have been prepaid upon the first occurrence thereafter of
the last day of an Interest Period with respect to such Eurodollar Loans or BA
Equivalent Loans; provided that, in the case of either clause (i) or (ii), such
unpaid Eurodollar Loans or BA Equivalent Loans shall continue to bear interest
in accordance with Subsection 4.1 until such unpaid Eurodollar Loans or BA
Equivalent Loans or the related portion of such Eurodollar Loans or BA
Equivalent Loans, as the case may be, have or has been prepaid.

(g) Notwithstanding anything to the contrary herein, this Subsection 4.4 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as
applicable.

4.5 Commitment Fees; Administrative Agent’s Fee; Other Fees. (a) Each Borrower
agrees to pay to the Administrative Agent, for the account of each Lender, a
commitment fee for the period from and including the first day of the Commitment
Period to the Termination Date, computed at the Applicable Commitment Fee Rate
on the average daily amount of the Unutilized Commitment of such Revolving
Credit Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Termination Date or such earlier date as the Commitments shall terminate as
provided herein, commencing on the first such date to occur after the date
hereof.

(b) Each Borrower agrees to pay to the Administrative Agent and the Other
Representatives the fees set forth in Section 1(a) of the Fee Letter and comply
with its obligations under the Syndication Procedure Letter.

4.6 Computation of Interest and Fees. (a) Interest (other than interest based on
the Alternate Base Rate, Canadian Prime Rate or BA Rate) shall be calculated on
the basis of a 360-day year for the actual days elapsed; and commitment fees and
interest based on the Alternate Base Rate, Canadian Prime Rate or BA Rate shall
be calculated on the basis of a 365-day year (or 366-day year, as the case may
be) for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the affected Lenders of each
determination of a Adjusted LIBOR Rate. Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate, the Canadian Prime Rate
or the Statutory Reserves shall become effective as of the opening of business
on the day on which such change becomes effective. The Administrative Agent
shall as soon as practicable notify the Parent Borrower and the affected Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on each of
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower Representative or any
Lender, deliver to the Borrower Representative or such Lender a statement
showing in reasonable detail the calculations used by the Administrative Agent
in determining any interest rate pursuant to Subsection 4.1, excluding any LIBOR
Rate which is based upon the Reuters Monitor Money Rates Service page and any
ABR Loan which is based upon the Alternate Base Rate or any Canadian Prime Rate
Loan based on the Canadian Prime Rate.

 

90



--------------------------------------------------------------------------------

(c) For the purposes of the Interest Act (Canada), in any case in which an
interest or fee rate is stated in this Agreement to be calculated on the basis
of a number of days that is other than the number in a calendar year, the yearly
rate to which such interest or fee rate is equivalent is equal to such interest
or fee rate multiplied by the actual number of days in the year in which the
relevant interest or fee payment accrues and divided by the number of days used
as the basis for such calculation.

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each of the Borrowers) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate with respect
to any Eurodollar Loan (the “Affected Eurodollar Rate”) or the BA Rate (the
“Affected BA Rate”) with respect to any BA Equivalent Loans for such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Parent Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (a) any Eurodollar Loans or BA Equivalent
Loans the rate of interest applicable to which is based on the Affected
Eurodollar Rate or the Affected BA Rate, as applicable, requested to be made on
the first day of such Interest Period shall be made as ABR Loans or Canadian
Prime Rate Loans, as applicable and (b) any Loans that were to have been
converted on the first day of such Interest Period to or continued as Eurodollar
Loans or BA Equivalent Loans the rate of interest applicable to which is based
upon the Affected Eurodollar Rate or Affected BA Rate shall be converted to or
continued as ABR Loans or Canadian Prime Rate Loans, as applicable. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans or BA Equivalent Loans the rate of interest applicable to which is based
upon the Affected Eurodollar Rate or Affected BA Rate shall be made or continued
as such, nor shall any of the Borrowers have the right to convert ABR Loans or
Canadian Prime Rate Loans to Eurodollar Loans or BA Equivalent Loans, as
applicable, the rate of interest applicable to which is based upon the Affected
Eurodollar Rate or Affected BA Rate.

4.8 Pro Rata Treatment and Payments. (a) Except as expressly otherwise provided
herein, each borrowing of Revolving Credit Loans (other than Swingline Loans) by
any of the applicable Borrowers from the Lenders hereunder shall be made, each
payment by any of the Borrowers on account of any commitment fee in respect of
the Commitments hereunder shall be allocated by the Administrative Agent and any
reduction of the Commitments of the Lenders, as applicable, shall be allocated
by the Administrative Agent in each case pro rata according to the Commitment
Percentage of the Lenders. Except as expressly otherwise provided herein, each
payment (including each prepayment) by any of the applicable Borrowers on
account of principal of and interest on any Revolving Credit Loans shall be
allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Revolving Credit Loans then held by the
relevant Revolving Credit Lenders. All payments (including prepayments) to be
made by any of the Borrowers hereunder, whether on account of principal,
interest, fees, Reimbursement Obligations or otherwise, shall be made without
set-off or counterclaim and shall be made on or prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to

 

91



--------------------------------------------------------------------------------

2:00 p.m., New York City time), on the due date thereof to the Administrative
Agent for the account of the Lenders holding the relevant Loans, the Lenders,
the Administrative Agent, or the Other Representatives, as the case may be, at
the Administrative Agent’s office specified in Subsection 11.2, in Dollars, or,
in the case of Loans outstanding in any Designated Foreign Currency and L/C
Obligations in any Designated Foreign Currency, such Designated Foreign Currency
and, whether in Dollars or any Designated Foreign Currency, in immediately
available funds. Payments received by the Administrative Agent after such time
shall be deemed to have been received on the next Business Day. The
Administrative Agent shall distribute such payments to such Lenders or Other
Representatives, as the case may be, if any such payment is received prior to
2:00 P.M., New York City time, on a Business Day, in like funds as received
prior to the end of such Business Day and otherwise the Administrative Agent
shall distribute such payment to such Lenders or Other Representatives, as the
case may be, on the next succeeding Business Day. If any payment hereunder
(other than payments on the Eurodollar Loans or BA Equivalent Loans) becomes due
and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension. If any payment on a Eurodollar Loan or BA Equivalent
Loan becomes due and payable on a day other than a Business Day, the maturity of
such payment shall be extended to the next succeeding Business Day (and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. This Subsection
4.8(a) may be amended to the extent necessary to reflect differing amounts
payable, and priorities of payments, to Lenders participating in any new classes
or tranches of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as
applicable.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrowers in
respect of such borrowing a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to (i) in the case of Loans to be
made in any Designated Foreign Currency, the rate customary in such Designated
Foreign Currency for settlement of similar inter-bank obligations, or (ii) in
the case of Loans to be made in Dollars, the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Subsection
4.8(b) shall be conclusive in the absence of manifest error. If such Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days of such Borrowing Date, (x) the
Administrative Agent shall notify the Parent Borrower of the failure of such
Lender to make such amount available to the Administrative Agent and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to, in the case of Loans to be made in
Dollars, ABR Loans hereunder or, in the case of Loans to be made in any
Designated Foreign Currency, the rate per annum applicable to such Loans
pursuant to Subsection 4.1, in either case

 

92



--------------------------------------------------------------------------------

on demand, from such Borrower and (y) then such Borrower may, without waiving or
limiting any rights or remedies it may have against such Lender hereunder or
under applicable law or otherwise, borrow a like amount on an unsecured basis
from any commercial bank for a period ending on the date upon which such Lender
does in fact make such borrowing available, provided that at the time such
borrowing is made and at all times while such amount is outstanding such
Borrower would be permitted to borrow such amount pursuant to Subsection 2.1.

4.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof occurring after the Closing Date shall make it unlawful for any Lender
to make or maintain any Eurodollar Loans or BA Equivalent Loans as contemplated
by this Agreement (“Affected Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower Representative and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan or
Canadian Prime Rate Loan to an Affected Loan shall forthwith be cancelled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain such Affected Loans, such Lender shall then have a commitment only to
make an ABR Loan or Canadian Prime Rate Loan (as applicable) (or a Swingline
Loan) when an Affected Loan is requested and (c) such Lender’s Loans then
outstanding as Affected Loans, if any, shall be converted automatically to ABR
Loans or Canadian Prime Rate Loans, as applicable on the respective last days of
the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion or prepayment of an
Affected Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the applicable Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Subsection 4.12.

4.10 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender or any Issuing Lender, or compliance by any Lender or any Issuing
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender or such Issuing Lender becomes an Issuing Lender):

(i) shall subject such Lender or such Issuing Lender to any tax of any kind
whatsoever with respect to any Letter of Credit, any L/C Request, any Eurodollar
Loans or any BA Equivalent Loans made or maintained by it or its obligation to
make or maintain Eurodollar Loans or BA Equivalent Loans, or change the basis of
taxation of payments to such Lender in respect thereof, in each case, except for
Non-Excluded Taxes, Taxes imposed by FATCA and taxes measured by or imposed upon
the overall net income, or franchise taxes, or taxes measured by or imposed upon
overall capital or net worth, or branch taxes (in the case of such capital, net
worth or branch taxes, imposed in lieu of such net income tax), of such Lender,
such Issuing Lender or its applicable lending office, branch, or any affiliate
thereof;

 

93



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurodollar Rate or BA
Rate, as the case may be, hereunder; or

(iii) shall impose on such Lender or such Issuing Lender any other condition
(excluding any tax of any kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender or
such Issuing Lender, by an amount which such Lender or such Issuing Lender deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, or BA Equivalent Loans or issuing or participating in Letters of Credit
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, upon notice to the Parent Borrower from such Lender, through the
Administrative Agent in accordance herewith, the applicable Borrower shall
promptly pay such Lender or such Issuing Lender, upon its demand, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable with respect to such Eurodollar Loans, BA Equivalent Loans, or
Letters of Credit, provided that, in any such case, such Borrower may elect to
convert the Eurodollar Loans and/or BA Equivalent Loans made by such Lender
hereunder to ABR Loans or Canadian Prime Rate Loans, as applicable, by giving
the Administrative Agent at least two Business Days’ notice of such election, in
which case such Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Parent Borrower, through the Administrative Agent, certifying (x) that one
of the events described in this clause (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this Subsection 4.10(a) submitted by such Lender, through the Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

(b) If any Lender or any Issuing Lender shall have determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity or in the interpretation or application thereof or compliance by such
Lender or such Issuing Lender or any corporation controlling such Lender or such
Issuing Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of such Lender’s or such Issuing Lender’s obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such change or
compliance (taking into consideration such Lender’s or such Issuing Lender’s or
such corporation’s policies with respect to capital adequacy) by an

 

94



--------------------------------------------------------------------------------

amount deemed by such Lender or such Issuing Lender to be material, then from
time to time, within ten Business Days after submission by such Lender to the
Parent Borrower (with a copy to the Administrative Agent) of a written request
therefor certifying (x) that one of the events described in this clause (b) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the reduction of the rate of return on capital resulting from such event and
(z) as to the additional amount or amounts demanded by such Lender or such
Issuing Lender or corporation and a reasonably detailed explanation of the
calculation thereof, the applicable Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or corporation for
such reduction. Such a certificate as to any additional amounts payable pursuant
to this Subsection 4.10(b) submitted by such Lender, through the Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

(c) Notwithstanding anything herein to the contrary, all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III and the Dodd Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, regulations, guidelines and
directives promulgated thereunder or issued in connection therewith, shall be
deemed to have been enacted, adopted or issued, as applicable, subsequent to the
Closing Date for all purposes herein.

4.11 Taxes. (a) Except as provided below in this Subsection 4.11 or as required
by law, all payments made by each of the Borrowers or the Agents under this
Agreement and any Notes shall be made free and clear of, and without deduction
or withholding for or on account of any Taxes; provided that if any Non-Excluded
Taxes are required to be withheld from any amounts payable by any Borrower or
the Administrative Agent to any Agent or any Lender hereunder or under any
Notes, the amounts so payable by such Borrower or the Administrative Agent shall
be increased to the extent necessary to yield to such Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that each of the Borrowers shall be entitled to deduct and
withhold, and the Borrowers shall not be required to indemnify for any
Non-Excluded Taxes, and any such amounts payable by any Borrower or the
Administrative Agent to or for the account of any Agent or Lender, shall not be
increased (x) if such Agent or Lender fails to comply with the requirements of
clauses (b), (c) or (d) of this Subsection 4.11 or with the requirements of
Subsection 4.13, or (y) with respect to any Non-Excluded Taxes imposed in
connection with the payment of any fees paid under this Agreement unless such
Non-Excluded Taxes are imposed as a result of a Change in Law, or (z) with
respect to any Non-Excluded Taxes imposed by the United States or any state or
political subdivision thereof, unless such Non-Excluded Taxes are imposed as a
result of a change in treaty, law or regulation that occurred after such Agent
became an Agent hereunder or such Lender became a Lender hereunder (or, if such
Agent or Lender is a non-U.S. intermediary or flow-through entity for U.S.
federal income tax purposes, after the relevant beneficiary or member of such
Agent or Lender became such a beneficiary or member, if later) (any such change,
at such time, a “Change in Law”). Whenever any Non-Excluded Taxes are payable by
any Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or

 

95



--------------------------------------------------------------------------------

for the account of the respective Lender or Agent, as the case may be, a
certified copy of an original official receipt received by such Borrower showing
payment thereof. If any Borrower fails to pay any Non-Excluded Taxes when due to
the appropriate Governmental Authority in accordance with applicable law or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Borrower shall indemnify the Administrative
Agent, the Lenders and the Agents for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Subsection 4.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(b) Each Agent and each Lender that stands ready to make, makes or holds any
Extension of Credit to any Borrower (an “U.S. Extender of Credit”), in each case
that is not a United States Person shall:

(i) (1) on or before the date of any payment by any of the Borrowers under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrowers and the Administrative Agent (A) two duly completed copies of
Internal Revenue Service Form W-8BEN (certifying that it is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country) or Form W-8ECI, or successor applicable form, as
the case may be, in each case certifying that it is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes, and (B) such other forms, documentation
or certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;

(2) deliver to the Borrowers and the Administrative Agent two further copies of
any such form or certification provided in Subsection 4.11(b)(i)(1) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrowers; and

(3) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by any Borrower or the
Administrative Agent; or

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”,

(1) represent to the Borrowers and the Administrative Agent that it is not (A) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;

 

96



--------------------------------------------------------------------------------

(2) deliver to the Borrowers on or before the date of any payment by any of the
Borrowers with a copy to the Administrative Agent, (A) two certificates
substantially in the form of Exhibit D hereto (any such certificate a “U.S. Tax
Compliance Certificate”) and (B) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such form to an
exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes and (C) such other forms, documentation or
certifications, as the case may be certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrowers and
the Administrative Agent two further copies of such form or certificate on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form or certificate and,
if necessary, obtain any extensions of time reasonably requested by any Borrower
or the Administrative Agent for filing and completing such forms or
certificates); and

(3) deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to the Borrowers and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from withholding with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (3) such Lender shall be entitled to consider the cost
(to the extent unreimbursed by any of the Borrowers) which would be imposed on
such Lender of complying with such request; or

(iii) in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,

(1) on or before the date of any payment by any of the Borrowers under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrowers and the Administrative Agent two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY and, if any beneficiary or
member of such Lender is claiming the so-called “portfolio interest exemption”,
(I) represent to the Borrowers and the Administrative Agent that such Lender is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (II) also deliver to the Borrowers and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any Notes; and

 

97



--------------------------------------------------------------------------------

(A) with respect to each beneficiary or member of such Agent or Lender that is
not claiming the so-called “portfolio interest exemption”, also deliver to the
Borrowers and the Administrative Agent (I) two duly completed copies of Internal
Revenue Service Form W-8BEN (certifying that such beneficiary or member is a
resident of the applicable country within the meaning of the income tax treaty
between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and

(B) with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (I) represent to the Borrowers and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (II) also deliver to the Borrowers and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN, or successor applicable form, certifying to such
beneficiary’s or member’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes, and (III) also delivers to Borrowers and the
Administrative Agent such other forms, documentation or certifications, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax with respect to payments under this Agreement and any
Notes;

(2) deliver to the Borrowers and the Administrative Agent two further copies of
any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and obtain such extensions of time reasonably requested by any
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

 

98



--------------------------------------------------------------------------------

(3) deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to the Borrowers and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from withholding with
respect to payments under this Agreement and any Notes, provided that in
determining the reasonableness of a request under this clause (iii) such Agent
or Lender shall be entitled to consider the cost (to the extent unreimbursed by
any of the Borrowers) which would be imposed on such Agent or Lender (or
beneficiary or member) of complying with such request;

unless in any such case there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Parent Borrower and
the Administrative Agent.

(c) Each Lender that is a U.S. Extender of Credit and each Agent, in each case
that is a United States Person shall on or before the date of any payment by any
Borrower under this Agreement or any Notes to such Lender or Agent, deliver to
such Borrower and the Administrative Agent two duly completed copies of Internal
Revenue Service Form W-9, or successor form, certifying that such Lender or
Agent is a United States Person and that such Lender or Agent is entitled to
complete exemption from United States backup withholding tax.

(d) Notwithstanding the foregoing, on or before the date of any payment by any
of the Borrowers under this Agreement or any Notes to the Administrative Agent,
the Administrative Agent shall:

(i) deliver to the Borrowers (A) two duly completed copies of Internal Revenue
Service Form W-8ECI, or successor applicable form, with respect to any amounts
payable to the Administrative Agent for its own account, (B) two duly completed
copies of Internal Revenue Service Form W-8IMY, or successor applicable form,
with respect to any amounts payable to the Administrative Agent for the account
of others, certifying that it is a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the Borrowers to be treated as a U.S.
person with respect to such payments (and the Borrowers and the Administrative
Agent agree to so treat the Administrative Agent as a U.S. person with respect
to such payments as contemplated by U.S. Treasury Regulation §
1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as may be
sufficient under applicable law to establish that the Administrative Agent is
entitled to receive any payment by any of the Borrowers under this Agreement or
any Notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

 

99



--------------------------------------------------------------------------------

(ii) deliver to the Borrowers two further copies of any such form or
certification provided in Subsection 4.11(d)(i) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certificate
previously delivered by it to the Borrowers; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by any Borrower or the
Administrative Agent.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrowers, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrowers, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrowers as may be necessary for the Administrative Agent and the
Borrowers to comply with their respective obligations (including any applicable
reporting requirements) under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

4.12 Indemnity. Each Borrower agrees to indemnify each Lender in respect of
Extensions of Credit made, or requested to be made, to the Borrowers and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable decision) as a consequence of (a) default by such Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans, or
BA Equivalent Loans after the Parent Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (b) default by such
Borrower in making any prepayment or conversion of Eurodollar Loans or BA
Equivalent Loans after the Borrower Representative has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a payment
or prepayment of Eurodollar Loans or BA Equivalent Loans or the conversion of
Eurodollar Loans or BA Equivalent Loans on a day which is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or converted, or not so borrowed, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurodollar Loans or BA
Equivalent Loans, as applicable, provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. If any Lender becomes entitled
to claim any amounts under the indemnity contained in this Subsection 4.12, it
shall provide prompt notice thereof to the Parent

 

100



--------------------------------------------------------------------------------

Borrower, through the Administrative Agent, certifying (x) that one of the
events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
indemnification pursuant to this Subsection 4.12 submitted by such Lender,
through the Administrative Agent, to the Parent Borrower shall be conclusive in
the absence of manifest error. The Parent Borrower shall pay (or cause the
relevant Borrower to pay) such Lender the amount shown as due on any such
certificate within five Business Days after receipt thereof. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

4.13 Certain Rules Relating to the Payment of Additional Amounts.

(a) Upon the request, and at the expense of the applicable Borrower, each Lender
to which any of the Borrowers is required to pay any additional amount pursuant
to Subsection 4.10 or 4.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford such Borrower
the opportunity to contest, and reasonably cooperate with such Borrower in
contesting, the imposition of any Non-Excluded Tax giving rise to such payment;
provided that (i) such Lender shall not be required to afford such Borrower the
opportunity to so contest unless such Borrower shall have confirmed in writing
to such Lender its obligation to pay such amounts pursuant to this Agreement and
(ii) such Borrower shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Non-Excluded Tax; provided,
however, that notwithstanding the foregoing no Lender shall be required to
afford any Borrower the opportunity to contest, or cooperate with such Borrower
in contesting, the imposition of any Non-Excluded Taxes, if such Lender in its
sole discretion in good faith determines that to do so would have an adverse
effect on it.

(b) If a Lender changes its applicable lending office (other than (i) pursuant
to clause (c) below or (ii) after an Event of Default under Subsection 9.1(a) or
9.1(f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause any of the Borrowers to become obligated
to pay any additional amount under Subsection 4.10 or 4.11, such Borrower shall
not be obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by any of the Borrowers pursuant to Subsection 4.10 or 4.11, such Lender
shall promptly notify the Parent Borrower and the Administrative Agent and shall
take such steps as may reasonably be available to it to mitigate the effects of
such condition or event (which shall include efforts to rebook the Loans held by
such Lender at another lending office, or through another branch or an
affiliate, of such Lender); provided that such Lender shall not be required to
take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs (unless the Parent Borrower agrees to reimburse such Lender for
the reasonable incremental out-of-pocket costs thereof).

 

101



--------------------------------------------------------------------------------

(d) If any of the Borrowers shall become obligated to pay additional amounts
pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under Subsection
4.10 or 4.11, the applicable Borrower shall have the right, for so long as such
obligation remains, (i) with the assistance of the Administrative Agent to seek
one or more substitute Lenders reasonably satisfactory to the Administrative
Agent and such Borrower to purchase the affected Loan, in whole or in part, at
an aggregate price no less than such Loan’s principal amount plus accrued
interest, and assume the affected obligations under this Agreement, or (ii) so
long as no Default or Event of Default then exists or will exist immediately
after giving effect to the respective prepayment, upon at least four Business
Days’ irrevocable notice to the Administrative Agent to prepay the affected
Loan, in whole or in part, subject to Subsection 4.12, without premium or
penalty. In the case of the substitution of a Lender, then, the Parent Borrower,
any other applicable Borrower, the Administrative Agent, the affected Lender,
and any substitute Lender shall execute and deliver an appropriately completed
Assignment and Acceptance pursuant to Subsection 11.6(b) to effect the
assignment of rights to, and the assumption of obligations by, the substitute
Lender; provided that any fees required to be paid by Subsection 11.6(b) in
connection with such assignment shall be paid by the Parent Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid. In the
case of each of the substitution of a Lender and of the prepayment of an
affected Loan, the applicable Borrower shall first pay the affected Lender any
additional amounts owing under Subsections 4.10 and 4.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this Subsection 4.13) prior to such substitution or
prepayment.

(e) If any Agent or any Lender receives a refund directly attributable to Taxes
for which any of the Borrowers has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to such Borrower; provided, however, that such
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

(f) The obligations of any Agent, Lender or Participant under this Subsection
4.13 shall survive the termination of this Agreement and the payment of the
Loans and all amounts payable hereunder.

4.14 Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate
Revolving Credit Loan Commitments. (a) In addition to the provisions set forth
in Subsection 4.4(b), the Parent Borrower will implement and maintain internal
controls to monitor the borrowings and repayments of Loans by the Borrowers and
the issuance of and drawings under Letters of Credit, with the object of
(A) preventing any request for an Extension of Credit that would result in
(i) the Aggregate Outstanding Credit with respect to all of the Revolving Credit
Lenders (including the Swingline Lender) being in excess of the aggregate
Commitments then in effect or (ii) any other circumstance under which an
Extension of Credit would not be permitted

 

102



--------------------------------------------------------------------------------

pursuant to Subsection 2.1(a) and of (B) promptly identifying any circumstance
where, by reason of changes in exchange rates, the Aggregate Outstanding Credit
with respect to all of the Revolving Credit Lenders (including the Swingline
Lender) exceeds the aggregate Commitments then in effect.

(b) The Administrative Agent will calculate the Aggregate Outstanding Credit
with respect to all of (A) the Revolving Credit Lenders and (B) the Lenders (in
each case, including the Swingline Lender) from time to time, and in any event
not less frequently than once during each calendar week. In making such
calculations, the Administrative Agent will rely on the information most
recently received by it from the Swingline Lender in respect of outstanding
Swingline Loans, from the Issuing Lenders in respect of outstanding L/C
Obligations.

4.15 Defaulting Lenders. Notwithstanding anything contained in this Agreement to
the contrary, if any Revolving Credit Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Revolving Credit Lender
is a Defaulting Lender:

(a) no commitment fee shall accrue for the account of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender (except to the extent it is
payable to the Issuing Lender pursuant to clause (d)(v) below);

(b) in determining the Required Lenders or Supermajority Lenders, any Lender
that at the time is a Defaulting Lender (and the Revolving Credit Loans and/or
Commitment of such Defaulting Lender) shall be excluded and disregarded;

(c) the Parent Borrower shall have the right, at its sole expense and effort, to
seek one or more Persons reasonably satisfactory to the Administrative Agent and
the Parent Borrower to each become a substitute Revolving Credit Lender and
assume all or part of the Commitment of any Defaulting Lender and the Parent
Borrower, the Administrative Agent and any such substitute Revolving Credit
Lender shall execute and deliver, and such Defaulting Lender shall thereupon be
deemed to have executed and delivered, an appropriately completed Assignment and
Acceptance to effect such substitution;

(d) if any Swingline Exposure or L/C Obligations exists at the time a Revolving
Credit Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Obligations shall be
re-allocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages but only to the extent the sum of all
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and L/C Obligations does not exceed the total of all
Non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Defaulting Lender’s Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) on terms reasonably satisfactory to the Administrative Agent for so
long as such L/C Obligations are outstanding;

 

103



--------------------------------------------------------------------------------

(iii) if any portion of such Defaulting Lender’s L/C Obligations is cash
collateralized pursuant to clause (ii) above, the Borrowers shall not be
required to pay the L/C Fee for participation with respect to such portion of
such Defaulting Lender’s L/C Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s L/C Obligations is reallocated
to the Non-Defaulting Lenders pursuant to clause (i) above, then the letter of
credit commission with respect to such portion shall be allocated among the
Non-Defaulting Lenders in accordance with their Commitment Percentages; or

(v) if any portion of such Defaulting Lender’s L/C Obligations is neither cash
collateralized nor reallocated pursuant to this Subsection 4.15(d), then,
without prejudice to any rights or remedies of the Issuing Lender or any
Revolving Credit Lender hereunder, the commitment fee that otherwise would have
been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Obligations) and
the letter of credit commission payable with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the Issuing Lender until such L/C
Obligations are cash collateralized and/or reallocated;

(e) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateralized on terms reasonably
satisfactory to the Administrative Agent, and participations in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among Non-Defaulting Lenders in accordance with their respective
Commitment Percentages (and Defaulting Lenders shall not participate therein);
and

(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Subsection 11.7) may,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lender or Swingline Lender hereunder, (iii) third, to the
funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Parent Borrower, held in such
account as cash collateral for future funding

 

104



--------------------------------------------------------------------------------

obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrowers or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in respect of L/C Disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Subsection 6.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all Non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender.

(g) In the event that the Administrative Agent, the Borrower Representative, the
Issuing Lender or the Swingline Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Commitment
Percentage. The rights and remedies against a Defaulting Lender under this
Subsection 4.15 are in addition to other rights and remedies that the Borrowers,
the Administrative Agent, the Issuing Lender, the Swingline Lender and the
Non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Subsection 4.15 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

4.16 Cash Receipts. (a) Annexed hereto as Schedule 4.16(a), as the same may be
modified from time to time by notice to the Administrative Agent, is a schedule
of all DDAs that are maintained by the Loan Parties, which schedule includes,
with respect to each depository (i) the name and address of such depository;
(ii) the account number(s) (and account name(s) of such account(s)) maintained
with such depository; and (iii) a contact person at such depository.

(b) Except as otherwise agreed by the Administrative Agent, each Loan Party
shall (i) deliver to the Administrative Agent notifications executed on behalf
of each such Loan Party to each depository institution with which any DDA (other
than Excluded Accounts) is maintained, in form reasonably satisfactory to the
Administrative Agent of the Administrative Agent’s interest in such DDA (each, a
“DDA Notification”), (ii) instruct each depository institution for a DDA (other
than Excluded Accounts) in excess of the Target Amount and available at the
close of each Business Day in such DDA to be swept to one of the Loan Parties’
concentration accounts no less frequently than on a daily basis, such
instructions to be irrevocable unless otherwise agreed to by the Administrative
Agent, (iii) enter into a blocked account agreement (each, a “Blocked Account
Agreement”), in form reasonably satisfactory to the Administrative Agent, with
the Administrative Agent or the Collateral Agent and any bank with which such
Loan Party maintains a concentration account into which the DDAs (other than
Excluded Accounts) are swept (each such account, a “Blocked Account” and
collectively, the “Blocked Accounts”), covering each such concentration account
maintained with such bank, which concentration accounts as of the Closing Date
are listed on Schedule 4.16(b) annexed hereto and

 

105



--------------------------------------------------------------------------------

(iv) (A) instruct all Account Debtors of such Loan Party that remit payments of
Accounts of such Account Debtor regularly by check pursuant to arrangements with
such Loan Party to remit all such payments to the applicable “P.O. Boxes” or
“Lockbox Addresses” with respect to the applicable DDA or concentration account,
which remittances shall be collected by the applicable bank and deposited in the
applicable DDA or concentration account or (B) cause the checks of any such
Account Debtors to be deposited in the applicable DDA or concentration account
within two Business Days after such check is received by such Loan Party. All
amounts received by the Parent Borrower or any of its Domestic Subsidiaries that
is a Loan Party in respect of any Account, in addition to all other cash
received from any other source, shall upon receipt of such amount or cash (other
than any such amount (i) to be deposited in Excluded Accounts or (ii) cash
excluded from the Collateral pursuant to any Security Document) be deposited
into a DDA (other than an Excluded Account) or concentration account. Each Loan
Party agrees that it will not cause proceeds of such DDAs (other than Excluded
Accounts) to be otherwise redirected.

(c) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Event orof Default or a Dominion Event, the ACH or
wire transfer no less frequently than once per Business Day (unless the
Commitments have been terminated and the obligations hereunder and under the
other Loan Documents have been paid in full), of all available cash balances and
cash receipts, including the then contents or then entire ledger balance of each
Blocked Account net of such minimum balance (not to exceed $1,000,000 per
account or $3,000,000 in the aggregate), if any, required by the bank at which
such Blocked Account is maintained to an account maintained by the
Administrative Agent at UBS AG, Stamford Branch (the “Concentration Account”).
Each Loan Party agrees that it will not cause proceeds of any Blocked Account to
be otherwise redirected.

(d) All collected amounts received in the Concentration Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the Administrative Agent has actual knowledge of the amounts owing
or outstanding as described below and after giving effect to the application of
any such amounts constituting proceeds from any Collateral otherwise required to
be applied pursuant to the terms of the respective Security Document):
(1) first, to the payment (on a ratable basis) of any outstanding expenses
actually due and payable to the Administrative Agent, the Collateral Agent,
under any of the Loan Documents and to repay or prepay outstanding Revolving
Credit Loans advanced by the Administrative Agent; (2) second, to the extent all
amounts referred to in preceding clause (1) have been paid in full, to pay (on a
ratable basis) all outstanding expenses actually due and payable to each Issuing
Lender under any of the Loan Documents and to repay all outstanding Unpaid
Drawings and all interest thereon; (3) third, to the extent all amounts referred
to in preceding clauses (1) and (2) have been paid in full, to pay (on a ratable
basis) all accrued and unpaid interest actually due and payable on the Revolving
Credit Loans and all accrued and unpaid Fees actually due and payable to the
Administrative Agent the Issuing Lenders and the Lenders under any of the Loan
Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Revolving Credit Loans (whether or
not then due and payable); (5) fifth, to the extent all amounts referred to in
preceding clauses (1) through (4), inclusive, have been paid in full, to pay (on
a ratable basis) all outstanding obligations of the Borrowers then due and
payable to the Administrative Agent, the Collateral Agent, and the Lenders under
this Agreement; and (6) sixth, to the extent all amounts referred to in
preceding clauses (1) through (5), inclusive, have been paid in full, to pay (on
a

 

106



--------------------------------------------------------------------------------

ratable basis) all other outstanding obligations of the Borrowers then due and
payable to the Administrative Agent, the Collateral Agent, and the Lenders under
any of the Loan Documents. This Subsection 4.16(d) may be amended (and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into such
amendments) to the extent necessary to reflect differing amounts payable, and
priorities of payments, to Lenders participating in any new classes or tranches
of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as applicable.

(e) If, at any time after the occurrence and during the continuance of an Event
of Default or a Dominion Event as to which the Administrative Agent has notified
the Borrower Representative, any cash or cash equivalents owned by any Loan
Party (other than (i) de minimis cash or cash equivalents from time to time
inadvertently misapplied by any Loan Party, (ii) cash and cash equivalents
deposited or to be deposited in an Excluded Account and (iii) cash or cash
equivalents that are (or are in any account that is) excluded from the
Collateral pursuant to any Security Document) are deposited to any account, or
held or invested in any manner, otherwise than in a Blocked Account subject to a
Blocked Account Agreement (or a DDA which is swept daily to such Blocked
Account), the Administrative Agent shall be entitled to require the applicable
Loan Party to close such account and have all funds therein transferred to a
Blocked Account, and to cause all future deposits to be made to a Blocked
Account.

(f) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to (i) the contemporaneous execution and delivery to
the Administrative Agent of a DDA Notification or Blocked Account Agreement
consistent with the provisions of this Subsection 4.16 and otherwise reasonably
satisfactory to the Administrative Agent or (ii) other arrangements satisfactory
to the Administrative Agent.

(g) The Concentration Account shall at all times be under the sole dominion and
control of the Administrative Agent. Each Loan Party hereby acknowledges and
agrees that, except to the extent otherwise provided in the Guarantee and
Collateral Agreement (x) such Loan Party has no right of withdrawal from the
Concentration Account, (y) the funds on deposit in the Concentration Account
shall at all times continue to be collateral security for all of the Obligations
of the Loan Parties hereunder and under the other Loan Documents, and (z) the
funds on deposit in the Concentration Account shall be applied as provided in
this Agreement and the Intercreditor Agreement. In the event that,
notwithstanding the provisions of this Subsection 4.16, any Loan Party receives
or otherwise has dominion and control of any proceeds or collections required to
be transferred to the Concentration Account pursuant to Subsection 4.16(c), such
proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall promptly be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Administrative Agent.

(h) So long as (i) no Event of Default has occurred and is continuing, and
(ii) no Dominion Event has occurred and is continuing, the Loan Parties may
direct, and shall have sole control over, the manner of disposition of funds in
the Blocked Accounts.

 

107



--------------------------------------------------------------------------------

(i) Any amounts held or received in the Concentration Account (including all
interest and other earnings with respect hereto, if any) at any time (x) when
all of the obligations hereunder and under the other Loan Documents have been
satisfied or (y) all Events of Default and Dominion Events have been cured,
shall (subject in the case of clause (x) to the provisions of the Intercreditor
Agreement), be remitted to the operating account of the applicable Borrower.

(j) Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this Subsection
4.16 during the initial thirty (30) day period commencing on the Closing Date to
the extent that the arrangements described above are established and effective
not later than the date that is thirty (30) days following the Closing Date or
such later date as the Administrative Agent, in its sole discretion, may agree.

(k) In the event that a Loan Party acquires new demand deposit accounts or new
concentration accounts in connection with an acquisition, the Parent Borrower
will procure that such Loan Party shall within sixty (60) days of the date of
such acquisition (or such longer period as may be agreed by the Administrative
Agent) cause such new demand deposit accounts or new concentration accounts to
comply with the applicable requirements of Subsection 4.16(b) (including, with
respect to any new concentration account, by entering into a Blocked Account
Agreement) or shall enter into other arrangements consistent with the provisions
of this Subsection 4.16 and otherwise reasonably satisfactory to the
Administrative Agent with respect to such new or acquired concentration accounts
or DDAs.

SECTION 5 REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Parent Borrower with respect to itself and its Restricted
Subsidiaries, hereby represents and warrants, on the Closing Date, in each case
after giving effect to the Transactions, and on every Borrowing Date thereafter
to the Administrative Agent and each Lender that:

5.1 Financial Condition. (a) The audited combined balance sheets of the Business
as of September 24, 2010, September 25, 2009 and September 26, 2008 and the
combined statements of income, parent company equity and cash flows for the
fiscal years ended September 24, 2010, September 25, 2009 and September 26,
2008, reported on by and accompanied by unqualified reports from Deloitte &
Touche LLP, present fairly, in all material respects, the combined financial
condition as at such date, and the combined statements of operations and
combined cash flows for the respective fiscal years then ended, of the Business.
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except as approved by a Responsible
Officer, and disclosed in any such schedules and notes, and subject to the
omission of footnotes from such unaudited financial statements). During the
period from September 24, 2010 to and including the Closing Date, except as
provided in or permitted under the Investment Agreement or in connection with
the Transactions, there has been no sale, transfer or other disposition by the
Business of any material part of its business or property and no purchase or
other acquisition by the Business of any business or property (including any
Capital Stock of any other Person) material in relation to the combined
financial condition of the Business, taken as a whole, in each case, which is
not reflected in the foregoing financial statements or in the notes thereto and
has not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

108



--------------------------------------------------------------------------------

(b) Except as set forth in the financial statements referred to in Subsection
5.1(a), there are no liabilities of any Loan Party of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which could
reasonably be expected to result in a Material Adverse Effect.

(c) The pro forma balance sheet and statements of operations of the Business
(the “Pro Forma Financial Statements”), copies of which have heretofore been
furnished to each Lender, are the balance sheet and statements of operations of
the Business as of September 24, 2010 (the “Pro Forma Date”), adjusted to give
effect (as if such events had occurred on such date for purposes of the balance
sheet and on September 26, 2009, for purposes of the statement of operations),
to the consummation of the Transactions, and the Extensions of Credit hereunder
on the Closing Date.

(d) The Projections have been prepared by management of the Parent Borrower in
good faith based upon assumptions believed by management to be reasonable at the
time of preparation thereof (it being understood that such Projections, and the
assumptions on which they were based, may or may not prove to be correct).

5.2 No Change; Solvent. Since the Closing Date, except as and to the extent
disclosed on Schedule 5.2, (a) there has been no development or event relating
to or affecting any Loan Party which has had or would be reasonably expected to
have a Material Adverse Effect (after giving effect to (i) the consummation of
the Transactions and the 2014 Recapitalization Transaction, (ii) the making of
the Extensions of Credit to be made on the Closing Date and the application of
the proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
transactions contemplated hereby). Since September 24, 2010, except (x) as
contemplated or permitted by the Investment Agreement on or prior to the Closing
Date, (y) in connection with the Transactions or the 2014 Recapitalization
Transaction or as otherwise permitted under this Agreement and each other Loan
Document, no dividends or other distributions have been declared, paid or made
upon the Capital Stock of the Parent Borrower, nor has any of the Capital Stock
of the Parent Borrower been redeemed, retired, purchased or otherwise acquired
for value by the Parent Borrower or any of its Restricted Subsidiaries. As of
the Closing Date, after giving effect to the consummation of the transactions
described in preceding clauses (i) through (iii) of the second preceding
sentence, the Parent Borrower and its Restricted Subsidiaries, on a consolidated
basis, is Solvent.

5.3 Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and (to the extent applicable in the relevant
jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation, (b) has the corporate or other organizational power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or limited liability company and (to the
extent applicable in the relevant jurisdiction) in good

 

109



--------------------------------------------------------------------------------

standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and (to the extent applicable) in good standing would not be
reasonably expected to have a Material Adverse Effect and (d) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of each of the Borrowers, to obtain Extensions of Credit hereunder, and
each such Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of each of the Borrowers, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement, any Notes and the L/C Requests. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which it is a
party or, in the case of each of the Borrowers, with the Extensions of Credit to
it, if any, hereunder, except for (a) consents, authorizations, notices and
filings described in Schedule 5.4, all of which have been obtained or made prior
to the Closing Date, (b) filings to perfect the Liens created by the Security
Documents, (c) filings pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the Parent
Borrower and its Restricted Subsidiaries the Obligor in respect of which is the
United States of America or any department, agency or instrumentality thereof
and (d) consents, authorizations, notices and filings which the failure to
obtain or make would not reasonably be expected to have a Material Adverse
Effect. This Agreement has been duly executed and delivered by the Parent
Borrower and each of the Borrowers, and each other Loan Document to which any
Loan Party is a party will be duly executed and delivered on behalf of such Loan
Party. This Agreement constitutes a legal, valid and binding obligation of each
of the Borrowers and each other Loan Document to which any Loan Party is a party
when executed and delivered will constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable domestic
or foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect and (b) will not result in, or require the
creation or imposition of any Lien (other than Liens securing the Obligations)
on any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Parent Borrower, threatened by or against the Parent Borrower or any of
its Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 5.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or
(b) which would be reasonably expected to have a Material Adverse Effect.

 

110



--------------------------------------------------------------------------------

5.7 No Default. Neither the Parent Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would be reasonably expected to have a Material
Adverse Effect. Since the Closing Date, no Default or Event of Default has
occurred and is continuing.

5.8 Ownership of Property; Liens. Each of the Parent Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property and none of such property is subject to any
Lien, except for Permitted Liens. Except for the Excluded Properties, the
Mortgaged Fee Properties as listed on Part I of Schedule 5.8 together constitute
all the material real properties owned in fee by the Loan Parties as of the
Closing Date.

5.9 Intellectual Property. The Parent Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business as currently conducted (the “Intellectual Property”) except
for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the Parent
Borrower know of any such claim, and, to the knowledge of the Parent Borrower,
the use of such Intellectual Property by the Parent Borrower and its Restricted
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

5.10 [Intentionally Omitted].

5.11 Taxes. To the knowledge of the Parent Borrower, each of Holdings, the
Parent Borrower and its Restricted Subsidiaries has filed or caused to be filed
all other material tax returns which are required to be filed by it and has paid
(a) all taxes shown to be due and payable on such returns and (b) all taxes
shown to be due and payable on any assessments of which it has received notice
made against it or any of its property (including the Mortgaged Fee Properties)
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any (i) taxes, fees or other charges
with respect to which the failure to pay, in the aggregate, would not have a
Material Adverse Effect or (ii) taxes, fees or other charges the amount or
validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, the Parent
Borrower or its Restricted Subsidiaries, as the case may be); and no tax Liens
have been filed (except for Liens for taxes not yet due and payable), and no
claim is being asserted in writing, with respect to any such tax, fee or other
charge.

 

111



--------------------------------------------------------------------------------

5.12 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose which violates the provisions of the Regulations of
the Board, including without limitation, Regulation T, Regulation U or
Regulation X of the Board. If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, referred to in said Regulation U.

5.13 ERISA. (a) During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event; (ii) an “accumulated funding deficiency” (within the meaning
of Section 412 of the Code or Section 302 of ERISA); (iii) any noncompliance
with the applicable provisions of ERISA or the Code; (iv) a termination of a
Single Employer Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA); (v) a Lien on the property of the Parent Borrower or
its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) a complete or
partial withdrawal from any Multiemployer Plan by the Parent Borrower or any
Commonly Controlled Entity; (vii) the Reorganization or Insolvency of any
Multiemployer Plan; or (viii) any transactions that resulted or could reasonably
be expected to result in any liability to the Parent Borrower or any Commonly
Controlled Entity under Section 4069 of ERISA or Section 4212(c) of ERISA.

(b) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Parent Borrower or its Restricted
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any Foreign Plan; (iv) any Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of a Governmental Authority as
a result of any action or inaction regarding a Foreign Plan; (v) for each
Foreign Plan which is a funded or insured plan, failure to be funded or insured
on an ongoing basis to the extent required by applicable non-U.S. law (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities); (vi) any facts that, to the
best knowledge of the Parent Borrower or any of its Restricted Subsidiaries,
exist that would reasonably be expected to give rise to a dispute and any
pending or threatened disputes that, to the best knowledge of the Parent
Borrower or any of its Restricted Subsidiaries, would reasonably be expected to
result in a material liability to the Parent Borrower or any of its Restricted
Subsidiaries concerning the assets of any Foreign Plan (other than individual
claims for the payment of benefits); and (vii) failure to make all contributions
in a timely manner to the extent required by applicable non-U.S. law.

 

112



--------------------------------------------------------------------------------

5.14 Collateral. Upon execution and delivery thereof by the parties thereto, the
Guarantee and Collateral Agreement and the Mortgages will be effective to create
(to the extent described therein) in favor of the Collateral Agent for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein, except as to enforcement, as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights’ generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. When (a) the actions specified in Schedule 3 to the
Guarantee and Collateral Agreement have been duly taken, (b) all applicable
Instruments, Chattel Paper and Documents (each as described therein) a security
interest in which is perfected by possession have been delivered to, and/or are
in the continued possession of, the Collateral Agent, (c) all Deposit Accounts,
Electronic Chattel Paper and Pledged Stock (each as defined in the Guarantee and
Collateral Agreement) a security interest in which is required to be or is
perfected by “control” (as described in the Uniform Commercial Code as in effect
in the State of New York from time to time) are under the “control” of the
Collateral Agent or the Administrative Agent, as agent for the Collateral Agent
and as directed by the Collateral Agent, and (d) the Mortgages have been duly
recorded, the security interests granted pursuant thereto shall constitute (to
the extent described therein and with respect to the Mortgages, only as relates
to the real property security interests granted pursuant thereto) a perfected
security interest in, all right, title and interest of each pledgor or mortgagor
(as applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Guarantee and Collateral Agreement,
other than such Commercial Tort Claims set forth on Schedule 7 thereto (if any))
with respect to such pledgor or mortgagor (as applicable). Notwithstanding any
other provision of this Agreement, capitalized terms that are used in this
Subsection 5.14 and not defined in this Agreement are so used as defined in the
applicable Security Document.

5.15 Investment Company Act; Other Regulations. None of the Borrowers is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. None of the Borrowers is
subject to regulation under any Federal or State statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
as contemplated hereby.

5.16 Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of Holdings at
the Closing Date (after giving effect to the Transactions), the jurisdiction of
their organization and the direct or indirect ownership interest of Holdings
therein.

5.17 Purpose of Loans. The proceeds of Revolving Credit Loans and Swingline
Loans shall be used by the Borrowers (i) to effect, in part, the
Recapitalization Transaction, the 2014 Recapitalization Transaction and the
other Transactions, and to pay certain fees and expenses relating thereto and
(ii) to finance the working capital, capital expenditures, business requirements
and other general corporate purposes of the Parent Borrower and its Restricted
Subsidiaries.

5.18 Environmental Matters. Other than as disclosed on Schedule 5.18 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

 

113



--------------------------------------------------------------------------------

(a) The Parent Borrower and its Restricted Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Parent Borrower or any of its Restricted Subsidiaries or at any other location,
which would reasonably be expected to (i) give rise to liability or other
Environmental Costs of the Parent Borrower or any of its Restricted Subsidiaries
under any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Parent Borrower and its Restricted Subsidiaries, or
(iii) impair the fair saleable value of any real property owned by the Parent
Borrower or any of its Restricted Subsidiaries that is part of the Collateral.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Parent Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Parent Borrower or any of its Restricted Subsidiaries is
reasonably likely to be, named as a party that is pending or, to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries, threatened.

(d) Neither the Parent Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

(e) Neither the Parent Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

5.19 No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of the Parent Borrower to the
Administrative Agent, the Other Representatives and the Lenders in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, did not contain as of the Closing Date any
material misstatement of fact and did not omit to state as of the Closing Date
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in their
presentation of the Parent Borrower and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except

 

114



--------------------------------------------------------------------------------

that as of the date such forecasts, estimates, pro forma information,
projections and statements were generated, (i) such forecasts, estimates, pro
forma information, projections and statements were based on the good faith
assumptions of the management of the Parent Borrower and (ii) such assumptions
were believed by such management to be reasonable and (b) such forecasts,
estimates, pro forma information and statements, and the assumptions on which
they were based, may or may not prove to be correct.

5.20 Certain Representations and Warranties Contained in the Investment
Agreement. Each of the Transaction Documents to be entered into by any Loan
Party on or prior to the Closing Date will have been duly executed and delivered
by each of the Loan Parties which is a party thereto on or prior to the Closing
Date and, to the knowledge of the Parent Borrower, all other parties thereto on
or prior to the Closing Date, and is in full force and effect on the Closing
Date, in each case to the extent required pursuant to the terms of the relevant
Transaction Documents. As of the Closing Date, to the knowledge of the Parent
Borrower, the representations and warranties of TIH contained in the Investment
Agreement (after giving effect to any amendments, supplements, waivers or other
modifications of the Investment Agreement prior to the Closing Date permitted by
the first sentence of Subsection 6.1(b) of this Agreement), to the extent a
breach of such representation or warranty would result in the Investor having a
right to terminate its obligations thereunder, are true and correct in all
material respects except as otherwise disclosed to the Administrative Agent in
writing prior to the Closing Date.

5.21 Labor Matters. There are no strikes pending or, to the knowledge of the
Parent Borrower, reasonably expected to be commenced against the Parent Borrower
or any of its Restricted Subsidiaries which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Parent Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

5.22 Insurance. Schedule 5.22 sets forth a complete and correct listing of all
insurance that is (a) maintained by the Loan Parties and (b) material to the
business and operations of the Parent Borrower and its Restricted Subsidiaries
taken as a whole maintained by Restricted Subsidiaries other than Loan Parties,
in each case as of the Closing Date, with the amounts insured (and any
deductibles) set forth therein.

5.23 Eligible Accounts. As of the date of any Borrowing Base Certificate, all
Accounts included in the calculation of Eligible Accounts on such Borrowing Base
Certificate satisfy all requirements of an “Eligible Account” hereunder.

5.24 Eligible Inventory. As of the date of any Borrowing Base Certificate, all
Inventory included in the calculation of Eligible Inventory on such Borrowing
Base Certificate satisfy all requirements of an “Eligible Inventory” hereunder.

5.25 Anti-Terrorism. As of the ClosingSecond Amendment Effective Date, (a) the
Parent Borrower and its Restricted Subsidiaries are in compliance with the
Uniting and Strengthening of America by Providing the Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 and (b) none of the Parent
Borrower and its Restricted

 

115



--------------------------------------------------------------------------------

Subsidiaries is a person on the list of “Specially Designated Nationals and
Blocked Persons” or subject to the limitations and prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Asset Control regulation or
executive order, in each case, except as would not reasonably be expected to
have a Material Adverse Effect.

SECTION 6 CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit. This Agreement, including the
agreement of each Lender to make the initial Extension of Credit requested to be
made by it, shall become effective on the date on which the following conditions
precedent shall have been satisfied or waived; provided, however, that upon the
satisfaction or waiver of the conditions set forth in clauses (a) (other than
subclause (iii) thereof), (b), (c), (d), (e), (f), (g) (other than subclause
(iv) thereof), (h), (i) (other than with respect to the Mortgages), (j) (other
than subclause (ii) thereof), (l), (m), (n), (o), (p), (r), (u), (v), (x), (y),
(z), (aa) and (bb) of this Subsection 6.1 to the extent provided thereby, all of
the other conditions set forth in this Subsection 6.1, if not satisfied or
waived on such date, shall be deemed to have been satisfied for all purposes
hereunder and all such other conditions, if not satisfied or waived on such
date, shall automatically be converted into covenants to accomplish the
satisfaction of the applicable matters described in such conditions within the
time period required by Subsection 7.12:

(a) Loan Documents. The Administrative Agent shall have received (or, in the
case of Holdings, shall receive substantially concurrently with the satisfaction
of the other conditions precedent set forth in this Subsection 6.1) the
following Loan Documents, executed and delivered as required below, with, in the
case of clause (i), a copy for each Lender:

(i) this Agreement, executed and delivered by a duly authorized officer of each
Borrower;

(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of Holdings, each of the Borrowers and each Wholly Owned
Domestic Subsidiary (other than, any Excluded Subsidiary) of the Parent Borrower
and an Acknowledgement and Consent in the form attached to the Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party;

(iii) Mortgages for each of the Mortgaged Fee Properties, executed and delivered
by a duly authorized officer of the Loan Party signatory thereto; and

(iv) the Intercreditor Agreement, acknowledged by a duly authorized officer of
each Loan Party;

provided that clauses (ii) and (iii) notwithstanding, but without limiting the
requirements set forth in Subsection 6.1(i) and 6.1(j) (other than subclause
(ii) thereof), to the extent any guarantee or collateral is not provided on the
Closing Date and to the extent Holdings and its Subsidiaries have shall have
used commercially reasonable efforts to provide such guarantees

 

116



--------------------------------------------------------------------------------

and collateral, the provisions of clauses (ii) and (iii) shall be deemed to have
been satisfied and the Loan Parties shall be required to provide such guarantees
and collateral in accordance with the provisions set forth in Subsection 7.12,
if, and only if, each Loan Party shall have executed and delivered the Guarantee
and Collateral Agreement and the Administrative Agent shall have a perfected
security interest in all Collateral of the type for which perfection may be
accomplished by filing a UCC financing statement or possession of Capital Stock.

(b) Investment Agreement. The Atkore Investment shall be consummated
substantially concurrently with or prior to any funding pursuant to the Debt
Financing pursuant to the provisions of the Investment Agreement, without giving
effect to any amendment, waiver or other modification thereof or consent granted
thereunder that (in any such case) is materially adverse to the interests of the
Lenders that is not approved by the Lead Arrangers (it being agreed that any
reduction in the consideration under the Investment Agreement or the definition
of “Material Adverse Effect” in the Investment Agreement will be deemed
materially adverse to the interests of the Lenders). It is expressly
acknowledged that the Investment Agreement, dated as of November 9, 2010, and
the disclosure schedules and exhibits thereto in each case in the form submitted
to the Lead Arrangers on November 9, 2010 are satisfactory.

(c) Debt Financings. (i) Substantially concurrently with the satisfaction of the
other conditions precedent set forth in this Subsection 6.1, the Administrative
Agent shall receive evidence, in form and substance reasonably satisfactory to
it, that the Parent Borrower shall have received gross cash proceeds of not less
than $410 million (calculated before applicable fees) from the issuance of
Senior Secured Notes and (ii) on the Closing Date, the Administrative Agent
shall receive, substantially concurrently with the satisfaction of the other
conditions precedent set forth in this Subsection 6.1, complete and correct
copies of the Senior Secured Notes Indenture, certified as such by an
appropriate officer of the Parent Borrower.

(d) Outstanding Indebtedness and Preferred Equity. After giving effect to the
consummation of the Atkore Investment, Holdings and its Subsidiaries shall have
no outstanding preferred equity or Indebtedness for borrowed money, in each case
held by third parties, except for indebtedness incurred pursuant to the Debt
Financing, any Assumed Indebtedness and any Existing Financing Leases. Any
Existing Indebtedness for borrowed money shall have been repaid, defeased or
otherwise discharged substantially concurrently with or prior to the
satisfaction of the other conditions precedent set forth in this Subsection 6.1
and the Administrative Agent shall have received payoff letters with respect to
any Existing Indebtedness repaid, defeased or otherwise discharged on the
Closing Date, which shall be reasonably satisfactory to Agent.

(e) Financial Information. The Committed Lenders shall have received (i) audited
financial statements of the Business for the three fiscal years ended
September 24, 2010, September 25, 2009 and September 26, 2008, in each case,
certified by the Parent Borrower’s independent registered public accountants,
(ii) unaudited combined financial statements for the Business for each
subsequent fiscal quarter after September 24, 2010 ended at least 45 days prior
to the Closing Date and (iii) a pro forma combined balance sheet of the Business
as of the date of the most recent combined balance sheet delivered pursuant to
clauses (i) and (ii) and a pro forma statement of operations for such most
recent fiscal year and interim period and 12-month period ending on the last day
of such interim period, in each case adjusted to give effect to the

 

117



--------------------------------------------------------------------------------

Transactions, the other transactions related thereto and any other transactions
that would be required to be given pro forma effect by Regulation S-X for a Form
S-1 registration statement under the Securities Act of 1933, as amended, and
such other adjustments as shall be agreed between the Parent Borrower and the
Lead Arrangers.

(f) Lien Searches. The Administrative Agent shall have received the results of a
search requested at least 45 days prior to the Closing Date by a Person
reasonably satisfactory to the Administrative Agent, of the UCC, judgment and
tax lien filings which have been filed with respect to personal property of the
Loan Parties in any of the jurisdictions set forth in Schedule 6.1(f), and the
results of such search shall not reveal any liens other than Permitted Liens.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) executed legal opinion of Debevoise & Plimpton LLP, counsel to each of the
Borrowers and the other Loan Parties, substantially in the form of Exhibit M-1;

(ii) executed legal opinion of Richards, Layton & Finger, P.A., special Delaware
counsel to certain of the Loan Parties, substantially in the form of Exhibit
M-2;

(iii) executed legal opinion of Lionel Sawyer & Collins, P.C., special Nevada
counsel to certain of the Loan Parties, substantially in the form of Exhibit
M-3; and

(iv) executed legal opinions of special local counsel in the jurisdictions set
forth in Schedule 6.1(g) with respect to collateral security matters in
connection with the Mortgages, each in form and substance reasonably
satisfactory to the Administrative Agent.

(h) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Parent Borrower, dated the Closing Date, substantially in
the form of Exhibit H hereto, with appropriate insertions and attachments.

(i) Perfected Liens. The Collateral Agent shall have obtained a valid security
interest in the Collateral covered by the Guarantee and Collateral Agreement and
the Mortgages (to the extent and with the priority contemplated therein); and
all documents, instruments, filings, recordations and searches reasonably
necessary in connection with the perfection and, in the case of the filings with
the United States Patent and Trademark Office and the United States Copyright
Office, protection of such security interests shall have been executed and
delivered or made, or, in the case of UCC filings, written authorization to make
such UCC filings shall have been delivered to the Collateral Agent, and none of
such Collateral shall be subject to any other pledges, security interests or
mortgages except for Permitted Liens; provided that with respect to any such
collateral the security interest in which may not be perfected by filing of a
UCC financing statement or by possession of Capital Stock, if perfection of the
Collateral Agent’s security interest in such collateral may not be accomplished
on or before the Closing Date without undue burden or expense, then delivery of
documents and instruments for perfection of

 

118



--------------------------------------------------------------------------------

such security interest shall not constitute a condition precedent to the initial
borrowings hereunder if the applicable Loan Party agrees to deliver or cause to
be delivered such documents and instruments, and take or cause to be taken such
other actions as may be reasonably necessary to perfect such security interests,
pursuant to arrangements to be mutually agreed by the applicable Loan Party and
the Administrative Agent acting reasonably, but in no event later than the 91st
day after the Closing Date (and, in the case of Mortgages and related
documentation, no later than the 181st day after the Closing Date) (unless, in
either case, otherwise agreed by the Administrative Agent in its sole
discretion).

(j) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The Collateral
Agent shall have received:

(i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof; and

(ii) the promissory notes representing each of the Pledged Notes under (and as
defined in) the Guarantee and Collateral Agreement, duly endorsed as required by
the Guarantee and Collateral Agreement.

(k) Title Insurance Policy. The Collateral Agent shall have received in respect
of each of the Mortgaged Fee Properties an irrevocable written commitment to
issue a mortgagee’s title policy (or policies) or marked up unconditional binder
for such insurance dated the date the applicable Mortgage is executed and
delivered. Each such policy shall (i) be in the amount set forth with respect to
such policy in Schedule 6.1(k), or in an amount otherwise reasonably
satisfactory to the Collateral Agent; (ii) insure that the Mortgage insured
thereby creates a valid Lien on the Mortgaged Fee Properties encumbered thereby
free and clear of all defects and encumbrances, except those as may be approved
by the Collateral Agent, and except for Permitted Liens; (iii) name the
Collateral Agent for the benefit of the Secured Parties as the insured
thereunder; (iv) be in the form of an ALTA Loan Policy – Form 2006 (or
equivalent policies); (v) contain such endorsements and affirmative coverage, as
reasonably agreed to by the Collateral Agent and the Parent Borrower; and
(vi) be issued by Chicago Title Insurance Company or any other title companies
reasonably satisfactory to the Collateral Agent (with any other reasonably
satisfactory title companies acting as co-insurers or reinsurers, at the option
of the Collateral Agent). The Collateral Agent shall have received evidence
reasonably satisfactory to it that all premiums in respect of each such policy,
and all charges for mortgage recording tax, if any, have been paid or other
reasonably satisfactory arrangements have been made. The Collateral Agent shall
have also received a copy of all recorded documents referred to, or listed as
exceptions to title in, the title policy or policies referred to in this
Subsection 6.1(k) and a copy, certified by such parties as the Collateral Agent
may deem reasonably appropriate, of all other documents affecting the property
covered by each Mortgage as shall have been reasonably requested by the
Collateral Agent.

(l) Fees. The Agents and the Lenders shall have received all fees and expenses
required to be paid or delivered by the Borrowers to them on or prior to the
Closing Date, including the fees referred to in Subsection 4.5 and all
reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Closing Date (which may be offset against the
proceeds of the Facility).

 

119



--------------------------------------------------------------------------------

(m) Secretary’s Certificate. The Administrative Agent shall have received a
certificate from the Parent Borrower, dated the Closing Date, substantially in
the form of Exhibit G hereto, with appropriate insertions and attachments
reasonably satisfactory in form and substance to the Administrative Agent,
executed by a Responsible Officer and the Secretary or any Assistant Secretary
or other authorized representative of the Parent Borrower.

(n) Corporate Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions or equivalent action, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors of each Loan Party authorizing, as applicable, (i) the execution,
delivery and performance of this Agreement, any Notes and the other Loan
Documents to which it is or will be a party as of the Closing Date, (ii) the
Extensions of Credit to such Loan Party (if any) contemplated hereunder and
(iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary, any Assistant Secretary or other authorized representative of such
Loan Party as of the Closing Date, which certificate shall be in substantially
the form of Exhibit G hereto and shall state that the resolutions or other
action thereby certified have not been amended, modified (except as any later
such resolution or other action may modify any earlier such resolution or other
action), revoked or rescinded and are in full force and effect.

(o) Incumbency Certificates of the Loan Parties. The Administrative Agent shall
have received a certificate of each Loan Party, dated the Closing Date, as to
the incumbency and signature of the officers or other authorized signatories of
such Loan Party executing any Loan Document with respect to such Loan Party.

(p) Governing Documents. The Administrative Agent shall have received copies of
the Organizational Documents of each Loan Party certified (to the extent
applicable) as of a recent date by the Secretary of State of the state of
incorporation of such Loan Party and a certificate of good standing of each Loan
Party in so-called “long-form” if available, in each case certified as of the
Closing Date as complete and correct copies thereof by the Secretary, an
Assistant Secretary or other authorized representative of such Loan Party.

(q) Insurance. The Parent Borrower shall have used reasonable best efforts to
cause the Administrative Agent to have been named as additional insured with
respect to liability policies and the Collateral Agent to have been named as
loss payee with respect to the property insurance maintained by each Borrower
and the Subsidiary Guarantors.

(r) No Material Adverse Effect. Since June 25, 2010, there has not been any
event, development or state of circumstances that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
For purposes only of this Subsection 6.1(r), (i) capitalized terms used in the
following definition of “Material Adverse Effect” have the meanings given to
such terms in the Investment Agreement (as in effect on the date hereof),

 

120



--------------------------------------------------------------------------------

unless otherwise specified therein and (ii) subject to the foregoing, “Material
Adverse Effect” shall mean any change, effect, occurrence or state of facts that
(a) has, or would reasonably be expected to have, a materially adverse effect on
the financial condition, business, properties, assets or results of operations
of the Company and the Company Subsidiaries, taken as a whole (after giving
effect to the Reorganization), other than any change, effect, occurrence or
state of facts to the extent relating to (i) changes in business, economic or
regulatory conditions as a whole or in the industries in which the Company and
the Company Subsidiaries operate, (ii) an outbreak or escalation in hostilities
involving the United States, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or military
installations, (iii) changes in financial, banking or securities markets
(including any disruption thereof), (iv) changes in GAAP, (v) changes in Law,
(vi) changes in commodity prices, including the prices for copper and/or steel,
(vii) the announcement of, or the taking of any action contemplated by, the
Investment Agreement and the other agreements contemplated thereby, including
the loss of any customers, suppliers or employees resulting therefrom and
including compliance with the covenants set forth therein (other than for
purposes of the representations and warranties contained in Sections 2.3, 2.4,
and 2.15 of the Investment Agreement, and the conditions in Section 6.2(a) of
the Investment Agreement to the extent they relate to the representations and
warranties contained in such Sections 2.3, 2.4, and 2.15), (viii) any actions
taken (or omitted to be taken) at the request of Investor, (ix) any actions
required under the Investment Agreement or required hereunder in order to obtain
any waiver or Consent from any Person or Governmental Body, or (x) any failure
by the Company, the Company Subsidiaries or the Business to meet any
projections, forecasts or estimates of revenue or earnings (provided that the
underlying cause of such failure may be considered in determining whether there
is a Material Adverse Effect), except, in the cases of clauses (i), (ii), (iii),
(iv) and (v), to the extent that such adverse effects materially and
disproportionately have a greater adverse impact on the Company and the Company
Subsidiaries, taken as a whole, as compared to the adverse impact such changes
have on companies in the industry in which the Company and the Company
Subsidiaries operate or (b) would, or would reasonably be expected to, prevent,
materially delay or materially impede the performance by Seller of its
obligations under the Investment Agreement or the consummation of the
transactions contemplated thereby.

(s) Flood Insurance. With respect to any of the Mortgaged Fee Properties which
is located in an area identified by the Secretary of Housing and Urban
Development as having special flood hazards, if the Administrative Agent shall
have delivered notice(s) to the relevant Loan Party as required pursuant to
Section 208.25(i) of Regulation H of the Board, such Loan Party shall have
delivered an acknowledgment to the Administrative Agent of such notice. The
Administrative Agent shall have also received FEMA life-of-loan flood
determinations for each of the Mortgaged Fee Properties.

(t) [Intentionally Omitted].

(u) Solvency. The Administrative Agent shall have received a certificate of the
chief financial officer of the Parent Borrower certifying the solvency, after
giving effect to the Transactions, of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis in substantially the form of Exhibit I
hereto.

 

121



--------------------------------------------------------------------------------

(v) Excess Availability. The Administrative Agent and the Co-Collateral Agent
shall have received a Borrowing Base Certificate in the form contemplated by
Subsection 7.2(f), or such other form as may be reasonably acceptable to the
Administrative Agent and the Co-Collateral Agent, setting forth, after giving
effect to the Borrowings hereunder on the Closing Date, the Available Loan
Commitments. After giving effect to any borrowing on the Closing Date, the
amount of Available Loan Commitments (determined for this purpose only without
giving effect to any L/C Obligation), together with any remaining cash on hand
from the issuance of the Senior Secured Notes immediately after giving effect to
the Transactions, shall equal or exceed $175,000,000.

(w) Cash Management. The Administrative Agent shall be reasonably satisfied with
the arrangements made by the Parent Borrower to comply with the provisions set
forth in Subsection 4.16 hereof.

(x) Appraisal. The Administrative Agent and the Co-Collateral Agent shall have
received (i) appraisal valuations of the ABL Priority Collateral of the Loan
Parties and (ii) the results of a completed field examination with respect to
the ABL Priority Collateral to be included in calculating the Borrowing Base and
of the relevant accounting systems, policies and procedures of the Parent
Borrower and its Restricted Subsidiaries, in each case reasonably satisfactory
to the Administrative Agent and the Co-Collateral Agent.

(y) Equity Financing. TIH shall have received cash proceeds from the Equity
Financing for the purchase of the Preferred Shares in an amount of not less than
$306,000,000, and the Equity Investors shall have thereby obtained indirect
majority voting control of the Parent Borrower and its Subsidiaries.

(z) PATRIOT Act. The Administrative Agent and the Committed Lenders shall have
received at least 5 days prior to the Closing Date all documentation and other
information about the Guarantors required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act that has been requested in writing
at least 10 days prior to the Closing Date.

(aa) Specified Representations. The representations (a) made by TIH in the
Investment Agreement that are material to the interests of the Lenders, but only
to the extent that Investor has the right to terminate its obligations under the
Investment Agreement as a result of a breach of such representations in the
Investment Agreement and (b) set forth in the last sentence of Subsection 5.2
and Subsections 5.3(a), 5.4 (other than the second sentence thereof), 5.12,
5.14, 5.15 and 5.25, in each case shall, except to the extent they relate to a
particular date, be true and correct in all material respects on and as of such
date as if made on and as of such date.

(bb) Borrowing Notice or L/C Request. With respect to the initial Extensions of
Credit, the Administrative Agent shall have received a notice of such Borrowing
as required by Subsection 2.2 or 2.4, as applicable (or such notice shall have
been deemed given in accordance with Subsection 2.2 or 2.4, as applicable). With
respect to the issuance of any Letter of Credit, the applicable Issuing Lender
shall have received a L/C Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.

 

122



--------------------------------------------------------------------------------

The making of the initial Extensions of Credit by the Lenders hereunder shall
(except as set forth in the lead-in to this Subsection 6.1) conclusively be
deemed to constitute an acknowledgement by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this Subsection 6.1
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.

6.2 Conditions to Each Extension of Credit After the Closing Date. The agreement
of each Lender to make any Extension of Credit requested to be made by it on any
date after the Closing Date (including each Swingline Loan made after the
Closing Date) is subject to the satisfaction or waiver of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party pursuant to this Agreement or any other Loan Document (or
in any amendment, modification or supplement hereto or thereto) to which it is a
party, and each of the representations and warranties contained in any
certificate furnished at any time by or on behalf of any Loan Party pursuant to
this Agreement or any other Loan Document shall, except to the extent that they
relate to a particular date, be true and correct in all material respects on and
as of such date as if made on and as of such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

(c) Borrowing Notice or L/C Request. With respect to any Borrowing, the
Administrative Agent shall have received a notice of such Borrowing as required
by Subsection 2.2 or 2.4, as applicable (or such notice shall have been deemed
given in accordance with Subsection 2.2 or 2.4, as applicable). With respect to
the issuance of any Letter of Credit, the applicable Issuing Lender shall have
received a L/C Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.

Each borrowing of Loans by and each Letter of Credit issued on behalf of any of
the Borrowers hereunder shall constitute a representation and warranty by the
Parent Borrower as of the date of such borrowing or such issuance that the
conditions contained in this Subsection 6.2 have been satisfied (excluding, for
the avoidance of doubt, the initial Extensions of Credit hereunder).

SECTION 7 AFFIRMATIVE COVENANTS

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and all other Obligations and
termination or expiration of all Letters of Credit, the Parent Borrower shall
and (except in the case of delivery of financial information, reports and
notices) shall cause each of its respective Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

 

123



--------------------------------------------------------------------------------

(a) as soon as available, but in any event not later than the fifth Business Day
after the 90th day following the end of each fiscal year of the Parent
BorrowerFiscal Year of Holdings ending on or after the Closing Date, (i)or such
longer period as would be permitted by the United States Securities and Exchange
Commission if Holdings (or any Parent Entity whose financial statements satisfy
Holdings’ reporting obligations under this Section 7.1(a)) were then subject to
United States Securities and Exchange Commission reporting requirements as a
non-accelerated filer), a copy of the consolidated balance sheet of the Parent
Borrower and its consolidated SubsidiariesHoldings as at the end of such year
and the related consolidated statements of operations, changes in common
stockholderscomprehensive income (loss), shareholders’ equity and cash flows for
such year and (ii) a copy of the consolidating balance sheet of the Parent
Borrower and its consolidating Subsidiaries as at the end of such year and the
related consolidating statements of operations and cash flows for such year that
would be required (assuming the Parent Borrower were so subject) to be filed by
the Parent Borrower with the Securities and Exchange Commission pursuant to Rule
3-10(f) of Regulation S-X of the Securities Act of 1933 (as in effect on the
date hereof), setting forth, in each case, setting forth in each case, in
comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (provided that such report
may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related solely to (i) an upcoming Termination Date hereunder or an
upcoming “maturity date” under any other Indebtedness incurred in compliance
with this Agreement, (ii) any potential inability to satisfy any financial
maintenance covenant included in any Indebtedness of the Parent Borrower or its
Subsidiaries on a future date in a future period or (iii) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiary), by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of Holdings’ or(x) the Parent Borrower’s or any Parent Entity’s
annual report on Form 10-K for such year, as filed with the United States
Securities and Exchange Commission, will or (y) the financial statements of any
Parent Entity that would satisfy the Parent Borrower’s requirements for
inclusion in a Form 10-K, will, in each case satisfy the obligation under this
Subsection 7.1(a) with respect to such year except, including with respect to
the requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit);, so long as the report included in such Form 10-K does not
contain any “going concern” or like qualification or exception (other than a
“going concern” or like qualification or exception with respect to (i) an
upcoming Termination Date hereunder or an upcoming “maturity date” under any
other Indebtedness incurred in compliance with this Agreement, (ii) any
potential inability to satisfy any financial maintenance covenant included in
any Indebtedness of the Parent Borrower or its Subsidiaries on a future date or
in a future period or (iii) the activities, operations, financial results,
assets or liabilities of any Unrestricted Subsidiary); provided, that any
financial statements of Holdings or another Parent Entity shall be accompanied
by a reconciliation reflecting adjustments to non-equity financial statement
items which differ from those of the Parent Borrower);

 

124



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first three quarterly
periods of each fiscal year of the Parent Borrower, (i)Fiscal Year of Holdings
(or such longer period as would be permitted by the United States Securities and
Exchange Commission if Holdings (or any Parent Entity whose financial statements
satisfy Holdings’ reporting obligations under this Section 7.1(b)), the
unaudited consolidated balance sheet of the Parent Borrower and its consolidated
SubsidiariesHoldings as at the end of such quarter and the related unaudited
consolidated statements of operations, comprehensive income (loss),
shareholders’ equity and cash flows of the Parent Borrower and its consolidated
SubsidiariesHoldings for such quarter and the portion of the fiscal yearFiscal
Year through the end of such quarter and (ii) the consolidating balance sheet of
the Parent Borrower and its consolidating Subsidiaries as at the end of such
quarter and the related consolidating statements of operations and cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter that would be required (assuming the Parent Borrower were so subject) to
be filed by the Parent Borrower with the Securities and Exchange Commission
pursuant to Rule 3-10(f) of Regulation S-X of the Securities Act of 1933 (as in
effect on the date hereof), in each case, setting forth in each case, in
comparative form the figures for and as of the corresponding periods of the
previous year, in each case certified by a Responsible Officer of the Parent
Borrower as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) (it being agreed that the furnishing of
Holdings’ or(x) the Parent Borrower’s or any Parent Entity’s quarterly report on
Form 10-Q for such quarter, as filed with the United States Securities and
Exchange Commission, willor (y) the financial statements of any Parent Entity
that would satisfy the Parent Borrower’srequirements for inclusion in a Form
10-Q, will, in each case, satisfy the obligations under this Subsection 7.1(b)
with respect to such quarter); provided, that solely with respect to periods on
or prior to December 24, 2010,any financial statements of the combined Business
shall be delivered in lieu of consolidated financial statementsHoldings or
another Parent Entity shall be accompanied by a reconciliation reflecting
adjustments to non-equity items financial statement items which differ from
those of the Parent Borrower and its consolidated Subsidiaries for such
periods); and

(c) to the extent applicable, concurrently with any delivery of consolidated
financial statements referred to in Subsections 7.1(a) and (b) above, related
unaudited condensed consolidating financial statements and appropriate
reconciliations reflecting the material adjustments necessary (as determined by
the Borrower in good faith) to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements; and

(d) (c) all such financial statements delivered pursuant to Subsection 7.1(a) or
(b) to be (and, in the case of any financial statements delivered pursuant to
Subsection 7.1(b) shall be certified by a Responsible Officer of the Parent
Borrower as being) complete and correctto) fairly present in all material
respects the financial condition of the Borrower and, if applicable the
applicable Parent Entity and, its Subsidiaries in conformity with GAAP and to be
(and, in the case of any financial statements delivered pursuant to Subsection
7.1(b) shall be certified by a Responsible Officer of the Parent Borrower as
being) prepared in reasonable detail and prepared in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods that began on or after the Closing Date (except as approved by such
accountants or officer, as the case may be, and disclosed therein, and except,
in the case of any financial statements delivered pursuant to Subsection 7.1(b),
for the absence of certain notes).

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies) and, in the case of clause (f) below, furnish to the
Co-Collateral Agent:

 

125



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Subsection 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the audit
necessary therefor no knowledge was obtained of any Default or Event of Default
insofar as the same relates to any financial accounting matters covered by their
audit, except as specified in such certificate (which certificate may be limited
to the extent required by accounting rules or guidelines or internal policy of
the independent certified public accountant);

(b) concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Parent Borrower (a “Compliance Certificate”) (i) stating that, to
the best of such Responsible Officer’s knowledge, Holdings and the Parent
Borrower and its Restricted Subsidiaries during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate, and
(ii) commencing with the Compliance Certificate delivered for the fiscal quarter
ended on March 25, 2011, setting forth a reasonably detailed calculation of the
Consolidated Fixed Charge Coverage Ratio for the most recently ended four fiscal
quarters (whether or not a Liquidity Event has occurred and is continuing) and,
if applicable, demonstrating compliance with Subsection 8.1 (in the case of a
certificate furnished with the financial statements referred to in Subsections
7.1(a) and (b));

(c) as soon as available, but in any event not later than the fifth Business Day
following the 120th day after the beginning of fiscal year 2011 of the Parent
Borrower, and the 90th day after the beginning of each fiscal year of the Parent
Borrower thereafter, a copy of the annual business plan by the Parent Borrower
of the projected operating budget (including an annual consolidated balance
sheet, income statement and statement of cash flows of the Parent Borrower and
its Restricted Subsidiaries for each fiscal quarter of such fiscal year prepared
in reasonable detail), each such business plan to be accompanied by a
certificate signed by a Responsible Officer of the Parent Borrower to the effect
that such Responsible Officer believes such projections to have been prepared on
the basis of reasonable assumptions at the time of preparation and delivery
thereof;

(d) within five Business Days after the same are sent, copies of all financial
statements and reports which Holdings or the Parent Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports which Holdings or the Parent
Borrower may file with the United States Securities and Exchange Commission or
any successor or analogous Governmental Authority;

(e) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holdings
or the Parent Borrower may file with the United States Securities and Exchange
Commission or any successor or analogous Governmental Authority, and such other
documents or instruments as may be reasonably requested by the Administrative
Agent in connection therewith; and

 

126



--------------------------------------------------------------------------------

(f) not later than 5:00 P.M., New York City time, on or before the fourteenth
Business Day of each Fiscal Period of the Parent Borrower and its Restricted
Subsidiaries (or (i) more frequently as the Parent Borrower may elect, so long
as the same frequency of delivery is maintained by the Parent Borrower for the
immediately following 90 day period or (ii) upon the occurrence and continuance
of an Event of Default under Subsection 9.1(a), 9.1(c), 9.1(d) (as a result of a
failure to deliver financial statements pursuant to Subsection 7.1), 9.1(e),
9.1(f), or 9.1(h) or a Dominion Event, not later than Wednesday of each week), a
borrowing base certificate setting forth the Borrowing Base (with supporting
calculations) substantially in the form of Exhibit K hereto (each, a “Borrowing
Base Certificate”), which shall be prepared as of the last Business Day of the
preceding Fiscal Period of the Parent Borrower and its Restricted Subsidiaries
(or (x) such other applicable date in the case of clause (i) above or (y) the
previous Friday in the case of clause (ii) above) in the case of each subsequent
Borrowing Base Certificate; provided that a revised Borrowing Base Certificate
based on the Borrowing Base Certificate most recently delivered shall be
delivered within five Business Days after (1) the occurrence of a Recovery
Event, (2) the consummation of sale of ABL Priority Collateral not in the
ordinary course of business or any bulk sale of Inventory, in each case with an
aggregate value in excess of $10,000,000 or (3) any merger, consolidation or
disposition pursuant to clause (2) of the last proviso of each of Subsection
8.2(a) or 8.2(b), as applicable, giving pro forma effect to such Recovery Event,
such sale or bulk sale or such merger, consolidation or disposition. Each such
Borrowing Base Certificate shall include such supporting information as may be
reasonably requested from time to time by the Administrative Agent and the
Co-Collateral Agent; and

(g) promptly, such additional financial and other information as any Agent or
Lender may from time to time reasonably request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, including taxes, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings diligently conducted and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Parent Borrower or any of
its Restricted Subsidiaries, as the case may be, and except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

7.4 Conduct of Business and Maintenance of Existence. Preserve, renew and keep
in full force and effect its corporate existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, except as otherwise permitted pursuant to
Subsection 8.2, provided that the Parent Borrower and its Restricted
Subsidiaries shall not be required to maintain any such rights, privileges or
franchises and the Parent Borrower’s Restricted Subsidiaries shall not be
required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

7.5 Maintenance of Property; Insurance. (a) (i) Keep all property useful and
necessary in the business of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, in good working order and condition;
(ii) maintain with financially sound and reputable insurance companies insurance
on, or self insure, all property material to the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are consistent with the past
practices of the Parent Borrower and its Restricted Subsidiaries and otherwise
as are usually insured against in the same general area by companies engaged in
the same or a similar business; (iii) furnish to the Administrative Agent, upon
written request, information in reasonable detail as to the insurance carried;
(iv) maintain property and liability policies that provide that in the event of
any material change in the policy, or any cancellation thereof during the term
of the policy, either by the insured or by the insurance company, the insurance
company shall provide to the secured party at least thirty (30) days prior
written notice thereof, or in the case of cancellation for non-payment of
premium, ten (10) days prior written notice thereof; and (v) ensure that at all
times the Collateral Agent for the benefit of the Secured Parties, shall be
named as an additional insured with respect to liability policies and the
Collateral Agent for the benefit of the Secured Parties, shall be named as loss
payee with respect to the property insurance maintained by each Borrower and
each Subsidiary Guarantor; provided that, unless an Event of Default or a
Dominion Event shall have occurred and be continuing, (A) the Collateral Agent
shall turn over to the Parent Borrower any amounts received by it as loss payee
under any property insurance maintained by the Parent Borrower and its
Restricted Subsidiaries, (B) the Collateral Agent agrees that the Parent
Borrower and/or the applicable Subsidiary Guarantor shall have the sole right to
adjust or settle any claims under such insurance and (C) all proceeds from a
Recovery Event shall be paid to the Parent Borrower.

(b) With respect to each property of the Loan Parties subject to a Mortgage:

(i) If any portion of any such property is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, such Loan Party shall maintain or cause to be maintained,
flood insurance to the extent required by, and in compliance with, applicable
law.

(ii) The applicable Loan Party promptly shall comply with and conform to (i) all
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to such party or to such property or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The applicable Loan Party shall not use or permit the use of
such property in any manner which would reasonably be expected to result in the
cancellation of any insurance policy or would reasonably be expected to void
coverage required to be maintained with respect to such property pursuant to
clause (a) of this Subsection 7.5.

 

128



--------------------------------------------------------------------------------

(iii) If the Parent Borrower is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the Parent
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which the Parent Borrower or any Restricted Subsidiary
had insured such property, and pay the premium or premiums therefor, and the
Parent Borrower shall pay to the Administrative Agent on demand such premium or
premiums so paid by the Administrative Agent with interest from the time of
payment at a rate per annum equal to 2.00%.

(iv) If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $10,000,000, the Parent
Borrower shall give prompt notice thereof to the Administrative Agent. All
insurance proceeds paid or payable in connection with any damage or casualty to
any property shall be applied in the manner specified in Subsection 7.5(a).

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, complete and correct entries in
conformity with GAAP and all material Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of the Administrative Agent and the Co-Collateral Agent to visit
and inspect any of its properties and examine and, to the extent reasonable,
make abstracts from any of its books and records and to discuss the business,
operations, properties and financial and other condition of the Parent Borrower
and its Restricted Subsidiaries with officers and employees of the Parent
Borrower and its Restricted Subsidiaries and with its independent certified
public accountants, in each case at any reasonable time, upon reasonable notice,
and as often as may reasonably be desired. Each Borrower shall keep records of
its Inventory that are accurate and complete in all material respects and shall
furnish the Agents with inventory reports respecting such Inventory in form and
detail reasonably satisfactory to the Agents at such times as the Agents may
reasonably request. Each Borrower shall, at Borrowers’ expense, conduct a
physical inventory of its Inventory no less frequently than annually or shall
have in place a cycle counting (or perpetual verification) program designed to
verify the physical existence of Inventory in a manner that results in the
verification of substantially the entire amount of the Inventory over the course
of a year and shall provide to the Agents a report based on each such physical
inventory or program promptly after such physical inventory or after the
applicable program year, as applicable, together with such supporting
information as the Administrative Agent or the Co-Collateral Agent shall
reasonably request. The Administrative Agent may participate in and observe any
such physical inventory or cycle counting, which participation shall be at the
Borrowers’ expense regardless of whether an Event of Default then exists.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent or the Co-Collateral Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, the Parent Borrower and its Restricted Subsidiaries will
grant access to the Administrative Agent or the Co-Collateral Agent (including
employees of the Administrative Agent or the Co-Collateral Agent or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent or the Co-Collateral Agent) to such Person’s premises, books, records,
accounts and Inventory so that (i) the Administrative Agent, Co-Collateral Agent
or an appraiser retained by the Administrative Agent or the Co-Collateral Agent
may conduct an Inventory appraisal and (ii) the Administrative

 

129



--------------------------------------------------------------------------------

Agent or the Co-Collateral Agent may conduct (or engage third parties to
conduct) such field examinations, verifications and evaluations (including
environmental assessments) as the Administrative Agent or the Co-Collateral
Agent may deem necessary or appropriate. Unless an Event of Default exists, or
if previously approved by the Parent Borrower, no environmental assessment by
the Administrative Agent may include any sampling or testing of the soil,
surface water or groundwater. All such appraisals, field examinations and other
verifications and evaluations shall be at the sole expense of the Loan Parties;
provided that (i) absent the existence and continuation of an Event of Default,
the Administrative Agent and the Co-Collateral Agent may conduct at the expense
of the Loan Parties no more than twoone (21) such appraisals for the calendar
year unless a Dominion Event has occurred and is continuing, in which case or
during any period commencing when 30-Day Specified Excess Availability is less
than 20% of the lesser of (x) total Commitments as then in effect and (y) the
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) (the “Increased Monitoring Threshold”) for 90 consecutive days and
ending when 30-Day Specified Excess Availability exceeds the Increased
Monitoring Threshold for 30 consecutive days, in which cases, the Administrative
Agent and the Co-Collateral Agent may conduct an additional appraisal at the
expense of the Loan Parties during such calendar year and (ii) absent the
existence and continuation of an Event of Default, the Administrative Agent and
the Co-Collateral Agent may conduct at the expense of the Loan Parties no more
than twoone (21) such field examinations in any calendar year unless a Dominion
Event has occurred and is continuing, in which case or during any period
commencing when 30-Day Specified Excess Availability is less than 20% of the
lesser of (x) total Commitments as then in effect and (y) the Borrowing Base at
such time (based on the Borrowing Base Certificate last delivered) for 90
consecutive days and ending when 30-Day Specified Excess Availability exceeds
the Increased Monitoring Threshold for 30 consecutive days, in which cases the
Administrative Agent may conduct an additional field examination at the expense
of the Loan Parties during such calendar year. All amounts chargeable to the
applicable Borrowers under this Subsection 7.6(b) shall constitute obligations
that are secured by all of the applicable Collateral and shall be payable to the
Agents hereunder.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Parent Borrower knows
or reasonably should know thereof, the occurrence of any Default or Event of
Default;

(b) as soon as possible after a Responsible Officer of the Parent Borrower knows
or reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of the Parent Borrower or any of its Restricted
Subsidiaries, other than as previously disclosed in writing to the Lenders, or
(ii) litigation, investigation or proceeding which may exist at any time between
the Parent Borrower or any of its Restricted Subsidiaries and any Governmental
Authority, which in either case, if not cured or if adversely determined, as the
case may be, would reasonably be expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Parent Borrower knows
or reasonably should know thereof, the occurrence of any default or event of
default under the Senior Secured Notes IndentureFirst Lien Credit Agreement or
any Additional Obligations Documents;

 

130



--------------------------------------------------------------------------------

(d) as soon as possible after a Responsible Officer of the Parent Borrower knows
or reasonably should know thereof, any litigation or proceeding affecting
Holdings or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

(e) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Parent Borrower or any of its Restricted
Subsidiaries knows or reasonably should know thereof: (i) the occurrence or
expected occurrence of any Reportable Event (or similar event) with respect to
any Single Employer Plan (or Foreign Plan), a failure to make any required
contribution to a Single Employer Plan, Multiemployer Plan or Foreign Plan, the
creation of any Lien on the property of the Parent Borrower or its Restricted
Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or any withdrawal
from, or the full or partial termination, Reorganization or Insolvency of, any
Multiemployer Plan or Foreign Plan; (ii) the institution of proceedings or the
taking of any other formal action by the PBGC or the Parent Borrower or any of
its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan, Multiemployer Plan or Foreign Plan; provided, however, that no
such notice will be required under clause (i) or (ii) above unless the event
giving rise to such notice, when aggregated with all other such events under
clause (i) or (ii) above, could be reasonably expected to result in a Material
Adverse Effect; or (iii) the first occurrence of an Underfunding under a Single
Employer Plan or Foreign Plan that exceeds 10% of the value of the assets of
such Single Employer Plan or Foreign Plan, in each case, determined as of the
most recent annual valuation date of such Single Employer Plan or Foreign Plan
on the basis of the actuarial assumptions used to determine the funding
requirements of such Single Employer Plan or Foreign Plan as of such date;

(f) as soon as possible after a Responsible Officer of the Parent Borrower knows
or reasonably should know thereof, (i) any release or discharge by the Parent
Borrower or any of its Restricted Subsidiaries of any Materials of Environmental
Concern required to be reported under applicable Environmental Laws to any
Governmental Authority, unless the Parent Borrower reasonably determines that
the total Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Parent Borrower
reasonably determines that the total Environmental Costs arising out of such
condition, circumstance, occurrence or event would not reasonably be expected to
have a Material Adverse Effect, or would not reasonably be expected to result in
the imposition of any lien or other material restriction on the title, ownership
or transferability of any facilities and properties owned, leased or operated by
the Parent Borrower or any of its Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect; and (iii) any proposed
action to be taken by the Parent Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to subject the Parent Borrower or any of its
Restricted Subsidiaries to any material additional or different requirements or
liabilities under Environmental Laws, unless the Parent Borrower reasonably
determines that the total Environmental Costs arising out of such proposed
action would not reasonably be expected to have a Material Adverse Effect;

 

131



--------------------------------------------------------------------------------

(g) any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance; and

(h) any and all default notices received under or with respect to any lease of
any distribution center where Collateral with a book value in excess of
$5,000,000, either individually or in the aggregate, is located.

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Restricted Subsidiary) setting forth
details of the occurrence referred to therein and stating what action the Parent
Borrower (or, if applicable, the relevant Commonly Controlled Entity or
Restricted Subsidiary) proposes to take with respect thereto.

7.8 Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries. For purposes of this
Subsection 7.8(a), noncompliance shall not constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Parent Borrower and any such affected Restricted Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

(b) Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) as to which the failure to comply would not reasonably
be expected to result in a Material Adverse Effect or (ii) as to which:
(x) appropriate reserves have been established in accordance with GAAP; (y) an
appeal or other appropriate contest is or has been timely and properly taken and
is being diligently pursued in good faith; and (z) if the effectiveness of such
order or directive has not been stayed, the failure to comply with such order or
directive during the pendency of such appeal or contest could not reasonably be
expected to give rise to a Material Adverse Effect.

(c) Maintain, update as appropriate, and implement in all material respects an
ongoing program reasonably designed to ensure that all the properties and
operations of the Parent Borrower and its Restricted Subsidiaries are
periodically reasonably reviewed by competent personnel to identify and promote
compliance with and to reasonably and prudently manage any material
Environmental Costs that would reasonably be expected to affect the Parent
Borrower or any of its Restricted Subsidiaries, including compliance and
liabilities relating to: discharges to air and water; acquisition,
transportation, storage and use of hazardous materials; waste disposal; species
and environmental protection; and recordkeeping required under Environmental
Laws. For the purposes of this Subsection 7.8(c), the failure to maintain an
environmental program shall not constitute an Event of Default (i) unless it
would reasonably be

 

132



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect or (ii) if within 90 days of
receipt of a reasonable request from the Administrative Agent the Parent
Borrower and its Restricted Subsidiaries have taken reasonable and diligent
steps to implement and maintain such a program in compliance with this
Subsection 7.8(c).

7.9 After-Acquired Real Property and Fixtures; Subsidiaries. (a) With respect to
any owned real property or fixtures thereon, in each case with a purchase price
or a fair market value at the time of acquisition of at least
$2,000,0007,500,000, in which any Loan Party acquires ownership rights at any
time after the Closing Date, promptly grant to the Collateral Agent for the
benefit of the Secured Parties, a Lien of record on all such owned real property
and fixtures, upon terms reasonably satisfactory in form and substance to the
Collateral Agent and in accordance with any applicable requirements of any
Governmental Authority (including any required appraisals of such property under
FIRREA or flood determinations under Regulation H of the Board); provided that
(i) nothing in this Subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by the Parent Borrower, any of its Restricted
Subsidiaries or any other Person and (ii) no such Lien shall be required to be
granted as contemplated by this Subsection 7.9 on any owned real property or
fixtures the acquisition of which is, or is to be, financed or refinanced, in
whole or in part through the incurrence of Indebtedness, until such Indebtedness
is repaid in full (and not refinanced) or, as the case may be, the Parent
Borrower determines not to proceed with such financing or refinancing. In
connection with any such grant to the Collateral Agent, for the benefit of the
Secured Parties, of a Lien of record on any such real property in accordance
with this Subsection 7.9, the Parent Borrower or such Restricted Subsidiary
shall deliver or cause to be delivered to the Collateral Agent any surveys,
title insurance policies, environmental reports and other documents in
connection with such grant of such Lien obtained by it in connection with the
acquisition of such ownership rights in such real property or as the Collateral
Agent shall reasonably request (in light of the value of such real property and
the cost and availability of such surveys, title insurance policies,
environmental reports and other documents and whether the delivery of such
surveys, title insurance policies, environmental reports and other documents
would be customary in connection with such grant of such Lien in similar
circumstances).

(b) With respect to any Domestic Subsidiary that is a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) created or acquired (including by reason of
any Foreign Subsidiary Holdco ceasing to constitute same) subsequent to the
Closing Date by the Parent Borrower or any of its Domestic Subsidiaries that are
Wholly-Owned Subsidiaries (other than an Excluded Subsidiary), promptly notify
the Administrative Agent of such occurrence and, if the Administrative Agent or
the Required Lenders so request, promptly (i) execute and deliver to the
Collateral Agent for the benefit of the Secured Parties such amendments to the
Guarantee and Collateral Agreement as the Collateral Agent shall reasonably deem
necessary or reasonably advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest (or
second priority security interest in accordance with the terms of the
Intercreditor Agreement) (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary,
(ii) deliver to the Collateral Agent the certificates (if any) representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the parent of such new Domestic Subsidiary
and (iii) cause such new Domestic Subsidiary (A) to become a party to the

 

133



--------------------------------------------------------------------------------

Guarantee and Collateral Agreement and (B) to take all actions reasonably deemed
by the Collateral Agent to be necessary or advisable to cause the Lien created
by the Guarantee and Collateral Agreement in such new Domestic Subsidiary’s
Collateral to be duly perfected in accordance with all applicable Requirements
of Law, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Collateral Agent. In addition, the Parent
Borrower may (with the written consent of the Administrative Agent) cause any
Subsidiary that is not required to become a Subsidiary Guarantor to become a
Subsidiary Guarantor by executing and delivering an Assumption Agreement (as
defined in the Guarantee and Collateral Agreement) and taking all actions
described in this Subsection 7.9(b) (or with respect to Foreign Subsidiaries, as
otherwise agreed to with the Administrative Agent) to perfect the Liens on the
Capital Stock and Collateral of such Subsidiary (including taking actions
necessary to perfect any security interests in Collateral in any foreign
jurisdictions).

(c) With respect to any Foreign Subsidiary or Domestic Subsidiary that is not a
Wholly Owned Subsidiary created or acquired subsequent to the Closing Date by
the Parent Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (other than any Excluded Subsidiary), the Capital Stock of which is
owned directly by the Parent Borrower or a Domestic Subsidiary that is a Wholly
Owned Subsidiary (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and if the Administrative Agent or the
Required Lenders so request, promptly (i) execute and deliver to the Collateral
Agent a new pledge agreement or such amendments to the Guarantee and Collateral
Agreement as the Collateral Agent shall reasonably deem necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (or second priority
security interest in accordance with the terms of the Intercreditor Agreement)
(as and to the extent provided in the Guarantee and Collateral Agreement) in the
Capital Stock of such new Subsidiary that is directly owned by any Borrower or
any Domestic Subsidiary that is a Wholly Owned Subsidiary (other than an
Excluded Subsidiary) (provided that in no event shall more than 65% of the
Capital Stock of any new Foreign Subsidiary be required to be so pledged and,
provided, further, that no such pledge or security shall be required with
respect to any Subsidiary that is not a Wholly Owned Subsidiary and a Restricted
Subsidiary to the extent that the grant of such pledge or security interest
would violate the terms of any agreements under which the Investment by the
Parent Borrower or any of its Restricted Subsidiaries was made therein) and
(ii) to the extent reasonably deemed advisable by the Collateral Agent, deliver
to the Collateral Agent the certificates, if any, representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the relevant parent of such new Subsidiary and take
such other action as may be reasonably deemed by the Collateral Agent to be
necessary or desirable to perfect the Collateral Agent’s security interest
therein.

(d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents. For the avoidance of doubt, prior to
Borrowing against any Inventory located in a foreign jurisdiction, the Parent
Borrower shall take all actions reasonably deemed by the Collateral Agent to be
necessary or desirable for the creation or perfection of a security interest in
such Inventory in such foreign jurisdiction.

 

134



--------------------------------------------------------------------------------

(e) Notwithstanding anything to contrary in this Agreement, nothing in this
Subsection 7.9 shall require that any Loan Party grant a Lien with respect to
any owned real property or fixtures in which such Loan Party acquires ownership
rights to the extent that the Administrative Agent, in its reasonable judgment,
determines that the granting of such a Lien is impracticable.

7.10 Surveys. Obtain surveys in such form as is sufficient to cause the
applicable title insurance companies to: (i) delete the standard “survey
exception” from the title insurance policies delivered with respect to the
Mortgaged Fee Properties pursuant to Subsection 6.1(k) on or prior to the date
such policies are delivered (or to issue endorsements to such title policies
which have the effect of deleting the standard “survey exception”) and
(ii) issue certain applicable endorsements and affirmative coverage as required
by Subsection 6.1(k)(v).

7.11 Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in Subsection 5.17 and request the issuance of Letters of Credit only for
the purposes set forth in Subsection 3.1(b).

7.12 Post-Closing Security Perfection. The Parent Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests and guarantees described in Subsection 6.1(a), 6.1(i) and
6.1(j) that are not so provided on the Closing Date and to satisfy each other
condition precedent that was not actually satisfied, but rather “deemed”
satisfied on the Closing Date pursuant to the provisions set forth in Subsection
6.1, and in any event to provide such perfected security interests and
guarantees and to satisfy such other conditions within the applicable time
periods set forth on Schedule 7.12, as such time periods may be extended by the
Administrative Agent, in its sole discretion.

7.13 Post-Closing Matters. (a) Within 30 days after the Closing Date (or such
longer period as the Administrative Agent in its discretion may agree), file or
cause to be filed UCC-3 termination statements with respect to the UCC-1
financing statements listed on Schedule 7.13.

(b) Promptly after the same becomes available the Parent Borrower shall deliver
to the Administrative Agent, calculations determining EBITDA for the fiscal
quarters ended June 25, 2010 and September 24, 2010, in each case in accordance
with consultations with PricewaterhouseCoopers LLP.

SECTION 8 NEGATIVE COVENANTS

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and all other Obligations and
termination or expiration of all Letters of Credit, the Parent Borrower shall
not and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

135



--------------------------------------------------------------------------------

8.1 Financial Condition Covenant. Upon the occurrence and during the continuance
of a Liquidity Event, permit, for the most recently ended period (including the
period of four consecutive fiscal quarters of the Parent Borrower and its
Restricted Subsidiaries for which financial statements have been delivered
pursuant to Subsection 7.1(a) or 7.1(b) ended immediately prior to such
Liquidity Event) of four consecutive fiscal quarters of the Parent Borrower and
its Restricted Subsidiaries for which financial statements have been delivered
pursuant to Subsection 7.1(a) or 7.1(b), the Consolidated Fixed Charge Coverage
Ratio as at the last day of such period of four consecutive fiscal quarters to
be less than 1.00 to 1.00

8.2 Limitation on Fundamental Changes. Enter into any merger or consolidation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets, except:

(a) (x) (1) any Borrower may be merged or consolidated with or into another
Person if a Borrower is the surviving Person or (2) mergers or consolidations
where the Person (the “Successor Borrower”) formed by or surviving such merger
or consolidation (i) is organized or existing under the laws of the United
States, or any state, district or territory thereof and (ii) expressly assumes
all obligations of such Borrower under the Loan Documents pursuant to
documentation reasonably satisfactory to the Administrative Agent; provided
that, in the case of clause (x)(2) above, (i) except with respect to any
transaction in which an Escrow Subsidiary merges with and into the Parent
Borrower, immediately after giving effect to the transaction (and treating any
Indebtedness that becomes an Obligation of the Successor Borrower as a result of
such transaction as having been incurred by the Successor Borrower at the time
of such transaction), no Default will have occurred and be continuing, (ii) each
Subsidiary Guarantor (other than (I) any Subsidiary Guarantor that will be
released from its obligations under its Subsidiary Guaranty in connection with
such transaction and (II) any party to any such consolidation or merger) shall
have delivered a joinder or other document or instrument in form reasonably
satisfactory to the Administrative Agent, confirming its Subsidiary Guaranty
(other than any Subsidiary Guaranty that will be discharged or terminated in
connection with such transaction), (iii) each Subsidiary Guarantor (other than
(I) any Subsidiary that will be released from its grant or pledge of Collateral
under the Guarantee and Collateral Agreement in connection with such transaction
and (II) any party to any such consolidation or merger) shall have by a
supplement to the Guarantee and Collateral Agreement or another document or
instrument affirmed that its obligations thereunder shall apply to its Guarantee
as reaffirmed pursuant to clause (ii) above, (iv) each mortgagor of a Mortgaged
Fee Property (other than (I) any Subsidiary that will be released from its grant
or pledge of Collateral under the Guarantee and Collateral Agreement in
connection with such transaction and (v) the Administrative Agent shall not be
obligated to provide Loans to any Successor Borrower until the Administrative
Agent and each Lender shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations with respect to such
Successor Borrower, and (II) any party to any such consolidation or merger)
shall have affirmed that its obligations under the applicable Mortgage shall
apply to its Guarantee as reaffirmed pursuant to clause (ii); and (y) any
Restricted

 

136



--------------------------------------------------------------------------------

Subsidiary of the Parent Borrower may be merged or consolidated with or into the
Parent Borrower (provided that the Parent Borrower shall be the continuing or
surviving entity) or with or into any one or more Restricted Subsidiaries that
are Wholly Owned Subsidiaries of the Parent Borrower (provided that the Wholly
Owned Subsidiary or Restricted Subsidiaries of the Parent Borrower shall be the
continuing or surviving entity); provided that in any case where the Subsidiary
that is the non-surviving entity is a Loan Party and such Subsidiary’s assets
include real property owned by such Loan Party or Voting Stock of any other Loan
Party, or if such merger or consolidation constitutes (alone or together with
any related merger or consolidation by any Loan Party) a transfer of all or
substantially all of the assets of the Domestic Subsidiaries that are Loan
Parties, (1) the continuing or surviving entity shall be a Loan Party, (2) such
merger or consolidation shall be in the ordinary course of business, or (3) if
the continuing or surviving entity is not a Loan Party, the Fair Market Value of
all such assets transferred by a Loan Party pursuant to this clause (3) do not
exceed $5,000,000 in any fiscal year; or (4) at the time of such merger,
consolidation or amalgamation, the Payment Condition is satisfied and no
Specified Default or any other Event of Default known to the Borrowers shall
have occurred and be continuing or would result therefrom;

(b) any Restricted Subsidiary of the Parent Borrower may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Parent Borrower or any Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower (and, in the case of a non-Wholly Owned
Subsidiary, may be liquidated to the extent the Parent Borrower or any Wholly
Owned Subsidiary which is a direct parent of such non-Wholly Owned Subsidiary
receives a pro rata distribution of the assets thereof); provided that (x) if
the Subsidiary that disposes of any or all of its assets is a Loan Party and
such disposition includes real property owned by such Loan Party or Voting Stock
of any other Loan Party, or constitutes (alone or together with any related
disposition of assets by any Loan Party) all or substantially all of the assets
of the Domestic Subsidiaries that are Loan Parties, (1) the transferee of such
assets shall be a Loan Party, (2) such disposition shall be in the ordinary
course of business, or (3) if the transferee of such assets is not a Loan Party,
the Fair Market Value of all such assets transferred by a Loan Party pursuant to
this clause (3) do not exceed $10,000,000 in any fiscal year; or (4) at the time
of such sale, lease, transfer or other disposition, the Payment Condition is
satisfied and no Specified Default or any other Event of Default known to the
Borrowers shall have occurred and be continuing or would result therefrom;

(c) pursuant to the Recapitalization Transaction;

(d) to the extent such sale, lease, transfer or other disposition or transaction
is expressly excluded from the definition of “Asset Sale” or, if such sale,
lease transfer or other disposition or transactions constitutes an “Asset Sale,”
such Asset Sale is made in compliance with Subsection 8.5; or

(e) the Parent Borrower or any Restricted Subsidiary may be merged or
consolidated with or into any other Person in order to effect any acquisition
permitted pursuant to Subsection 8.4.

8.3 Limitation on Restricted Payments. Declare or pay any Restricted Payment,
except that:

 

137



--------------------------------------------------------------------------------

(a) the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to allow any Parent Entity or Holdings to pay legal,
accounting and other maintenance and operational expenses (other than taxes)
incurred in the ordinary course of business, provided that, if any Parent Entity
shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets, relating to the ownership interest of
such Parent Entity in another Parent Entity, Holdings or Subsidiaries of
Holdings, such cash dividends with respect to such Parent Entity shall be
limited to the reasonable and proportional share, as determined by the Parent
Borrower in its reasonable discretion, of such expenses incurred by such Parent
Entity relating or allocable to its ownership interest in Holdings or another
Parent Entity and such other related assets; and provided, further, that if
Holdings shall own any material assets other than Capital Stock of the Parent
Borrower or other assets relating to the ownership interest of Holdings in the
Parent Borrower or Subsidiaries of the Parent Borrower, such cash dividends with
respect to Holdings shall be limited to the reasonable and proportional share,
as determined by the Parent Borrower in its reasonable discretion, of such
expenses incurred by Holdings relating to or allocable to its ownership interest
in the Parent Borrower and such other related assets;

(b) the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to cover reasonable and necessary expenses (including
professional fees and expenses) (other than taxes) incurred by any Parent Entity
or Holdings in connection with (i) registration, public offerings and exchange
listing of equity or debt securities and maintenance of the same, (ii) reporting
obligations under, or in connection with compliance with, applicable laws or
applicable rules of any governmental, regulatory or self-regulatory body or
stock exchange, this Agreement, the Senior Secured Notes Debt Documents or any
other agreement or instrument relating to Indebtedness of any Loan Party or any
of the Restricted Subsidiaries and (iii) indemnification and reimbursement of
directors, officers and employees in respect of liabilities relating to their
serving in any such capacity, or obligations in respect of director and officer
insurance (including premiums therefor), provided that, in the case of subclause
(i) above, if any Parent Entity shall own any material assets other than the
Capital Stock of Holdings or another Parent Entity or other assets relating to
the ownership interest of such Parent Entity in another Parent Entity, Holdings
or its Subsidiaries, with respect to such Parent Entity such cash dividends
shall be limited to the reasonable and proportional share, as determined by the
Parent Borrower in its reasonable discretion, of such expenses incurred by such
Parent Entity relating or allocable to its ownership interest in another Parent
Entity, Holdings and such other assets; and provided, further, that in the case
of sub-clause (i) above, if Holdings shall own any material assets other than
the Capital Stock of the Parent Borrower or other assets relating to the
ownership interest of Holdings in the Parent Borrower or its Restricted
Subsidiaries, with respect to Holdings such cash dividends shall be limited to
the reasonable and proportional share, as determined by the Parent Borrower in
its reasonable discretion, of such expenses incurred by Holdings relating or
allocable to its ownership interest in the Parent Borrower and such other
assets;

(c) the Parent Borrower may pay, without duplication, cash dividends, payments
and distributions (A) pursuant to the Tax Sharing Agreement or a similar
agreement with Holdings or any Parent Entity; and (B) to pay or permit Holdings
or any Parent Entity to pay any Related Taxes;

 

138



--------------------------------------------------------------------------------

(d) Thethe Parent Borrower may pay cash dividends, payments and distributions in
an amount sufficient to allow Holdings and any Parent Entity to perform its
obligations under the Atkore Investment Documents and to pay all fees and
expenses incurred in connection with the Transactions and the other transactions
expressly contemplated by this Agreement and the other Loan Documents, and to
allow Holdings to perform its obligations under or in connection with the Loan
Documents to which it is a party;

(e) the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to allow Holdings or any Parent Entity to repurchase shares of
its Capital Stock or rights, options or units in respect thereof from any
Management Investors or former Management Investors (or any of their respective
heirs, successors, assigns, legal representatives or estates), or as otherwise
contemplated by any Management Subscription Agreements for an aggregate purchase
price not to exceed $10,000,000; provided that such amount shall be increased by
(A) an amount equal to $5,000,000 on each anniversary of the Closing Date,
commencing on the first anniversary of the Closing Date; (B) an amount equal to
the proceeds to Holdings (whether received by it directly or from a Parent
Entity or applied to pay Parent Entity Expenses) or any Parent Entity of any
resales or new issuances of shares and options to any Management Investors, at
any time after the initial issuances to any Management Investors, together with
the aggregate amount of deferred compensation owed by any Parent Entity,
Holdings or any of its Subsidiaries to any Management Investor that shall
thereafter have been cancelled, waived or exchanged at any time after the
initial issuances to any thereof in connection with the grant to such Management
Investor of the right to receive or acquire shares of Holdings’ or any Parent
Entity’s Capital Stock; provided, however, that any amount received by any
Parent Entity or Holdings in accordance with this clause (B) shall have been
further contributed to the Parent Borrower or applied to pay expenses, taxes or
other amounts (in respect of which the Parent Borrower is permitted to make
dividends, payments or distributions pursuant to Subsection 8.3) incurred or
payable by Holdings or Parent Entity Expenses; and (C) the cash proceeds of key
man life insurance policies received by the Parent Borrower or any of its
Subsidiaries (or by Holdings or any Parent Entity and contributed to the Parent
Borrower);

(f) the Parent Borrower may pay dividends, payments and distributions to the
extent of Net Proceeds from any Excluded Contribution to the extent such
dividend, payment or distribution is made (regardless of whether any Default or
Event of Default has occurred and is continuing) within 180 days of the date
when such Excluded Contribution was received by the Parent Borrower; provided
that any payment pursuant to this Subsection 8.3(f) shall be deemed to be a
usage of the Available Excluded Contribution Amount Basket;

(g) the Parent Borrower may pay dividends, payments and distributions in an
amount not to exceed the Available Excluded Contribution Amount Basket; provided
that at the time such dividend, payment or distribution is made, no Specified
Default or any other Event of Default known to the Borrowers shall have occurred
and be continuing or would result therefrom;

(h) the Parent Borrower may pay cash dividends, payments and distributions;
provided that (i) at the time such dividend, payment or distribution is
declared, no Specified Default or any other Event of Default known to the
Borrowers shall have occurred and be continuing (provided that such dividend,
payment or distribution is paid (x) prior to any public

 

139



--------------------------------------------------------------------------------

offering of Capital Stock of Holdings, the Parent Borrower or any Parent Entity,
within 3 Business Days of such declaration and (y) following any public offering
of Capital Stock of Holdings, the Parent Borrower or any Parent Entity, within
30 days of such declaration) and (ii) the aggregate amount of such dividends,
payments and distributions pursuant to this clause (h), when aggregated with all
optional prepayments made pursuant to Subsection 8.6(e), do not exceed
$25,000,000 in the aggregate; and

(i) in addition to the foregoing dividends, the Parent Borrower may pay
additional dividends, payments and distributions, provided that at the time such
dividend, payment or distribution is declared, (i) no Specified Default or any
other Event of Default known to the Borrowers shall have occurred and be
continuing and (ii) the Payment Condition shall be satisfied; provided further,
that such dividend, payment or distribution is paid (x) prior to any public
offering of Capital Stock of Holdings, the Parent Borrower or any Parent Entity,
within 3 Business Days of such declaration and (y) following any public offering
of Capital Stock of Holdings, the Parent Borrower or any Parent Entity, within
30 days of such declaration.;

(j) the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to allow Atkore Ultimate Parent, Holdings and any Parent
Entity to perform the obligations of Atkore Ultimate Parent under the Redemption
Agreement and to pay all fees and expenses incurred in connection with the 2014
Recapitalization Transaction; and

(k) the Parent Borrower may make Restricted Payments in an amount not to exceed
in any Fiscal Year of the Parent Borrower, the greater of (i) 6.0% of the
aggregate gross proceeds received by the Parent Borrower (whether directly, or
indirectly through a contribution to common equity capital) in or from any
public offering of common stock, units or equity and (ii) 6.0% of Market
Capitalization.

8.4 Limitations on Certain Acquisitions. Acquire by purchase or otherwise all
the business or assets of, or stock or other evidences of beneficial ownership
of, any Person, except that the Parent Borrower and its Restricted Subsidiaries
shall be allowed to make any such acquisitions so long as:

 

  (a) such acquisition is expressly permitted by Subsection 8.2 (other than
clause (e)); or

 

  (b) such acquisition is a Permitted Acquisition;

provided, further, that in the case of each such acquisition pursuant to clause
(a) or (b) after giving effect thereto, no Specified Default or any other Event
of Default known to the Borrowers shall occur as a result of such acquisition.

8.5 Limitation on Dispositions of Collateral. Engage in any Asset Sale with
respect to any of the Collateral, or attempt, offer or contract to do so (unless
such attempt, offer or contract is conditioned upon obtaining any requisite
consent of the Lenders hereunder), except that the Parent Borrower and its
Restricted Subsidiaries shall be allowed to engage in Asset Sales (i) if the
Payment Condition is satisfied or (ii) so long as the consideration received
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) in connection with such Asset
Sale is for Fair Market Value (determined as of the

 

140



--------------------------------------------------------------------------------

date a legally binding commitment for such Asset Sale was entered into), and if
the Dollar Equivalent of such consideration received is greater than
$10,000,000, at least 75% of such consideration received (excluding, in the case
of an Asset Sale (or series of related Asset Sales), any consideration by way of
relief from, or by any other Person assuming responsibility for, any

liabilities, contingent or otherwise, that are not Indebtedness) is in the form
of cash (in each case, free and clear of all Liens at the time received, other
than nonconsensual Liens permitted by Subsection 8.14). For the purposes of the
foregoing, the following are deemed to be cash: (1) Cash Equivalents, (2) the
assumption of Indebtedness of the Parent Borrower (other than Disqualified
Capital Stock of the Parent Borrower) or any Restricted Subsidiary and the
release in writing of the Parent Borrower or such Restricted Subsidiary from all
liability on payment of the principal amount of such Indebtedness in connection
with such Asset Sale, (3) Indebtedness of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that the Parent Borrower and each other Restricted Subsidiary are released in
writing from any Guarantee Obligation of payment of the principal amount of such
Indebtedness in connection with such Asset Sale, (4) securities received by the
Parent Borrower or any Restricted Subsidiary from the transferee that are
converted by the Parent Borrower or such Restricted Subsidiary into cash within
180 days, (5) consideration consisting of Indebtedness of the Parent Borrower or
any Restricted Subsidiary, (6) Additional Assets and (7) any Designated Noncash
Consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in an Asset Sale having an aggregate Fair Market Value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause, not to exceed an aggregate amount at any time outstanding equal to
the greater of (i) $40,000,000 and (ii) 4.0% of Consolidated Total Assets at the
time of designation (with the Fair Market Value of each item of Designated
Noncash Consideration being measured at the time received and without giving
effect to subsequent changes in value).

In connection with any Asset Sale permitted under this Section 8.5 or a
Disposition that is excluded from the definition of “Asset Sale”, the
Administrative Agent shall, and the Lenders hereby authorize the Administrative
Agent to, execute such releases of Liens and take such other actions as the
Parent Borrower may reasonably request in connection with the foregoing.

8.6 Limitation on Optional Payments and Modifications of Subordinated Debt
Instruments and Other Documents. (a) Make any optional payment or prepayment on
or optional repurchase or redemption of any Indebtedness that is by its terms
subordinated to the payment in cash of the Obligations (“Restricted
Indebtedness”), including any payments on account of, or for a sinking or other
analogous fund for, the repurchase, redemption, defeasance or other acquisition
thereof, unless the Payment Condition shall have been satisfied or such payment
or prepayment on or optional repurchase or redemption of Restricted Indebtedness
is financed with an amount not exceeding the Available Excluded Contribution
Amount Basket.

(b) In the event of the occurrence of a Change of Control, repurchase or repay
any Restricted Indebtedness then outstanding or any portion thereof, unless the
Borrowers shall have (i) made payment in full of the Loans, all Reimbursement
Obligations and any other Obligations then due and owing hereunder and under any
Note and cash collateralized the L/C Obligations on terms reasonably
satisfactory to the Administrative Agent or (ii) made an offer to pay the Loans,
all Reimbursement Obligations and any other Obligations then due and owing to
each Lender and the Administrative Agent hereunder and under any Note and to
cash collateralize the

 

141



--------------------------------------------------------------------------------

L/C Obligations on terms reasonably satisfactory to the Administrative Agent in
respect of each Lender and shall have made payment in full thereof to each such
Lender or the Administrative Agent which has accepted such offer and cash
collateralized the L/C Obligations in respect of each such Lender which has
accepted such offer. Upon the Borrowers having made all payments of Loans and
other Obligations then due and owing to any Lender required by the preceding
sentence, any Event of Default arising under Subsection 9.1(k) by reason of such
Change of Control shall be deemed not to have occurred or be continuing.

(c) Amend, supplement, waive or otherwise modify any of the provisions of any
Restricted Indebtedness in a manner materially adverse to the Lenders; provided
that any change to the subordination provisions of any Restricted Indebtedness
shall be deemed to be materially adverse to the Lenders. Notwithstanding the
foregoing, the provisions of this Subsection 8.6(c) shall not restrict or
prohibit any refinancing of Restricted Indebtedness (in whole or in part)
permitted pursuant to Subsection 8.13.

(d) Amend its Organizational Documents, except for (a) changes and amendments
that are not materially adverse to the interests of the Administrative Agent,
the Lenders and the Issuing Lenders under the Loan Documents or in the
Collateral or (b) changes in connection with the Recapitalization Transaction
and the 2014 Recapitalization Transaction; provided that the applicable Loan
Parties comply with all requirements under the Collateral Documents to the
extent required in connection therewith.

(e) Notwithstanding the foregoing the Parent Borrower shall be permitted to make
optional payments in respect of Restricted Indebtedness; provided that the
aggregate amount of optional payments made pursuant to this clause (e), when
aggregated with all cash dividends paid pursuant to Subsection 8.3(h), do not
exceed $25,000,000 in the aggregate.

8.7 Limitation on Changes in Fiscal Year. Permit the fiscal year of Holdings or
the Parent Borrower to end on a day other than a 52 or 53 week Fiscal Year
ending on September 30 or the Friday preceding such date; provided that Holdings
or the Parent Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Parent Borrower and the Administrative
Agent will, and will be authorized by the Lenders to, make any adjustments to
the Loan Documents that are necessary to reflect such change in fiscal year.

8.8 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which prohibits or limits the ability of the Parent Borrower or any of
its Restricted Subsidiaries that are Loan Parties to create, incur, assume or
suffer to exist any Lien in favor of the Lenders in respect of obligations and
liabilities under this Agreement or any other Loan Documents upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement, the other Loan Documents and any related documents, and
the Senior Secured Notes Debtthe First Lien Loan Documents and the Additional
Obligations Documents, (b) any industrial revenue or development bonds, purchase
money mortgages, acquisition agreements or Financing Leases permitted by this
Agreement (in which cases, any prohibition or limitation shall only be effective
against the assets financed or acquired thereby), (c) operating leases of real
property entered into in the ordinary course of business and (d) any agreement
governing Indebtedness and/or other obligations secured by a Permitted Lien (in
which case any prohibition or limitation shall only be effective against the
assets subject to such Permitted Lien).

 

142



--------------------------------------------------------------------------------

8.9 Limitation on Lines of Business. (a) Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses of
the same general type as those in which the Parent Borrower and its Restricted
Subsidiaries are engaged on the Closing Date or which are reasonably related
thereto.

(b) In the case of any Foreign Subsidiary Holdco, own any material assets other
than securities or Indebtedness of one or more Foreign Subsidiaries (or
Subsidiaries thereof) and intellectual property relating to such Foreign
Subsidiaries (or Subsidiaries thereof) and other assets relating to an ownership
interest in any such securities, Indebtedness or Subsidiaries, incur or become
liable for any Indebtedness for borrowed money to any Person other than the
Parent Borrower or a Restricted Subsidiary of the Parent Borrower, any other
material Indebtedness to any Person other than the Parent Borrower or a
Restricted Subsidiary of the Parent Borrower or any Guarantee Obligations of any
Indebtedness (other than of any Foreign Subsidiary or any Subsidiary of any
Foreign Subsidiary), in each case except (i) Indebtedness incurred pursuant to
this Agreement and the other Loan Documents and (ii) Guarantee Obligations
incurred pursuant to the Guarantee and Collateral Agreement or otherwise in
respect of Indebtedness incurred pursuant to this Agreement and the other Loan
Documents.

8.10 Limitations on Currency, Commodity and Other Hedging Transactions. Enter
into, purchase or otherwise acquire agreements or arrangements relating to
currency, commodity or other hedging (each a “Hedging Arrangement”) except, to
the extent and only to the extent that, such agreements or arrangements are
entered into, purchased or otherwise acquired in the ordinary course of business
of the Parent Borrower or any of its Restricted Subsidiaries with reputable
financial institutions or vendors and not for purposes of speculation (any such
agreement or arrangement permitted by this Subsection, a “Permitted Hedging
Arrangement”).

8.11 Limitations on Transactions with Affiliates. Except as otherwise expressly
permitted in this Agreement, enter into any transaction, including any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate unless such transaction is (A) not otherwise prohibited under this
Agreement, and (B) upon terms no less favorable to the Parent Borrower or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person which is not an Affiliate; provided that
nothing contained in this Subsection 8.11 shall be deemed to prohibit:

(a) the Parent Borrower or any Restricted Subsidiary from entering into,
modifying or performing any consulting, management, compensation, benefits or
employment agreements or other compensation arrangements with a director,
officer, employee or former officer, director or employee of the Parent Borrower
or such Restricted Subsidiary in the ordinary course of business;

 

143



--------------------------------------------------------------------------------

(b) the payment of all amounts in connection with this Agreement or any of the
Transactions;

(c) the Parent Borrower or any of its Restricted Subsidiaries from entering
into, making payments pursuant to and otherwise performing (i) the obligations
under the Atkore Investment Documents and (ii) an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director, officer, agent or employee of Holdings, the Parent
Borrower or any of its Subsidiaries or any Parent Entity, in respect of
liabilities (A) arising under the Securities Act, the Exchange Act and any other
applicable securities laws or otherwise, in connection with any offering of
securities by Holdings or any Parent Entity (provided that, if such Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity, or other assets relating to the ownership interest by
such Parent Entity in Holdings or another Parent Entity, such liabilities shall
be limited to the reasonable and proportional share, as determined by the Parent
Borrower in its reasonable discretion based on the benefit therefrom to the
Parent Borrower and its Subsidiaries, of such liabilities relating or allocable
to the ownership interest of such Parent Entity in Holdings or another Parent
Entity and such other related assets) or the Parent Borrower or any of its
Subsidiaries, (B) incurred to third parties for any action or failure to act of
the Parent Borrower or any of its Subsidiaries or any Parent Entity or any of
their predecessors or successors, (C) arising out of the performance by any
Affiliate of the CD&R Investors of management consulting or financial advisory
services provided to the Parent Borrower or any of its Subsidiaries or Holdings
or any Parent Entity, (D) arising out of the fact that any indemnitee was or is
a director, officer, agent or employee of the Parent Borrower or any of its
Subsidiaries or Holdings or any Parent Entity, or is or was serving at the
request of any such corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or enterprise or (E) to
the fullest extent permitted by Delaware or other applicable state law, arising
out of any breach or alleged breach by such indemnitee of his or her fiduciary
duty as a director or officer of the Parent Borrower or any of its Subsidiaries
or Holdings or any Parent Entity;

(d) any issuance or sale of Capital Stock of Holdings or any Parent Entity or
capital contribution to the Parent Borrower or any Restricted Subsidiary;

(e) the execution, delivery and performance of the Tax Sharing Agreement;

(f) the execution, delivery and performance of agreements (i) under which the
Parent Borrower or its Restricted Subsidiaries do not make payments or provide
consideration in excess of $2,000,000 per Fiscal Year or (ii) set forth on
Schedule 8.11;

(g) any transaction among the Loan Parties, any transaction excluded as an Asset
Sale by clause (b) or (e) of the definition thereof, any transaction permitted
by clause (f), (g), (h), (i), (l), or (m) of the definition of “Permitted
Investments” (provided that any transaction pursuant to clause (l) or (m) shall
be limited to guarantees of loans and advances by third parties), any
transaction permitted by Subsection 8.3 and any transaction permitted by
Subsection 8.13(f)(i), 8.13(f)(ii), 8.13(f)(iii), 8.13(f)(vii) or 8.13(f)(viii);

(h) the Parent Borrower from paying to CD&R and Tyco or any of their respective
Affiliates fees up to $30,000,000, in the aggregate, plus out-of-pocket
expenses, in connection with the Transactions;

 

144



--------------------------------------------------------------------------------

(i) the Parent Borrower or any of its Restricted Subsidiaries from entering into
or performing an agreement with CD&R or Tyco or any of their respective
Affiliates for the rendering of management consulting or financial advisory
services for compensation not to exceed in the aggregate $7,500,000 per year
plus reasonable out-of-pocket expenses; and

(j) Thethe Transactions and all transactions related thereto.

For purposes of this Subsection 8.11, (i) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (B) of the
first sentence hereof if (x) such transaction is approved by a majority of the
Disinterested Directors of the board of directors of the Parent Borrower, or
(y) in the event that at the time of any such transaction, there are no
Disinterested Directors serving on the board of directors of the Parent
Borrower, such transaction shall be approved by a nationally recognized expert
reasonably satisfactory to the Administrative Agent with expertise in appraising
the terms and conditions of the type of transaction for which approval is
required and (ii) “Disinterested Director” shall mean, with respect to any
Person and transaction, a member of the board of directors of such Person who
does not have any material direct or indirect financial interest in or with
respect to such transaction.

8.12 Limitations on Investments. Make or maintain, directly or indirectly, any
Investment except for Permitted Investments.

8.13 Limitations on Indebtedness. Directly or indirectly create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following (collectively, “Permitted Indebtedness”):

(a) Indebtedness evidenced by the Senior Secured Notes Debt Documents in an
aggregate principal amount not to exceed $410,000,000;

 

(a) [Intentionally omitted];

(b) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred pursuant to this Agreement and the other Loan Documents (including,
without limitation, any Accordion Facility, Extension or any Credit Agreement
Refinancing Indebtedness);

(c) Permitted AdditionalSecured Ratio Indebtedness;

(d) Indebtedness (other than Indebtedness permitted by clauses (a) through
(c) above) existing on the Closing Date, and disclosed on Schedule 8.13(d)
(together with any renewal, extension, refinancing or refunding pursuant to
clause (i) below);

(e) Indebtedness of the Parent Borrower or any Restricted Subsidiary to the
Parent Borrower or any other Restricted Subsidiary;

(f) Guaranty Obligations incurred by:

 

145



--------------------------------------------------------------------------------

(i) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of a Loan Party that is permitted hereunder; provided that Guaranty
Obligations in respect of Indebtedness permitted pursuant to clauses (a),
(c) and (o) shall be permitted only to the extent that such Guaranty Obligations
are incurred by Guarantors (other than, in the case of clause (o), Guaranty
Obligations incurred by any Foreign Subsidiary that is not a Guarantor);

(ii) a Loan Party (other than Holdings) in respect of Indebtedness of a Non-Loan
Party;

(iii) a Non-Loan Party in respect of Indebtedness of another Non-Loan Party that
is permitted hereunder;

(iv) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of any Person (other than a the Parent Borrower or any of its
Restricted Subsidiaries) up to a maximum aggregate outstanding principal amount
not exceeding $10,000,000 at any time;

(v) in connection with sales or other dispositions permitted under Subsection
8.5, including indemnification obligations with respect to leases, and
guarantees of collectability in respect of accounts receivable or notes
receivable for up to face value;

(vi) consisting of accommodation guarantees for the benefit of trade creditors
of the Parent Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(vii) in respect of Investments expressly permitted pursuant to clauses (l),
(m), or (w) of the definition of “Permitted Investments”;

(viii) in respect of third-party loans and advances to officers or employees of
any Parent Entity, Holdings, the Parent Borrower or any of its Restricted
Subsidiaries permitted pursuant to clauses (l) or (m) of the definition of
“Permitted Investments”; and

(ix) in respect of Indebtedness or other obligations of a Person (other than
Holdings, the Parent Borrower or any of its Restricted Subsidiaries) in
connection with a joint venture or similar arrangement in respect of which no
other co-investor or other Person has a greater legal or beneficial ownership
interest than the Parent Borrower or any of its Restricted Subsidiaries, and the
aggregate outstanding amount of such Indebtedness, together with the aggregate
amount of Investments permitted pursuant to clause (q) of the definition of
“Permitted Investments” the Dollar Equivalent of which does not exceed
$25,000,000;

provided, however, that if any Indebtedness referred to in clauses (i) through
(iv) above is subordinated in right of payment to the Obligations or is secured
by Liens that are senior or subordinate to any Liens securing the Collateral,
then any corresponding Guaranty Obligations shall be subordinated and the Liens
securing the corresponding Guaranty Obligations shall be senior or subordinate
to substantially the same extent;

 

146



--------------------------------------------------------------------------------

(g) Financing Lease Obligations and Indebtedness incurred by the Parent Borrower
or a Restricted Subsidiary of the Parent Borrower to finance the acquisition,
leasing, construction or improvement of fixed assets; provided, however, that
(i) the aggregate outstanding principal amount of all such Financing Lease
Obligations and Indebtedness (together with any renewal, extension, refinancing
or refunding pursuant to clause (i) below) shall not exceed $30,000,000 at any
time and (ii) such Financing Lease Obligations and Indebtedness shall be
incurred prior to or within 180 days of such acquisition or leasing or
completion of construction or improvement of such assets;

(h) Indebtedness of Foreign Subsidiaries of the Parent Borrower that are
Restricted Subsidiaries in support of working capital needs up to an aggregate
outstanding principal amount, which shall not exceed the greater of
(i) $30,000,000 and (ii) an amount equal to 3.0% of Consolidated Total Assets at
any time (provided that an additional $10,000,000 of such Indebtedness shall be
permitted to be outstanding at any time in connection with overdraft and similar
facilities);

(i) renewals, extensions, refinancings, replacements and refundings of
Indebtedness (in whole or in part) permitted by:

(i) clause (d) or (g) above or this clause (i)(i); provided, however, that
(A) any such renewal, extension, refinancing or refunding is in an aggregate
principal amount not greater than the principal amount (or accreted value, if
applicable) of such Indebtedness so renewed, extended, refinanced or refunded
(plus accrued interest, any premium and reasonable commission, fees and
expenses) and (B) such Indebtedness has a weighted average maturity no shorter
than the weighted average maturity of the Indebtedness so renewed, extended,
refinanced or refunded; and

(ii) clause (a), (c), (k) or (o) hereof or this clause (i)(ii); provided,
however, that (A) any such renewal, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount (or accreted
value, if applicable) of such Indebtedness so renewed, extended, refinanced or
refunded (plus accrued interest, any premium and reasonable commission, fees and
expenses), (B) no Loan Party that is not obligated with respect to repayment of
such Indebtedness that is renewed, extended, refinanced or refunded immediately
prior to the time of such renewal, extension, refinancing or refunding is
required to become obligated with respect thereto (other than any Person that
becomes a Loan Party and is created or acquired on or after the date of such
renewal, extension, refinancing or refunding) (C) if the Indebtedness that is
renewed, extended, refinanced or refunded was subordinated in right of payment
to the Obligations, then the terms and conditions of the renewal, extension,
refinancing, refunding must include subordination terms and conditions that are
at least as favorable to the Lenders as those that were applicable to the
renewed, extended, refinanced or refunded Indebtedness and (D) such Indebtedness
has (x) a stated maturity date that is (i) at least 91 days after the
Termination Date and (ii) not earlier than the stated maturity date of the
Indebtedness that is renewed, extended, refinanced or refunded and (y) a
weighted average life, at the time of issuance or incurrence, of not less than
the remaining weighted average life of the Indebtedness that is renewed,
extended, refinanced or refunded;

 

147



--------------------------------------------------------------------------------

(j) Indebtedness of the Parent Borrower or any Restricted Subsidiary to
Holdings, the Parent Borrower or any of its Subsidiaries to the extent the
Investment in such Indebtedness is not restricted by Subsection 8.12;

(k) [Intentionally omitted];Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries incurred pursuant to the First Lien Credit Facility and
pursuant to any Additional Obligations Documents in an aggregate principal
amount not to exceed (A) $670,000,000 plus (B) the Maximum First Lien
Incremental Facilities Amount plus (C) the Maximum Second Lien Incremental
Facilities Amount;

(l) Indebtedness incurred under any agreement pursuant to which a Person
provides cash management services or similar financial accommodations to the
Parent Borrower or any of its Restricted Subsidiaries;

(m) [Intentionally omitted];

(n) Indebtedness constituting indemnities and adjustments (including pension
plan adjustments and contingent payments adjustments) under the Investment
Agreement);

(o) Indebtedness incurred or assumed in connection with, or as a result of, a
Permitted Acquisition so long as: (i) with respect to any newly incurred
Indebtedness, such Indebtedness is unsecuredsecured only by property of the
acquired company or other assets to the extent otherwise permitted hereunder,
(ii) the Parent Borrower would be in compliance, on a Pro Forma Basis after
giving effect to the consummation of such acquisition and the incurrence or
assumption of such Indebtedness, with Subsection 8.1 recomputed as of the last
day of the most recently ended fiscal quarter of the Parent Borrower for which
financial statements are available, whether or not compliance with Subsection
8.1 is otherwise required at such time (it being understood that, as a condition
precedent to the effectiveness of any such incurrence or assumption, the
Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) before and after giving effect thereto, no
Specified Default or any other Event of Default known to the Borrowers has
occurred and is continuing, and (iv) with respect to any newly incurred
Indebtedness, such Indebtedness does not have any maturity, amortization,
redemption or similar requirement prior to the date that is six months91 days
after the Termination Date; (other than (x) mandatory prepayments with proceeds
of and exchanges for refinancing Indebtedness in respect thereof permitted
hereunder or (y) an earlier maturity date and/or higher amortization rate for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for a maturity date prior to the date that is
91 days after the Termination Date or an amortization rate greater than 1.0% per
annum prior to the date that is 91 days after the Termination Date and other
mandatory prepayments with proceeds of and exchanges for refinancing
Indebtedness in respect thereof permitted hereunder);

 

148



--------------------------------------------------------------------------------

(p) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred to finance insurance premiums in the ordinary course of business;

(q) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds and which is extinguished within five
Business Days of its incurrence;

(r) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of Financing Leases which have been funded solely by Investments of the
Parent Borrower and its Restricted Subsidiaries permitted under clause (r) of
the definition of “Permitted Investments”;

(s) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
arising in connection with industrial development or revenue bonds or similar
obligations secured by property or assets leased to and operated by the Parent
Borrower or such Restricted Subsidiary that were issued in connection with the
financing or refinancing of such property or assets, provided, that, the
aggregate principal amount of such Indebtedness outstanding at any time shall
not exceed $25,000,000;

(t) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of obligations evidenced by bonds, debentures, notes or similar
instruments issued as payment-in-kind interest payments in respect of
Indebtedness otherwise permitted hereunder;

(u) accretion of the principal amount of Indebtedness of the Parent Borrower or
any of its Restricted Subsidiaries otherwise permitted hereunder issued at any
original issue discount;

(v) Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Protection Agreements and under Permitted Hedging Arrangements;

(w) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of any Sale and Leaseback Transaction;

(x) Indebtedness in respect of any letters of credit issued in favor of any
Issuing Lender or the Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit or Swingline Loans as provided for in
Subsection 3.4, in each case to the extent not exceeding the maximum amount of
such participations; and

(y) other Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries not exceeding (when incurred or assumed) the greater of
(i) $50,000,000 and (ii) the amount equal to 4% of the Consolidated Total Assets
in aggregate principal amount at any time outstanding; provided that
Indebtedness incurred pursuant to subclause (ii) shall not cease to be permitted
under this clause (y) solely because of a later decrease in Consolidated Total
Assets.; and

(z) unsecured Indebtedness of Parent Borrower and its Restricted Subsidiaries.

For purposes of determining compliance with this Subsection 8.13, in the event
that any Indebtedness meets the criteria of more than one of the types of
Indebtedness described in clauses (a) through (yz) above, the Parent Borrower,
in its sole discretion, shall classify such item of Indebtedness and may include
the amount and type of such Indebtedness in one or more

 

149



--------------------------------------------------------------------------------

of such clauses (including in part under one such clause and in part under
another such clause). Furthermore, for purposes of this definition, (i) the
amount of any Indebtedness denominated in any currency other than Dollars shall
be calculated based on customary currency exchange rates in effect, in the case
of such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness), on the date that such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i1) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii2) the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) incurred or payable in connection with
such refinancing., (ii) if any Indebtedness is incurred to refinance
Indebtedness initially incurred in reliance on a basket measured by reference to
a percentage of Consolidated Total Assets at the time of incurrence, and such
refinancing would cause the percentage of Consolidated Total Assets restriction
to be exceeded if calculated based on the Consolidated Total Assets on the date
of such refinancing, such percentage of Consolidated Total Assets restriction
shall not be deemed to be exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) incurred or payable in connection with such refinancing, (iii) the
amount of Indebtedness issued at a price that is less than the principal amount
thereof shall be equal to the amount of the liability in respect thereof
determined in accordance with GAAP; (iv) the principal amount of Indebtedness
outstanding under any subclause of Subsection 8.13, including for purposes of
any determination of the “Maximum First Lien Incremental Facilities Amount” or
the “Maximum Second Lien Incremental Facilities Amount”, shall be determined
after giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness and (v) in the event that the Parent
Borrower shall classify Indebtedness incurred on the date of determination as
incurred in part pursuant to Subsection 8.13(k)(B) or Subsection 8.13(b) and
clause (ii) of the definition of Maximum First Lien Incremental Facilities
Amount or (ii) of the definition of Maximum Second Lien Incremental Facilities
Amount and in part pursuant to one or more other clauses of Subsection 8.13, as
provided in clause (i) of this paragraph, any calculation of the Consolidated
Secured Leverage Ratio (as defined in the First Lien Credit Agreement),
including in the definition of “Maximum Incremental Facilities Amount”, shall
not include any such Indebtedness (and shall not give effect to any discharge of
Indebtedness from the proceeds thereof) to the extent incurred pursuant to any
such other clause of Subsection 8.13.

8.14 Limitations on Liens. Create or suffer to exist, any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of their respective Restricted
Subsidiaries to assign, any right to receive income, except for the following
(collectively, “Permitted Liens”):

 

150



--------------------------------------------------------------------------------

(a) Liens created pursuant to the Loan Documents or otherwise securing,
directly, or indirectly, the Obligations or other Indebtedness permitted by
Subsection 8.13(b);

(b) Liens existing on the Closing Date and disclosed on Schedule 8.14(b);

(c) Customary Permitted Liens;

(d) Liens (including purchase money Liens) granted by the Parent Borrower or any
of its Restricted Subsidiaries (including the interest of a lessor under a
Capital Lease and Liens to which any property is subject at the time, on or
after the Closing Date, of the Parent Borrower’s or such Restricted Subsidiary’s
acquisition thereof) securing Indebtedness permitted under Subsection 8.13(g)
and limited in each case to the property purchased with the proceeds of such
Indebtedness or subject to such Lien or Financing Lease;

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above, clause
(l), (s) or (t) below, or this clause (e); provided that (i) (A) in the case of
any renewal, extension, refinancing or refunding of Indebtedness secured by any
Lien permitted by clause (b) or (d) above (or successive renewals, extensions,
refinancings or refundings thereof) such renewal, extension, refinancing or
refunding is made without any change in the class or category of assets or
property subject to such Lien and no such Lien is extended to cover any
additional assets or property, (B) in the case of any renewal, extension,
refinancing or refunding of Indebtedness secured by any Lien permitted by clause
(l) below (or successive renewals, extensions, refinancings or refundings
thereof), such Lien does not extend to cover any other assets or property (other
than the proceeds or products thereof and after-acquired property subjected to a
Lien pursuant to terms existing at the time of such acquisition, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) in the case of any renewal, extension, refinancing or refunding of
Indebtedness secured by any Lien permitted by clause (s) or (t) below (or
successive renewals, extensions, refinancings or refundings thereof), such Liens
do not encumber any assets or property other than Collateral (with the priority
of such Liens in the ABL Priority Collateral and Note Priority Collateral or
equivalent thereof being no less favorable to the Lenders than the priority set
forth in the Intercreditor Agreement); and (ii) such Liens are in respect of
Indebtedness of the Parent Borrower and its Restricted Subsidiaries permitted by
Subsection 8.13(i) and that the principal amount of such Indebtedness is not
increased except as permitted by Subsection 8.13(i);

(f) Liens on assets of any Foreign Subsidiary of the Parent Borrower securing
Indebtedness of such Foreign Subsidiary permitted under Subsection 8.13(h);

(g) Liens in favor of lessors securing operating leases permitted hereunder;

(h) statutory or common law Liens or rights of setoff of depository banks or
securities intermediaries with respect to deposit accounts, securities accounts
or other funds of the Parent Borrower or any Restricted Subsidiary maintained at
such banks or intermediaries, including to secure fees and charges in connection
with returned items or the standard fees and charges of such banks or
intermediaries in connection with the deposit accounts, securities accounts or
other funds maintained by the Parent Borrower or such Restricted Subsidiary at
such banks or intermediaries (excluding any Indebtedness for borrowed money
owing by the Parent Borrower or such Restricted Subsidiary to such banks or
intermediaries);

 

151



--------------------------------------------------------------------------------

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Parent Borrower
or its Restricted Subsidiaries in the ordinary course of business;

(j) Liens securing Indebtedness of the Parent Borrower and its Restricted
Subsidiaries permitted by Subsection 8.13(r);

(k) Liens on the property or assets described in Subsection 8.13(s) in respect
of Indebtedness of the Parent Borrower and its Subsidiaries permitted by
Subsection 8.13(s);

(l) Liens securing Indebtedness of the Parent Borrower and its Restricted
Subsidiaries permitted by Subsection 8.13(o) assumed in connection with any
Permitted Acquisition (other than Liens on the Capital Stock of any Person that
becomes a Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to cover any other assets or property
(other than the proceeds or products thereof and after-acquired property
subjected to a Lien pursuant to terms existing at the time of such acquisition,
it being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (iii) such Lien shall be created no later than the later of the
date of such acquisition or the date of the assumption of such Indebtedness
(other than as permitted by clause (ii) above);

(m) any encumbrance or restriction (including put and call agreements) with
respect to the Capital Stock of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement;

(n) Liens on intellectual property, including any foreign patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how or processes; provided that such Liens result from the
granting of licenses in the ordinary course of business to any Person to use
such intellectual property or such foreign patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how or processes, as the case may be;

(o) Liens in respect of Guaranty Obligations permitted under Subsection 8.13(f)
relating to Indebtedness otherwise permitted under Subsection 8.13, to the
extent Liens in respect of such Indebtedness are permitted under this Subsection
8.14;

(p) Liens on assets of the Parent Borrower or any of its Restricted Subsidiaries
not otherwise permitted by the foregoing clauses of this Subsection 8.14
securing obligations or other liabilities of the Parent Borrower or any of its
Restricted Subsidiaries; provided, that the aggregate outstanding amount of all
such obligations and liabilities secured by such Liens (when created) shall not
exceed the greater of (i) $20,000,000 and (ii) 1.5% of Consolidated Total Assets
at any time (provided that Liens permitted pursuant to subclause (ii) shall not
cease to be permitted under this clause (p) solely because of a later decrease
in Consolidated Total Assets);

 

152



--------------------------------------------------------------------------------

provided further that any Lien securing Indebtedness created pursuant to this
clause (p) on ABL Priority Collateral shall be junior to the Lien on ABL
Priority Collateral securing the Obligations under this Facility and subject to
the terms of the Intercreditor Agreement or otherwise be on terms reasonably
satisfactory to the Administrative Agent;

(q) [Intentionally omitted]Liens on Margin Stock, if and to the extent the value
of all Margin Stock of the Parent Borrower and its Subsidiaries exceeds 25% of
the value of the total assets subject to Subsection 8.14;

(r) Liens in respect of Indebtedness of the Parent Borrower and its Subsidiaries
permitted by Subsection 8.13(i)(i);

(s) Liens in respect of any Secured Ratio Indebtedness; provided that such Liens
shall comply with the priority requirements set forth in clause (ii) of the
proviso in the definition of “Secured Ratio Indebtedness”;

(t) Liens created pursuant to the Senior Secured Notes DebtFirst Lien Credit
Facility and the Additional Obligations Documents so long as such Liens remain
subject to the Intercreditor Agreement;

(u) Liens on cash and Cash Equivalents securing Indebtedness permitted by
Subsection 8.13(v); provided that upon the termination and non-replacement of
such Interest Rate Protection Agreement or Permitted Hedging Arrangements, such
cash and Cash Equivalents are deposited in a Blocked Account or applied to
secure other Indebtedness permitted by Subsection 8.13(v); and

(v) Liens securing Indebtedness permitted by Subsection 8.13(w) or (x).; and

(w) Liens on Collateral, other than ABL Priority Collateral, to the extent such
Liens are permitted under any Indebtedness which is permitted hereunder and
which is itself secured by first priority liens on such Collateral, as permitted
hereunder.

SECTION 9 EVENTS OF DEFAULT

9.1 Events of Default. Any of the following from and after the Closing Date
shall constitute an event of default (an “Event of Default”):

(a) Any of the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof (whether
at stated maturity, by mandatory prepayment or otherwise); or any of the
Borrowers shall fail to pay any interest on any Loan, or any other amount
payable hereunder, within three (3) Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

 

153



--------------------------------------------------------------------------------

(c) Any Loan Party shall default in the payment, observance or performance of
any agreement contained in Subsections 4.5(b) (with respect to the Syndication
Procedure Letter), 4.16, 7.2(f) (after a five (5) Business Day grace period or,
if during the continuance of a Dominion Event, a one (1) Business Day grace
period) or Section 8 of this Agreement; provided that, if any such failure with
respect to Subsection 4.16 is (x) of a type that can be cured within five
(5) Business Days and (y) such Default could not materially adversely impact the
Lenders’ Liens on the Collateral, such failure shall not constitute an Event of
Default for five Business Days after the occurrence thereof so long as the Loan
Parties are diligently pursuing the cure of such failure; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in clauses (a) through (c) of this Section 9), and such default shall
continue unremedied for a period of thirty (30) days after the earlier of
(A) the date on which a Responsible Officer of the Parent Borrower becomes aware
of such failure and (B) the date on which written notice thereof shall have been
given to the Parent Borrower by the Administrative Agent or the Required
Lenders; or

(e) Any Loan Party or any of its Restricted Subsidiaries shall (i) default in
(x) any payment of principal of or interest on any Indebtedness (excluding the
Loans and the Reimbursement Obligations) in excess of $30,000,000 or (y) in the
payment of any Guarantee Obligation in respect of Indebtedness in excess of
$30,000,000, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding the Loans and the
Reimbursement Obligations) or Guarantee Obligation referred to in clause
(i) above or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Guarantee Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice or lapse of
time if required, such Indebtedness to become due prior to its stated
maturityStated Maturity or such Guarantee Obligation to become payable (an
“Acceleration”; and the term “Accelerated” shall have a correlative meaning),
and such time shall have lapsed and, if any notice (a “Default Notice”) shall be
required to commence a grace period or declare the occurrence of an event of
default before notice of Acceleration may be delivered, such Default Notice
shall have been given; or and (in the case of the preceding clause (i) or (ii))
such default, event or condition shall not have been remedied or waived by or on
behalf of the holder or holders of such Indebtedness or Guarantee Obligation
(provided that the preceding clause (ii) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder or (y) any termination event or equivalent event pursuant to
the terms of any Hedging Agreement); or;

(f) If (i) any Borrower, any Material Guarantor or any Material Subsidiary of
the Parent Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement,

 

154



--------------------------------------------------------------------------------

adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, (excluding, in each case, the solvent
liquidation or reorganization of any Foreign Subsidiary of the Parent Borrower
that is not a Loan Party), or (B) seeking appointment of a receiver, interim
receiver, receivers, receiver and manager, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Borrower, any Material Guarantor or any Material Subsidiary of the Parent
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Borrower, any Material Guarantor or
any Material Subsidiary of the Parent Borrower any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of 60
days; or (iii) there shall be commenced against any Borrower, any Material
Guarantor or any Material Subsidiary of the Parent Borrower any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Borrower, any Material Guarantor or any Material
Subsidiary of the Parent Borrower shall take any corporate or other similar
organizational action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Borrower, any Material Guarantor or any Material
Subsidiary of the Parent Borrower shall be generally unable to, or shall admit
in writing its general inability to, pay its debts as they become due; or

(g) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of either of the Parent Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA,
(v) either of the Parent Borrower or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Administrative Agent is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could be reasonably expected to result in a
Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Parent
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $25,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

155



--------------------------------------------------------------------------------

(i) (i) Any of the Security Documents shallThe Guarantee and Collateral
Agreement shall, or any other Security Document covering the ABL Loan Priority
Collateral shall (at any time after its execution, delivery and effectiveness)
cease for any reason to be in full force and effect (other than pursuant to the
terms hereof or thereof), or any Loan Party which is a party to any of thesuch
Security DocumentsDocument shall so assert in writing, or (ii) the Lien created
by any of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any portion of the ABL Priority
Collateral in excess of $10,000,000 (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any Security Document), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
20 days;

(j) Any Loan Document (other than thisParent Entity or any Loan Party shall
assert in writing that the Intercreditor Agreement or any of the Security
Documents) shall ceaseother intercreditor agreement entered into pursuant to the
terms hereof shall have ceased for any reason to be in full force and effect
(other than pursuant to the terms hereof or thereof) or any Loan Party shall so
assert in writing; orshall knowingly contest, or knowingly support any other
Person in any action that seeks to contest, the validity or effectiveness of any
such intercreditor agreement (other than pursuant to the terms hereof or
thereof); or

(k) A Change of Control shall have occurred.

9.2 Remedies Upon an Event of Default. (a) If any Event of Default occurs and is
continuing, then, and in any such event, (A) if such event is an Event of
Default specified in clause (i) or (ii) of clause (f) above with respect to any
Borrower, automatically the Commitments, if any, shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of BA Equivalent Loans and L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder and whether or not
the BA Equivalent Loans have matured) shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to the Borrower Representative, declare
the Commitments to be terminated forthwith, whereupon the Commitments, if any,
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower Representative, declare
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts BA Equivalent Loans and L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder and whether or not
the BA Equivalent Loans s have matured) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.

(b) Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

156



--------------------------------------------------------------------------------

9.3 Borrower’s Right to Cure. (a) Notwithstanding anything to the contrary
otherwise contained in Section 9, in the event of any Event of Default under the
covenant set forth in Subsection 8.1 and upon the receipt of a Specified Equity
Contribution during any fiscal quarter and subject to the satisfaction of the
conditions with respect to Specified Equity Contribution set forth in the
definition thereof, EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter by the amount of such Specified Equity Contribution (the “Cured
Amount”), solely for the purpose of measuring compliance with Subsection 8.1.
If, after giving effect to the foregoing pro forma adjustment (without giving
effect to any repayment of any Indebtedness with any portion of the Cure Amount
or any portion of the Cure Amount on the balance sheet of the Parent Borrower
and its Restricted Subsidiaries, in each case, with respect to such fiscal
quarter only), the Parent Borrower and its Restricted Subsidiaries shall then be
in compliance with the requirements of Subsection 8.1 and shall be deemed to be
in compliance therewith as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default hereunder that had occurred shall be deemed
cured for the purposes of this Agreement.

(b) The parties hereby acknowledge that notwithstanding any other provision in
this Agreement to the contrary, the Cure Amount received pursuant to the
occurrence of any Specified Equity Contribution shall be disregarded for
purposes of determiningcalculating EBITDA in any determination of any financial
ratio-based conditions (other than as applicable to Subsection 8.1), pricing or
any available basket under Section 8.

SECTION 10 THE AGENTS AND THE OTHER REPRESENTATIVES

10.1 Appointment. (a) Each Lender and each Issuing Lender hereby irrevocably
designates and appoints the Agents as the agents of such Lender or Issuing
Lender under this Agreement and the other Loan Documents, and each such Lender
or Issuing Lender irrevocably authorizes each agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of such Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Other Representatives shall not have any
duties or responsibilities, except, in the case of the Administrative Agent, the
Collateral Agent, the Co-Collateral Agent and the Issuing Lender, those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent or the Other Representatives.

(b) Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates, or delegate any and all such rights and powers
to, any one or more sub agents appointed by such Agent (it being understood and
agreed, for avoidance of doubt and without limiting the generality of the
foregoing, that the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent may perform any of their respective duties under the
Security Documents by or

 

157



--------------------------------------------------------------------------------

through one or more of their respective affiliates). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

(c) Except solely to the extent of the Parent Borrower’s rights to consent
pursuant to and subject to the conditions in Subsection 10.9 and except for
Subsection 10.13, the provisions of this Section 10 are solely for the benefit
of the Agents, the Lenders and the Issuing Lenders, and no Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2 The Administrative Agent and Affiliates. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrowers or any Subsidiary or other Affiliate thereof as if such
person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

10.3 Action by an Agent. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
(including the Collateral Agent in the case of the Administrative Agent), and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact or counsel selected by it with reasonable care.

10.4 Exculpatory Provisions. (a) No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

158



--------------------------------------------------------------------------------

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Subsection 11.1) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by a Borrower, a
Lender or an Issuing Lender.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(d) Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrowers and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.

10.5 Acknowledgement and Representations by Lenders. Each Lender and each
Issuing Lender expressly acknowledges that none of the Agents or the Other
Representatives nor any of their officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by any Agent or any Other Representative hereafter taken,
including any review of the affairs of any Borrowers or any other Loan Party,
shall be deemed to constitute any representation or warranty by such Agent or
such Other Representative to any Lender. Each Lender further represents and
warrants that it has had the opportunity to review the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof. Each Lender and each

 

159



--------------------------------------------------------------------------------

Issuing Lender represents to the Agents, the Other Representatives and each of
the Loan Parties that, independently and without reliance upon the any Agent,
the Other Representatives or any other Lender, and based on such documents and
information as it has deemed appropriate, it has made and will make, its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of Holdings and the Borrowers
and the other Loan Parties, it has made its own decision to make its Loans or
issue Letters of Credit hereunder and enter into this Agreement and it will make
its own decisions in taking or not taking any action under this Agreement and
the other Loan Documents and, except as expressly provided in this Agreement,
neither the Agents nor any Other Representative shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. Each Lender and each Issuing Lender represents to
each other party hereto that it is a bank, savings and loan association or other
similar savings institution, insurance company, investment fund or company or
other financial institution which makes or acquires commercial loans in the
ordinary course of its business, that it is participating hereunder as a Lender
or Issuing Lender, as applicable, for such commercial purposes, and that it has
the knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder. Each Lender and each Issuing Lender
acknowledges and agrees to comply with the provisions of Subsection 11.6
applicable to the Lenders and Issuing Lenders hereunder.

10.6 Indemnity; Reimbursement by Lenders. (a) To the extent that the Parent
Borrower or any other Loan Party for any reason fails to indefeasibly pay any
amount required under Subsection 11.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent, the Issuing Lenders, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay ratably according to their respective Commitment
Percentages in effect on the date on which the applicable unreimbursed expense
or indemnity payment is sought is sought under this Subsection 10.6 (or, if the
applicable unreimbursed expense or indemnity payment is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their Commitment Percentages,
immediately prior to such date) such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that (i) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or the Issuing
Lenders in their capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or Issuing
Lenders in connection with such capacity and (ii) such indemnity for the
Swingline Lender or the Issuing Lenders shall not include losses incurred by the
Swingline Lender or the Issuing Lenders due to one or more Lenders defaulting in
their obligations to purchase participations of Swingline Exposure under
Subsections 2.4(c) and 2.4(d) or L/C Obligations under Subsection 3.4 (it being
understood that this proviso shall not affect the Swingline Lender’s or any
Issuing Lender’s rights against any Defaulting Lender). The obligations of the
Lenders under this Subsection 10.6 are subject to the provisions of Subsection
4.8.

 

160



--------------------------------------------------------------------------------

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) All amounts due under this Subsection 10.6 shall be payable not later than 3
Business Days after demand therefor. The agreements in this Subsection 10.6
shall survive the payment of the Loans and all other amounts payable hereunder.

10.7 Right to Request and Act on Instructions; Reliance. (a) Each Agent may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Loan Documents
an Agent is permitted or desires to take or to grant, and if such instructions
are promptly requested, the requesting Agent shall be absolutely entitled as
between itself and the Lenders to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Lender for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from Required Lenders
or all or such other portion of the Lenders as shall be prescribed by this
Agreement. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of an Agent acting or refraining
from acting under this Agreement or any of the other Financing Documentation in
accordance with the instructions of Required Lenders or Supermajority Lenders
(or all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders or
Supermajority Lenders (or such other applicable portion of the Lenders), an
Agent shall have no obligation to any Lender to take any action if it believes,
in good faith, that such action would violate applicable law or exposes an Agent
to any liability for which it has not received satisfactory indemnification in
accordance with the provisions of Subsection 10.6.

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.

 

161



--------------------------------------------------------------------------------

10.8 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents and the Intercreditor Agreement for
the benefit of the Lenders and the other Secured Parties. Each Lender hereby
agrees, and each holder of any Note or participant in Letters of Credit by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Collateral Agent or the Required Lenders in
accordance with the provisions of this Agreement, the Security Documents, the
Intercreditor Agreement, and the exercise by the Agents or the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any applicable
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Each Lender agrees that it will not have any
right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Loans unless instructed to do so by the
Collateral Agent, it being understood and agreed that such rights and remedies
may be exercised only by the Collateral Agent.

(b) The Lenders hereby authorize each Agent, in each case at its option and in
its discretion, to release any Lien granted to or held by such Agent upon any
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the obligations under the Loan Documents at any time arising under or
in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby (including obligations under or in respect of any
Interest Rate Protection Agreement, Permitted Hedging Arrangement or Cash
Management Arrangements entered into with any Person who was at the time of
entry into such agreement a Lender or an affiliate of any Lender that are
currently due and unpaid), (ii) constituting property being sold or otherwise
disposed of (to Persons other than a Loan Party) upon the sale or other
disposition thereof, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or such greater amount, to the extent required by Subsection
11.1) or (iv) as otherwise may be expressly provided in the relevant Security
Documents. Upon request by any Agent, at any time, the Lenders will confirm in
writing any Agent’s authority to release particular types or items of Collateral
pursuant to this Subsection 10.8.

(c) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by Subsection 11.17. Upon request by
any Agent, at any time, the Lenders will confirm in writing the Administrative
Agent’s and the Collateral Agent’s authority under this Subsection 10.8(c).

(d) No Agent shall have any obligation whatsoever to the Lenders to assure that
the Collateral exists or is owned by Holdings or any of its Restricted
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this Subsection
10.8 or in any of the Security Documents, it being understood

 

162



--------------------------------------------------------------------------------

and agreed by the Lenders that in respect of the Collateral, or any act,
omission or event related thereto, each Agent may act in any manner it may deem
appropriate, in its sole discretion, given such Agent’s own interest in the
Collateral as a Lender and that no Agent shall have any duty or liability
whatsoever to the Lenders, except for its gross negligence or willful
misconduct.

(e) The Collateral Agent may, and hereby does, appoint the Administrative Agent
as its agent for the purposes of holding any Collateral and/or perfecting the
Collateral Agent’s security interest therein and for the purpose of taking such
other action with respect to the collateral as such Agents may from time to time
agree.

10.9 Successor Agent. Subject to the appointment of a successor as set forth
herein, (i) the Administrative Agent may be removed by the Required Lenders if
the Administrative Agent is a Defaulting Lender and (ii) the Administrative
Agent, the Collateral Agent and the Co-Collateral Agent may resign as
Administrative Agent, Collateral Agent or Co-Collateral Agent, respectively, in
each case upon 10 days’ notice to the Lenders, the Issuing Lenders and the
Parent Borrower. If the Administrative Agent shall be removed by the Required
Lenders pursuant to clause (i) above or if the Administrative Agent, the
Collateral Agent or the Co-Collateral Agent shall resign as Administrative
Agent, Collateral Agent or Co-Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which such successor
agent shall be subject to approval by the Parent Borrower; provided that such
approval by the Parent Borrower in connection with the appointment of any
successor Administrative Agent shall only be required so long as no Event of
Default under Subsection 9.1(a) or 9.1(f) has occurred and is continuing;
provided further, that the Parent Borrower shall not unreasonably withhold its
approval of any successor Administrative Agent if such successor is a commercial
bank with a combined capital and surplus of at least $1 billion. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, the Collateral
Agent or the Co-Collateral Agent, as applicable, and the term “Administrative
Agent”, “Collateral Agent” or “Co-Collateral Agent”, as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Administrative Agent, Collateral
Agent or Co-Collateral Agent, as applicable, shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Loans or issuers of Letters of
Credit. After any retiring Agent’s resignation or removal as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents. Additionally, after such retiring Agent’s resignation as
such Agent, the provisions of this Subsection shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was such Agent under
this Agreement and the other Loan Documents. After the resignation of any
Administrative Agent pursuant to the preceding provisions of this Subsection
10.9, such resigning Administrative Agent (x) shall not be required to act as
Issuing Lender for any Letters of Credit to be issued after the date of such
resignation (and all unpaid fees accrued for the account of the resigning
Issuing Lender shall be paid in full upon its resignation) and (y) shall not be
required to act as Swingline Lender with respect to Swingline Loans to be made
after the date of such resignation (and all outstanding Swingline Loans of such
resigning Administrative Agent shall be required to be repaid in full upon its
resignation), although the resigning Administrative Agent shall retain all
rights hereunder as Issuing Lender and Swingline Lender with respect to all
Letters of Credit issued by it, and all Swingline Loans made by it, prior to the
effectiveness of its resignation as Administrative Agent hereunder. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.

 

163



--------------------------------------------------------------------------------

10.10 Swingline Lender. The provisions of this Section 10 shall apply to the
Swingline Lender in its capacity as such to the same extent that such provisions
apply to the Administrative Agent.

10.11 Withholding Tax. To the extent required by any applicable law, each Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender or any Issuing Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and each Issuing
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such Issuing Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Subsection 10.11. The agreements in this Subsection 10.11 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

10.12 Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender. At any time that any Lender serving as
an Other Representative shall have transferred to any other Person (other than
any of affiliates) all of its interests in the Loans and in the Commitments,
such Lender shall be deemed to have concurrently resigned as such Other
Representative.

10.13 Appointment of Borrower Representatives. Each Borrower hereby designates
the Parent Borrower as its Borrower Representative. The Borrower Representative
will be acting as agent on each of the Borrowers behalf for the purposes of
issuing notices of Borrowing and notices of conversion/continuation of any Loans
pursuant Subsection 4.2 or similar notices, giving instructions with respect to
the disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions

 

164



--------------------------------------------------------------------------------

(including in respect of compliance with covenants) on behalf of any Borrower or
the Borrowers under the Loan Documents. The Borrower Representative hereby
accepts such appointment. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Borrower Representative shall be deemed for all purposes to have
been made by such Borrower and shall be binding upon and enforceable against
such Borrower to the same extent as if the same had been made directly by such
Borrower.

10.14 Application of Proceeds. The Lenders, the Administrative Agent and the
Collateral Agent agree, as among such parties, as follows: subject to the terms
of the Intercreditor Agreement, after the occurrence and during the continuance
of an Event of Default, all amounts collected or received by the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Lender on account of
amounts then due and outstanding under any of the Loan Documents or under any
Hedging Arrangement or Cash Management Arrangement described in clause sixth
below shall, except as otherwise expressly provided herein, be applied as
follows: first, to pay interest on and then principal of Agent Advances then
outstanding, second, to pay interest on and then principal of Swingline Loans
then outstanding, third, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of the Administrative Agent and the Collateral Agent in
connection with enforcing the rights of the Agents, the Lenders and the Issuing
Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
fourth, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders and each of the Issuing Lenders in connection
with enforcing such Lender’s or such Issuing Lender’s rights under the Loan
Documents, fifth, to pay interest on and then principal of Revolving Credit
Loans then outstanding and any Reimbursement Obligations then outstanding, and
to cash collateralize any outstanding L/C Obligations on terms reasonably
satisfactory to the Administrative Agent, sixth, to pay obligations under
Hedging Arrangements and Cash Management Arrangements permitted hereunder and
secured by the Guarantee and Collateral Agreement and seventh(notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party), seventh, to pay other Obligations
then due and owing and eighth, to pay the surplus, if any, to whomever may be
lawfully entitled to receive such surplus. To the extent that any amounts
available for distribution pursuant to clause “fifth” above are attributable to
the issued but undrawn amount of outstanding Letters of Credit which are then
not yet required to be reimbursed hereunder, such amounts shall be held by the
Collateral Agent in a cash collateral account and applied (x) first, to
reimburse the applicable Issuing Lender from time to time for any drawings under
such Letters of Credit and (y) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in such clause “fifth”.
To the extent any amounts available for distribution pursuant to clause “fifth”
are insufficient to pay all obligations described therein in full, such moneys
shall be allocated pro rata among the Lenders and Issuing Lenders based on their
respective Commitment Percentages. This Subsection 10.14 may be amended (and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
such amendment) to the extent necessary to reflect differing amounts payable,
and priorities of payments, to Lenders participating in any new classes or
tranches of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as applicable.

 

165



--------------------------------------------------------------------------------

SECTION 11 MISCELLANEOUS

11.1 Amendments and Waivers. (a) Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this Subsection
11.1. The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1 (d) and 11.1(f) may be effected without the consent
of the Required Lenders to the extent provided therein; provided further, that
no such waiver and no such amendment, supplement or modification shall:

(i) (A) reduce or forgive the amount or extend the scheduled date of maturity of
any Loan or any Reimbursement Obligation or of any scheduled installment thereof
(including extending the Termination Date), (B) reduce the stated rate of any
interest, commission or fee payable hereunder (other than as a result of any
waiver of the applicability of any post-default increase in interest rates) or
extend the scheduled date of any payment thereof, (C) (except as provided in
Subsection 11.1(d)) increase the amount or extend the expiration date of any
Lender’s Commitment or extend the scheduled date of any payment thereof or
(D) change the currency in which any Loan or Reimbursement Obligation is
payable, in each case without the consent of each Lender directly and adversely
affected thereby (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitment of all Lenders shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender);

(ii) amend, modify or waive any provision of this Subsection 11.1(a) or reduce
the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders,” or consent to the assignment or transfer by Holdings or
the Parent Borrower of any of its rights and obligations under this Agreement
and the other Loan Documents, in each case without the written consent of all
the Lenders; provided that, as further provided in Subsection 11.1(d), the
definition of “Required Lenders” and “Supermajority Lenders” may be amended in
connection with any amendment pursuant to Subsections 2.6, 2.7 or 2.8 to include
appropriately the Lenders participating in such accordion facility, refinancing,
or extension in any required vote or action of the Required Lenders or the
Supermajority Lenders, as applicable;

 

166



--------------------------------------------------------------------------------

(iii) release Guarantors accounting for all or substantially all of the
Guarantors under any Security Documentvalue of the Guarantee of the Obligations
pursuant to the Guarantee and Collateral Agreement, or, in the aggregate (in a
single transaction or a series of related transactions), all or substantially
all of the Collateral without the consent of all of the Lenders, except as
expressly permitted hereby or by any Security Document (as such documents are in
effect on the date hereof or, if later, the date of execution and delivery
thereof in accordance with the terms hereof);

(iv) require any Lender to make Loans having an Interest Period of one week or
longer than six months without the consent of such Lender;

(v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents and of any Other Representative affected thereby;

(vi) amend, modify or waive any provision of the Swingline Note (if any) or
Subsection 2.4 without the written consent of the Swingline Lender and each
other Lender, if any, which holds, or is required to purchase, a participation
in any Swingline Loan pursuant to Subsection 2.4(d);

(vii) amend, modify or waive the provisions of any Letter of Credit or any L/C
Obligation without the written consent of the Issuing Lender with respect
thereto and each affected Lender;

(viii) increase the advance rates set forth in the definition of “Borrowing
Base,” or make any change to the definition of “Borrowing Base” (by adding
additional categories or components thereof), “Eligible Accounts”, “Eligible
Inventory” or “Net Orderly Liquidation Value” that would have the effect of
increasing the amount of the Borrowing Base, in each case, without the written
consent of the Supermajority Lenders; or

(ix) amend, modify or waive the order of application of payments set forth in
the penultimate sentence of Subsection 4.4(a), 4.4(d), 4.8(a), 4.16(d), 10.14 or
11.7 hereof, in each case without the consent of the Required Lenders; provided
that, as more fully set forth in Subsection 11.1(d), these sections may be
amended or modified in connection with any amendment pursuant to Subsections
2.6, 2.7 or 2.8 to reflect the priorities as permitted by, and contemplated by,
such Subsections with the consent of the Administrative Agent and the Lenders
participating in such accordion facility, refinancing, or extension.

provided further that, notwithstanding and in addition to the foregoing, the
Collateral Agent may, in its discretion, release the Lien on Collateral valued
in the aggregate not in excess of $5,000,000 in any fiscal year without the
consent of any Lender.

 

167



--------------------------------------------------------------------------------

(b) Any waiver and any amendment, supplement or modification pursuant to this
Subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Agents and all future holders of the Loans. In
the case of any waiver, each of the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(c) Notwithstanding any provision herein to the contrary, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except to the extent the consent of such Lender would be required
under clause (i) in the proviso to the first sentence of Subsection 11.1(a).

(d) Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended (i) in accordance with Subsection 2.6 to
incorporate the terms of any Accordion Term Loans and Accordion Revolving
Commitments, (ii) by a Refinancing Amendment in accordance with Subsection 2.7
and (iii) in accordance with Subsection 2.8 to effectuate an Extension, in each
case with the consent of the Administrative Agent but without the consent of any
Lender (except as expressly provided in Subsections 2.6, 2.7, 2.8, as
applicable) required, including, without limitation, as provided in Subsections
4.4(g) and 4.16(d).

(e) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Facilities and the accrued interest
and fees in respect thereof, (y) to include, as appropriate, the Lenders holding
such credit facilities in any required vote or action of the Required Lenders or
of the Lenders of each Facility hereunder and (z) to provide class protection
for any additional credit facilities in a manner consistent with those provided
the original Facilities pursuant to the provisions of Subsection 11.1(a) as
originally in effect.

(f) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by Subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.

(g) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by Subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”) then the Parent Borrower may, on ten Business Days’
prior written notice to the Administrative and the Non-Consenting Lender,
replace such Non-Consenting Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to

 

168



--------------------------------------------------------------------------------

Subsection 11.6 (with the assignment fee and any other costs and expenses to be
paid by the Parent Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Parent
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to the applicable change, waiver, discharge or
termination of this Agreement and/or the other Loan Documents; and provided,
further, that all obligations of the Borrowers owing to the Non-Consenting
Lender relating to the Loans and participations so assigned shall be paid in
full by the assignee Lender to such Non-Consenting Lender concurrently with such
Assignment and Acceptance. In connection with any such replacement under this
Subsection 11.1(g), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement within a period of
time deemed reasonable by the Administrative Agent after the later of (a) the
date on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance and/or such
other documentation as of such date and the applicable Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender.

11.2 Notices. (a) All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, or, in
the case of delivery by a nationally recognized overnight courier, when
received, addressed as follows in the case of the Borrowers, the Administrative
Agent and the Collateral Agent, and as set forth in Schedule A in the case of
the other parties hereto, or to such other address as may be hereafter notified
by the respective parties hereto and any future holders of the Loans:

 

The Parent Borrower (including in its capacity as Borrower Representative)   

Atkore International, Inc.

16100 S. Lathrop Avenue

Harvey, IL 60426

Attention: Corporate Secretary

Facsimile: (708) 339-2410

Telephone: (800) 882-5543

With copies to:   

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: WilliamScott B. BeekmanSelinger, Esq.

Facsimile: (212) 909-6836

Telephone: (212) 909-6000

 

169



--------------------------------------------------------------------------------

The Administrative Agent/the Collateral Agent:

  

UBS AG, Stamford Branch

677 Washington Boulevard

Attention: Structured Finance Processing

600 Washington Blvd., 9th Floor

Stamford, CT 06901

Attention: April Varner Nanton

Facsimile: (203) 719-31803888

Telephone: (203) 719-52744319

Email: Agency-UBSAmericas@ubs.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 3.2, 4.2, 4.4 or 4.8 shall not be
effective until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent, the Swingline Lender (in the case of a
Borrowing of Swingline Loans) or any Issuing Lender (in the case of the issuance
of a Letter of Credit), as the case may be, may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent, the Swingline Lender or such Issuing
Lender in good faith to be from a Responsible Officer.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent, any Lender or any Loan Party, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Commitments) contemplated hereby and thereby
and (iii) efforts to monitor the Loans and verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, and (2) (i) the reasonable fees and disbursements of Skadden, Arps,
Slate, Meagher & Flom LLP, and such other special or local counsel, consultants,
advisors, appraisers and auditors whose retention (other than during the

 

170



--------------------------------------------------------------------------------

continuance of an Event of Default) is approved by the Parent Borrower, (b) to
pay or reimburse each Lender, each Lead Arranger and the Agents for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including the
fees and disbursements of counsel to the Agents and the Lenders, (c) to pay,
indemnify, or reimburse each Lender, each Lead Arranger and the Agents for, and
hold each Lender, each Lead Arranger and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, any stamp, documentary, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution, delivery or enforcement of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify or reimburse each Lender, each Lead Arranger, each Agent
(and any sub-agent thereof), each Issuing Lender and each Related Party of any
of the foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or Letters of Credit (including any refusal
by an Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Parent Borrower or any of its Restricted Subsidiaries or any of the property of
the Parent Borrower or any of its Restricted Subsidiaries, of any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent Borrower or any other Loan Party and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided that the
Parent Borrower shall not have any obligation hereunder to the Administrative
Agent, any other Agent or any Lender with respect to Indemnified Liabilities
arising from (i) the gross negligence, bad faith or willful misconduct of each
Lead Arranger, the Administrative Agent, any other Agent (and any sub-agent
thereof) or any such Lender (and each Related Party of the foregoing Person) as
determined by a court of competent jurisdiction in a final and nonappealable
decision or (ii) claims against such Indemnitee or any Related Party brought by
any other Indemnitee that do not involve any Lead Arranger or Agent in its
capacity as such and claims arising out of or in connection with or by reason of
any act or omission of any Loan Party or any of its Affiliates. No Indemnitee
shall be liable for any consequential or punitive damages in connection with the
Facilities. All amounts due under this Section 11 shall be payable not later
than 30 days after written demand therefor. Statements reflecting amounts
payable by the Loan Parties pursuant to this Section 11 shall be submitted to
the address of the Parent Borrower set forth in Subsection 11.2, or to such
other Person or address as may be hereafter designated by the Parent Borrower in
a notice to the Administrative Agent. Notwithstanding the foregoing, except as
provided in clauses (b) and (c) above, the Parent Borrower shall have no
obligation under this Subsection 11.5 to any Indemnitee with respect to any tax,
levy, impost, duty, charge, fee, deduction or withholding imposed, levied,
collected, withheld or assessed by any Governmental Authority. The agreements in
this Section 11 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

171



--------------------------------------------------------------------------------

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the applicable Issuing Lender that issues any Letter of
Credit), except that (i) other than in accordance with Subsection 8.2, none of
the Loan Parties may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Subsection 11.6.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
other than a Conduit Lender may, in the ordinary course of business and in
accordance with applicable law, assign (other than to a Disqualified Lender) to
one or more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including its Commitment and/or Loans,
pursuant to an Assignment and Acceptance) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) The Parentthe Borrower, Representative; provided that no consent of the
Parent Borrower Representative shall be required for (i) an assignment to a
Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if an
Event of Default under Subsection 9.1(a) or Subsection 9.1(f) with respect to
the Parent Borrower has occurred and is continuing, to any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Parent Borrower’s prior written consent shall be required for
such assignment; andor (ii) an assignment between Deutsche Bank AG New York
Branch and Deutsche Bank Securities Inc.;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an affiliate of a
Lender.; and

(C) the Swingline Lender and each Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the

 

172



--------------------------------------------------------------------------------

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless the Parent
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Parent Borrower shall be required if an Event of Default
under Subsection 9.1(a) or 9.1(f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an
entity or an affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender. Notwithstanding anything to the
contrary herein, each of the Parent Borrower, each other Loan Party and the
Lenders acknowledges and agrees that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Lender and the Administrative Agent shall have no liabilities
with respect to any assignment or participation made to a Disqualified Person
other than with respect to liabilities as a result of the Administrative Agent’s
bad faith or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable decision).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) Subsection 4.10, 4.11, 4.12, 4.13, 4.15 and
11.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Subsection 11.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (c) of this Subsection
11.6.

 

173



--------------------------------------------------------------------------------

(iv) The Borrowers hereby collectively designate the Administrative Agent, and
the Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lender
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Parent Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and a Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Subsection 11.6
and any written consent to such assignment required by clause (b) of this
Subsection 11.6, the Administrative Agent shall accept such Assignment and
Acceptance, record the information contained therein in the Register and give
prompt notice of such assignment and recordation to the Parent Borrower. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause.

 

174



--------------------------------------------------------------------------------

(vii) On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes
held by it all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Parent Borrower marked “cancelled”.

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing in its sole discretion, the Administrative Agent shall have the
right, but not the obligation, to effectuate assignments of Loans and
Commitments via an electronic settlement system acceptable to Administrative
Agent and the Parent Borrower as designated in writing from time to time to the
Lenders by Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Parent Borrower and shall be consistent with the other
provisions of this Subsection 11.6(b). Each assigning Lender and proposed
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. Assignments and assumptions of the Loans and Commitments
shall be effected by the provisions otherwise set forth herein until
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein. The Parent Borrower may withdraw its consent to the use of the
Settlement Service at any time upon notice to the Administrative Agent, and
thereafter assignments and assumptions of the Loans and Commitments shall be
effected by the provisions otherwise set forth herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such Subsections with respect to the
rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment
was made after an Event of Default under Subsection 9.1(a) or 9.1(f) has
occurred and is continuing or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

(c) (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Parent Borrower or the Administrative Agent, sell participations (other than to
any Disqualified Lender) to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and (D) the Parent Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (E) prior to selling any participation,
such Lender shall have provided the Parent Borrower with not less than 5
Business Days’ advance notice of such sale. Any agreement

 

175



--------------------------------------------------------------------------------

pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 11.1(a) and (2) directly affects
such Participant. Subject to clause (c)(ii) of this Subsection 11.6, each
Borrower agrees that each Participant shall be entitled to the benefits of (and
shall have the related obligations under) Subsections 4.10, 4.11, 4.12, 4.13,
4.15 and 11.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Subsection 11.6. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Subsection 11.7(b) as though it were a Lender, provided that such Participant
shall be subject to Subsection 11.7(a) as though it were a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender. and any such
participation shall be void ab initio, except to the extent the Parent Borrower
has consented to such participation in writing (in which case such Lender will
not be considered a Disqualified Lender solely for that particular
participation). Any attempted participation which does not comply with
Subsection 11.6 shall be null and void.

(ii) No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation. Any Participant that is not incorporated under the laws of the
United States of America or a state thereof shall not be entitled to the
benefits of Subsection 4.11 unless such Participant complies with Subsection
4.11(b) and provides the forms and certificates referenced therein to the Lender
that granted such participation.

(d) Any Lender, without the consent of the Parent Borrower or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Subsection 11.6 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledgee or Assignee for such
Lender as a party hereto.

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Parent Borrower if it would require the Parent Borrower to make any filing with
any Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Parent Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

 

176



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Parent Borrower or the Administrative Agent and without regard to
the limitations set forth in Subsection 11.6(b). Each Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Parent Borrower pursuant to this
Subsection 11.6(f) within 30 Business Days of receipt of a certificate from a
Responsible Officer of the Parent Borrower specifying in reasonable detail the
cause and amount of the loss, cost, damage or expense in respect of which the
claim is being asserted, which certificate shall be conclusive absent manifest
error. Without limiting the indemnification obligations of any indemnifying
Lender pursuant to this Subsection 11.6(f), in the event that the indemnifying
Lender fails timely to compensate the Parent Borrower for such claim, any Loans
held by the relevant Conduit Lender shall, if requested by the Parent Borrower,
be assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.

(g) If the Parent Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Subsection 11.1. Pursuant to any such assignment, all Loans and
Commitments to be replaced shall be purchased at par (allocated among the
Lenders under such Facility in the same manner as would be required if such
Loans were being optionally prepaid or such Commitments were being optionally
reduced or terminated by the Borrowers), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Subsection 4.12. By
receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans or Commitments under such
Facility pursuant to the terms of the form of the Assignment and Acceptance, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

11.7 Adjustments; Set-off; Calculations; Computations. (a) If any Lender (a
“benefited Lender”) shall at any time receive any payment of all or part of its
Revolving Credit Loans or the Reimbursement Obligations owing to it, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Subsection 9.1(f), or otherwise (except pursuant to Subsection
4.4, 4.13(d) or 11.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Revolving Credit Loans or the Reimbursement

 

177



--------------------------------------------------------------------------------

Obligations, as the case may be, owing to it, or interest thereon, such
benefited Lender shall purchase for cash from the other Lenders an interest (by
participation, assignment or otherwise) in such portion of each such other
Lender’s Revolving Credit Loans or the Reimbursement Obligations, as the case
may be, owing to it, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by such Borrower any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower. Each Lender agrees promptly to notify
the Parent Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

11.8 Judgment.

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Subsection 11.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of the Province of Ontario or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Subsection 11.8 being hereinafter
in this Subsection 11.8 referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from any
Loan Party under this Subsection 11.8(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

 

178



--------------------------------------------------------------------------------

(c) The term “rate of exchange” in this Subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Parent Borrower and the
Administrative Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by any of the Loan
Parties party hereto, the Administrative Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.12 Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

11.13 Submission To Jurisdiction; Waivers . Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courtsSupreme Court of the State of
New York, for the courts ofCounty of New York (the “New York Supreme Court”),
and the United States of AmericaDistrict Court for the Southern District of New
York, (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from any thereofeither of
them; provided that nothing in this Agreement shall be deemed or operate to
preclude (i) any Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the

 

179



--------------------------------------------------------------------------------

Collateral or any other security for the Obligations (in which case any party
shall be entitled to assert any claim or defense, including any claim or defense
that this Subsection 11.13 would otherwise require to be asserted in a legal
action or proceeding in a New York Court), or to enforce a judgment or other
court order in favor of the Administrative Agent or the Collateral Agent.,
(ii) any party from bringing any legal action or proceeding in any jurisdiction
for the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any collusive assistance by such
party or any of its Subsidiaries or Affiliates), such party from asserting a
claim or defense (including any claim or defense that this Subsection 11.13(a)
would otherwise require to be asserted in a legal proceeding in a New York
Court) in any such action or proceeding.

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable
Borrower, the applicable Lender or the Administrative Agent, as the case may be,
at the address specified in Subsection 11.2 or at such other address of which
the Administrative Agent, any such Lender and any such Borrower shall have been
notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Subsection 11.13(a) any consequential or punitive damages.

11.14 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither any Agent nor any Other Representative or Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Borrowers and the Lenders.

 

180



--------------------------------------------------------------------------------

11.15 Waiver Of Jury Trial. EACH OF THE BORROWERS, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

11.16 Confidentiality. (a) Each Agent and each Lender agrees to keep
confidential any information (a) provided to it by or on behalf of Holdings or
any of the Borrowers or any of their respective Subsidiaries pursuant to or in
connection with the Loan Documents or (b) obtained by such Lender based on a
review of the books and records of Holdings or any of the Borrowers or any of
their respective Subsidiaries; provided that nothing herein shall prevent any
Lender from disclosing any such information (i) to any Agent, any Other
Representative or any other Lender, (ii) to any Transferee, or prospective
Transferee or any creditor or any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations which agrees to comply with the provisions of this Subsection 11.16
pursuant to a written instrument (or electronically recorded agreement from any
Person listed above in this clause (ii), in respect to any electronic
information (whether posted or otherwise distributed on Intralinks or any other
electronic distribution system)) for the benefit of the Parent Borrower (it
being understood that each relevant Lender shall be solely responsible for
obtaining such instrument (or such electronically recorded agreement)), (iii) to
its affiliates and the employees, officers, partners, directors, agents,
attorneys, accountants and other professional advisors of it and its affiliates,
provided that such Lender shall inform each such Person of the agreement under
this Subsection 11.16 and take reasonable actions to cause compliance by any
such Person referred to in this clause (iii) with this agreement (including,
where appropriate, to cause any such Person to acknowledge its agreement to be
bound by the agreement under this Subsection 11.16), (iv) upon the request or
demand of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that, other than with respect to any disclosure to
any bank regulatory authority, such Lender shall, unless prohibited by any
Requirement of Law, notify the Parent Borrower of any disclosure pursuant to
this clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder,
under any Loan Document or under any Interest Rate Protection Agreement,
(vii) in connection with periodic regulatory examinations and reviews conducted
by the National Association of Insurance Commissioners or any Governmental
Authority having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Protection Agreement, any affiliate of any
Lender party thereto) may be a party subject to the proviso in clause (iv), and
(ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to any Borrower being
violated.

(b) Each Lender acknowledges that any such information referred to in Subsection
11.16(a), and any information (including requests for waivers and amendments)
furnished by the Borrowers or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrowers,

 

181



--------------------------------------------------------------------------------

the other Loan Parties and their respective Affiliates or their respective
securities. Each Lender represents and confirms that such Lender has developed
compliance procedures regarding the use of material non-public information; that
such Lender will handle such material non-public information in accordance with
those procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

11.17 Additional Indebtedness. In connection with the incurrence by any Loan
Party or any Subsidiary thereof of Additional Indebtedness, each of the
Administrative Agent and the Collateral Agent agree to execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document (including but
not limited to any Mortgages), and to make or consent to any filings or take any
other actions in connection therewith, as may be reasonably deemed by the Parent
Borrower to be necessary or reasonably desirable for any Lien on the assets of
any Loan Party permitted to secure such Additional Indebtedness to become a
valid, perfected lien (with such priority as may be designated by the relevant
Loan Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise.

11.18 USA Patriot Act Notice. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Borrower, which
information includes the name of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act,
and each Borrower agrees to provide such information from time to time to any
Lender.

11.19 Joint and Several Liability; Postponement of Subrogation. (a) The
obligations of the Borrowers hereunder and under the other Loan Documents shall
be joint and several and, as such, each Borrower shall be liable for all of the
such obligations of the other Borrowers under this Agreement and the other Loan
Documents. To the fullest extent permitted by law the liability of each Borrower
for the obligations under this Agreement and the other Loan Documents of the
other applicable Borrowers with whom it has joint and several liability shall be
absolute, unconditional and irrevocable, without regard to (i) the validity or
enforceability of this Agreement or any other Loan Document, any of the
obligations hereunder or thereunder or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any applicable Secured Party, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance hereunder; provided
that no Borrower hereby waives any suit for breach of a contractual provision of
any of the Loan Documents) which may at any time be available to or be asserted
by such other applicable Borrower or any other Person against any Secured Party
or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of such other applicable Borrower or such Borrower) which constitutes,
or might be construed to constitute, an equitable or legal discharge of such
other applicable Borrower for the obligations hereunder or under any other Loan
Document, or of such Borrower under this Subsection 11.19, in bankruptcy or in
any other instance.

 

182



--------------------------------------------------------------------------------

(b) Each Borrower agrees that it will not exercise any rights which it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the prior payment in full in cash of all of
the obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments. Any amount paid to any Borrower on account of any such subrogation
rights prior to the payment in full in cash of all of the obligations hereunder
and under any other Loan Document, the termination or expiration of all Letters
of Credit and the permanent termination of all Commitments shall be held in
trust for the benefit of the applicable Secured Parties and shall immediately be
paid to the Administrative Agent for the benefit of the applicable Secured
Parties and credited and applied against the obligations of the applicable
Borrowers, whether matured or unmatured, in such order as the Administrative
Agent shall elect. In furtherance of the foregoing, for so long as any
obligations of the Borrowers hereunder, any Letters of Credit or any Commitments
remain outstanding, each Borrower shall refrain from taking any action or
commencing any proceeding against any other Borrower (or any of its successors
or assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made in respect of the obligations
hereunder or under any other Loan Document of such other Borrower to any Secured
Party.

11.20 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrowers under
the Loan Documents, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the obligations, whether as a fraudulent preference, reviewable
transaction or otherwise, all as though such payment or performance had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the obligations of the Borrowers hereunder shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary herein or in any other Loan Document,
each party hereto acknowledges that any liability of any party hereto that is an
EEA Financial Institution arising hereunder or under any other Loan Document, to
the extent such liability is unsecured (all such liabilities, other than any
Excluded Liability, the “Covered Liabilities”), may be subject to Write-down and
Conversion Powers and agrees and consents to, and acknowledges and agrees to be
bound by:

(a) the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder or under any other Loan Document which may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such Covered Liability, including,
if applicable:

 

183



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such Covered
Liability;

(ii) a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or

(iii) the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers.

Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.21 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.

[SIGNATURE PAGES FOLLOW]

 

184



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

PARENT BORROWER:

 

ATKORE INTERNATIONAL, INC. By:     Name:   Title:  

[SIGNATURE PAGE ABL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent, Collateral Agent and, Issuing Lender

, By:     Name:   Title:  

[SIGNATURE PAGE ABL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as Lender and Swingline Lender

By:     Name:   Title:  

[SIGNATURE PAGE ABL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Issuing Lender, Co-Collateral Agent and Lender

By:     Name:   Title:  

 

By:     Name:   Title:  

[SIGNATURE PAGE ABL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

By:     Name:   Title:  

[SIGNATURE PAGE ABL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit B

Schedule A - Commitments

 

Lender Name

  

Continuing Lender /

New Lender

   Allocation      Commitment
Percentage  

UBS AG, Stamford

Branch

   Continuing Lender    $ 85,000,000.00         26.154 % 

Deutsche Bank AG

New York Branch

   Continuing Lender    $ 65,000,000.00         20.000 % 

Wells Fargo Bank,

National Association

   Continuing Lender    $ 50,000,000.00         15.385 % 

JPMorgan Chase Bank,

N.A.

   Continuing Lender    $ 50,000,000.00         15.385 % 

Credit Suisse AG,

Cayman Islands Branch

   Continuing Lender    $ 25,000,000.00         7.692 % 

Citibank, N.A.

   New Lender    $ 25,000,000.00         7.692 % 

Royal Bank of Canada

   New Lender    $ 25,000,000.00         7.692 %       

 

 

    

 

 

 

Total

      $ 325,000,000.00         100 %       

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit C

Schedule of Mortgaged Fee Properties

 

1. 2525 N. 27th Avenue, Phoenix, Arizona

2. 16100 S. Lathrop Avenue / 16425 Center Street, Harvey, Illinois

3. 260 Duchaine Boulevard, New Bedford, Massachusetts

4. 960 Flaherty Drive, New Bedford, Massachusetts

5. 11500 Norcom, Philadelphia, Pennsylvania



--------------------------------------------------------------------------------

Exhibit D

Schedule 1.1(i) – L/C Sublimits

 

Lender Name

   L/C Sublimit  

UBS AG, Stamford Branch

   $ 13,100,000   

Deutsche Bank AG New York Branch

   $ 10,000,000   

Wells Fargo Bank, National Association

   $ 7,692,500   

JPMorgan Chase Bank, N.A.

   $ 7,692,500   

Credit Suisse AG, Cayman Islands Branch

   $ 3,846,000 1 

Citibank, N.A.

   $ 3,846,000   

Royal Bank of Canada

   $ 3,846,000 2    

 

 

 

Total

   $ 50,023,000      

 

 

 

 

1  Standby Letters of Credit Only

2  Standby Letters of Credit Only